Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 2 TO

SECOND AMENDED AND RESTATED REVOLVING LOAN CREDIT AGREEMENT

March 22, 2018

Amendment No. 2 to the Second Amended and Restated Revolving Loan Credit
Agreement, dated as of October 30, 2015 (this “Amendment”), by and among XPO
LOGISTICS, INC., a Delaware corporation (“Parent Borrower”), certain of Parent
Borrower’s Subsidiaries signatory thereto, as borrowers (collectively with
Parent Borrower, the “Borrowers” and each, individually, as a “Borrower”), the
Lenders from time to time party thereto, MORGAN STANLEY SENIOR FUNDING, INC., in
its capacity as agent (in such capacity and together with any successors and
assigns in such capacity, the “Agent”) and MORGAN STANLEY SENIOR FUNDING, INC.
and JPMORGAN CHASE BANK, N.A. in their capacity as co-collateral agents (in such
capacity and together with any successors and assigns in such capacity, the
“Co-Collateral Agents”) (as amended, restated, modified and supplemented from
time to time, the “Credit Agreement”); capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

WHEREAS, the Parent Borrower and the Requisite Lenders have agreed to amend the
Credit Agreement (i) to permit Letters of Credit to be denominated in Euros,
Pounds Sterling, Singapore Dollars and certain additional foreign currencies for
the account of U.S. Borrowers and their Restricted Subsidiaries, subject in the
case of such additional foreign currencies to the consent of the applicable L/C
Issuer, and (ii) to make certain conforming amendments to implement the
foregoing.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment.

(a) The Credit Agreement is, effective as of the Amendment Effective Date (as
defined below), hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.

(b) Each L/C Issuer agrees to issue Letters of Credit pursuant to the terms and
conditions of the Credit Agreement in the Alternative Currencies specified on
Exhibit B hereto.

Section 2. Representations and Warranties, No Default.

(i) Each Credit Party hereby represents and warrants that as of the Amendment
Effective Date, after giving effect to this Amendment, (i) no Default or Event
of Default has occurred and is continuing and (ii) all representations and
warranties made by any Credit Party contained in the Credit Agreement or in the
other Loan Documents are true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date hereof (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects as of such earlier date);
provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and

 



--------------------------------------------------------------------------------

correct in all respects on the date hereof or on such earlier date, as the case
may be (after giving effect to such qualification).

(ii) After giving effect to this Amendment, neither the modification of the
Credit Agreement effected pursuant to this Amendment nor the execution,
delivery, performance or effectiveness of this Amendment: (i) impairs the grant,
validity, priority or perfection of the Liens granted by the Credit Parties
party hereto pursuant to any Loan Document, and such Liens continue unimpaired
with the same priority to secure repayment of all Obligations, whether
heretofore or hereafter incurred; or (ii) requires that any new filings be made
or other action taken to perfect or to maintain the perfection of such Liens.

Section 3. Effectiveness. This Amendment shall become effective on the date
(such date, the “Amendment Effective Date”) that the following conditions have
been satisfied (which date is March 22, 2018):

(i) Consents. Agent shall have received executed signature pages hereto from
each Credit Party, the Agent, the Requisite Lenders, and each L/C Issuer;

(ii) Fees. All fees and out-of-pocket expenses of Agent required to be paid or
reimbursed by the Borrowers on the Amendment Effective Date under Section 12.3
of the Credit Agreement, shall, to the extent invoiced and provided in writing
to the Parent Borrower at least one Business Day prior to the Amendment
Effective Date, have been paid or reimbursed; and

(iii) Representations and Warranties, No Default. As of the Amendment Effective
Date, after giving effect to this Amendment, (i) no Default or Event of Default
has occurred and is continuing and (ii) all representations and warranties made
by any Credit Party contained in this Amendment, the Credit Agreement or in the
other Loan Documents are true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date hereof (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects as of such earlier date);
provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date hereof or on such earlier date, as the case
may be (after giving effect to such qualification).

Section 4. [Reserved].

Section 5. [Reserved].

Section 6. [Reserved].

Section 7. Counterparts. This Amendment may be executed in any number of
separate counterparts and by different parties in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Amendment by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 8. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

-2-



--------------------------------------------------------------------------------

Section 9. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the L/C
Issuers, Agent, Co-Collateral Agents in each case under the Credit Agreement or
any other Loan Document, and (ii) shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document. Except as
expressly set forth herein, each and every term, condition, obligation, covenant
and agreement contained in the Credit Agreement or any other Loan Document is
hereby ratified and re-affirmed in all respects and shall continue in full force
and effect and each Credit Party reaffirms its obligations under the Loan
Documents to which it is party and the grant of its Liens on the Collateral made
by it pursuant to the Collateral Documents. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein
or as provided in the exhibits hereto, operate as a waiver of any right, power
or remedy of any Lender or Agent under any of the Loan Documents, or constitute
a waiver of any provision of any of the Loan Documents. This Amendment shall not
extinguish the Obligations for the payment of money outstanding prior to the
Amendment Effective Date. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Credit
Agreement, which shall remain in full force and effect, except to any extent
modified hereby or as provided in the exhibits hereto. Except as expressly
provided in the Credit Agreement, nothing implied in this Amendment or in any
other document contemplated hereby shall be construed as a release or other
discharge of any of the Credit Parties from the Loan Documents. This Amendment
shall constitute a Loan Document for purposes of the Credit Agreement and from
and after the Amendment Effective Date, all references to the Credit Agreement
in any Loan Document and all references in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. Each of the Credit Parties hereby
consents to this Amendment and confirms that all obligations of such Credit
Party under the Loan Documents to which such Credit Party is a party shall
continue to apply to the Credit Agreement as amended hereby. Without limiting
the generality of the foregoing, the Collateral Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Credit Parties under the Loan Documents, in each case, as
amended by this Amendment. Each Credit Party hereby expressly acknowledges the
terms of this Amendment and reaffirms, as of the date hereof, (i) the covenants
and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment and the transactions contemplated hereby,
(ii) its guarantee of the Obligations under the Loan Documents and (iii) its
grant of Liens on the Collateral to secure the Obligations under the Loan
Documents pursuant to the Loan Documents.

Section 10. Governing Law.

(a) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES.

(b) EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, NEW YORK SHALL
HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO THIS AMENDMENT OR ANY OF THE
OTHER LOAN DOCUMENTS RELATED TO THIS AMENDMENT OR TO ANY MATTER ARISING OUT OF
OR RELATING TO AGENT, CO-COLLATERAL AGENTS OR ANY OF THE OTHER LOAN DOCUMENTS;
PROVIDED, THAT

 

-3-



--------------------------------------------------------------------------------

AGENT, CO-COLLATERAL AGENTS, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW
YORK COUNTY; PROVIDED, FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR OPERATE TO PRECLUDE AGENT OR CO-COLLATERAL AGENTS FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF SUCH PERSON. EACH CREDIT PARTY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT
PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

(c) EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT
AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF
SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN SECTION 12.10 OF
THE CREDIT AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR FIVE (5) BUSINESS DAYS
AFTER DEPOSIT IN THE UNITED STATES MAIL, PROPER POSTAGE PREPAID.

Section 11. Amendment, Modification and Waiver. This Amendment may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by each Credit Party, Agent and each Lender signatory hereto.

Section 12. Entire Agreement. This Amendment, the Credit Agreement and the other
Loan Documents constitute the entire agreement among the parties with respect to
the subject matter hereof and thereof and supersede all other prior agreements
and understandings, both written and verbal, among the parties or any of them
with respect to the subject matter hereof.

Section 13. WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO KNOWINGLY WAIVE ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS, L/C ISSUERS AND ANY CREDIT
PARTY ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

Section 14. Severability. Any term or provision of this Amendment which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Amendment or affecting the validity or enforceability of any of the terms or
provisions of

 

-4-



--------------------------------------------------------------------------------

this Amendment in any other jurisdiction. If any provision of this Amendment is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

[SIGNATURE PAGES FOLLOW]

 

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: XPO LOGISTICS, INC. By:  

/s/ John J. Hardig

  Name: John J. Hardig   Title: Chief Financial Officer XPO LOGISTICS CANADA
INC. By:  

/s/ John J. Hardig

  Name: John J. Hardig   Title: Assistant Treasurer

[Signature Page to Amendment No. 2]

 



--------------------------------------------------------------------------------

CREDIT PARTIES: BOUNCE LOGISTICS, LLC CON-WAY MULTIMODAL INC. MANUFACTURERS
CONSOLIDATION SERVICE OF CANADA, INC. XPO AIR CHARTER, LLC XPO CNW, INC. XPO
COURIER, LLC XPO CUSTOMS CLEARANCE SOLUTIONS, LLC XPO DEDICATED, LLC XPO
ENTERPRISE SERVICES, INC. XPO GLOBAL FORWARDING CANADA INC. XPO GLOBAL
FORWARDING, INC. XPO INTERMODAL SERVICES, LLC XPO INTERMODAL SOLUTIONS, INC. XPO
INTERMODAL, INC. XPO LAND HOLDINGS, LLC XPO LAST MILE CANADA INC. XPO LAST MILE
HOLDING, INC. XPO LAST MILE, INC. XPO LOGISTICS CARTAGE, LLC XPO LOGISTICS
DRAYAGE, LLC XPO LOGISTICS EXPRESS, LLC XPO LOGISTICS FREIGHT, INC. XPO
LOGISTICS MANAGED TRANSPORTATION, LLC XPO LOGISTICS MANUFACTURING, LLC XPO
LOGISTICS NLM, LLC XPO LOGISTICS PORT SERVICES, LLC XPO LOGISTICS SUPPLY CHAIN
CORPORATE SERVICES, INC. XPO LOGISTICS SUPPLY CHAIN HOLDING COMPANY XPO
LOGISTICS SUPPLY CHAIN OF NEW JERSEY, LLC XPO LOGISTICS SUPPLY CHAIN OF TEXAS,
LLC XPO LOGISTICS SUPPLY CHAIN, INC. XPO LOGISTICS WORLDWIDE GOVERNMENT
SERVICES, LLC XPO LOGISTICS WORLDWIDE, INC. XPO LOGISTICS WORLDWIDE, LLC XPO
LOGISTICS, LLC XPO LTL SOLUTIONS, INC. XPO PROPERTIES, INC. XPO SERVCO, LLC XPO
STACKTRAIN, LLC XPO TRANSPORT, LLC

 

  By:  

/s/ John J. Hardig

 

Name:

  John J. Hardig   Title:   Chief Financial Officer, Treasurer     or Assistant
Treasurer

[Signature Page to Amendment No. 2]

 



--------------------------------------------------------------------------------

XPO DISTRIBUTION SERVICES, INC. By:  

/s/ Karlis P. Kirsis

Name:

  Karlis P. Kirsis Title:   Vice President and Secretary CTP LEASING, INC. By:  

/s/ Andrew J. DiLuciano

Name:

  Andrew J. DiLuciano Title:   President PDS TRUCKING, INC. By:  

/s/ Andrew J. DiLuciano

Name:

  Andrew J. DiLuciano Title:   Treasurer

[Signature Page to Amendment No. 2]

 



--------------------------------------------------------------------------------

AGENTS: MORGAN STANLEY SENIOR FUNDING, INC., as Agent and as Co-Collateral Agent
By:  

/s/ Brian Rossi

Name:   Brian Rossi Title:   Vice President

[Signature Page to Amendment No. 2]

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Co-Collateral Agent By:  

/s/ Salvatore P. Demma

Name:   Salvatore P. Demma Title:   Authorized Officer

[Signature Page to Amendment No. 2]

 



--------------------------------------------------------------------------------

LENDERS: MORGAN STANLEY BANK, N.A., as a Lender and an L/C Issuer By:  

/s/ Brian Rossi

Name:   Brian Rossi Title:   Authorized Signatory

[Signature Page to Amendment No. 2]

 

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and an L/C Issuer By:  

/s/ Salvatore P. Demma

Name:   Salvatore P. Demma Title:   Authorized Officer

[Signature Page to Amendment No. 2]

 



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender and an L/C Issuer By:  

/s/ Nick Guzzardo

Name:   Nick Guzzardo Title:   Assistant Vice President

[Signature Page to Amendment No. 2]

 



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender and an L/C Issuer By:  

/s/ Alicia Schug

Name:   Alicia Schug Title:   Vice President

By:

 

/s/ Marguerite Sutton

Name:   Marguerite Sutton Title:   Vice President

[Signature Page to Amendment No. 2]

 



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association as a Lender and an L/C Issuer By:  

/s/ Maria Quintanilla

Name:   Maria Quintanilla Title:   Authorized Signatory

[Signature Page to Amendment No. 2]

 



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender By:  

/s/ Allister Chan

Name:   Allister Chan Title:   Attorney In Fact

[Signature Page to Amendment No. 2]

 



--------------------------------------------------------------------------------

HSBC Bank USA N.A as a Lender By:  

/s/ Patrick Mueller

Name:   Patrick Mueller Title:   Managing Director

[Signature Page to Amendment No. 2]

 



--------------------------------------------------------------------------------

Capital One Business Credit Corp., as a Lender By:  

/s/ Jose Gutierrez

Name:   Jose Gutierrez Title:   Director

[Signature Page to Amendment No. 2]

 



--------------------------------------------------------------------------------

MUFG Union Bank, N.A., as a Lender By:  

/s/ Paul M. Angland

Name:   Paul M. Angland Title:   Director Union Bank, Canada Branch By:  

/s/ Paul M. Angland

Name:   Paul M. Angland Title:   Director

[Signature Page to Amendment No. 2]

 



--------------------------------------------------------------------------------

City National Bank, a national banking association, as a Lender By:  

/s/ Mia Bolin

Name:   Mia Bolin Title:   Senior Vice President

[Signature Page to Amendment No. 2]

 



--------------------------------------------------------------------------------

PNC BANK, N.A., as a Lender and an L/C Issuer By:  

/s/ Jon Sullivan

Name:   Jon Sullivan Title:   Vice President

[Signature Page to Amendment No. 2]

 



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender and an L/C Issuer By:  

/s/ John R. LePage

Name:   John R. LePage Title:   Vice President

[Signature Page to Amendment No. 2]

 



--------------------------------------------------------------------------------

EXHIBIT A

[See attached]

 



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

$1,000,000,000

SECOND AMENDED AND RESTATED REVOLVING LOAN CREDIT AGREEMENT

by and among

XPO LOGISTICS, INC. AND

CERTAIN SUBSIDIARIES OF XPO LOGISTICS, INC.

NAMED HEREIN,

as Borrowers,

THE OTHER CREDIT PARTIES SIGNATORY HERETO,

as Credit Parties,

THE LENDERS SIGNATORY HERETO

FROM TIME TO TIME,

as Lenders,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Agent,

MORGAN STANLEY SENIOR FUNDING, INC. AND JPMORGAN CHASE BANK, N.A.,

as Co-Collateral Agents

MORGAN STANLEY SENIOR FUNDING, INC.,

J.P. MORGAN SECURITIES LLC,

BARCLAYS BANK PLC AND

DEUTSCHE BANK SECURITIES INC.

as Joint Lead Arrangers and Joint Bookrunners

CITIBANK, N.A,

HSBC BANK USA, N.A. AND

WELLS FARGO BANK, N.A.,

as Co-Syndication Agents

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK AND

CAPITAL ONE BUSINESS CREDIT CORP.,

as Co-Documentation Agents

Dated as of October 30, 2015

              

 

 



--------------------------------------------------------------------------------

1.  

DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS.

     2     1.1   Definitions      2     1.2   Rules of Construction      8082  
  1.3   Interpretive Matters      8082     1.4   [Reserved]Additional
Alternative Currencies      8183     1.5   Timing of Payment or Performance     
8184     1.6   Quebec Matters      8184     1.7   Borrowers      8284     1.9  
Permitted Liens      8285     1.10   Interest Act (Canada)      8285     1.11  
Criminal Code (Canada)      8285     1.12   Anti-Money Laundering (Canada)     
8385   2.  

AMOUNT AND TERMS OF CREDIT

     8386     2.1   Credit Facilities      8386     2.2   Letters of Credit     
8790     2.3   Prepayments      9497     2.4   Use of Proceeds      97100    
2.5   Interest; Applicable Margins      97100     2.6   Cash Management Systems
     99102     2.7   Fees      99102     2.8   Receipt of Payments      99103  
  2.9   Application and Allocation of Payments      100103     2.10   Loan
Account and Accounting      101104     2.11   Indemnity      101104     2.12  
Access      103106     2.13   Taxes      103107     2.14   Capital Adequacy;
Increased Costs; Illegality      106109     2.15   Single Loan     
109[reserved]  112     2.16   Incremental Revolving Loans; Extensions     
109112  

 

-i-



--------------------------------------------------------------------------------

  2.17    Bank Products    111115   2.18    Reserves Generally    111115 3.  

CONDITIONS PRECEDENT

   112115   3.1    Conditions to Restatement Date and the Initial Loans   
112115   3.2    Further Conditions to Each Loan, Each Letter of Credit
Obligation    116119 4.  

REPRESENTATIONS AND WARRANTIES

   116120   4.1    Corporate Existence; Compliance with Law    117120   4.2   
Chief Executive Offices; Collateral Locations; FEIN    117121   4.3    Corporate
Power; Authorization; Enforceable Obligations; No Conflict    117121   4.4   
Financial Statements    118121   4.5    Material Adverse Effect    118122   4.6
   Ownership of Property; Liens    118122   4.7    Labor Matters    119122   4.8
   Subsidiaries and Joint Ventures    119123   4.9    Investment Company Act   
119123   4.10    Margin Regulations    119123   4.11    Taxes/Other    119123  
4.12    ERISA    120123   4.13    No Litigation    121124   4.14    Brokers   
121125   4.15    Intellectual Property    121125   4.16    Full Disclosure   
121125   4.17    Environmental Matters    122125   4.18    Insurance    122126  
4.19    Deposit and Disbursement Accounts    122126   4.20    No Default   
123126   4.21    Creation and Perfection (and Publication of Security Interests
   123 (and Hypothecs)  126   4.22    Solvency    123127   4.23    Economic
Sanctions and Anti-Money Laundering    123127   4.24    Economic Sanctions,
FCPA, Patriot Act: Use of Proceeds    124127   4.25    [Reserved]    124127

 

-ii-



--------------------------------------------------------------------------------

  4.26    Status as Senior Debt    124128   4.27    FCPA and Related    124128  
4.28    Borrowing Base Certificates    124128   4.29    Drivers    124128   4.30
   Canadian Pension Plans and Canadian Benefit Plans    125 5.   FINANCIAL
STATEMENTS AND INFORMATION    125129   5.1    Financial Reports and Notices   
125129   5.2    Collateral Reporting    129132 6.   AFFIRMATIVE COVENANTS   
130134   6.1    Maintenance of Existence and Conduct of Business    130134   6.2
   Payment of Charges and Taxes    131134   6.3    Books and Records    131135  
6.4    Insurance; Damage to or Destruction of Collateral    131135   6.5   
Compliance with Laws    132135   6.6    PATRIOT Act    132135   6.7   
Intellectual Property    132136   6.8    Environmental Matters    132136   6.9
   [Reserved]    132136   6.10    Further Assurances    133136   6.11    ERISA
Matters    135139   6.12    New Subsidiaries    135139   6.13    Designation of
Subsidiaries    136140   6.14    Post-Closing Matters    137140   6.15    Use of
Proceeds    137140   6.16    Driver Payables    137140   6.17    Rolling Stock
   137140 7.   NEGATIVE COVENANTS    138142   7.1    Indebtedness    138142  
7.2    Limitation on Restricted Payments    144148   7.3    Limitation of
Restrictions Affecting Subsidiaries    150153   7.4    Sale of Capital Stock and
Assets    152155

 

-iii-



--------------------------------------------------------------------------------

  7.5    Affiliate Transactions    155159   7.6    Amendment of Certain
Documents; Line of Business    158162   7.7    Liens    158162   7.8    Mergers,
Fundamental Changes, Etc.    159163   7.9    OFAC and Patriot Act Use of
Proceeds    160164   7.10    Change of Jurisdiction of Incorporation; Change of
Fiscal Year    160164   7.11    ERISA, Etc.    160164   7.12    Financial
Covenants    160164   7.13    Hazardous Materials    160164 8.   TERM    161164
  8.1    Termination    161164   8.2    Survival of Obligations Upon Termination
of Financing Arrangements    161164 9.   EVENTS OF DEFAULT; RIGHTS AND REMEDIES
   161165   9.1    Events of Default    161165   9.2    Remedies    164167   9.3
   Waivers by Credit Parties    164168   9.4    Cure Right    165168 10.  
APPOINTMENT OF AGENT    166169   10.1    Appointment of Agents    166170   10.2
   Agents’ Reliance, Etc.    167170   10.3    MSSF, JPMorgan Chase and
Affiliates    168171   10.4    Lender Credit Decision    168172   10.5   
Indemnification    168172   10.6    Successor Agent and Successor Co-Collaterals
   169172   10.7    Setoff and Sharing of Payments    170174   10.8    Advances;
Payments; Availability of Lender’s Pro Rata Share; Return of Payments;
Non-Funding Lenders; Dissemination of Information; Actions in Concert    171174
  10.9    Actions in Concert    173177   10.10    Procedures    174177   10.11
   Collateral Matters    174178   10.12    Additional Agents    175179

 

-iv-



--------------------------------------------------------------------------------

  10.13    Distribution of Materials to Lenders and L/C Issuers    175179  
10.14    Agent    176180   10.15    Intercreditor Agreement    176180 11.  
ASSIGNMENT AND PARTICIPATIONS; SUCCESSORS AND ASSIGNS    177181   11.1   
Assignment and Participations    177181   11.2    Successors and Assigns   
181185   11.3    Certain Prohibitions    182185 12.   MISCELLANEOUS    182185  
12.1    Complete Agreement; Modification of Agreement    182185   12.2   
Amendments and Waivers    182186   12.3    Fees and Expenses    185189   12.4   
No Waiver    187190   12.5    Remedies    187190   12.6    Severability   
187191   12.7    Conflict of Terms    187191   12.8    Confidentiality    187191
  12.9    GOVERNING LAW    188192   12.10    Notices    189193   12.11   
Section Titles    192195   12.12    Counterparts    192195   12.13    WAIVER OF
JURY TRIAL    192195   12.14    Press Releases and Related Matters    192196  
12.15    Reinstatement    192196   12.16    Advice of Counsel    193196   12.17
   No Strict Construction    193196   12.18    Patriot Act Notice    193196  
12.19    Currency Equivalency Generally; Change of Currency    193197   12.20   
Judgment Currency    193197   12.21    Electronic Transmissions    194198  
12.22    Independence of Provisions    195199   12.23    No Third Parties
Benefited    195199

 

-v-



--------------------------------------------------------------------------------

  12.24    Relationships between Lenders and Credit Parties    195199   12.25   
ABL Intercreditor Agreement    196199 13.   GUARANTY    196200   13.1   
Guaranty    196200   13.2    Waivers by Credit Parties    197201   13.3   
Benefit of Guaranty; Stay of Acceleration    197201   13.4    Subordination of
Subrogation, Etc.    198201   13.5    Election of Remedies    198202   13.6   
Limitation    199202   13.7    Contribution with Respect to Guaranty Obligations
   199202   13.8    Liability Cumulative    200203   13.9    Obligations of the
Canadian Credit Parties    200204   13.10    Effect of the Amendment and
Restatement of the Existing CreditName of Agreement.    200204   13.11   
Release of Borrowers and Guarantors    201204

 

 

-vi-



--------------------------------------------------------------------------------

INDEX OF APPENDICES

 

Annex A    -    Cash Management System Annex B    -    Agent’s Wire Transfer
Information Annex C    -    Commitments as of the Restatement Date Annex D    -
   L/C Issuer Fronting Sublimit Amounts as of the Restatement Date Exhibit 1.1
   -    Form of ABL Intercreditor Agreement Exhibit 1.1(a)    -    Form of
Supplemental Guaranty Exhibit 2.1(a)(i)    -    Form of Notice of Revolving
Credit Advance Exhibit 2.1(a)(ii)    -    Form of Revolving Note Exhibit
2.1(b)(ii)    -    Form of Swing Line Note Exhibit 2.5(e)    -    Form of Notice
of Conversion/Continuation Exhibit 3.1       Form of Solvency Certificate
Exhibit 5.2    -    Form of Borrowing Base Certificate

Exhibit 11.1(a)

Schedule A-1

  

-

-

  

Form of Assignment Agreement

Subsidiary Guarantors

Schedule 2.1    -    Agent’s Representatives Schedule 2.2    -    Existing
Letters of Credit Schedule 4.2    -    Chief Executive Office, Jurisdiction of
Organization; Principal Place of Business; Collateral Locations; FEIN Schedule
4.6    -    Real Property Leases Schedule 4.7    -    Labor Matters Schedule 4.8
   -    Subsidiaries and Joint Ventures Schedule 4.13    -    Litigation
Schedule 4.14    -    Brokers Schedule 4.15    -    Intellectual Property
Schedule 4.17    -    Hazardous Materials Schedule 4.19    -    Deposit Accounts
Schedule 6.13    -    Unrestricted Subsidiaries Schedule 6.14    -   
Post-Closing Matters Schedule 7.1    -    Restatement Date Indebtedness

 

 

-vii-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED REVOLVING LOAN CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED REVOLVING LOAN CREDIT AGREEMENT (as the same
may be amended, supplemented, restated or otherwise modified from time to time,
this “Agreement”), dated as of October 30, 2015, by and among XPO LOGISTICS,
INC., a Delaware corporation (“Parent Borrower”), and certain of Parent
Borrower’s wholly-owned domestic subsidiaries from time to time signatory
hereto, as borrowers (collectively, referred to herein as the “U.S. Borrowers”
and each, individually, as a “U.S. Borrower”), XPO Logistics Canada Inc., an
Ontario corporation (“XPO Canada”), and certain of Parent Borrower’s
wholly-owned other Canadian subsidiaries from time to time signatory hereto, as
borrowers (collectively, referred to herein as the “Canadian Borrowers” and
each, individually, as a “Canadian Borrower” and together with the U.S.
Borrowers, collectively, referred to herein as “Borrowers” and each,
individually, as a “Borrower”); the other Credit Parties (with such term and
each other capitalized term used but not defined in this preamble having the
meaning assigned thereto in Article 1), from time to time, signatory hereto;
MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as administrative agent for the
Lenders (together, with any permitted successors in such capacity, “Agent”);
MSSF and JPMORGAN CHASE BANK, N.A. (“JPMorgan Chase”), as co-collateral agents
for the Lenders (together, with any permitted successors in such capacity,
“Co-Collateral Agents”); the Lenders and L/C Issuers signatory hereto from time
to time.

RECITALS

WHEREAS, certain Borrowers, Agent, Co-Collateral Agents, certain Lenders and
certain L/C Issuers are party to that certain Amended and Restated Revolving
Loan Credit Agreement, dated as of April 1, 2014, and as amended on August 8,
2014 and May 29, 2015 (as amended, restated, amended and restated, extended,
supplemented, or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”);

WHEREAS, Borrowers have requested that Agent, Co-Collateral Agents, Lenders and
L/C Issuers replace the Existing Credit Agreement with this Agreement to, among
other things, permit the Con-way Acquisition and certain related transactions,
in each case, on the terms and subject to the conditions set forth in this
Agreement;

WHEREAS, the U.S. Borrowers and the U.S. Guarantors have agreed to secure all of
their Obligations under the Loan Documents by granting to Agent, for the benefit
of the Secured Parties, a security interest in the U.S. ABL Priority Collateral
and the U.S. Term Priority Collateral;

WHEREAS, the Canadian Borrowers and the Canadian Guarantors have agreed to
secure all of their Obligations under the Loan Documents by granting to Agent,
for the benefit of the Secured Parties, a security interest in the Canadian
Collateral;

 

-1-



--------------------------------------------------------------------------------

WHEREAS, the Lenders are willing to make certain loans and other extensions of
credit to Borrowers of up to such amounts upon the terms and conditions set
forth herein; and

WHEREAS, all annexes, schedules, exhibits and other attachments (collectively,
“Appendices”) to this Agreement are incorporated herein by reference, and taken
together with this Agreement, shall constitute but a single agreement. These
Recitals shall be construed as part of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

1. DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS.

1.1 Definitions. For purposes of this Agreement:

“2019 Notes” means Parent Borrower’s 7.875% Senior Notes due 2019 issued on
August 25, 2014 and February 13, 2015 in an initial aggregate principal amount
of $900,000,000.

“2019 Notes Indenture” means the Indenture dated as of August 25, 2014 among
Parent Borrower and The Bank of New York Mellon Trust Company, N.A., a national
banking association, as trustee, under which the 2019 Notes were issued.

“2021 Notes” means Parent Borrower’s 5.75% Senior Notes due 2021 issued on
June 9, 2015 in an initial aggregate principal amount of €500,000,000.

“2022 Notes” means Parent Borrower’s 6.50% Senior Notes due 2022 issued on
June 9, 2015 in an initial aggregate principal amount of $1,600,000,000.

“2021/2022 Notes Indenture” means the Indenture dated as of June 9, 2015 among
Parent Borrower and The Bank of New York Mellon Trust Company, N.A., a national
banking association, as trustee, The Bank of New York Mellon, London Branch as
London paying agent and The Bank of New York Mellon (Luxembourg) S.A. as
Luxembourg paying agent, under which the 2021 Notes and 2022 Notes were issued.

“2021/2022 Notes Offering Memorandum” means the “Offering Memorandum” (as
defined in the 2021/2022 Notes Indenture).

“2021/2022 Notes Transactions” means the “Transactions” (as defined in the
2021/2022 Notes Indenture).

“30 Day Availability” means the quotient obtained by dividing (a) the sum of
each day’s Availability during the 30-consecutive day period immediately
preceding a proposed transaction by (ii) 30.

“AAR” means the Association of American Railroads or any successor thereto.

 

2



--------------------------------------------------------------------------------

“AAR Rules” means the Code of Car Service Rules/Code of Car Hire Rules contained
in AAR Circular OT-10 as promulgated in the Official Railway Equipment Register,
as in effect from time to time, or any successor thereto.

“ABL Fixed Charges” means, for any period, the sum of (a) any scheduled
amortization payments paid or payable during such period on all Indebtedness of
Parent Borrower and its Subsidiaries (including the principal component of all
obligations in respect of all Capitalized Lease Obligations), plus
(b) consolidated cash Interest Expense of Parent Borrower and its Subsidiaries
for such period, plus (c) all dividends paid in cash on any series of
Disqualified Capital Stock or Preferred Stock of Parent Borrower and its
Restricted Subsidiaries, other than dividends payable solely in Qualified
Capital Stock of Parent Borrower or to Parent Borrower or a Restricted
Subsidiary of Parent Borrower, in each case, on a consolidated basis in
accordance with GAAP.

“ABL Intercreditor Agreement” means the intercreditor agreement dated as of the
Restatement Date among Agent, the Term Administrative Agent and the Credit
Parties, substantially in the form of Exhibit 1.1, as the same may be amended,
restated, supplemented or otherwise modified from time to time or any other
intercreditor agreement among the Term Administrative Agent, Agent and the
Credit Parties on terms that are not less favorable in any material respect to
the Secured Parties than those contained in the form attached as Exhibit 1.1.

“ABL Priority Collateral” has the meaning specified in the ABL Intercreditor
Agreement.

“Account” means all “accounts” as defined in the Code or the PPSA, as
applicable, now owned or hereafter acquired by any Credit Party.

“Account Debtor” means any Person who may become obligated to any Credit Party
on account of, an Account, Chattel Paper or General Intangibles (including a
payment intangible).

“Acquired Indebtedness” means, with respect to any specified Person:
(1) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, and (2) Indebtedness secured by a Lien
encumbering any asset acquired by such specified Person. “Acquired Indebtedness”
will be deemed to have been Incurred, with respect to clause (1) of the
preceding sentence, on the date such Person becomes a Restricted Subsidiary and,
with respect to clause (2) of the preceding sentence, on the date of
consummation of such acquisition of such assets.

“Acquisition” means, with respect to any Person, (a) the acquisition by such
Person of the Capital Stock of any other Person resulting in such other Person
becoming a Subsidiary of such Person, (b) the acquisition by such Person of all
or substantially all of the assets of any other Person or of a division or
business line of such Person, or (c) any merger, amalgamation or consolidation
of such Person or a Subsidiary of such Person with any other Person so long as
the surviving or continuing entity of such merger, amalgamation or consolidation
is such Person or a Subsidiary of such Person.

 

3



--------------------------------------------------------------------------------

“Activation Event” and “Activation Notice” have the meanings specified in Annex
A.

“Additional Refinancing Amount” means, in connection with the Incurrence of any
Refinancing Indebtedness, the aggregate principal amount of additional
Indebtedness, Disqualified Capital Stock or Preferred Stock Incurred to pay
accrued and unpaid interest, premiums (including tender premiums), expenses,
defeasance costs and fees in respect thereof.

“Administrative Services Agreement” means that certain Administrative Services
Agreement, dated October 15, 2001, by and between XPO Intermodal and Greenbrier
Leasing Company LLC, as amended, restated, supplemented or otherwise modified
from time to time.

“Advance” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.

“Affected L/C Issuer” has the meaning specified in Section 2.2.

“Affected Lender” has the meaning specified in Section 2.14(d).

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise. Notwithstanding the
foregoing, the term “Affiliate” shall specifically exclude Agent, each
Co-Collateral Agent, each Lender, each L/C Issuer and each Lead Arranger.

“Affiliate Transaction” has the meaning specified in Section 7.5(a).

“Agent” has the meaning specified in the preamble to this Agreement.

“Aggregate Revolving Credit Exposure” means, at any time, the sum of (a) the
aggregate amount of U.S. Loans and (b) the aggregate amount of Canadian Loans,
in each case at such time.

“Agreement” has the meaning given to it in the preamble to this Agreement.

“Allocable Amount” has the meaning specified in Section 13.7.

“Alternative Currency” means each of Euros, Pounds Sterling, Singapore Dollars
and each other currency (other than Dollars and Canadian Dollars) that is
approved by the applicable L/C Issuer in accordance with Section 1.4.

“Amendment No. 2” means that certain Amendment No. 2 to Second Amended and
Restated Revolving Loan Credit Agreement dated March 22, 2018 by and among the
Parent

 

4



--------------------------------------------------------------------------------

Borrower, the other Credit Parties party thereto, certain Lenders and other
parties signatory thereto, and Agent.

“Amendment No. 2 Effective Date” means March 22, 2018.

“Appendices” has the meaning specified in the recitals to this Agreement.

“Applicable Commitment Fee Percentage” means, for any day, the applicable
percentage set forth below under the caption “Applicable Commitment Fee
Percentage” based upon the Quarterly Average Unused Revolving Facility Balance
as of the last day of the most recently ended Fiscal Quarter:

 

Quarterly Average Unused Revolving Facility Balance    Applicable Commitment Fee
Percentage

Category 1

> 50% of the Total Commitments

   0.375% per annum

Category 2

£ 50% of the Total Commitments

   0.25% per annum

(i) the Applicable Commitment Fee Percentage shall be calculated once each
Fiscal Quarter, as of the last day of each such Fiscal Quarter, based upon the
Quarterly Average Unused Revolving Facility Balance for such Fiscal Quarter,
(ii) the Applicable Commitment Fee Percentage from the Restatement Date through
and including the last day of the first Fiscal Quarter to end following the
Restatement Date shall be the applicable percentage set forth in Category 2
above and thereafter shall be adjusted in accordance with the provisions hereof,
(iii) in the event that Borrowers fail to provide any Borrowing Base Certificate
required hereunder with respect thereto for any period on the date required
hereunder, effective as of the date on which such Borrowing Base Certificate was
otherwise required, the Applicable Commitment Fee Percentage shall be deemed to
be Category 1 above for all purposes until the date on which such required
Borrowing Base Certificate is provided and (iv) at any time after the occurrence
and during the continuance of an Event of Default, the Applicable Commitment Fee
Percentage shall be deemed to be Category 1 above.

In the event that the Borrowing Base Certificate delivered is inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Commitment Fee Percentage for any period
(an “Applicable Period”) than the Applicable Commitment Fee Percentage applied
for such Applicable Period, then (a) Parent Borrower shall as promptly as
practicable deliver to Agent a corrected Borrowing Base Certificate for such
Applicable Period, (b) the Applicable Commitment Fee Percentage shall be
determined based on the corrected Borrowing Base Certificate for such Applicable
Period, and (c) Borrowers shall as promptly as practicable pay to Agent (for the
account of the Lenders during the Applicable Period or their successors and
assigns) the accrued additional Commitment Fee owing as a result of such
increased Applicable Commitment Fee Percentage for such Applicable Period. This
paragraph

 

5



--------------------------------------------------------------------------------

shall not limit the rights of Agent, Co-Collateral Agents or the Lenders with
respect to Article 9 hereof, and shall survive the termination of this
Agreement.

All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

“Applicable Conditions” means (a) there is no Default or Event of Default
existing immediately before or after such transaction, (b) (x) the 30 Day
Availability immediately preceding the proposed transaction and (y) Availability
on the date of the proposed transaction (in each case, calculated on a pro forma
basis for such transaction and/or any Advance) is equal to or greater than the
greater of (i) 12.5% of Available Credit and (ii) $60,000,000 and (c) for
transactions in an amount in excess of $50,000,000, Parent Borrower shall have
delivered a customary Officer’s Certificate to Agent certifying as to compliance
with the requirements of clauses (a) and (b).

“Applicable Margin” means for any day with respect to any LIBOR Loan or any Base
Rate Loan, the applicable margin per annum set forth below under the caption
“LIBOR Margin” or “Base Rate Margin,” as the case may be, based upon the
Quarterly Average Availability Percentage as of the last day of the most
recently ended Fiscal Quarter:

 

Quarterly Average Availability

Percentage

   LIBOR Margin    Base Rate Margin

Category 1

< 33%

   2.00%    1.00%

Category 2

> 33%

< 67%

   1.75%    0.75%

Category 3

> 67%

   1.50%    0.50%

(i) the Applicable Margin shall be calculated and established once each Fiscal
Quarter, as of the last day of each such Fiscal Quarter and shall remain in
effect until adjusted thereafter after the end of each such Fiscal Quarter,
(ii) the Applicable Margin from the Restatement Date through and including the
last day of the first Fiscal Quarter to end following the Restatement Effective
Date shall be the applicable percentage set forth in Category 2 above and shall
be adjusted in accordance with the provisions hereof, (iii) thereafter, each
adjustment of the Applicable Margin shall be effective as of the first day of a
Fiscal Quarter based on the Quarterly Average Availability Percentage for the
immediately preceding Fiscal Quarter, (iv) in the event that Borrowers fail to
provide any Borrowing Base Certificate required hereunder with respect thereto
for any period on the date required hereunder, effective as of the date on which
such Borrowing Base Certificate was otherwise required, the Applicable Margin
shall be deemed to be Category 1 above for all purposes until the date on which
such required Borrowing Base Certificate is provided and (v) at any time after
the occurrence and during the continuance of an

 

6



--------------------------------------------------------------------------------

Event of Default, upon notice from Agent to Parent Borrower the Applicable
Margin shall be deemed to be Category 1 above.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Borrowing
Base Certificate delivered is inaccurate (regardless of whether this Agreement
or the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any applicable period than the Applicable Margin applied
for such applicable period, then (i) Parent Borrower shall as promptly as
possible deliver to Agent a corrected Borrowing Base Certificate for such
Applicable Period, (ii) the Applicable Margin shall be determined based on the
corrected Borrowing Base Certificate for such Applicable Period, and
(iii) Borrowers shall as promptly as possible pay to Agent (for the account of
the Lenders during the applicable period or their successors and assigns) the
accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Period. This paragraph shall not limit the rights of
Agent, Co-Collateral Agents or the Lenders with respect to Article 9 hereof, and
shall survive the termination of this Agreement.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in revolving commercial loans and similar extensions of
credit in the ordinary course of its business and (b) is advised or managed by
(i) such Lender, (ii) any Affiliate of such Lender or (iii) any Person (other
than a natural Person) or any Affiliate of any Person (other than a natural
Person) that administers or manages such Lender.

“Assignment Agreement” has the meaning specified in Section 11.1(a)(i).

“Availability” means, as of any date of determination, the amount (if any) by
which (a) the Available Credit as of such date, exceeds (b) the sum of the
aggregate Dollar Equivalent of (i) Revolving Credit Advances plus (ii) Letter of
Credit Obligations (other than Letter of Credit Obligations cash collateralized
in accordance with the terms of the Loan Documents) plus (iii) Swing Line Loans,
in each case outstanding as of such date.

“Available Credit” means, as of any date of determination, the lesser of (a) the
Commitment of all Lenders and (b) the Borrowing Base as most recently reported
by Borrowers on or prior to such date of determination.

“Average Availability Percentage” means, as of any date of determination with
respect to any period, an amount equal to the sum of the actual amount of
Availability on each day during such period expressed as a percentage of the
Available Credit for such day, divided by the number of days in such period.

“Average Unused Revolving Facility Balance” means, as of any date of
determination, an amount equal to the sum of (a) the Commitments as of such date
less (b) the sum of (i) the aggregate Dollar Equivalent of the Revolving Credit
Advances outstanding on such day, plus (ii) Letter of Credit Obligations (other
than Letter of Credit Obligations cash collateralized in

 

7



--------------------------------------------------------------------------------

accordance with the terms of the Loan Documents) outstanding as of such date,
divided by the number of days in such period.

“BA Rate” means (i) the rate of interest per annum equal to the average rate
applicable to bankers’ acceptances with a comparable face amount to the
principal amount of the applicable Canadian Dollar Loans and having an identical
or comparable term as the LIBOR Period of the proposed Canadian Dollar Loans,
displayed and identified as such on the display referred to as the “CDOR Page”
(or any display substituted therefor) of ReuterReuters Monitor Money Rates
Service as at or about 10:00 A.M. (Toronto time) on the day that is the first
day of such LIBOR Period (or, if such day is not a Business Day, as of 10:00
A.M. (Toronto time) on the immediately preceding Business Day), or (ii) if such
rates do not appear on the CDOR Page at such time and on such date, the rate for
such date will be the annual discount rate (rounded upward to the nearest whole
multiple of 1/100 of 1.0%) as of 10:00 A.M. (Toronto time) on such day at which
Agent (or a bank that is listed on Schedule 1 of the Bank Act (Canada)
acceptable to Agent) is then offering to purchase such bankers’ acceptances
having such specified term (or a term as closely as possible comparable to such
specified term). If at any time the BA Rate is less than 0.00%, it shall be
deemed to be 0.00%.

“Bank Products” means any one or more of the following types of services or
facilities extended to the Credit Parties by a Person who at the time such
services or facilities were extended was a Lender or Agent (or any Affiliate or
branch of a Lender or Agent): (a) any treasury or other cash management
services, including (i) deposit account, (ii) automated clearing house (ACH)
origination and other funds transfer, (iii) depository (including cash vault and
check deposit), (iv) zero balance accounts and sweep, and other ACH
Transactions, (v) return items processing, (vi) controlled disbursement,
(vii) positive pay, (viii) lockbox, (ix) account reconciliation and information
reporting, (x) payables outsourcing, (xi) payroll processing, and (xii) daylight
overdraft facilities and (b) card services, including (i) credit card (including
purchasing card and commercial card), (ii) prepaid card, including payroll,
stored value and gift cards, (iii) merchant services processing, and (iv) debit
card services.

“Bank Product Document” means any agreement or instrument providing for Bank
Products.

“Bank Products Obligations” means any debts, liabilities and obligations as
existing from time to time of any Credit Party arising from or in connection
with any Bank Products under any Bank Product Document and, if Agent or any
Lender ceases to be Agent or a Lender, as applicable, any debts, liabilities and
obligations as existing from time to time of any Credit Party to Agent or such
Lender, as applicable, arising from or in connection with any Bank Product
Documents entered into at a time when Agent was Agent or such Lender was a
Lender, as applicable.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§ 101 et
seq.

“Base Rate” means, for any day, a floating rate equal to the highest of (i) the
rate of interest per annum from time to time published in the “Money Rates”
section of The Wall Street Journal as being the “Prime Lending Rate” or, if more
than one rate is published as the Prime

 

8



--------------------------------------------------------------------------------

Lending Rate, then the highest of such rates (the “Prime Rate”) (each change in
the Prime Rate to be effective as of the date of publication in The Wall Street
Journal of a “Prime Lending Rate” that is different from that published on the
preceding domestic business day); provided, that in the event that The Wall
Street Journal shall, for any reason, fail or cease to publish the Prime Lending
Rate, Agent shall choose (in a manner consistent with its choice under similar
credit agreements in respect of which Agent is acting as administrative agent) a
reasonably comparable index or source to use as the basis for the Prime Lending
Rate, (ii) the Federal Funds Rate plus 50 basis points per annum and (iii) LIBOR
Rate for a LIBOR Period of one-month beginning on such day plus 1.00%. In no
event shall the Base Rate be less than 0.00%. Each change in any interest rate
provided for in this Agreement based upon the Base Rate shall take effect at the
time of such change in the Base Rate.

“Base Rate Loan” means a Loan or portion thereof bearing interest by reference
to the (a) Base Rate, with respect to Base Rate Loans made in Dollars and
(b) Canadian Base Rate, with respect to Canadian Base Rate Loans made in
Canadian Dollars.

“Base Rate Margin” means the per annum interest rate margin from time to time in
effect and payable in addition to the (a) Base Rate, with respect to Base Rate
Loans made in Dollars and (b) Canadian Base Rate, with respect to Canadian Base
Rate Loans made in Canadian Dollars, applicable to the Revolver Credit Advances,
as determined in accordance with to the definition of Applicable Margin.

“BIA” means the Bankruptcy and Insolvency Act (Canada).

“Blocked Accounts” has the meaning specified in Annex A.

“Board of Directors” means, as to any Person, the board of directors or
managers, as applicable, of such Person or any direct or indirect parent of such
Person (or, if such Person is a partnership, the board of directors or other
governing body of the general partner of such Person) or any duly authorized
committee thereof.

“Borrower” and “Borrowers” have the respective meanings specified in the
preamble to this Agreement, it being understood that any Person shall cease to
be a Borrower if released in accordance with Section 13.11 hereof and any Person
shall become a Borrower if joined as such in accordance with Section 13.12
hereof. Any Borrower (other than the Parent Borrower) shall cease to be a
Borrower hereunder in the event that is ceases to be a Wholly-Owned Subsidiary
of the Parent Borrower.

“Borrower Materials” has the meaning specified in Section 10.13(a).

“Borrower Representative” means Parent Borrower in its capacity as Borrower
Representative pursuant to the provisions of Section 2.1(c).

“Borrower Workspace” has the meaning specified in Section 10.13(a).

 

9



--------------------------------------------------------------------------------

“Borrowing Base” means, at any time, the sum of the U.S. Borrowing Base plus the
Canadian Borrowing Base.

“Borrowing Base Certificate” means a certificate to be executed and delivered
from time to time by Borrower Representative substantially in the form attached
to this Agreement as Exhibit 5.2, as such form, subject to the terms hereof, may
from time to time be modified as agreed by Parent Borrower and Co-Collateral
Agents.

“Borrowing Base Collateral” has the meaning specified in Section 2.18.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York, and in
reference to LIBOR Loans means any such day that is also a LIBOR Business Day.
When used in connection with any Loan to a Canadian Borrower or any payment made
in connection therewith, the term “Business Day” shall also exclude any day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the Province of Ontario.

“Business Plan” means Borrowers’ and their Subsidiaries’ forecasted
consolidated: (a) balance sheets; (b) income statements; and (c) cash flow
statements, in a format consistent with the historical Financial Statements of
Borrowers and their Subsidiaries, together with appropriate supporting details
and a statement of underlying assumptions.

“Canadian Availability” means, as of any date of determination, the amount (if
any) by which (a) Canadian Available Credit, exceeds (b) the sum of the
aggregate Dollar Equivalent of (i) Revolver Credit Advances made to the Canadian
Borrowers plus (ii) the Canadian Borrowers’ Letter of Credit Obligations (other
than the Canadian Borrowers’ Letter of Credit Obligations cash collateralized in
accordance with the terms of the Loan Documents).

“Canadian Available Credit” means, as of any date of determination, the lesser
of (a) the Canadian Commitment and (b) the Canadian Borrowing Base as most
recently reported by the Credit Parties on or prior to such date of
determination.

“Canadian Base Rate” means, at any time, the annual rate of interest equal to
the greater of (a) the annual rate from time to time publicly announced by Agent
(or a bank that is listed on Schedule 1 of the Bank Act (Canada) acceptable to
Agent) as its prime rate in effect for determining interest rates on Canadian
Dollar denominated commercial loans made in Canada and (b) the annual rate of
interest equal to the sum of the 30-day BA Rate at such time plus 1% percent per
annum.

“Canadian Borrower” and “Canadian Borrowers” has the meaning specified in the
preamble to this Agreement.

“Canadian Borrowers’ Letter of Credit Obligations” means the aggregate Dollar
Equivalent of all Letter of Credit Obligations in connection with the issuance
of Letters of Credit on behalf of a Canadian Borrower or in respect of the
Canadian Commitments.

 

10



--------------------------------------------------------------------------------

“Canadian Borrowing Base” means, as of any date of determination, from time to
time, as to the Canadian Credit Parties, an amount equal to the aggregate Dollar
Equivalent of the sum at such time of:

(a) an amount equal the least of:

(i) the sum at such time of (A) the U.S. Borrowing Base minus the sum of
(x) Revolver Credit Advances plus (y) Letter of Credit Obligations (other than
Letter of Credit Obligations cash collateralized in accordance with the terms of
the Loan Documents) plus (z) Swing Line Loans plus (B) the product of (x) 85%
multiplied by (y) the Canadian Credit Parties’ Eligible Accounts plus (C) the
lesser of (x) the product of (1) 65% multiplied by (2) the cost of the Canadian
Credit Parties’ Eligible Equipment (but net of delivery charges, sales tax and
other costs incidental to the purchase thereof), and (y) the product of (1) 85%
multiplied by (2) the cost of the Canadian Credit Parties’ Eligible Equipment
(but net of delivery charges, sales tax and other costs incidental to the
purchase thereof) multiplied by the Net Orderly Liquidation Value percentage
identified in the most recent Equipment appraisal obtained by Agent, at such
time; provided that the Canadian Borrowing Base shall not include sub-clause
(C) above until such time as each Co-Collateral Agent consents after the
Restatement Date to include assets described in sub-clause (C) above in the
calculation of the Canadian Borrowing Base; provided further that a maximum of
20% of the Canadian Borrowing Base that is calculated under this clause
(i) shall be attributable to the Canadian Credit Parties’ Eligible Equipment;

(ii) $150,000,000; and

(iii) Availability; minus

(b) the Dilution Reserve, the Rent Reserve, the Canadian Priority Payables
Reserve, and such other Reserves established by Co-Collateral Agents in their
Permitted Discretion in conformity with Section 2.18.

The Canadian Borrowing Base shall be determined by reference to the most recent
Borrowing Base Certificate delivered to Agent pursuant to Section 5.2.
Notwithstanding anything to the contrary contained herein, determinations as to
Reserves, and adjustments related to the Canadian Borrowing Base shall be made
by Co-Collateral Agents in their Permitted Discretion in conformity with
Section 2.18 and to assure that the Canadian Borrowing Base is calculated in
accordance with the terms of this Agreement.

“Canadian Collateral” means the Collateral owned by (or, in the event such
Collateral has been foreclosed upon, immediately prior to such foreclosure that
was owned by) a Canadian Credit Party.

“Canadian Commitment” means, as to any Lender, the commitment of such Lender to
make Advances as set forth on Annex C to the Canadian Borrowers, which
commitment constitutes a subfacility of the Commitment of such Lender. The
aggregate Canadian

 

11



--------------------------------------------------------------------------------

Commitment on the Restatement Date is One Hundred Fifty Million Dollars
($150,000,000), which commitment constitutes a subfacility of the aggregate
Commitments of all Lenders.

“Canadian Credit Party” means each Canadian Borrower and each Canadian
Guarantor.

“Canadian Dollars” or “C$” means the lawful currency of Canada.

“Canadian Guarantor” means each Guarantor that is incorporated or otherwise
organized under the laws of Canada or any province or territory thereof.

“Canadian Guaranty” means the guarantee of the Obligations of each Canadian
Credit Party hereunder by the Canadian Credit Parties in Article 13 hereunder or
in a supplemental guarantee in accordance with Section 6.12 of this Agreement.

“Canadian Lenders” means the Persons (or an Affiliate or branch of any such
Person that is acting on behalf of such Person, in which case the term “Canadian
Lenders” shall include any such Affiliate or branch with respect to the Canadian
Loans made by such Affiliate or branch) having a Canadian Commitment and any
other Person that shall acquire a Canadian Commitment, other than any such
Person that ceases to be a Canadian Lender pursuant to an Assignment and
Assumption.

“Canadian Letters of Credit” has the meaning specified in Section 2.2(f).

“Canadian Loans” means, at any time, the sum of the aggregate Dollar Equivalent
of (a) the aggregate amount of Revolving Credit Advances outstanding to the
Canadian Borrowers plus (b) the aggregate Canadian Borrowers’ Letter of Credit
Obligations. Unless the context otherwise requires, references to the
outstanding principal balance of the Canadian Loans shall include the
outstanding balance of the Canadian Borrowers’ Letter of Credit Obligations.

“Canadian Overadvance” means, as of any date of determination, the sum of the
aggregate Dollar Equivalent of (i) Canadian Loans then outstanding less (ii) the
Canadian Available Credit.

“Canadian Pension Plan” means a “registered pension plan”, as that term is
defined in subsection 248(1) of the Income Tax Act (Canada).

“Canadian Priority Payables Reserve” means, on any date of determination and
only with respect to a Canadian Credit Party, Reserves established by Agent in
its Permitted Discretion for amounts secured by any Liens, choate or inchoate,
which rank or which would reasonably be expected to rank in priority senior to
or pari passu with Agent’s Liens on Collateral in the Canadian Borrowing Base,
including, without duplication, amounts deemed to be held in trust, or held in
trust, pursuant to applicable law, any such amounts due and not paid for wages,
vacation pay, amounts payable under the Wage Earner Protection Program Act
(Canada) pursuant to the BIA or the CCAA, amounts due and not paid pursuant to
any legislation on account of workers’ compensation or to employment insurance,
all amounts deducted or withheld and not paid and remitted when due under the
Income Tax Act (Canada), on account of

 

12



--------------------------------------------------------------------------------

sales tax, goods and services tax, value added tax, harmonized sales tax,
amounts currently or past due and not paid for realty, municipal or similar
taxes and all amounts currently or past due and not contributed, remitted or
paid to any Canadian Pension Plans or the Canada Pension Plan, and other pension
fund obligations and contributions (including in respect of any wind-up
deficiency in respect of any Defined Benefit Plan) as required under applicable
law, or any similar statutory or other claims that would have or would
reasonably be expected to have priority over or be pari passu with any Liens
granted to Agent in the future.

“Canadian Security Agreements” means, collectively, those certain Amended and
Restated Security Agreements, dated as of the Restatement Date, and those
certain deeds of movable hypothec dated on or about the Restatement Date, made
by the Canadian Credit Parties party thereto in favor of Agent, on behalf of
itself and for the benefit of the Secured Parties, as amended, restated,
supplemented or otherwise modified from time to time.

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment, capitalized investment and development costs, and other capital
expenditures (including capitalized software) of Parent Borrower and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of Parent Borrower for such period prepared in
accordance with GAAP.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP;
provided that obligations of Parent Borrower or the Restricted Subsidiaries, or
of a special purpose or other entity not consolidated with Parent Borrower and
the Restricted Subsidiaries, either existing on the Restatement Date or created
thereafter that (a) initially were not included on the consolidated balance
sheet of Parent Borrower as capital lease obligations and were subsequently
characterized as capital lease obligations or, in the case of such a special
purpose or other entity becoming consolidated with Parent Borrower and the
Restricted Subsidiaries were required to be characterized as capital lease
obligations upon such consideration, in either case, due to a change in
accounting treatment or otherwise, or (b) did not exist on the Restatement Date
and were required to be characterized as capital lease obligations but would not
have been required to be treated as capital lease obligations on the Restatement
Date had they existed at that time, shall for all purposes not be treated as
Capitalized Lease Obligations or Indebtedness.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock or shares;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

 

13



--------------------------------------------------------------------------------

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Cash Collateral” has the meaning specified in Section 2.2(c)(i).

“Cash Collateral Account” has the meaning specified in Section 2.2(c)(i).

“Cash Dominion Period” means the date from and after a Cash Dominion Triggering
Event and continuing at all times thereafter for a period of 30 consecutive days
during which no Cash Dominion Triggering Event exists.

“Cash Dominion Triggering Event” means (a) an Event of Default has occurred and
is continuing, (b) one or more of Borrowers have failed to comply in any
material respect with cash management provisions relating to cash dominion, or
(c) Availability is less than the greater of (x) 12.5% of the Available Credit
and (y) $60,000,000 for 3 consecutive Business Days.

“Cash Equivalents” means:

(1) Dollars, pounds sterling, eurosPounds Sterling, Euros, Canadian
dollarsDollars, Singapore Dollars, the national currency of any member state in
the European Union or such other local currencies held by Parent Borrower or a
Restricted Subsidiary from time to time in the ordinary course of business;

(2) securities issued or directly and fully guaranteed or insured by the U.S.
government, Canada, Switzerland or any country that is a member of the European
Union or any agency or instrumentality thereof in each case maturing not more
than two years from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $250.0 million and whose long-term debt is rated “A” or the
equivalent thereof by Moody’s or S&P (or reasonably equivalent ratings of
another internationally recognized ratings agency);

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;

(5) commercial paper issued by a corporation (other than an Affiliate of Parent
Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;

(6) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof or any Canadian province
having at least a rating of Aa3 from Moody’s or a rating of AA- from S&P (or
reasonably equivalent ratings of another

 

14



--------------------------------------------------------------------------------

internationally recognized ratings agency) in each case with maturities not
exceeding two years from the date of acquisition;

(7) Indebtedness issued by Persons with a rating of “A” or higher from S&P or
“A2” or higher from Moody’s (or reasonably equivalent ratings of another
internationally recognized ratings agency) in each case with maturities not
exceeding two years from the date of acquisition;

(8) investment funds investing at least 95% of their assets in securities of the
types described in clauses (1) through (7) above; and

(9) instruments equivalent to those referred to in clauses (1) through (8) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

“Cash Management Systems” has the meaning specified in Section 2.6.

“CCAA” means the Companies’ Creditors Arrangement Act (Canada).

“CERCLA” has the meaning specified in the definition of “Environmental Laws”.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the IRC.

“Change of Control” means (a) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act) other than Permitted Holders,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 35%, or more, of the Capital Stock of Parent Borrower
entitled (without regard to the occurrence of any contingency) to vote for the
election of members of the Board of Directors of Parent Borrower, (b) a majority
of the members of the Board of Directors of Parent Borrower do not constitute
Continuing Directors or (c) any Borrower ceases to be a Wholly Owned Subsidiary
of Parent Borrower (unless any such Borrower is not directly liable in respect
of a Loan that was requested thereby, or any Letter of Credit Obligation that
was issued for the account thereof, at the time it ceases to be a Wholly Owned
Subsidiary of Parent Borrower).

“Charges” means all federal, state, provincial, county, city, municipal, local,
foreign or other governmental taxes (including taxes owed to the PBGC at the
time due and payable), levies, assessments, charges, claims or encumbrances owed
by any Credit Party and upon or relating to (a) the Obligations, (b) the
Collateral, (c) the employees, payroll, income, capital or gross receipts of any
Credit Party, (d) any Credit Party’s ownership or use of any properties or other
assets, or (e) any other aspect of any Credit Party’s business.

“Chassis” means any intermodal chassis owned by Parent Borrower or any
Restricted Subsidiary consisting of steel frames with rubber tires and employed
in the conduct of such Person’s business to transport containers over highways.

 

15



--------------------------------------------------------------------------------

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code
or the PPSA, as applicable, including electronic chattel paper, now owned or
hereafter acquired by any Credit Party.

“Co-Collateral Agent” has the meaning specified in the preamble to this
Agreement.

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided, further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, publication or priority of, or
remedies with respect to, Agent’s, Co-Collateral Agent’s or any Lender’s Lien on
any Collateral is governed by the Uniform Commercial Code as enacted and in
effect in another State other than the State of New York, the term “Code” means
the Uniform Commercial Code in such other State.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Borrower or any Guarantor in or upon which a
Lien is granted by such Person in favor of Agent under any of the Collateral
Documents.

“Collateral Access Agreement” means an agreement in writing, in form and
substance reasonably satisfactory to Agent, from any lessor of premises to any
Credit Party or any Person to whom any Collateral is consigned or who has
custody, control or possession of any such Collateral or is otherwise the owner
or operator of any premises on which any of such Collateral is located.

“Collateral Documents” means the U.S. Security Agreement, the Mortgages, the
Canadian Security Agreements, the Intellectual Property Security Agreements, the
Memorandum of Security Agreement(s) and all similar agreements entered into
guarantying payment of, or granting a Lien upon property as security for payment
of, the Obligations under this Agreement and the Secured Hedge Agreements.

“Collection Account” means that certain account of Agent specified on Annex B
hereto, or such other account as may be specified in writing by Agent as the
“Collection Account.”

“Commitment” means with respect to each Lender, its Commitment, and, with
respect to all Lenders, the aggregate amount of their Commitments, in each case,
as such Dollar amounts are set forth on Annex C or in the most recent Assignment
Agreement executed by such Lender as the same may be increased from time to time
pursuant to Section 2.16. The aggregate Commitment on the Restatement Date is
$1,000,000,000.

“Commitment Termination Date” means the earlier of (a) the Stated Termination
Date and (b) May 31, 2019 (the “Early Termination Date”), unless prior to or as
of the Early Termination Date, the 2019 Notes have been, discharged, defeased,
redeemed, repaid in full, all obligations thereunder have been terminated or the
maturity thereof has been extended beyond

 

16



--------------------------------------------------------------------------------

February 1, 2021; provided that the Early Termination Date described in the
preceding clause (b) shall not be triggered by the impending maturity of the
2019 Notes so long as Parent Borrower maintains unrestricted cash and Cash
Equivalents, in each case that are not identifiable proceeds of the Loans, in a
segregated account identified by Parent Borrower to the Administrative Agent in
an amount at least equal to the then-outstanding aggregate principal balance of
the 2019 Notes, together with accrued and unpaid interest to the stated maturity
date thereof (the “Unrestricted Cash Amount” (which amount, for the avoidance of
doubt, shall be reduced accordingly if the principal balance of 2019 Notes
outstanding is also reduced from time to time)) as of the Early Termination Date
and at all times thereafter until the Stated Termination Date (the “Unrestricted
Cash Condition Period”), it being understood that the Commitment Termination
Date shall occur automatically if the identified segregated account referred to
above contains less than the Unrestricted Cash Amount at any time during the
Unrestricted Cash Condition Period.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning specified in Section 5.1(b).

“Concentration Account” and “Concentration Accounts” have the meanings specified
in Annex A.

“Concentration Account Bank” and “Concentration Accounts Banks” have the
meanings specified in Annex A.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of intangible assets and deferred financing
fees and amortization of unrecognized prior service costs and actuarial gains
and losses related to pensions and other post-employment benefits, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, as of any date of determination, the EBITDA of
Parent Borrower and its Restricted Subsidiaries for the most recently ended four
full fiscal quarters for which internal financial statements are available, on a
consolidated basis, calculated on a pro forma basis consistent with the
calculations made under the definition of Consolidated Secured Net Leverage
Ratio or Pro Forma Compliance, as applicable.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted in computing
Consolidated Net Income (including the interest component of Capitalized Lease
Obligations and net payments and receipts (if any) pursuant to interest rate
Hedging Obligations, amortization of deferred financing fees and original issue
discount, debt

 

17



--------------------------------------------------------------------------------

issuance costs, commissions, fees and expenses, expensing of any bridge,
commitment or other financing fees and non-cash interest expense attributable to
movement in mark to market valuation of Hedging Obligations or other derivatives
(in each case permitted hereunder) under GAAP); plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; plus

(3) commissions, discounts, yield and other fees and charges Incurred in
connection with any Securitization Financing which are payable to Persons other
than Parent Borrower and the Restricted Subsidiaries; minus

(4) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by Parent
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis; provided, however, that:

(1) any net after-tax extraordinary, nonrecurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses or charges shall be
excluded;

(2) any severance expenses, relocation expenses, restructuring expenses,
curtailments or modifications to pension and post-retirement employee benefit
plans, excess pension charges, any expenses related to any reconstruction,
decommissioning, recommissioning or reconfiguration of fixed assets for
alternate uses and fees, expenses or charges relating to facilities closing
costs, acquisition integration costs, facilities opening costs, project start-up
costs, business optimization costs, signing, retention or completion bonuses,
expenses or charges related to any issuance of Equity Interests, Investment,
acquisition, disposition, recapitalization or issuance, repayment, refinancing,
amendment or modification of Indebtedness (in each case, whether or not
successful), and any fees, expenses or charges related to the Transactions, the
Norbert Dentressangle Transactions or the 2021/2022 Notes Transactions, in each
case, shall be excluded;

(3) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such Person and such Subsidiaries and including,
without limitation, the effects of adjustments to (A) Capitalized Lease
Obligations or (B) any other deferrals of income) in amounts required or
permitted by GAAP, resulting from the application of purchase accounting or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded;

(4) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period;

 

18



--------------------------------------------------------------------------------

(5) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations or fixed assets and any net after-tax gains or
losses on disposal of disposed, abandoned, transferred, closed or discontinued
operations or fixed assets shall be excluded;

(6) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
management of Parent Borrower) shall be excluded;

(7) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness,
Hedging Obligations or other derivative instruments shall be excluded;

(8) (a) the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period and (b) the Net Income for such Period shall include
any dividend, distribution or other payment in cash (or to the extent converted
into cash) received by the referent Person or a Subsidiary thereof (other than
an Unrestricted Subsidiary of such referent Person) from any Person in excess
of, but without duplication of, the amounts included in subclause (a);

(9) [reserved];

(10) an amount equal to the amount of Tax Distributions actually made to any
parent or equity holder of such Person in respect of such period in accordance
with Section 7.2(b)(xi) shall be included as though such amounts had been paid
as income taxes directly by such Person for such period;

(11) any impairment charges or asset write-offs, in each case pursuant to GAAP,
and the amortization of intangibles and other fair value adjustments arising
pursuant to GAAP shall be excluded;

(12) any non-cash expense realized or resulting from management equity plans,
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded;

(13) any (a) non-cash compensation charges, (b) costs and expenses related to
employment of terminated employees, or (c) costs or expenses realized in
connection with or resulting from stock appreciation or similar rights, stock
options or other rights existing on the Restatement Date of officers, directors
and employees, in each case of such Person or any Restricted Subsidiary, shall
be excluded;

 

19



--------------------------------------------------------------------------------

(14) accruals and reserves that are established or adjusted within 12 months
after the Restatement Date and that are so required to be established or
adjusted in accordance with GAAP or as a result of adoption or modification of
accounting policies shall be excluded;

(15) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded;

(16) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from hedging
transactions for currency exchange risk, shall be excluded;

(17) (a) to the extent covered by insurance and actually reimbursed, or, so long
as such Person has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (i) not denied by the applicable carrier in writing
within 180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded and (b) amounts in respect of
which such Person has determined that there exists reasonable evidence that such
amounts will in fact be reimbursed by insurance in respect of lost revenues or
earnings in respect of liability or casualty events or business interruption
shall be included (with a deduction for amounts actually received up to such
estimated amount, to the extent included in Net Income in a future period); and

(18) non-cash charges for deferred tax asset valuation allowances shall be
excluded.

“Consolidated Non-Cash Charges” means, with respect to any Person for any
period, the non-cash expenses (other than Consolidated Depreciation and
Amortization Expense) of such Person and its Restricted Subsidiaries reducing
Consolidated Net Income of such Person for such period on a consolidated basis
and otherwise determined in accordance with GAAP, provided that if any such
non-cash expenses represent an accrual or reserve for potential cash items in
any future period, the cash payment in respect thereof in such future period
shall be subtracted from EBITDA in such future period to the extent paid, but
excluding from this proviso, for the avoidance of doubt, amortization of a
prepaid cash item that was paid in a prior period.

“Consolidated Secured Net Leverage Ratio” means, with respect to any Person, at
any date, the ratio of (i) Secured Indebtedness of such Person and its
Restricted Subsidiaries as of such date of calculation (determined on a
consolidated basis in accordance with GAAP) less the amount of cash and Cash
Equivalents in excess of any Restricted Cash that would be stated on the balance
sheet of such Person and its Restricted Subsidiaries and held by such Person and
its Restricted Subsidiaries as of such date of determination to (ii) EBITDA of
such Person for the

 

20



--------------------------------------------------------------------------------

four full fiscal quarters for which internal financial statements are available
immediately preceding such date on which such additional Indebtedness is
Incurred.

In the event that Parent Borrower or any Restricted Subsidiary Incurs, repays,
repurchases or redeems any Indebtedness subsequent to the commencement of the
period for which the Consolidated Secured Net Leverage Ratio is being calculated
but prior to the event for which the calculation of the Consolidated Secured Net
Leverage Ratio is made (the “Consolidated Secured Net Leverage Calculation
Date”), then the Consolidated Secured Net Leverage Ratio shall be calculated
giving pro forma effect to such Incurrence, repayment, repurchase or redemption
of Indebtedness, or such issuance, repurchase or redemption of Disqualified
Capital Stock or Preferred Stock as if the same had occurred at the beginning of
the applicable four-quarter period; provided that, for purposes of clause 6(B)
of the definition of “Permitted Lien”, Parent Borrower may elect pursuant to an
Officer’s Certificate delivered to Agent to treat all or any portion of the
commitment under any Indebtedness as being Incurred at the time of delivery of
such Officer’s Certificate, in which case any subsequent Incurrence of
Indebtedness under such commitment shall not be deemed, for purposes of this
calculation, to be an Incurrence at such subsequent time, and to the extent
Parent Borrower elects pursuant to such an Officer’s Certificate delivered to
Agent to treat all or any portion of the commitment under any Indebtedness as
being Incurred at the time of delivery of such Officer’s Certificate, solely for
purposes of clause 6(B) of the definition of “Permitted Lien”, Parent Borrower
shall deem all or such portion of such commitment as having been Incurred and to
be outstanding for purposes of calculating the Consolidated Secured Net Leverage
Ratio for any period in which Parent Borrower makes any such election and for
any subsequent period until such commitments are no longer outstanding or until
Parent Borrower elects to withdraw such election.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business, that Parent Borrower or any
Restricted Subsidiary has made during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the Consolidated Secured Net Leverage Calculation Date (each, for purposes of
this definition, a “pro forma event”) shall be calculated on a pro forma basis
assuming that all such Investments, acquisitions, dispositions, mergers,
amalgamations, consolidations or discontinued operations (and the change of any
associated fixed charge obligations and the change in EBITDA resulting
therefrom) had occurred on the first day of the four-quarter reference period.
If since the beginning of such period any Person that subsequently became a
Restricted Subsidiary or was merged with or into Parent Borrower or any
Restricted Subsidiary since the beginning of such period shall have consummated
any pro forma event that would have required adjustment pursuant to this
definition, then the Consolidated Secured Net Leverage Ratio shall be calculated
giving pro forma effect thereto for such period as if such pro forma event had
occurred at the beginning of the applicable four-quarter period. If since the
beginning of such period any Restricted Subsidiary is designated an Unrestricted
Subsidiary or any Unrestricted Subsidiary is designated a Restricted Subsidiary,
then the Consolidated Secured Net Leverage Ratio shall be calculated giving pro
forma effect thereto for such period as if such designation had occurred at the
beginning of the applicable four-quarter period.

 

21



--------------------------------------------------------------------------------

For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of Parent Borrower. Any such pro
forma calculation may include adjustments appropriate, in the reasonable good
faith determination of Parent Borrower as set forth in an Officer’s Certificate,
to reflect operating expense reductions and other operating improvements or
synergies reasonably expected to result from the applicable event within 12
months of the date the applicable event is consummated. For the avoidance of
doubt, adjustments to the computation of the Consolidated Secured Net Leverage
Ratio arising from any pro forma event and made in accordance with this
paragraph and the paragraph immediately above shall not be subject to the 20%
cap set forth in clause (9) of the definition of “EBITDA”.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Consolidated Secured Net Leverage Calculation Date had
been the applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness if such Hedging Obligation has a
remaining term in excess of 12 months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of Parent Borrower to be the
rate of interest implicit in such Capitalized Lease Obligation in accordance
with GAAP. For purposes of making the computation referred to above, interest on
any Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as Parent Borrower may designate.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Consolidated Taxes” means, with respect to any Person for any period, the
provision for taxes based on income, profits or capital, including, without
limitation, state, franchise, property and similar taxes, foreign withholding
taxes (including penalties and interest related to such taxes or arising from
tax examinations) and any Tax Distributions taken into account in calculating
Consolidated Net Income.

“Consolidated Total Indebtedness” means, as of any date of determination, an
amount equal to the sum (without duplication) of (1) the aggregate principal
amount of all outstanding Indebtedness of Parent Borrower and the Restricted
Subsidiaries (excluding any undrawn letters of credit) consisting of bankers’
acceptances and Indebtedness for borrowed money, plus (2) the aggregate amount
of all outstanding Disqualified Capital Stock of Parent Borrower and the
Restricted Subsidiaries and all Preferred Stock of Restricted Subsidiaries, with
the amount of such Disqualified Capital Stock and Preferred Stock equal to the
greater of their respective

 

22



--------------------------------------------------------------------------------

voluntary or involuntary liquidation preferences, in each case determined on a
consolidated basis in accordance with GAAP.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Continuing Director” means (a) any member of the Board of Directors who was a
director of Parent Borrower on the Restatement Date and (b) any individual who
becomes a member of the Board of Directors after the Restatement Date if such
individual was approved, appointed or nominated for election to the Board of
Directors by Jacobs Private Equity, LLC (or any Affiliate thereof) or a majority
of the Continuing Directors.

“Contractual Obligations” means, with respect to any Person, any security issued
by such Person or any document or undertaking (other than a Loan Document) to
which such Person is a party or by which it or any of its property is bound or
to which any of its property is subject.

“Controlled Affiliates” means, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, has
Majority Control of or is Majority Controlled by or is under common Majority
Control with the Person specified.

“Con-way” means Con-way Inc., a Delaware corporation.

“Con-way 2018 Notes” means Con-way’s 7.25% Senior Notes due 2018.

“Con-way Acquisition” means the acquisition by Parent Borrower, directly or
indirectly, of all of the outstanding capital stock of Con-way in accordance
with the Con-way Acquisition Agreement.

“Con-way Acquisition Agreement” means that certain Agreement and Plan of Merger
by and among Parent Borrower, Con-way and Canada Merger Corp. dated as of
September 9, 2015,

 

23



--------------------------------------------------------------------------------

together with all exhibits, annexes and schedules thereto, as amended or
modified from time to time.

“Con-way Bridge Agent” means MSSF, as administrative agent and collateral agent,
in each case under the Con-way Bridge Facility.

“Con-way Bridge Credit Agreement” means that certain credit agreement which may
be entered into pursuant to that certain Second Amended and Restated Commitment
Letter, dated October 29, 2015, among Morgan Stanley Senior Funding, Inc., J.P.
Morgan Securities LLC, JPMorgan Chase Bank, N.A., Barclays Bank PLC, Deutsche
Bank Securities Inc., Deutsche Bank AG Cayman Islands Branch, Deutsche Bank AG
New York Branch, HSBC Securities (USA) Inc., HSBC Bank USA, N.A., Credit
Agricole Corporate and Investment Bank, and Borrower; provided that the
aggregate principal amount of loans Parent Borrower may incur and shall remain
outstanding under the Con-way Bridge Credit Agreement shall not exceed
$445,000,000 at any time. For the avoidance of doubt, the Con-way Bridge Credit
Agreement may or may not be entered into in Parent Borrower’s discretion.

“Con-way Bridge Facility” means the senior secured bridge credit facility under
the Con-way Bridge Credit Agreement.

“Con-way Existing Indebtedness” means (i) Indebtedness under the Con-way 2018
Notes and (ii) Indebtedness under Conway’s 6.70% Senior Debentures due 2034.

“Con-way Merger” means the merger of Canada Merger Corp., a wholly owned
subsidiary of Parent Borrower, with and into Con-way pursuant to Section 251(h)
of the Delaware General Corporation Law, with Con-way surviving such merger as a
wholly owned subsidiary of Parent Borrower in accordance with the Con-way
Acquisition Agreement.

“Con-Way Subsidiary” means any direct or indirect Subsidiary of Con-way.

“Copyrights” has the meaning specified in the U.S. Security Agreement.

“Covenant Trigger Period” means the period (a) commencing on the date that
(i) an Event of Default occurs or (ii) Availability is less than the greater of
(x) 10% of Available Credit and (y) $50,000,000 and (b) continuing until there
has been a period of 30 consecutive days thereafter during which at all times
(i) no Event of Default exists and (ii) Availability shall have been not less
than the greater of (x) 10% of Available Credit and (y) $50,000,000.

“Credit Parties” means each Borrower and each Guarantor.

“Cure Amount” has the meaning specified in Section 9.4(a).

“Cure Right” has the meaning specified in Section 9.4(a).

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

24



--------------------------------------------------------------------------------

“Default Rate” has the meaning specified in Section 2.5(d).

“Designated Non-cash Consideration” means the Fair Market Value (as determined
in good faith by Parent Borrower) of non-cash consideration received by Parent
Borrower or a Restricted Subsidiary in connection with a Disposition that is so
designated as Designated Non-cash Consideration pursuant to an Officer’s
Certificate, setting forth such valuation, less the amount of Cash Equivalents
received in connection with a subsequent sale of such Designated Non-cash
Consideration.

“Defined Benefit Plan” means a Canadian Pension Plan which contains a “defined
benefit provision” as defined in subsection 147.1(1) of the Income Tax Act
(Canada).

“Dentressangle Initiatives” means Dentressangle Initiatives SAS, a French
limited liability company (société par actions simplifiée).

“Designated Preferred Stock” means Preferred Stock of Parent Borrower or any
direct or indirect parent of Parent Borrower (other than Disqualified Capital
Stock), that is issued for cash (other than to Parent Borrower or any of its
Subsidiaries or an employee stock ownership plan or trust established by Parent
Borrower or any of its Subsidiaries) and is so designated as Designated
Preferred Stock, pursuant to an Officer’s Certificate, on the issuance date
thereof.

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.

“Dilution” means, without duplication, with respect to any period, a percentage
based upon the experience of the immediately prior twelve (12) month period that
is the result of dividing the aggregate dollar amount of (a) all deductions,
credit memos, returns, adjustments, allowances, bad debt write-offs and other
non-cash credits which are recorded to reduce the Credit Parties’ Accounts in a
manner consistent with current and historical accounting practices of the Credit
Parties, by (b) the Credit Parties’ total gross sales during such period.

“Dilution Reserve” means, as of any date of determination, a reserve established
by Co-Collateral Agents in an amount equal to the result of (a) the percentage
by which Dilution is greater than 5%, times (b) the amount of Eligible Accounts
as set forth on the most recent Borrowing Base Certificate received by
Co-Collateral Agents. If the Dilution does not exceed 5%, the Dilution Reserve
shall be zero dollars ($0).

“Disbursement Account” and “Disbursement Accounts” have the meanings specified
in Annex A.

“Disposition” means with respect to any property, any sale, lease, license, sale
and leaseback, assignment, conveyance, transfer or other disposition thereof.
The terms “Dispose” and “Disposed of” shall have correlative meanings.

 

25



--------------------------------------------------------------------------------

“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person which, by its terms (or by the terms of any security into
which it is convertible or for which it is redeemable or exchangeable), or upon
the happening of any event:

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale),

(2) is convertible or exchangeable for Indebtedness or Disqualified Capital
Stock of such Person or any of its Restricted Subsidiaries, or

(3) is redeemable at the option of the holder thereof, in whole or in part
(other than solely as a result of a change of control or asset sale), in each
case prior to 91 days after the Latest Maturity Date; provided, however, that
only the portion of Capital Stock which so matures or is mandatorily redeemable,
is so convertible or exchangeable or is so redeemable at the option of the
holder thereof prior to such date shall be deemed to be Disqualified Capital
Stock; provided, further, however, that if such Capital Stock is issued to any
employee or to any plan for the benefit of employees of Parent Borrower or its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased by such Person in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability; provided, further, that any class of Capital Stock of such Person
that by its terms authorizes such Person to satisfy its obligations thereunder
by delivery of Capital Stock that is not Disqualified Capital Stock shall not be
deemed to be Disqualified Capital Stock.

“Disqualified Institution” means (i) any Person identified by name in writing to
Agent as a Disqualified Institution on or prior to the Restatement Date and
(ii) a competitor of any Borrower or its Subsidiaries identified by name in
writing to Agent as Disqualified Institutions prior to the Restatement Date and
any other Person identified by name in writing to Agent after the Restatement
Date to the extent such Person becomes a direct competitor of any Borrower or
its Subsidiaries, which designations shall be promptly provided by Agent to the
Lenders and shall become effective two days after delivery of each such written
supplement to Agent, but which shall not apply retroactively to disqualify any
Persons that have previously acquired an assignment or participation interest in
the Loans; provided that a “competitor” shall not include any bona fide debt
fund or investment vehicle that is engaged in making, purchasing, holding or
otherwise investing in commercial revolving loans and similar extensions of
credit in the ordinary course of business which is managed, sponsored or advised
by any Person controlling, controlled by or under common control with such
competitor, and for which no personnel involved with the investment of such
competitor thereof, as applicable, (i) makes any investment decisions or
(ii) has access to any information (other than information publicly available)
relating to the Credit Parties or any entity that forms a part of the Credit
Parties’ business (including their Subsidiaries).

“Documents” means all “documents,” as such term is defined in the Code or the
PPSA, as applicable, now owned or hereafter acquired by any Credit Party,
wherever located.

“Dodd-Frank Act” has the meaning specified in Section 2.14(e).

 

26



--------------------------------------------------------------------------------

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in Canadian Dollars or any Alternative Currency, the equivalent in
Dollars of such amount as determined by Agent at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with Canadian Dollars or such Alternative Currency, as
applicable. In making any determination of the Dollar Equivalent, Agent shall
use the relevant Spot Rate in effect on the date on which a Dollar Equivalent is
required to be determined pursuant to the provisions of this Agreement. As
appropriate, amounts specified herein as amounts in Dollars shall be or include
any relevant Dollar Equivalent amount. The Agent shall provide written notice to
the Parent Borrower of the Spot Rate on each Revaluation Date (it being
understood that the Agent may provide such written notice to the Parent Borrower
by email).

“Dollars” or “$” means the lawful currency of the United States.

“Domestic Subsidiary” means a Restricted Subsidiary that is not a Foreign
Subsidiary.

“Driver” means an operator of a motor vehicle.

“Driver Contract” means any contract, agreement or arrangement between a Credit
Party and a Driver for the operation of a motor vehicle owned or leased by such
Credit Party.

“Driver Payables” means all amounts owed by any Credit Party to a Driver under
the terms of a Driver Contract between such Credit Party and such Driver.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person and its Restricted Subsidiaries for such period plus,
without duplication, to the extent the same was deducted in calculating
Consolidated Net Income:

(1) Consolidated Taxes; plus

(2) Fixed Charges and costs of surety bonds in connection with financing
activities; plus

(3) Consolidated Depreciation and Amortization Expense; plus

(4) Consolidated Non-Cash Charges; plus

(5) any expenses or charges (other than Consolidated Depreciation and
Amortization Expense) related to any issuance of Equity Interests, Investment,
acquisition, disposition, recapitalization or the incurrence, modification or
repayment of Indebtedness permitted to be incurred by this Agreement (including
a refinancing thereof) (whether or not successful), including (i) such fees,
expenses or charges related to the Transactions, the Norbert Transactions, the
2021/2022 Notes Transactions or the Term Credit Agreement, (ii) any amendment or
other modification of the 2021 Notes, 2022 Notes or other Indebtedness and
(iii) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Qualified Securitization Financing; plus

 

27



--------------------------------------------------------------------------------

(6) business optimization expenses and other restructuring charges, reserves or
expenses (which, for the avoidance of doubt, shall include, without limitation,
the effect of facility closures, facility consolidations, retention, severance,
systems establishment costs, contract termination costs, future lease
commitments and excess pension charges); plus

(7) the amount of loss or discount on sale of assets to a Securitization
Subsidiary in connection with a Qualified Securitization Financing; plus

(8) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of Parent
Borrower or any Credit Party or net cash proceeds of an issuance of Equity
Interests of Parent Borrower (other than Disqualified Capital Stock) solely to
the extent that such net cash proceeds are excluded from the calculation of
Excluded Contributions; plus

(9) the amount of net cost savings, operating improvements or synergies
projected by Parent Borrower in good faith to be realized within twelve months
following the date of any operational changes, business realignment projects or
initiatives, restructurings or reorganizations which have been or are intended
to be initiated (other than those operational changes, business realignment
projects or initiatives, restructurings or reorganizations entered into in
connection with any pro forma event (as defined in “Consolidated Secured Net
Leverage Ratio”) (calculated on a pro forma basis as though such cost savings
had been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that such net
cost savings and operating improvements or synergies are reasonably identifiable
and quantifiable; provided, further, that the aggregate amount added to EBITDA
pursuant to this clause (9) shall not exceed 20% of EBITDA for such period
(determined after giving effect to such adjustments); and

less, without duplication, to the extent the same increased Consolidated Net
Income,

(10) non-cash items increasing Consolidated Net Income for such period
(excluding the recognition of deferred revenue or any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges that
reduced EBITDA in any prior period and any items for which cash was received in
a prior period).

“E-Fax” means any system used to receive or transmit faxes electronically.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service acceptable to Agent.

“Eligible Accounts” means Accounts created by any Credit Party other than any
Account:

(a) with respect to which the applicable Credit Party does not have good and
valid

 

28



--------------------------------------------------------------------------------

title to such Account;

(b) that is not a valid, legally enforceable obligation of an Account Debtor
payable in Dollars (in the case of a U.S. Credit Party) or payable in Canadian
Dollars or Dollars (in the case of a Canadian Credit Party), to such Person in
the United States (in the case of a U.S. Credit Party) or the United States or
Canada (in the case of a Canadian Credit Party) in the ordinary course of
business of such Credit Party;

(c) which is not subject to a first priority perfected security interest in
favor of Agent (other than Liens that are the subject of a Canadian Priority
Payables Reserve);

(d) which is subject to any Lien other than (i) a Lien in favor of Agent and
(ii) a Permitted Lien which does not have priority over the Lien in favor of
Agent;

(e) for which the Account Debtor has failed to pay within one hundred and twenty
(120) days after the date of the original invoice therefor;

(f) with respect to which (i) the goods giving rise to such Account have not
been shipped and billed to the Account Debtor or (ii) the services giving rise
to such Account have not been performed and billed to the Account Debtor;
provided that Accounts which satisfy all of the other criteria described in this
definition and would be deemed ineligible solely because of the failure to
comply with this clause (f) shall nevertheless be eligible in an aggregate
amount not to exceed at any time twenty-five percent (25%) of all Eligible
Accounts if (i) the Account Debtor has not been billed but the goods giving rise
to such Account have been shipped and/or the services have been completed, and
(ii) the Accounts have been unbilled from the date of shipment or performance,
as applicable, for not more than thirty (30) days;

(g) which is unpaid more than ninety (90) days after the original due date
therefor;

(h) which is owing by an Account Debtor for which fifty percent (50%) or more of
the dollar amount of all accounts owing from such Account Debtor and its
Controlled Affiliates are ineligible pursuant to clauses (e) or (g) above;

(i) which is owing by an Account Debtor but only to the extent of the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to all
Credit Parties in excess of fifteen percent (15%) (or, with respect to the
Account Debtor identified in writing by Parent Borrower to Agent prior to the
Restatement Date, twenty percent (20%)) of the aggregate amount of Eligible
Accounts of all Credit Parties;

(j) with respect to which any applicable covenant, representation or warranty
contained in this Agreement or in any other Loan Document (including
documentation with respect to applicable foreign jurisdictions) has been
breached or is not true, in each case, in any material respect;

(k) which (i) does not arise from the sale of goods in the ordinary course of
the Credit Parties’ business or from the performance of services in the ordinary
course of the Credit Parties’

 

29



--------------------------------------------------------------------------------

business, (ii) is not (subject to clause (f)(ii) above) evidenced by an invoice
issued by a U.S. Credit Party (in case of the U.S. Borrowing Base) or a Canadian
Credit Party (in case of the Canadian Borrowing Base) which has been sent to the
Account Debtor (provided, that it is understood and agreed that Railcar
Receivables are not evidenced by invoices, and that the absence of such invoice
shall not be a basis for excluding such Accounts from Eligible Accounts),
(iii) represents progress billing or a billing that is contingent upon any
Credit Party’s completion of any further performance, (iv) represents a sale on
a bill-and-hold, guarantied sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis,
(v) relates to payments of interest, (vi) relates to restricted proceeds of
Inventory which are subject to a title retention arrangement or (vii) relates to
tooling or other similar activities;

(l) was invoiced more than once (including chargebacks, debit memos, credits and
rebills) other than payment reminders and multiple invoices with respect to
Accounts in which partial or multiple shipments are made on such Account, in
each case, sent in the ordinary course of business;

(m) with respect to which any check or other instrument of payment has been
returned uncollected for any reason (other than bank error);

(n) which is owed by an Account Debtor which, to the actual knowledge of a
Credit Party, has (i) applied for, suffered, or consented to the appointment of
any receiver, custodian, trustee, monitor, liquidator or similar person of its
assets, (ii) has had possession of all or a material part of its property taken
by any receiver, custodian, monitor, liquidator or similar person of its assets,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
insolvent, winding up, or voluntary or involuntary case under any Insolvency
Laws (other than post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under any Insolvency Laws and reasonably acceptable to
Co-Collateral Agents), (iv) has admitted in writing its inability, or is
generally unable, to pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation (or has announced plans to cease operation) of its
business;

(o) which is owed by any Account Debtor which, to the actual knowledge of a
Credit Party, has sold all or substantially all of its assets, other than the
discontinuance or sale of a line of business or brand by such Account Debtor;

(p) which is owed by an Account Debtor which, (x) does not maintain a material
place of business in the United States or Canada or (y) is not organized under
applicable law of the United States or Canada or any state of the United States
or province of Canada;

(q) [reserved];

(r) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States or Canada unless such Account is backed by a Letter of Credit reasonably
acceptable to Co-Collateral Agents which is in the possession of Agent, (ii) the
government of Canada or a province or

 

30



--------------------------------------------------------------------------------

territory thereof unless the Account has been assigned, if required, to Agent in
compliance with the Financial Administration Act (Canada) (or similar applicable
law of such province or territory), and any other steps necessary to perfect or
render opposable the Lien of Agent in such Account have been complied with to
Co-Collateral Agents’ reasonable satisfaction, or (iii) the government of the
United States, or any department, agency, public corporation or instrumentality
thereof, unless the Federal Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary
to perfect the Lien of Agent in such Account have been complied with to Agent’s
reasonable satisfaction;

(s) which is owed by any Controlled Affiliate, employee, officer, director or
agent of any Credit Party; provided that, so long as transactions between them
and the Credit Parties are arms-length, portfolio companies of Jacobs Private
Equity, LLC (or any Affiliate thereof), that do business with a Credit Party in
the ordinary course of business, will not be treated as Controlled Affiliates
for purposes of this clause (s);

(t) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Credit Party is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof, in each case, unless a no-set-off letter in
form and substance reasonably acceptable to Co-Collateral Agents has been
provided by the Account Debtor with respect to any claims, rights, setoff or
dispute;

(u) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute (it being understood and agreed that this clause (u) shall apply to
Accounts subject to deduction by Account Debtors on account of payables owing
from Parent Borrower or any of its Subsidiaries to a third-party logistics
provider, Driver or other service provider);

(v) which is evidenced by any promissory note, chattel paper, or instrument;

(w) with respect to which such Credit Party has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Credit Party created a new receivable for the unpaid portion of
such Account with a later due date than the original receivable;

(x) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, state, provincial, foreign,
municipal or local, including, without limitation, the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(y) which was created on cash on delivery terms; and

(z) which, in the case of Railcar Receivables, exceed the product of monthly
average of Railcar Receivables reported in the three most recent monthly
“car-hire reports” made by AAR, or any successor thereto, to Greenbrier Leasing
Company LLC or to a U.S. Credit Party,

 

31



--------------------------------------------------------------------------------

multiplied by two (2).

There shall be excluded from each Account any portion of such Account
representing sales tax, excise tax, goods and services tax, harmonized tax or
any other Taxes or collections on behalf of any Governmental Authority which
such Credit Party is obligated to distribute or remit to such Governmental
Authority.

Subject to Section 12.2(b), Agent shall establish a Dilution Reserve and a Rent
Reserve and Agent shall have the right to establish, modify or eliminate such
other Reserves against Eligible Accounts from time to time in its Permitted
Discretion in conformity with Section 2.18. Any Accounts which are not Eligible
Accounts shall nevertheless be part of (i) in the case of the U.S. Credit
Parties, the ABL Priority Collateral and (ii) in the case of the Canadian Credit
Parties, the Canadian Collateral.

In the event that an Account, which was previously an Eligible Account, ceases
to be an Eligible Account hereunder, Borrower Representative shall exclude such
Account from Eligible Accounts on, and at the time of submission to Agent of,
the next Borrowing Base Certificate. In determining the amount of the Eligible
Account, the face amount of an Account shall be reduced by, without duplication
and to the extent such reduction is not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including, any amount that any Credit Party is obligated to rebate
to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)), and (ii) the aggregate amount of all cash received in
respect of such Account but not yet applied by any Credit Party to reduce the
amount of such Account.

“Eligible Assignee” means (a) a Lender, (b) a commercial bank, insurance
company, finance company, financial institution, any fund that invests in
revolving loans, (c) any Affiliate of a Lender, or (d) an Approved Fund of a
Lender; provided that in any event, “Eligible Assignee” shall not include
(i) any natural person, (ii) any Disqualified Institution or (iii) any Borrower,
any Subsidiary or any Affiliate thereof.

“Eligible Equipment” means Equipment of the U.S. Credit Parties (in case of the
U.S. Borrowing Base) or all Credit Parties (in case of the Canadian Borrowing
Base) (a) that is located at one of the business locations of a Credit Party,
(b) that is not excluded as ineligible by virtue of the one or more of the
criteria set forth below, and (c) in respect of which Agent has completed a
Borrowing Base Collateral review and an appraisal report, in form and substance
reasonably satisfactory to Co-Collateral Agents, has been delivered to Agent. An
item of Equipment shall not be included in Eligible Equipment if:

(i) a Credit Party does not have good and valid title thereto;

(ii) (A) with respect to Equipment of the U.S. Credit Parties, it is not located
in the continental United States, and (B) with respect to Equipment of the
Canadian Credit Parties, it is not located in Canada or the continental United
States;

 

32



--------------------------------------------------------------------------------

(iii) it is located on real property not owned by a Credit Party, unless
(A) (1) it is subject to a written subordination or waiver, in form and
substance reasonably satisfactory to Co-Collateral Agents, executed by each
owner and each lessor of such real property (and any holder of a Lien on such
real property) or (2) solely with respect to Equipment, that is located on real
property not owned by a Credit Party, a Rent Reserve has been established by
Agent with respect to such Equipment, and (B) it is segregated or otherwise
separately identifiable from goods of others, if any, located on such real
property;

(iv) it is located on real property owned by a Credit Party and is subject to a
Lien in favor of a mortgagee, unless it is subject to a written subordination or
waiver, in form and substance reasonably satisfactory to Co-Collateral Agents;

(v) it is not subject to a valid and perfected first priority Lien in favor of
Agent, other than Permitted Liens in favor of any bailee, landlord,
warehouseman, mechanic or other non-consensual Lien arising by operation of law
(provided that either (x) the holder of such Permitted Lien has waived or
subordinated such Permitted Lien to Agent’s reasonable satisfaction pursuant to
a landlord waiver, bailee letter or comparable agreement or (y) a rent reserve
has been established by Agent in the exercise of its Permitted Discretion, which
rent reserve, with respect to landlord Liens shall not be in excess of three
(3) months’ rent (or for such longer time period that is determined by Agent in
its Permitted Discretion as reasonably necessary to protect and/or realize upon
the Collateral));

(vi) it (A) is not in good repair and normal operating condition in accordance
with its intended use in the business of such Credit Party, or (B) is
substantially worn, damaged, defective or obsolete, or (C) constitutes
furnishings, fixtures or parts, or

(vii) the receipts received by any Credit Party from any warehouse states that
the goods covered thereby are to be delivered to bearer or to the order of a
named Person or to a named Person and such named Person’s assigns.

“Eligible Rolling Stock” means Rolling Stock constituting Railcars, Chassis,
trucks, trailers and tractors that:

(i) are owned by any of the U.S. Credit Parties ,

(ii) in the case of Rolling Stock other than Railcars, is either subject to a
valid certificate of title (other than with respect to trailers that are
registered or located in a State that does not provide that a “certificate of
title” is an evidence of ownership of trailers registered or located in such
State), or if not so subject, has been fully assembled and delivered to a U.S.
Credit Party and, in each case, is subject to a manufacturer’s statement of
origin that has been delivered to the applicable titling authority to promptly
cause such Rolling Stock to become titled and Agent’s Lien (subject to
Section 6.17(b)) has been indicated on such “certificate of title”,

 

33



--------------------------------------------------------------------------------

(iii) in the case of Railcars, the applicable U.S. Credit Party has executed and
delivered to Agent such Memorandum of Security Agreements as Agent may request
and recorded such Memorandum of Security Agreements with the Surface
Transportation Board and taken such other action as Co-Collateral Agents may
reasonably request to perfect Agent’s first priority Liens and security
interests in such Railcars,

(iv) are in good operating condition, are not unmerchantable (other than in
connection with Agent’s Liens), are not out for repair for more than 30
consecutive days, meet in all material respects all standards imposed by any
Governmental Authority having regulatory authority over such Rolling Stock, are
usable and in good working order,

(v) are not located outside the continental United States and Canada, including
in connection with any “over the road use” or “over the rail use”,

(vi) (a) other than with respect to Railcars, are not subject to any lease or
other similar arrangement (or if subject to a lease or other similar
arrangement, such arrangement is reasonably satisfactory to Co-Collateral Agents
and is subject to an acknowledgement of Agent’s Liens and, if applicable,
Collateral Access Agreements) and (b) with respect to Railcars, are not subject
to any lease, contract or arrangement for hire other than in connection with
participation in the Interchange System through Brandon Railroad LLC’s (or any
successor railroad acceptable to Agent in its Permitted Discretion under whose
marks the Railcars operate) status as “Subscriber” under the Interchange System
and which participation is managed by Greenbrier Leasing Company LLC (or its
successor or assign) in accordance with the terms of the Administrative Services
Agreement (or other similar arrangement, including, if applicable, Collateral
Access Agreements), and

(vii) in respect of which Co-Collateral Agents are satisfied in their Permitted
Discretion that all actions necessary or desirable, including, without
limitation pursuant to Section 6.17, in order to create a perfected first
priority Lien in favor of Agent on such Rolling Stock have been taken.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all applicable federal, state, provincial, local and
foreign laws, statutes, ordinances, codes, rules, standards and regulations, now
or hereafter in effect, including any applicable judicial or administrative
order, consent decree, order or judgment, in each case having the force or
effect of law, imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the environment and natural
resources (including ambient air, soil, vapor, surface water, groundwater,
wetlands, land surface or subsurface strata, wildlife, aquatic species and
vegetation). Environmental Laws include the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.)
(“CERCLA”); the Hazardous Materials Transportation Authorization Act of 1994 (49
U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et
seq.); the Toxic

 

34



--------------------------------------------------------------------------------

Substance Control Act (15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C.
§§ 7401 et seq.); the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et
seq.); the Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and
the Safe Drinking Water Act (42 U.S.C. §§ 300f et seq.), and any and all
regulations promulgated thereunder, and all analogous federal, state,
provincial, local and foreign counterparts or equivalents and any transfer of
ownership notification or approval statutes related to the protection of human
health, safety or the environment.

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, losses, damages, punitive damages,
property damages, natural resource damages, consequential damages, treble
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts and consultants), fines, penalties, sanctions and
interest incurred as a result of or related to any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law, arising under or related to any Environmental Laws, Environmental
Permits, or in connection with any Release or threatened Release or presence of
a Hazardous Material whether on, at, in, under, from or about or in the vicinity
of any real or personal property.

“Environmental Permits” means, with respect to any Person, all permits,
licenses, authorizations, certificates, approvals or registrations required by
any Governmental Authority under any Environmental Laws for conducting the
operations of such Person.

“Equipment” means all “equipment,” as such term is defined in the Code or the
PPSA, as applicable, now owned or hereafter acquired by any Credit Party,
wherever located.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan (other than an event for which the thirty (30) day notice period is
waived); (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title
IV Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the termination of a Title IV Plan

 

35



--------------------------------------------------------------------------------

or Multiemployer Plan by the PBGC pursuant to Section 4042 of ERISA; (f) the
failure by any Credit Party or ERISA Affiliate to make when due required
contributions to a Multiemployer Plan or Title IV Plan unless such failure is
cured within thirty (30) days; (g) the termination of a Multiemployer Plan under
Section 4041A of ERISA or the reorganization or insolvency of a Multiemployer
Plan under Section 4241 or 4245 of ERISA or a determination that a Multiemployer
Plan is “endangered” or “critical” status under the meaning of Section 432 of
the IRC or Section 304 of ERISA; (h) the loss of a Qualified Plan’s
qualification or tax exempt status; (i) the termination of a Plan described in
Section 4064 of ERISA; (j) any Foreign Benefit Event; or (k) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Title IV Plan; (l) a
determination that any Title IV Plan is in “at risk” status (within the meaning
of Section 430 of the Code or Section 303 of ERISA; (m) the incurrence by any
Credit Party or any of its ERISA Affiliates of any liability under Title IV of
ERISA (other than non delinquent premiums payable to the PBGC under Sections
4006 and 4007 of ERISA); (n) the imposition of liability on any Credit Party or
any ERISA Affiliate due to the cessation of operations at a facility under the
circumstances described in Section 4062(e) of ERISA; and (o) the occurrence of a
non exempt “prohibited transaction” with respect to which any Credit Party or
any of the Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or a “party in interest” (within the meaning of
Section 406 of ERISA) or with respect to which any Credit Party or any such
Subsidiary could otherwise be liable.

“ERISA Lien” has the meaning specified in Section 6.11.

“E-Signature” means the process of attaching to, or logically associating with,
an Electronic Transmission, an electronic symbol, encryption, digital signature
or process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“Euro” and “€” shall mean the lawful single currency of the Participating Member
States.

“Event of Default” has the meaning specified in Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Contributions” means, at any time the Cash and Cash Equivalents
received by Parent Borrower after the Restatement Date from:

(1) contributions to its common equity capital, and

 

36



--------------------------------------------------------------------------------

(2) the sale (other than to a Subsidiary of Parent Borrower or to any Subsidiary
management equity plan or stock option plan or any other management or employee
benefit plan or agreement) of Capital Stock (other than Disqualified Capital
Stock and Designated Preferred Stock) of Parent Borrower,

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate (but excluding any Cure Amount or amounts distributed pursuant to
Section 7.2(b)(ii)).

“Excluded Principal Property” means (a) any Principal Property, (b) any shares
of capital stock or Indebtedness (as defined in either or both of the Existing
Con-way Indentures) of any Restricted Subsidiary (as defined in either or both
of the Existing Con-way Indentures) or (c) any other assets or property owned by
Con-way or any Restricted Subsidiary (as defined in either or both of the
Existing Con-way Indentures) to the extent, in the case of this clause (c), that
the existence of liens on such assets or property in favor of the Lenders as
security for the Obligations owing under this Agreement would result in the
breach of, or require the equal and ratable securing of, all or any portion of
the Con-way Existing Indebtedness; provided that the Borrower may, in its sole
discretion, elect to designate any property which is an Excluded Principal
Property as not being an Excluded Principal Property.

“Excluded Property” has the meaning assigned to such term in the U.S. Security
Agreement or the Canadian Security Agreement, as applicable.

“Excluded Subsidiary” means (a) each Domestic Subsidiary that is prohibited from
guaranteeing the Obligations hereunder by any requirement of law or that would
require consent, approval, license or authorization of a governmental authority
to guarantee the Obligations hereunder (unless such consent, approval, license
or authorization has been received), (b) each Domestic Subsidiary that is
prohibited by any applicable contractual requirement from guaranteeing the
Obligations hereunder on the Restatement Date or at the time such Subsidiary
becomes a Subsidiary (to the extent not incurred in connection with becoming a
Subsidiary and in each case for so long as such restriction or any replacement
or renewal thereof is in effect), (c) any Domestic Subsidiary (i) that owns no
material assets (directly or through its Subsidiaries) other than equity
interests of one or more Foreign Subsidiaries or (ii) that is a direct or
indirect Subsidiary of a Foreign Subsidiary, (d) any Foreign Subsidiary, (e) any
Securitization Subsidiary, (f) any CFC, (g) any Unrestricted Subsidiary, any
non-Wholly-Owned Subsidiary, (h) any Subsidiary that is a captive insurance
company and (i) any not-for profit Subsidiary; provided that the Restricted
Subsidiaries of Parent Borrower incorporated or otherwise organized in Canada or
any province thereof shall not constitute Excluded Subsidiaries under, and for
purposes of, clauses (d) and (f) in connection with guarantees and other credit
support with respect to the obligations of the Canadian Borrowers, provided,
further, that any Restricted Subsidiary of Norbert Dentressangle and/or Con-way
which is incorporated or otherwise organized in Canada or any province thereof
shall constitute Excluded Subsidiaries under, and for purposes of, clauses
(d) and (f) in connection with guarantees and other credit support with respect
to the obligations of the Canadian Credit Parties, unless Parent Borrower
determines, in its sole discretion that (and delivers a written notice to the
Administrative Agent that) such Subsidiaries shall no longer constitute Excluded
Subsidiaries (it being understood that the assets

 

37



--------------------------------------------------------------------------------

of any such Restricted Subsidiary so excluded shall not contribute to the
Borrowing Base until such time as it becomes a Credit Party hereunder).

“Excluded Swap Obligation” means, with respect to any Credit Party, any Hedging
Obligation if, and to the extent that, all or a portion of the Obligations of
such Credit Party of, or the grant by such Credit Party of a security interest
to secure, such Hedging Obligation (or any Obligations thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof). If a Hedging Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Hedging Obligation that is attributable to swaps for which such
Obligation or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient, or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
federal withholding Tax imposed on amounts payable to or for the account of such
Lender pursuant to any law in effect on the date such Lender becomes a party to
this Agreement (other than as an assignee pursuant to a request by Borrower
Representative under Section 2.14(d)) or designates a new lending office (unless
such designation is at the request of Borrower Representative under
Section 2.14(g)), (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.13(d) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

“Existing Con-way Indentures” means (i) that certain Indenture, dated
December 27, 2007, between Con-way, as issuer, and The Bank of New York Trust
Company, N.A., as trustee, in the case of Con-way’s 7.25% Senior Notes due 2018,
and (ii) that certain Indenture, dated as of March 8, 2000, between CNF
Transportation, Inc., as issuer, and Bank One Trust Company, National
Association, as trustee, in the case of Con-way’s 6.70% Senior Debentures due
2034.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

“Existing Lender” means each “Lender” under (and as defined in) the Existing
Credit Agreement immediately prior to the Restatement Date.

“Existing Loans” has the meaning specified in Section 13.10.

“Existing Senior Notes” means the 4.50% Convertible Senior Notes due 2017 issued
by Parent Borrower pursuant to that certain Indenture and that certain First
Supplemental Indenture, each dated September 26, 2012, between Parent Borrower
and The Bank of New York Mellon Trust Company, N.A., as trustee.

 

38



--------------------------------------------------------------------------------

“Existing Notes Reserve” means reserves established against Availability and the
Borrowing Base by Agent on (a) September 30, 2017, to the extent that any
Existing Senior Notes are outstanding on such date, in an amount equal to the
lesser of (i) $25,000,000 and (ii) the amount that is required to redeem and
pay-in-full the Existing Senior Notes that remain outstanding on September 30,
2017 or thereafter and (b) on October 14, 2017, to the extent that any Con-way
2018 Notes are outstanding on such date, in an amount equal to the amount that
is required to redeem and pay-in-full the Con-way 2018 Notes that remain
outstanding on October 14, 2017; provided that (x) on the date the Existing
Senior Notes or the Con-way 2018 Notes, as applicable, and any Refinancing
Indebtedness in respect thereof that matures or requires a scheduled payment in
principal on or prior to the date that is 90-days after November 1, 2020 is
terminated and paid-in-full, the portion of the Existing Notes Reserve relating
to such Indebtedness shall be reduced to zero and (y) at any time that the
Existing Notes Reserve is applicable, the amount of the Existing Notes Reserve
shall automatically be reduced dollar-for-dollar by the amount of any reductions
in the principal amount outstanding of the Existing Senior Notes or the Con-way
2018 Notes, as applicable.

“Extended Revolving Commitment” has the meaning specified in Section 2.16(c).

“Extension” has the meaning specified in Section 2.16(c).

“Extending Lender” has the meaning specified in Section 2.16(c).

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq.

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length transaction, for cash, between a
willing seller and a willing and able buyer, neither of whom is under undue
pressure or compulsion to complete the transaction.

“FATCA” means Sections 1471 through 1474 of the IRC as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the IRC and any intergovernmental agreements
implementing the foregoing.

“FCPA” means the Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§ 78dd-1, et
seq.), as amended, and the rules and regulations thereunder.

“Federal Funds Rate” means, for any day, a floating rate equal to (a) the
weighted average of interest rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the next Business Day; or (b) if no such rate is published on the
next Business Day, the weighted average of the rates on overnight Federal funds
transactions among members of the Federal Reserve System, as determined by Agent
in its reasonable discretion, which determination shall be final, binding and
conclusive (absent manifest error).

 

39



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Fee Letter” means that certain Fee Letter, dated as of October 27, 2015,
between Agent, Parent Borrower and other parties party thereto with respect to
certain Fees to be paid from time to time by Borrowers.

“Fees” means any and all fees and other amounts payable to Agent, any
Co-Collateral Agent or any Lender pursuant to this Agreement or any of the other
Loan Documents.

“Financial Officer” means, with respect to any of Parent Borrower or its
Subsidiaries, the chief executive officer, the chief financial officer, the
principal accounting officer, the treasurer, the assistant treasurer and the
controller thereof.

“Financial Performance Covenant” has the meaning specified in Section 9.4(a).

“Financial Statements” means the consolidated income statements, statements of
cash flows and balance sheets of Parent Borrower delivered in accordance with
Section 4.4 and Section 5.1.

“Fiscal Month” means any of the monthly accounting periods of Borrowers.

“Fiscal Quarter” means any of the quarterly accounting periods of Borrowers,
ending on March 31, June 30, September 30, and December 31 of each year.

“Fiscal Year” means any of the annual accounting periods of Borrowers ending on
December 31 of each year.

“Fixed Charge Coverage Ratio” means for any period, the ratio of
(a) Consolidated EBITDA for such period minus the sum of (i) Unfinanced Capital
Expenditures plus (ii) the portion of taxes based on income actually paid in
cash and provisions for cash income taxes to (b) ABL Fixed Charges for such
period.

“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of: (1) Consolidated Interest Expense (excluding
amortization or write-off of deferred financing costs) of such Person for such
period, and (2) all cash dividend payments (excluding items eliminated in
consolidation) on any series of Preferred Stock or Disqualified Capital Stock of
such Person and its Restricted Subsidiaries.

“Flood Insurance Laws” means the National Flood Insurance Reform Act of 1994 and
related or successor legislation (including the regulations of the Board of
Governors of the Federal Reserve System of the United States).

“Flood Hazard Property” has the meaning specified in Section 6.10(b)(iv).

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority,

 

40



--------------------------------------------------------------------------------

(b) the failure to make the required contributions or payments, under any
applicable law, on or before the due date for such contributions or payments,
(c) the termination of any such Foreign Pension Plan or appointment of a trustee
or similar official to administer any such Foreign Pension Plan, in each case,
by a Governmental Authority, (d) the incurrence of any liability in excess of
$90,000,000 by any Credit Party or any Subsidiary under applicable law on
account of the complete or partial termination of such Foreign Pension Plan or
the complete or partial withdrawal of any participating employer therein, or
(e) the occurrence of any transaction that is prohibited under any applicable
law and that would reasonably be expected to result in the incurrence of any
liability by any Credit Party or any of the Subsidiaries, or the imposition on
any Credit Party or any of the Subsidiaries of any fine, excise tax or penalty
resulting from any noncompliance with any applicable law, in each case in excess
of $90,000,000.

“Foreign Lender” has the meaning specified in Section 2.13(d).

“Foreign Pension Plan” means any pension or benefit plan that under applicable
law other than the laws of the United States or any political subdivision
thereof, is required to be funded through a trust or other funding vehicle other
than a trust or funding vehicle maintained exclusively by a Governmental
Authority.

“Foreign Subsidiary” means a Restricted Subsidiary that is not organized or
established under the laws of the United States of America, any state thereof or
the District of Columbia. For the avoidance of doubt, any Subsidiary
incorporated or organized under the laws of a territory of the United States
(including the Commonwealth of Puerto Rico) shall constitute a “Foreign
Subsidiary” hereunder.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect on the Restatement Date. For
the purposes of this Agreement, the term “consolidated” with respect to any
Person shall mean such Person consolidated with its Restricted Subsidiaries, and
shall not include any Unrestricted Subsidiary, but the interest of such Person
in an Unrestricted Subsidiary will be accounted for as an Investment.

“General Intangibles” has the meaning specified in the U.S. Security Agreement.

“Governmental Authority” any federal, state, provincial or other political
subdivision thereof, and any agency, department or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Granting Lender” has the meaning specified in Section 11.1(g).

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or

 

41



--------------------------------------------------------------------------------

any part of any Indebtedness or other obligations. The amount of any guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the Indebtedness in respect of which such guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such person in good faith.

“Guarantied Obligations” means as to any Person, any obligation of such Person
guarantying or otherwise having the economic effect of guarantying any
Indebtedness, lease, dividend, or other obligation (“primary obligation”) of any
other Person (the “primary obligor”) in any manner, including any obligation or
arrangement of such Person to (a) purchase or repurchase any such primary
obligation, (b) advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet condition of the primary obligor, (c) purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (d) protect the beneficiary of such arrangement from
loss (other than product warranties given in the ordinary course of business),
or (e) indemnify the owner of such primary obligation against loss in respect
thereof; provided, however, that the term Guarantied Obligations shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business or standard contractual indemnities. The amount of any
Guarantied Obligations at any time shall be deemed to be an amount equal to the
lesser at such time of (x) the stated or determinable amount of the primary
obligation in respect of which such Guarantied Obligations is incurred, and
(y) the maximum amount for which such Person may be liable pursuant to the terms
of the instrument embodying such Guarantied Obligations, or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.

“Guarantee” means the guarantee of the Obligations by the Credit Parties in
Article 13 hereunder or in a supplemental guarantee in accordance with
Section 6.12 of this Agreement.

“Guarantor Payments” has the meaning specified in Section 13.7.

“Guaranties” means the U.S. Guaranty, the Canadian Guaranty and any other
guaranty executed by any Guarantor in favor of Agent, for the benefit of the
Secured Parties, in respect of the Obligations.

“Guarantors” means each Subsidiary Guarantor and each other Person, if any, that
executes a guaranty or other similar agreement in favor of Agent, for itself and
the ratable benefit of the Secured Parties, in connection with the transactions
contemplated by this Agreement and the other Loan Documents; provided, that,
notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, in no event shall an Excluded Subsidiary be a Guarantor of or
otherwise obligated in respect of any Obligation of a U.S. Borrower or any
“United States person” as defined in section 7701(a)(30) of the IRC, provided
further that upon the release or discharge of such Person from its Guaranty in
accordance with this Agreement, such Person shall cease to be a Guarantor.

 

42



--------------------------------------------------------------------------------

“Hazardous Material” means any substance, material or waste that is regulated as
a hazardous waste, hazardous substance, hazardous material, pollutant,
contaminant or words of similar import under any Environmental Law, including
but not limited to any “Hazardous Waste” as defined by the Resource Conservation
and Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous
Substance” as defined under the Comprehensive Environmental Response,
Compensation and Liability Act (CERCLA) (42 U.S.C. § 9601 et seq. (1980)), any
petroleum or any fraction thereof, asbestos, polychlorinated biphenyls, toxic
mold, mycotoxins, toxic microbial matter (naturally occurring or otherwise),
infectious waste and radioactive substances or any other substance that is
regulated under Environmental Law due to its toxic, ignitable, reactive,
corrosive, caustic or dangerous properties.

“Hedge Bank” means (a) any Person counterparty to a Swap Contract who is (or at
the time such Swap Contract was entered into, was) a Lender, an Agent or an
Affiliate of any thereof, (b) any Person counterparty to a Swap Contract who
was, at the time such Swap Contract was entered into, a lender or agent or
Affiliate of any thereof under and pursuant to the Existing Credit Agreement,
and (c) any Person who is an Agent or a Lender (and any Affiliate thereof) as of
the Restatement Date but subsequently, whether before or after entering into a
Swap Agreement, ceases to be an Agent or a Lender, as the case may be.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:

(1) currency exchange, interest rate or commodity swap agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and

(2) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates or commodity prices.

“Immaterial Subsidiary” means, with respect to Sections 9.1(j) or (k) (events
and/or circumstances described therein, each an “Insolvency Event”) as of any
date, any Restricted Subsidiary of Parent Borrower (other than any Borrower)
(a) whose total assets at the last day of the of the most recent fiscal period
for which financial statements are required to be delivered pursuant to
Section 5.1(b) or (c) were equal to or less than 5% of the consolidated total
assets of Parent Borrower and its Restricted Subsidiaries at such date; provided
that total assets of all Immaterial Subsidiaries subject to Insolvency Events on
any date shall not exceed 5% of total assets of Parent Borrower and its
Restricted Subsidiaries at such date and (b) that does not contribute EBITDA in
excess of 5% of the EBITDA of Parent Borrower and its Restricted Subsidiaries,
in each case, for the most recently ended for the twelve month period ending on
the last day of the most recent fiscal period for which financial statements
have been delivered pursuant to Section 5.1(b) or (c); provided that, EBITDA (as
so determined) of all Immaterial Subsidiaries subject to Insolvency Events on
any date shall not exceed 5% of EBITDA of Parent Borrower and its Restricted
Subsidiaries for the relevant period.

 

43



--------------------------------------------------------------------------------

“Impacted Lender” means any Lender that fails to promptly provide any Borrower
or Agent, upon such Person’s reasonable request, reasonably satisfactory
evidence that such Lender will not become a Non-Funding Lender.

“Increased Amount” has the meaning specified in Section 7.7.

“Incremental Lender” has the meaning specified in Section 2.16(a).

“Incremental Revolving Loan Amendment” has the meaning specified in
Section 2.16(a).

“Incremental Revolving Loans” has the meaning specified in Section 2.16(a).

“Incur” means issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such person becomes a Subsidiary (whether by merger, amalgamation,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Person at the time it becomes a Subsidiary. “Incurred” and “Incurrence” shall
have like meanings.

“Indebtedness” means, with respect to any Person:

(1) the principal of any indebtedness of such Person, whether or not contingent,
(a) in respect of borrowed money, (b) evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof), (c) representing the
deferred and unpaid purchase price of any property (except any such balance that
constitutes (i) a trade payable or similar obligation to a trade creditor
Incurred in the ordinary course of business, (ii) any earn-out obligations until
such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP and (iii) liabilities accrued in the ordinary course of
business), which purchase price is due more than twelve months after the date of
placing the property in service or taking delivery and title thereto, (d) in
respect of Capitalized Lease Obligations, or (e) representing any Hedging
Obligations, if and to the extent that any of the foregoing indebtedness would
appear as a liability on a balance sheet (excluding the footnotes thereto) of
such Person prepared in accordance with GAAP;

(2) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, the obligations
referred to in clause (1) of another Person (other than by endorsement of
negotiable instruments for collection in the ordinary course of business); and

(3) to the extent not otherwise included, Indebtedness of another Person secured
by a Lien on any asset owned by such Person (whether or not such Indebtedness is
assumed by such Person); provided, however, that the amount of such Indebtedness
will be the lesser of: (a) the Fair Market Value (as determined in good faith by
Parent Borrower) of such asset at such date of determination, and (b) the amount
of such Indebtedness of such other Person;

 

44



--------------------------------------------------------------------------------

provided, however, that, notwithstanding the foregoing, Indebtedness shall be
deemed not to include (1) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money; (2) deferred or prepaid
revenues; (3) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller; (4) obligations under or in respect of Qualified
Securitization Financing;(5) trade and other ordinary course payables, accrued
expenses and intercompany liabilities arising in the ordinary course of
business; (6) obligations in respect of cash management services; (7) in the
case of Parent Borrower and the Restricted Subsidiaries (x) all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business and
(y) intercompany liabilities in connection with cash management, tax and
accounting operations of Parent Borrower and the Restricted Subsidiaries; and
(8) any obligations under Hedging Obligations; provided that such agreements are
entered into for bona fide hedging purposes of Parent Borrower or the Restricted
Subsidiaries (as determined in good faith by the board of directors or senior
management of Parent Borrower, whether or not accounted for as a hedge in
accordance with GAAP) and, in the case of any foreign exchange contract,
currency swap agreement, futures contract, option contract or other similar
agreement, such agreements are related to business transactions of Parent
Borrower or the Restricted Subsidiaries entered into in the ordinary course of
business and, in the case of any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedge agreement or other similar agreement or arrangement, such agreements
substantially correspond in terms of notional amount, duration and interest
rates, as applicable, to Indebtedness of Parent Borrower or the Restricted
Subsidiaries Incurred without violation of this Agreement.

Notwithstanding anything in this Agreement to the contrary, Indebtedness shall
not include, and shall be calculated without giving effect to, the effects of
Statement of Financial Accounting Standards No. 133 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under this Agreement as a result of accounting for
any embedded derivatives created by the terms of such Indebtedness; and any such
amounts that would have constituted Indebtedness under this Agreement but for
the application of this sentence shall not be deemed an Incurrence of
Indebtedness under this Agreement.

“Indemnified Liabilities” has the meaning specified in Section 2.11.

“Indemnified Person” has the meaning specified in Section 2.11.

“Indemnified Tax” means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of a Credit Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing, that
is, in the good faith determination of Parent Borrower, qualified to perform the
task for which it has been engaged.

 

45



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 12.8.

“Insolvency Laws” means any of the Bankruptcy Code, the BIA, the WRA or the
CCAA, in each case, as now and hereafter in effect, any successors to any such
statute and any other applicable insolvency or other similar law of any
jurisdiction including, without limitation, any law of any jurisdiction
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it.

“Intellectual Property” means any and all Patents, Copyrights and Trademarks.

“Intellectual Property Security Agreements” means, collectively, any and all
Copyright Security Agreements, Patent Security Agreements and Trademark Security
Agreements, made in favor of Agent, on behalf of itself and Lenders, by each
Credit Party signatory thereto, as amended from time to time.

“Interchange System” means that certain rail interchange system governed by the
AAR Rules.

“Interest Expense” means, with respect to any Person for any fiscal period,
(i) interest expense of such Person determined in accordance with GAAP for the
relevant period ended on such date minus (ii) cash interest income of such
Person determined in accordance with GAAP for the relevant period ended on such
date.

“Interest Payment Date” means (a) as to any Base Rate Loan, the last Business
Day of each Fiscal Quarter to occur while such Loan is outstanding and the final
maturity date of such Loan, and (b) as to any LIBOR Loan, the last day of the
applicable LIBOR Period; provided, that in the case of any LIBOR Period greater
than three months in duration, interest shall be payable at three-month
intervals and on the last day of such LIBOR Period; and provided further that,
in addition to the foregoing, each of (x) the date upon which all of the
Commitments have been terminated and the Loans have been paid in full and
(y) the Commitment Termination Date shall be deemed to be an Interest Payment
Date with respect to any interest that has then accrued under this Agreement.

“Inventory” means all “inventory,” as such term is defined in the Code or the
PPSA, as applicable, now owned or hereafter acquired by any Credit Party,
wherever located.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents),

(2) securities that have a rating equal to or higher than Baa3 (or equivalent)
by Moody’s and BBB- (or equivalent) by S&P, but excluding any debt securities or
loans or advances between and among Parent Borrower and its Subsidiaries,

 

46



--------------------------------------------------------------------------------

(3) investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2) which fund may also hold material amounts of
cash pending investment and/or distribution, and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business and any assets or securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and any prepayments and
other credits to suppliers made in the ordinary course of business), purchases
or other acquisitions for consideration of Indebtedness, Equity Interests or
other securities issued by any other Person and investments that are required by
GAAP to be classified on the balance sheet of such Person in the same manner as
the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property. For purposes of the
definition of “Unrestricted Subsidiary,” Section 6.13 and Section 7.2:

(1) “Investments” shall include the portion (proportionate to Parent Borrower’s
equity interest in such Subsidiary) of the Fair Market Value (as determined in
good faith by Parent Borrower) of the net assets of such Subsidiary at the time
that such Subsidiary is designated an Unrestricted Subsidiary; provided,
however, that upon a redesignation of such Subsidiary as a Restricted
Subsidiary, Parent Borrower shall be deemed to continue to have a permanent
“Investment” in an Unrestricted Subsidiary equal to an amount (if positive)
equal to:

(a) its “Investment” in such Subsidiary at the time of such redesignation less

(b) the portion (proportionate to its equity interest in such Subsidiary) of the
Fair Market Value (as determined in good faith by Parent Borrower) of the net
assets of such Subsidiary at the time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value (as determined in good faith by Parent Borrower)
at the time of such transfer, in each case as determined in good faith by the
Board of Directors of Parent Borrower.

“IRC” means the Internal Revenue Code of 1986, as amended.

“IRS” means the Internal Revenue Service.

 

47



--------------------------------------------------------------------------------

“Joinder Agreement” means (a) with respect to the joinder of a Domestic
Subsidiary pursuant to Section 6.12(a), a joinder agreement substantially in the
form of Exhibit 2 to the U.S. Security Agreement and (b) with respect to the
joinder of a Subsidiary organized under the laws of Canada (or and province or
territory thereof) pursuant to Section 6.12(a), a joinder agreement
substantially in the form of Exhibit 2 to the Canadian Security Agreement.

“Joint Venture” means any Person a portion (but not all) of the Capital Stock of
which is owned directly or indirectly by a Borrower or a Subsidiary thereof but
which is not a Wholly-Owned Subsidiary and which is engaged in a business that
is similar to or complementary with the business of Borrowers and their
Subsidiaries as permitted under this Agreement.

“JPMorgan Chase” has the meaning specified in the preamble to this Agreement.

“Judgment Conversion Date” has the meaning specified in Section 12.20.

“Judgment Currency” has the meaning specified in Section 12.20.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan or any
Extended Revolving Commitment, in each case as extended in accordance with this
Agreement from time to time.

“L/C Issuer” means each of Morgan Stanley Bank, N.A., JPMorgan Chase Bank, N.A.,
Wells Fargo Bank, N.A., Deutsche Bank AG New York Branch, Barclays Bank PLC, PNC
Bank, N.A., USU.S. Bank, N.A. National Association or any of their respective
Affiliates or branches, each in its capacity as issuer of any Letter of Credit,
or such other bank or authorized Person as Borrower Representative may select
(subject to Agent’s consent, not to be unreasonably withheld, delayed or
conditioned) as an L/C Issuer under this Agreement.

“L/C Issuer Fronting Sublimit Amount” means (a) as to each L/C Issuer party
hereto as of the Restatement Date, the fronting sublimit amount set forth
opposite its name on Annex D and (b) as to each L/C Issuer that becomes an L/C
Issuer hereunder after the date hereof, the fronting sublimit amount of such L/C
Issuer set forth in the instrument under which such L/C Issuer becomes an L/C
Issuer. The L/C Issuer Fronting Sublimit Amount of any L/C Issuer may be changed
by written agreement between Parent Borrower and such L/C Issuer, without the
consent of any other party hereto (but with notice to Agent), it being
understood that no such change shall impact the L/C Sublimit.

“L/C Sublimit” has the meaning specified in Section 2.2(a).

“Lead Arrangers” means each of Morgan Stanley Senior Funding, Inc., J.P. Morgan
Securities LLC, Barclays Bank PLC and Deutsche Bank Securities Inc., in each
case in its capacities as Joint Lead Arrangers and Joint Bookrunners.

 

48



--------------------------------------------------------------------------------

“Lenders” means the Lenders named on the signature pages of this Agreement and
all financial institutions and funds that make Incremental Revolving Loans
hereunder; and, if any such Lender shall decide to assign (in accordance with
Section 11.1) all or any portion of the Obligations, such term shall include any
permitted assignee of such Lender.

“Letter of Credit Fee” has the meaning specified in Section 2.2(d).

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent, L/C Issuers and Lenders at the request of Borrower Representative,
whether direct or indirect, contingent or otherwise, due or not due, in
connection with the issuance of, or payments made in respect of, Letters of
Credit by the L/C Issuers or the purchase of a participation as set forth in
Section 2.2 with respect to any Letter of Credit. The amount of such Letter of
Credit Obligations shall equal the Dollar Equivalent of the maximum amount that
may be payable (or that has been paid by the L/C Issuers and not reimbursed) at
such time or at any time thereafter by L/C Issuers, Agent or Lenders thereupon
or pursuant thereto.

“Letters of Credit” means standby letters of credit issued for the account of
any Borrower by any L/C Issuer pursuant hereto (including as provided in
Section 2.2 (j)), in form and substance satisfactory to such L/C Issuer.

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions. and (i) if
such day relates to any fundings, disbursements, settlements and payments in
Euros, means a TARGET Day, and (ii) if such day relates to any fundings,
disbursements, settlements and payments in an Alternative Currency approved
pursuant to Section 1.4, any such day treated as a business day based on the
customs and practices of the handling of such Alternative Currency.

“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the (a) LIBOR Rate, with respect to LIBOR Rate Loans denominated in Dollars
and (b) BA Rate, with respect to BA Rate Loans denominated in Canadian Dollars.

“LIBOR Margin” means the per annum interest rate margin from time to time in
effect and payable in addition to the (a) LIBOR Rate, with respect to LIBOR
Loans and Letters of Credit denominated in Dollars and, (b) BA Rate, with
respect to BA Rate Loans and Letters of Credit denominated in Canadian Dollars,
and (c) LIBOR Rate, with respect to Letters of Credit denominated in an
Alternative Currency, in each case applicable to the Revolver Credit Advances,
as determined in accordance with the definition of Applicable Margin.

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower Representative pursuant to this
Agreement and ending one, three or six months (and if available to all Lenders,
twelve months) thereafter, as selected by Borrower Representative’s irrevocable
notice to Agent as set forth in Section 2.5(e); provided, that the foregoing
provision relating to LIBOR Periods is subject to the following:

(a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless

 

49



--------------------------------------------------------------------------------

the result of such extension would be to carry such LIBOR Period into another
calendar month, in which event such LIBOR Period shall end on the immediately
preceding LIBOR Business Day;

(b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end on such date;

(c) any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month; and

(d) Borrower Representative shall select LIBOR Periods so that there shall be no
more than ten (10) separate LIBOR Loans in existence at any one time.

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to:

(a) the London interbank offered rate, for any LIBOR Period with respect to a
LIBOR Loan, and displayed on the appropriate page of the Reuters screen (or on
any successor page or any successor service, or any substitute page or
substitute for such service, providing rate quotations comparable to those
currently provided on Reuters screen, as determined by Agent from time to time
for purposes of providing quotations of interest rates applicable to Dollar
deposits in the London interbank market) for deposits in Dollars or for the
relevant Alternative Currency (for delivery on the first day of such LIBOR
Period) with a term equivalent to such LIBOR Period two Business Days prior to
the commencement of such LIBOR Period (but if more than one rate is specified on
such page, the rate will be an arithmetic average of all such rates), or, if for
any reason such rate is not available, the rate at which Dollar deposits for a
maturity comparable to such LIBOR Period that would be offered to Agent by major
banks in the London or other offshore interbank market for Dollars or the
relevant Alternative Currency at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such LIBOR Period;
divided by

(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day that is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board) that are required to be maintained by
a member bank of the Federal Reserve System.

In no event shall the LIBOR Rate be less than 0.0%

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed,

 

50



--------------------------------------------------------------------------------

recorded or otherwise perfected under applicable law (including any conditional
sale or other title retention agreement or any lease in the nature thereof);
provided that in no event shall an operating lease or an agreement to sell be
deemed to constitute a Lien.

“Litigation” has the meaning specified in Section 4.13.

“Loan Account” has the meaning specified in Section 2.10.

“Loan Documents” means this Agreement, the Guaranties, the ABL Intercreditor
Agreement, the Notes, the Collateral Documents, the Fee Letter and all other
agreements, instruments, and documents executed and delivered to, or in favor
of, Agent, Co-Collateral Agent, or any Lenders pertaining to any Obligation and
including all other pledges, powers of attorney, consents and assignments. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loans” means the Revolving Loans and the Swing Line Loans.

“Lock Boxes” has the meaning specified in Annex A.

“Majority Control” means with respect to any Person (the “parent”) at any date,
(i) the ownership, control, or holding by parent of securities or other
ownership interests representing 50% or more of the ordinary voting power or, in
the case of a partnership, 50% or more of the general partnership interest of
any other corporation, limited liability company, partnership, association or
other entity (the “subject person”), (ii) occupation of 50% or more of the seats
(other than vacant seats) on the board of directors of the subject person by
Persons who were nominees, designees or Related Persons of parent, or (iii) any
circumstances that could require the accounts of the subject Person to be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date. Terms such as “Majority Controlled” and “Majority Controlling”
shall have corresponding meanings.

“Material Adverse Effect” means, a material adverse effect on (x) the business,
financial condition, operations or properties of Borrowers and their respective
Subsidiaries, taken as a whole, after giving effect to the Transactions, (y) the
ability of Borrowers or the other Credit Parties to perform their payment
obligations under the Loan Documents when due, and (z) the validity or
enforceability of any of the Loan Documents or the rights and remedies of Agent
and the Lenders under any of the Loan Documents.

“Material Real Property” means any owned Real Property located in the United
States (excluding, for the avoidance of doubt, any territory thereof) that is
owned in fee simple by a U.S. Credit Party and has an individual fair market
value in excess of $15,000,000, other than any Real Property which is an
Excluded Principal Property or Excluded Property.

 

51



--------------------------------------------------------------------------------

“Maximum Lawful Rate” has the meaning specified in Section 2.5(f).

“Memorandum of Security Agreement” means one or more Memorandum of Security
Agreement, dated as of the Restatement Date (and after the Restatement Date with
respect to any Railcars acquired after the Restatement Date), executed by the
Credit Parties that own any Railcars, in each case, in favor of Agent and in
form and substance reasonably satisfactory to Agent and in any event in
customary form and including such documents, including any required transmittal
letter, for recording such Memorandum of Security Agreement with Surface
Transportation Board pursuant to the provisions of 49 USC §11301 and 49 CFR
§1177.

“MNPI” means information that is (a) not publicly available with respect to
Borrowers (or any Subsidiary of any Borrower, as the case may be) and
(b) material with respect to Borrowers (or their Subsidiaries) or their
securities for purpose of United States federal and state securities laws.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Credit Parties in favor or for the benefit of Agent on
behalf of the Lenders in form and substance which (i) is consistent with the
terms and provisions of this Agreement, (ii) provides for automatic release to
the extent the real property subject to the Mortgage is or becomes an Excluded
Principal Property or Excluded Property, or if the Lien created thereby is of
the type described in Section 6.10(c)(D), and (iii) is otherwise reasonably
satisfactory to Agent executed and delivered pursuant to Section 6.10 or 6.14.

“Mortgage Policies” has the meaning specified in Section 6.10(b)(ii).

“MSSF” has the meaning specified in the preamble to this Agreement.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make, or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

“Net Orderly Liquidation Value” means, with respect to any category of Eligible
Equipment or Eligible Rolling Stock, as applicable, the estimated net recovery
value as set forth in the most recent appraisal report for such Eligible
Equipment or Eligible Rolling Stock, as applicable performed by an appraiser
reasonably acceptable to Agent, applying an approach to valuation which is
consistent with the approach used in appraisals prepared for Agent’s use at the
time such Eligible Equipment or Eligible Rolling Stock, as applicable is
included in the Borrowing Base, which reflects the estimated net cash value
expected by the appraiser to be derived from a sale or disposition at a
liquidation or going-out-of-business sale of such Eligible Equipment or Eligible
Rolling Stock, as applicable after deducting all reasonable costs, expenses and
fees attributable to such sale or disposition, including, without limitation,
all reasonable fees, costs and expenses of any liquidator engaged to conduct
such sale or disposition, and all

 

52



--------------------------------------------------------------------------------

reasonable costs and expenses of removing and delivering the same to a
purchaser.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person and its Restricted Subsidiaries, determined in accordance with GAAP and
before any reduction in respect of Preferred Stock dividends.

“Non-Consenting Lender” has the meaning specified in Section 12.2(d).

“Non-Con-way Subsidiary” means any Subsidiary of Parent Borrower that is not a
Con-way Subsidiary.

“Non-Funding Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and Borrower
Representative in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Agent or any other Lender any other amount required to be paid by it hereunder
within two Business Days of the date when due, (b) has notified Borrower
Representative and Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by Agent or Borrower Representative, to
confirm in writing to Agent and Borrower Representative that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Non-Funding Lender pursuant to this clause (c) upon receipt of
such written confirmation by Agent and Borrower Representative), or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Insolvency Law, or (ii) had appointed for it a receiver,
interim receiver, custodian, conservator, trustee, monitor, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state, federal or foreign regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Non-Funding Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or Canada or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by Agent that a Lender is a Non-Funding Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Non-Funding Lender as of the date
established therefor by Agent in a written notice of such

 

53



--------------------------------------------------------------------------------

determination, which shall be delivered by Agent to Borrower Representative and
each other Lender promptly following such determination.

“Norbert” means Norbert Dentressangle S.A., a French public limited company
(société anonyme).

“Norbert Acquisition” means the acquisition by the Parent Borrower, directly or
indirectly, of up to 100% of the outstanding capital stock of Norbert pursuant
to (a) the Norbert Private Sale and (b) the Norbert Offer and (c) market
purchases or any other purchase of shares not sold in the Norbert Offer or the
Norbert Private Sale.

“Norbert Acquisition Agreement” means that certain Share Purchase Agreement
among Dentressangle Initiatives, Mr. Norbert Dentressangle, Mrs. Evelyne
Dentressangle, Mr. Pierre-Henri Dentressangle, Ms. Marine Dentressangle and the
Parent Borrower, dated as of April 28, 2015, together with all exhibits, annexes
and schedules thereto.

“Norbert Bridge Credit Agreement” means that certain Senior Unsecured Bridge
Term Loan Credit Agreement, dated as of April 28, 2015, by and among the Parent
Borrower, certain subsidiaries of the Parent Borrower, MSSF, as administrative
agent, and the other parties thereto, including all exhibits, annexes and
schedules thereto.

“Norbert Private Sale” means the sale of 6,561,776 ordinary shares, nominal
value €2, of Norbert acquired by the Parent Borrower pursuant to the Norbert
Acquisition Agreement.

“Norbert Offer” means the mandatory public takeover offer made or to be made by
the Parent Borrower pursuant to the General Regulation of the French Autorité
des marches financiers and in accordance with the Norbert Offer Agreement.

“Norbert Offer Agreement” means the Tender Offer Agreement between the Parent
Borrower and Norbert, dated as of April 28, 2015, together with all exhibits,
annexes and schedules thereto.

“Norbert Refinancing Indebtedness” means Indebtedness incurred at Norbert or any
of its Subsidiaries and incurred to refund, refinance, replace, renew, extend or
defease any Indebtedness of Norbert or any of its Subsidiaries, and any
Indebtedness incurred at Norbert or any of its Subsidiaries issued to so refund,
refinance, replace, renew, extend or defease such Indebtedness, in an amount not
to exceed the principal amount of such Indebtedness plus additional Indebtedness
incurred to pay make-wholes, premiums, accrued interest, defeasance costs and
fees and related costs and expenses in connection therewith.

“Norbert Transactions” means (a) the consummation of the Norbert Acquisition
(including the Norbert Private Sale and the Norbert Offer) and transactions
contemplated thereby and in connection therewith, (b) the execution, delivery
and performance of the Norbert Bridge Credit Agreement, (c) the Parent
Borrower’s or any of its Subsidiaries’ incurrence, replacement, redemption,
repayment, defeasance, discharge or refinancing of indebtedness or liens in
connection with the Norbert Acquisition, including the incurrence of any Norbert
Refinancing

 

54



--------------------------------------------------------------------------------

Indebtedness, (d) the amendment of the Existing Credit Agreement pursuant to
Amendment No. 2 thereto and (e) ) the payment of fees and expenses in connection
with the foregoing.

“Notes” means, collectively, the Revolving Notes and the Swing Line Notes.

“Notice of Conversion/Continuation” has the meaning specified in Section 2.5(e).

“Notice of Revolving Credit Advance” has the meaning specified in
Section 2.1(a)(i).

“Obligation Currency” has the meaning specified in Section 12.20.

“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants or for payment of monetary amounts (whether or not
such performance is then required or contingent, or such amounts are liquidated
or determinable) owing by any Credit Party to any Secured Party under any Loan
Document, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement,
letter of credit agreement or other instrument, arising under this Agreement,
any of the other Loan Documents, any Bank Product Documents or any Secured Hedge
Agreement (other than with respect to any Credit Party’s obligations that
constitute Excluded Swap Obligations solely with respect to such Credit Party).
This term includes all principal, Letter of Credit Obligations, interest
(including all interest that accrues after the commencement of any case or
proceeding by or against any Credit Party in bankruptcy, whether or not allowed
in such case or proceeding), Fees, Secured Hedging Obligations (other than with
respect to any Credit Party’s Secured Hedging Obligations that constitute
Excluded Swap Obligations solely with respect to such Credit Party), expenses,
attorneys’ fees and any other sum chargeable to any Credit Party under this
Agreement, any of the other Loan Documents, any Bank Product Documents or any
Secured Hedge Agreements.

“OFAC” has the meaning specified in Section 4.23.

“Officer” means, with respect to any Person, the Chairman of the Board, Chief
Executive Officer, Chief Financial Officer, President, any Executive Vice
President, Senior Vice President or Vice President, the Treasurer or the
Secretary of such Person.

“Officer’s Certificate” means, with respect to any Person, a certificate signed
on behalf of such Person by two Officers of such Person, one of whom must be the
principal executive officer, the principal financial officer, the treasurer or
the principal accounting officer of such Person, which meets the requirements
set forth in this Agreement.

“Other Connection Taxes” means, with respect to a Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

55



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any other Loan Documents, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.14(d)).

“Overadvance” means, at any time, and without duplication, the sum of the U.S.
Overadvance plus the Canadian Overadvance.

“Parent Borrower” has the meaning specified in the preamble to this Agreement.

“Participant Register” has the meaning specified in Section 11.1(c).

“Participating Member States” means each state so described in any EMU
Legislation.

“Patents” has the meaning specified in the U.S. Security Agreement.

“Patriot Act” has the meaning specified in Section 4.24.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

“Permitted Discretion” means a reasonable determination made by Agent or any
Co-Collateral Agent in good faith and in the exercise of reasonable commercial
judgment (from the perspective of a secured asset-based revolving lender) and as
it relates to the establishment of Reserves or the adjustment or imposition of
exclusionary criteria shall require that, (x) such establishment, adjustment or
imposition after the Restatement Date be based on (1) the analysis of facts or
events relating to the Accounts, Inventory, Equipment, Rolling Stock or other
components of the Borrowing Base first occurring or first discovered by Agent or
any Co-Collateral Agent after the Restatement Date or that are materially
different from facts or events occurring or known to Agent or such Co-Collateral
Agent on the Restatement Date or (2) changes in applicable law after the
Restatement Date which result in additional priority claims and liabilities
being required to be satisfied in connection with the realization by the Agent
upon the Borrowing Base Collateral, (y) the contributing factors to the
imposition of any Reserve shall not duplicate any reserves deducted in computing
book value and (z) the amount of any such Reserve so established or the effect
of any adjustment or imposition of exclusionary criteria be a reasonable
quantification of the incremental dilution of the Borrowing Base attributable to
such contributing factors. If either Co-Collateral Agent exercises its Permitted
Discretion, the other Co-Collateral Agent shall respond to such proposal within
three Business Days, and the Co-Collateral Agent asserting the more conservative
Permitted Discretion shall prevail.

“Permitted Holders” means Jacobs Private Equity, LLC and each of its Affiliates,
Bradley Jacobs (“Jacobs”), any entity controlled by Jacobs, Jacobs’ wife,
Jacobs’ children and other lineal descendants and trusts established for the
benefit of any of the foregoing.

 

56



--------------------------------------------------------------------------------

“Permitted Investments” means:

(1) any Investment in Parent Borrower or any Restricted Subsidiary; provided
that (i) the aggregate amount of Investments by Credit Parties in Restricted
Subsidiaries that are not Credit Parties in reliance on this Clause (1) shall
not exceed (when combined with Investments made by Credit Parties in
Subsidiaries that are not (or do not become in connection with such transaction)
Credit Parties in reliance on Clauses (3), (21) and (22) of the definition of
Permitted Investment) the greater of (x) $250 million and (y) 20% of
Consolidated EBITDA as of the date of such Investment and (ii) no Credit Party
that is a Non-Con-way Subsidiary may make an Investment in a Con-way Subsidiary
by transferring any Equity Interests or any Principal Property to such Con-way
Subsidiary in reliance on this clause (1) if such Investment would cause such
Equity Interests or Principal Property so invested to be Excluded Principal
Property, unless Borrower agrees that such property will not constitute Excluded
Principal Property;

(2) any Investment in Cash Equivalents or Investment Grade Securities;

(3) any Investment by Parent Borrower or any Restricted Subsidiary in a Person
that is engaged in a Similar Business if as a result of such Investment (a) such
Person becomes a Restricted Subsidiary, or (b) such Person, in one transaction
or a series of related transactions, is merged, consolidated or amalgamated with
or into, or transfers or conveys all or substantially all of its assets to, or
is liquidated into, Parent Borrower or a Restricted Subsidiary; provided that
(i) the aggregate amount of Investments by Credit Parties in Restricted
Subsidiaries that are not Credit Parties (or do not merge into a Credit Party in
connection with such transaction) in reliance on this Clause (3) shall not
exceed (when combined with Investments made by Credit Parties in Subsidiaries
that are not (or do not become in connection with such transaction) Credit
Parties in reliance on Clauses (1), (21) and (22) of the definition of Permitted
Investment) the greater of (x) $250 million and (y) 20% of Consolidated EBITDA
as of the date of such Investment and (ii) no Credit Party that is a Non-Con-way
Subsidiary may make an Investment in a Con-way Subsidiary by transferring any
Equity Interests or any Principal Property to such Con-way Subsidiary in
reliance on this clause (3) if such Investment would cause such Equity Interests
or Principal Property so invested to be Excluded Principal Property, unless
Borrower agrees that such property will not constitute Excluded Principal
Property);

(4) any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with any disposition of assets permitted
by Section 7.4;

(5) any Investment existing on, or made pursuant to binding commitments existing
on, the Restatement Date (including, for the avoidance of doubt, Investments of
Con-way and any Restricted Subsidiary which is a Subsidiary thereof) or an
Investment consisting of any extension, modification or renewal of any
Investment existing on the Restatement Date; provided that the amount of any
such Investment may be increased (x)

 

57



--------------------------------------------------------------------------------

as required by the terms of such Investment as in existence on the Restatement
Date or (y) as otherwise permitted under this Agreement;

(6) loans and advances to officers, directors, employees or consultants of
Parent Borrower or any of its Subsidiaries (i) in the ordinary course of
business in an aggregate outstanding amount (valued at the time of the making
thereof, and without giving effect to any write-downs or write-offs thereof) not
to exceed $20 million at the time of Incurrence, (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such person’s purchase of Equity Interests of Parent Borrower or any direct
or indirect parent of Parent Borrower solely to the extent that the amount of
such loans and advances shall be contributed to Parent Borrower in cash as
common equity;

(7) any Investment acquired by Parent Borrower or any Restricted Subsidiary
(a) in exchange for any other Investment or accounts receivable held by Parent
Borrower or such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable, or (b) as a result of a foreclosure by
Parent Borrower or any Restricted Subsidiary with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default;

(8) Hedging Obligations permitted under Section 7.1(b)(x);

(9) [reserved];

(10) additional Investments by Parent Borrower or any Restricted Subsidiary
having an aggregate Fair Market Value (as determined in good faith by Parent
Borrower), taken together with all other Investments made pursuant to this
clause (10) that are at that time outstanding, not to exceed the sum of the
greater of $100 million and 10% of Consolidated EBITDA as of the date of such
Investment; provided, however, that if any Investment pursuant to this
clause (10) is made in any Person that is not a Credit Party at the date of the
making of such Investment and such Person becomes a Credit Party after such
date, such Investment shall thereafter be deemed to have been made pursuant to
clause (1) above and shall cease to have been made pursuant to this clause (10)
for so long as such Person continues to be a Credit Party;

(11) loans and advances to officers, directors or employees for business-related
travel expenses, moving expenses and other similar expenses, in each case
Incurred in the ordinary course of business or consistent with past practice or
to fund such person’s purchase of Equity Interests of Parent Borrower or any
direct or indirect parent of Parent Borrower;

(12) Investments the payment for which consists of Equity Interests of Parent
Borrower (other than Disqualified Capital Stock) or any direct or indirect
parent of

 

58



--------------------------------------------------------------------------------

Parent Borrower, as applicable; provided, however, that such Equity Interests
will not increase the amount available for Restricted Payments under
7.2(b)(viii);

(13) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 7.5(b)
(except transactions described in clauses (ii), (iv), (vi), (viii)(B) and
(xv) of Section 7.5(b));

(14) guarantees issued in accordance with Section 7.1 and Section 6.12
including, without limitation, any guarantee or other obligation issued or
incurred under this Agreement in connection with any letter of credit issued for
the account of Parent Borrower or any of its Subsidiaries (including with
respect to the issuance of, or payments in respect of drawings under, such
letters of credit);

(15) Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or licenses or leases of intellectual property;

(16) any Investment by a Subsidiary that is not a Credit Party in a
Securitization Subsidiary or any Investment by a Securitization Subsidiary in
any other Person in connection with a Qualified Securitization Financing,
including Investments of funds held in accounts permitted or required by the
arrangements governing such Qualified Securitization Financing or any related
Indebtedness;

(17) any Investment by a Subsidiary that is not a Credit Party in an entity
which is not a Restricted Subsidiary to which a Restricted Subsidiary sells
Securitization Assets pursuant to a Securitization Financing;

(18) Investments of a Restricted Subsidiary acquired after the Restatement Date
or of an entity merged into, amalgamated with, or consolidated with Parent
Borrower or a Restricted Subsidiary in a transaction that is not prohibited by
Section 7.8 after the Restatement Date to the extent that such Investments were
not made in contemplation of such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

(19) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

(20) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of Parent Borrower or
the Restricted Subsidiaries;

(21) Investments in joint ventures or Unrestricted Subsidiaries not to exceed
$100 million in the aggregate at any one time outstanding, plus an amount equal
to any returns (including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) actually
received in respect of any such

 

59



--------------------------------------------------------------------------------

Investment (with the Fair Market Value each Investment being measured at the
time made and without giving effect to subsequent changes in value); provided
that the aggregate amount of Investments made in reliance on this Clause
(21) shall not exceed (when combined with Investments made by Credit Parties in
Subsidiaries that are not (or do not become in connection with such transaction)
Credit Parties in reliance on Clauses (1), (3) and (22) of the definition of
Permitted Investment) the greater of (x) $250 million and (y) 20% of
Consolidated EBITDA as of the date of such Investment; provided, however, that
if any Investment pursuant to this clause (21) is made in any Person that is not
a Credit Party at the date of the making of such Investment and such Person
becomes a Credit Party after such date, such Investment shall thereafter be
deemed to have been made pursuant to clause (1) above and shall cease to have
been made pursuant to this clause (21) for so long as such Person continues to
be a Credit Party;

(22) any Investment in any Subsidiary of Parent Borrower or any joint venture in
connection with intercompany cash management arrangements or related activities
arising in the ordinary course of business; provided that the aggregate amount
of Investments made by Credit Parties in Subsidiaries or joint ventures that are
not Credit Parties in reliance on this Clause (22) shall not exceed (when
combined with Investments made by Credit Parties in Subsidiaries that are not
(or do not become in connection with such transaction) Credit Parties in
reliance on Clauses (1), (3) and (21) of the definition of Permitted Investment)
the greater of (x) $250 million and (y) 20% of Consolidated EBITDA as of the
date of such Investment; provided, however, that if any Investment pursuant to
this clause (22) is made in any Person that is not a Credit Party at the date of
the making of such Investment and such Person becomes a Credit Party after such
date, such Investment shall thereafter be deemed to have been made pursuant to
clause (1) above and shall cease to have been made pursuant to this clause (22)
for so long as such Person continues to be a Credit Party;

(23) Guarantied Obligations of any Credit Party or any Restricted Subsidiary of
leases or of other obligations that do not constitute Indebtedness, in each case
entered into in the ordinary course of business;

(24) subject to Pro Forma Compliance with the Restricted Conditions, any other
Investments; and

(25) loans and advances to independent contractors, owner-operators, drivers and
carriers in an amount not to exceed $15 million at any time.

“Permitted Liens” means, with respect to any Person:

(1) pledges, bonds or deposits and other Liens granted by such Person under
workmen’s compensation laws, unemployment insurance laws or similar legislation,
or good faith deposits in connection with bids, tenders, contracts (other than
for the payment of Indebtedness) or leases to which such Person is a party, or
deposits to secure public or statutory obligations of such Person or deposits of
cash or U.S. government bonds to secure surety or appeal bonds, performance and
return of money bonds, or deposits as

 

60



--------------------------------------------------------------------------------

security for contested Taxes or import duties or for the payment of rent, in
each case Incurred in the ordinary course of business;

(2) Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens
securing obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings or other Liens arising out of
judgments or awards against such Person with respect to which such Person shall
then be proceeding with an appeal or other proceedings for review;

(3) Liens for Taxes, assessments or other governmental charges not yet overdue
by more than 30 days, or that are being contested in good faith by appropriate
proceedings;

(4) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit, bankers’
acceptances or similar obligations issued pursuant to the request of and for the
account of such Person in the ordinary course of its business;

(5) minor survey exceptions, minor encumbrances, trackage rights, special
assessments, easements or reservations of, or rights of others for, licenses,
rights-of-way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, servicing agreements, development agreements, site plan
agreements and other similar encumbrances incurred in the ordinary course of
business or zoning or other restrictions as to the use of real properties or
Liens incidental to the conduct of the business of such Person or to the
ownership of its properties which were not Incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

(6) (A) Liens on assets of a Subsidiary that is not a Credit Party securing
Indebtedness of a Subsidiary that is not a Credit Party permitted to be Incurred
pursuant to Section 7.1;

(B) Liens securing any Indebtedness permitted to be Incurred by this Agreement
if, as of the date such Indebtedness was Incurred, and after giving pro forma
effect thereto and the application of the net proceeds therefrom (but without
netting the proceeds thereof), the Consolidated Secured Net Leverage Ratio of
Parent Borrower does not exceed 3.00 to 1.00; provided that (I) any Lien on the
ABL Priority Collateral or the Canadian Collateral in reliance on this clause
(6)(B) shall be junior to the Liens on the ABL Priority Collateral or the
Canadian Collateral, as applicable, securing the Obligations pursuant to the ABL
Intercreditor Agreement and/or a junior lien intercreditor agreement or
collateral trust agreement reasonably satisfactory to Agent reflecting the
junior-lien status of the Liens securing such Indebtedness as it relates to the
ABL Priority Collateral and Canadian Collateral, (II) the Indebtedness secured
by such Liens shall not be secured by any property or assets of Parent Borrower
or any Restricted

 

61



--------------------------------------------------------------------------------

Subsidiary other than Collateral, (III) the final maturity date of any such
Indebtedness shall be no earlier than the Latest Maturity Date, and (IV) none of
the obligors or guarantors with respect to such Indebtedness shall be a Person
that is not a Credit Party; provided that when calculating the Consolidated
Secured Net Leverage Ratio for purposes of this clause 6(B), the maximum amount
of Indebtedness that Borrowers are permitted to incur (x) under this Agreement
and (y) under the Con-way Bridge Credit Agreement (until such commitments are
terminated and any Indebtedness Incurred thereunder is repaid in full) shall, in
each case, be deemed outstanding and secured by a Lien;

(C) Liens securing obligations in respect of Indebtedness permitted to be
Incurred pursuant to clause (iv) or (xiv) (to the extent such guarantees are
issued in respect of any Indebtedness) of Section 7.1(b); provided that, in the
case of clause (xiv), any Lien on the ABL Priority Collateral or the Canadian
Collateral in reliance on this clause (6)(C) shall be junior to the Liens on the
ABL Priority Collateral and the Canadian Collateral securing the Obligations
pursuant to the ABL Intercreditor Agreement and/or a junior lien intercreditor
agreement or collateral trust agreement reasonably satisfactory to Agent
reflecting the junior-lien status of the Liens securing such Indebtedness as it
relates to ABL Priority Collateral and Canadian Collateral;

(D) Liens securing obligations in respect of Indebtedness permitted to be
Incurred pursuant to clause (i) or (ii) of Section 7.1(b); provided that, in the
case of Liens securing the Con-way Bridge Facility, any Lien on the ABL Priority
Collateral or the Canadian Collateral in reliance on this clause (6)(D) shall be
junior to the Liens on the ABL Priority Collateral and the Canadian Collateral
securing the Obligations pursuant to the ABL Intercreditor Agreement and/or a
junior lien intercreditor agreement or collateral trust agreement reasonably
satisfactory to Agent reflecting the junior-lien status of the Liens securing
such Indebtedness as it relates to ABL Priority Collateral and Canadian
Collateral; and

(E) Liens created pursuant to the Collateral Documents or otherwise securing the
Obligations;

(7) Liens existing on the Restatement Date (including, for the avoidance of
doubt, Liens on assets of Con-way and any Restricted Subsidiary which is a
Subsidiary thereof but excluding Liens in favor of the lenders under the Term
Credit Agreement or the Con-way Bridge Facility);

(8) Liens on assets, property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, that such Liens are not created
or Incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary; provided, further, however, that such Liens may not
extend to any other property owned by Parent Borrower or any Restricted
Subsidiary (other than pursuant to after-acquired property clauses in effect
with respect to such Lien at the time of

 

62



--------------------------------------------------------------------------------

acquisition on property of the type that would have been subject to such Lien
notwithstanding the occurrence of such acquisition);

(9) Liens on assets or property at the time Parent Borrower or a Restricted
Subsidiary acquired the assets or property, including any acquisition by means
of a merger, amalgamation or consolidation with or into Parent Borrower or any
Restricted Subsidiary; provided, however, that such Liens are not created or
Incurred in connection with, or in contemplation of, such acquisition; provided,
further, however, that the Liens may not extend to any other property owned by
Parent Borrower or any Restricted Subsidiary (other than pursuant to
after-acquired property clauses in effect with respect to such Lien at the time
of acquisition on property of the type that would have been subject to such Lien
notwithstanding the occurrence of such acquisition);

(10) [Reserved];

(11) Liens securing Hedging Obligations (and, for the avoidance of doubt, Swap
Obligations) not incurred in violation of this Agreement;

(12) Liens on inventory or other goods and proceeds of any Person securing such
Person’s obligations in respect of documentary letters of credit, bank
guarantees or bankers’ acceptances issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods;

(13) leases, subleases, licenses and sublicenses of real property which do not
materially interfere with the ordinary conduct of the business of Parent
Borrower or any of the Restricted Subsidiaries;

(14) Liens arising from Uniform Commercial Code financing statement filings (or
equivalent filings including under the PPSA) regarding operating leases or other
obligations not constituting Indebtedness;

(15) Liens in favor of Parent Borrower or any Credit Party;

(16) Liens on assets of Persons that are not Credit Parties of the type
specified in the definition of “Securitization Financing” Incurred in connection
with a Qualified Securitization Financing;

(17) pledges and deposits and other Liens made in the ordinary course of
business to secure liability to insurance carriers;

(18) Liens on the Equity Interests of Unrestricted Subsidiaries;

(19) leases or subleases, and licenses or sublicenses (including with respect to
intellectual property) granted to others in the ordinary course of business, and
Liens on real property which is not owned but is leased or subleased by Parent
Borrower or any Restricted Subsidiary;

 

63



--------------------------------------------------------------------------------

(20) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (6), (7), (8), (9), (11), (15) and (25) of this
definition; provided, however, that (x) such new Lien shall be limited to all or
part of the same property (including any after acquired property to the extent
it would have been subject to the original Lien) that secured the original Lien
(plus improvements on and accessions to such property, proceeds and products
thereof, customary security deposits and any other assets pursuant to the
after-acquired property clauses to the extent such assets secured (or would have
secured) the Indebtedness being refinanced, refunded, extended, renewed or
replaced), and (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount (or accreted value, if applicable) or, if greater, committed amount of
the applicable Indebtedness described under clauses (6), (7), (8), (9), (10),
(11), (15) and (25) at the time the original Lien became a Permitted Lien under
this Agreement, (B) unpaid accrued interest and premiums (including tender
premiums), and (C) an amount necessary to pay any underwriting discounts,
defeasance costs, commissions, fees and expenses related to such refinancing,
refunding, extension, renewal or replacement; provided, further, however, that
(X) in the case of any Liens to secure any refinancing, refunding, extension or
renewal of Indebtedness secured by a Lien referred to in clause (6)(B),
(6)(C) or (25), the principal amount of any Indebtedness Incurred for such
refinancing, refunding, extension or renewal shall be deemed secured by a Lien
under clause (6)(B), (6)(C) or (25) and not this clause (20) for purposes of
determining the principal amount of Indebtedness outstanding under clause
(6)(B) or (6)(C) and (Y) in the case of Liens to secure any refinancing,
refunding, extension or renewal of Indebtedness secured by a Lien referred to in
clause (6)(B), (8), (9), (15) or (25), such new Lien shall have priority equal
to or more junior than the Lien securing such refinanced, refunded, extended or
renewed Indebtedness;

(21) except to the extent the applicable equipment constitutes Borrowing Base
Collateral, Liens on equipment of Parent Borrower or any Restricted Subsidiary
granted in the ordinary course of business to Parent Borrower’s or such
Restricted Subsidiary’s client at which such equipment is located;

(22) judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;

(23) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into in the
ordinary course of business;

(24) Liens incurred to secure cash management services or to implement cash
pooling arrangements in the ordinary course of business;

 

64



--------------------------------------------------------------------------------

(25) other Liens securing obligations the outstanding principal amount of which
does not, taken together with the principal amount of all other obligations
secured by Liens incurred under this clause (25) that are at that time
outstanding, exceed the greater of $270 million and 30% of Consolidated EBITDA
at the time of incurrence, provided that (x) any Lien on Term Priority
Collateral may be pari passu with or junior to, but not senior to, the Lien
securing the Obligations, except to the extent such Liens secure any Capitalized
Lease Obligation or any purchase money Indebtedness, in which case such Liens
may be prior to the Liens securing the Obligations, but only as to the
applicable assets securing the Capitalized Lease Obligation or purchase money
Indebtedness and (y) any Lien on the ABL Priority Collateral and the Canadian
Collateral in reliance on this clause (25) shall be junior to the Liens on the
ABL Priority Collateral or the Canadian Collateral securing the Obligations
pursuant to the ABL Intercreditor Agreement and/or a junior lien intercreditor
agreement or collateral trust agreement reasonably satisfactory to Agent
reflecting the junior-lien status securing such Indebtedness as it relates to
the ABL Priority Collateral and Canadian Collateral.

(26) any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any joint venture or similar arrangement securing
obligations of such joint venture or pursuant to any joint venture or similar
agreement;

(27) any amounts held by a trustee in the funds and accounts under any indenture
issued in escrow pursuant to customary escrow arrangements pending the release
thereof, or under any indenture pursuant to customary discharge, redemption or
defeasance provisions;

(28) Liens (i) arising by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depository or financial
institution, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business or
(iii) encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

(29) Liens (i) in favor of credit card companies pursuant to agreements
therewith and (ii) in favor of customers;

(30) Liens disclosed by the title commitments or title insurance policies
delivered pursuant to this Agreement and any replacement, extension or renewal
of any such Lien; provided that such replacement, extension or renewal Lien
shall not cover any property other than the property that was subject to such
Lien prior to such replacement, extension or renewal; provided, further, that
the Indebtedness and other obligations secured by such replacement, extension or
renewal Lien are permitted under this Agreement;

 

65



--------------------------------------------------------------------------------

(31) Liens that are contractual rights of set-off relating to purchase orders
and other agreements entered into with customers, suppliers or service providers
of Parent Borrower or any Restricted Subsidiary in the ordinary course of
business;

(32) in the case of real property that constitutes a leasehold or subleasehold
interest, (x) any Lien to which the fee simple interest (or any superior
leasehold interest) is or may become subject and any subordination of such
leasehold or subleasehold interest to any such Lien in accordance with the terms
and provisions of the applicable leasehold or subleasehold documents, and
(y) any right of first refusal, right of first negotiation or right of first
offer which is granted to the lessor or sublessor;

(33) agreements to subordinate any interest of Parent Borrower or any Restricted
Subsidiary in any accounts receivable or other prices arising from inventory
consigned by Parent Borrower or any such Restricted Subsidiary pursuant to an
agreement entered into in the ordinary course of business;

(34) Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents under clause (4) of the definition thereof;

(35) [Reserved];

(36) Liens securing insurance premium financing arrangements; provided that such
Liens are limited to the applicable unearned insurance premiums;

(37) Liens granted in the ordinary course of business consistent with past
practice to lessors of Railcars, Chassis, trucks, trailers or tractors, leased
by Parent Borrower or any Restricted Subsidiary thereof pursuant to arrangements
which are intended to be true leases;

(38) [Reserved];

(39) if and for so long as any Capital Stock of Con-way constitutes “margin
stock” within the meaning of Regulation U, Liens on such Capital Stock to the
extent the value of such Capital Stock, together with the value of all other
margin stock held by Parent Borrower and its Subsidiaries, exceeds 25% of the
total value of all their assets subject to Section 7.7; and

(40) Liens arising from the cash-collateralization of letters of credit and
other obligations of Con-way and its Subsidiaries, in each case to the extent
such letters of credit or other obligations are in existence on the Restatement
Date.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Plan” means, at any time, an “employee benefit plan”, as defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), that any Credit Party
or ERISA Affiliate maintains,

 

66



--------------------------------------------------------------------------------

contributes to or has an obligation to contribute to or has maintained,
contributed to or had an obligation to contribute to at any time within the past
seven (7) years on behalf of participants who are or were employed by any Credit
Party or ERISA Affiliate.

“Pounds Sterling” and “£” means the lawful currency of the United Kingdom.

“PPSA” means the Personal Property Security Act (Ontario) (or any successor
statute) or similar legislation (including the Civil Code of Quebec) of any
other Canadian jurisdiction the laws of which are required by such legislation
to be applied in connection with the issue, perfection, effect of perfection,
enforcement, enforceability, opposability, validity or effect of security
interests or other applicable lien.

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.

“Principal Property” means any “Principal Property” (as defined in either or
both of the Existing Con-way Indentures) owned by Con-way or any of its
Restricted Subsidiaries (as defined in either or both of the Existing Con-way
Indentures).

“Pro Forma Compliance” means, with respect to any determination for any period
and any transaction, that such determination shall be made by giving pro forma
effect to each such transaction, as if each such transaction had been
consummated on the first day of such period, based on, in the case of
determinations made in reliance on pro-forma financial statement calculations
only, historical results accounted for in accordance with GAAP and, to the
extent applicable, reasonable assumptions that are specified in detail in the
relevant compliance certificate, financial statement or other document provided
to Agent or any Lender in connection herewith (which shall be prepared by Parent
Borrower in good faith (subject to the approval of Agent, not to be unreasonably
withheld)) and for such purposes historical financial statements shall be
recalculated as if such transaction had been consummated at the beginning of the
applicable period, and any Indebtedness or other liabilities to be incurred,
assumed or repaid had been incurred, assumed or repaid at the beginning of such
period (and assuming that such Indebtedness to be incurred bears interest during
any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to such
Indebtedness incurred during such period) and, to the extent pro forma financial
statements are required to be prepared by Parent Borrower under Regulation S-X
of the Securities Act of 1933 (“Reg. S-X”) reflecting such transaction for any
period, all pro forma calculations made hereunder with respect to such
transaction and for such period shall be in conformity with Reg. S-X at all
times after such pro-forma financial statements reflecting such transactions are
required to be filed by Parent Borrower under Reg. S-X.

“Pro Rata Extension Offers” has the meaning specified in Section 2.16(c).

“Pro Rata Share” means with respect to all matters relating to any Lender,
(i) with respect to the Revolving Loans, the percentage obtained by dividing
(A) the Commitment of that Lender by (B) the aggregate Commitments of all
Lenders, as any such percentages may be adjusted by increases or decreases in
Commitments pursuant to the terms and conditions hereof or by

 

67



--------------------------------------------------------------------------------

assignments permitted pursuant to Section 11.1, (ii) with respect to all Loans,
the percentage obtained by dividing (A) the aggregate Commitments of that Lender
by (B) the aggregate Commitments of all Lenders, and (iii) with respect to all
Loans on and after the Commitment Termination Date, the percentage obtained by
dividing (A) the aggregate outstanding principal balance of the Loans held by
that Lender, by (B) the outstanding principal balance of the Loans held by all
Lenders. For purposes of Canadian Loans and Canadian Letter of Credit
Obligations, each use of the term “Commitment” above shall be deemed to refer to
the Canadian Commitments.

“Public Lender” has the meaning specified in Section 10.13(a).

“Qualified Capital Stock” means any Capital Stock other than Disqualified
Capital Stock.

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions:

(1) the Board of Directors of Parent Borrower shall have determined in good
faith that such Qualified Securitization Financing (including financing terms,
covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to Parent Borrower and the Securitization
Subsidiary;

(2) all sales of Securitization Assets and related assets to the Securitization
Subsidiary are made at Fair Market Value (as determined in good faith by Parent
Borrower);

(3) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by Parent Borrower)
and may include Standard Securitization Undertakings; and

(4) none of the Securitization Assets shall be owned by any Credit Party prior
to their sale to Securitization Subsidiary.

Indebtedness under the Term Credit Agreement, Indebtedness under the Con-way
Bridge Credit Agreement, Indebtedness in respect of the 2019 Notes, 2021 Notes,
2022 Notes, Indebtedness hereunder or any Refinancing Indebtedness with respect
to the foregoing shall not be deemed a Qualified Securitization Financing.

“Quarterly Average Availability Percentage” means, at any time, the Average
Availability Percentage for the immediately preceding Fiscal Quarter.

“Quarterly Average Unused Revolving Facility Balance” means, at any time, the
Average Unused Revolving Facility Balance for the immediately preceding Fiscal
Quarter.

 

68



--------------------------------------------------------------------------------

“Railcar Receivables” means an Account owing to a U.S. Borrower that arises in
the ordinary course of business under or in connection with agreements
associated with car hire settlements managed by the Railroad Clearinghouse, an
entity of the AAR, or any successor thereto.

“Railcars” means the railroad cars, locomotives or other rolling stock
(including stacktrain), or accessories used on such railroad cars, locomotives
or other rolling stock (including superstructures and racks) owned by Parent
Borrower or any Restricted Subsidiary and employed in the conduct of such
Person’s business.

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Credit Party, whether by lease, license,
or other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

“Recipient” means (a) Agent and (b) any Lender, as applicable.

“Refinancing Indebtedness” has the meaning specified in Section 7.1.

“Refunded Swing Line Loan” has the meaning specified in Section 2.1(b)(iii).

“Refunding Capital Stock” has the meaning specified in Section 7.2.

“Register” has the meaning specified in Section 11.1(a)(i).

“Regulation U” has the meaning specified in Section 4.10.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.

“Relationship Bank” has the meaning specified in Annex A.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the environment, including the migration of Hazardous Material through or in the
air, soil, surface water, ground water or property.

“Rent Reserve” means, with respect to any store, warehouse distribution center,
regional distribution center or depot where any Eligible Equipment subject to
Liens arising by operation of law is located (other than any Eligible Equipment
with respect to which Agent has determined that such Liens have been waived or
subordinated to Agent’s reasonable satisfaction pursuant to a landlord waiver,
bailee letter or comparable agreement), a rent reserve not in excess of three
(3) months’ rent (or for such longer time period that is determined by Agent in
its Permitted

 

69



--------------------------------------------------------------------------------

Discretion as reasonably necessary to protect and/or realize upon the Collateral
located at any) at such store, warehouse distribution center, regional
distribution center or depot.

“Replacement Lender” has the meaning specified in Section 2.14(d).

“Requisite Lenders” means Lenders having (a) more than 50% of the Commitments of
all Lenders, or (b) if the Commitments have been terminated, more than 50% of
the aggregate outstanding amount of the Loans, in each case, excluding
Non-Funding Lenders.

“Reserves” means reserves against the Borrowing Base, including, without
limitation, the Dilution Reserve, the Rent Reserve, the Canadian Priority
Payables Reserve, the Existing Notes Reserve and such additional other reserves
as Co-Collateral Agents may establish from time to time in their Permitted
Discretion as provided in Section 2.18 hereof, including related to any material
downward trend in monthly Railcar Receivables.

“Restatement Date” means October 30, 2015.

“Restricted Cash” means cash and Cash Equivalents held by Parent Borrower and
the Restricted Subsidiaries that would appear as “restricted” on a consolidated
balance sheet of Parent Borrower or any of the Restricted Subsidiaries.

“Restricted Conditions” means (a) there is no Default or Event of Default
existing immediately before or after such transaction, (b) (i) the 30 Day
Availability immediately preceding the proposed transaction and
(ii) Availability on the date of the proposed transaction (in each case,
calculated on a pro forma basis for such transaction and/or any Advance) is
equal to or greater than the greater of (x) 12.5% of Available Credit and
(y) $60,000,000, (c) the Fixed Charge Coverage Ratio is at least 1.00 to 1.00
determined as of the end of the most recent Fiscal Quarter for which financial
statements were required to have been delivered to Agent for the twelve-month
period then ended; provided that, if each of 30 Day Availability and
Availability on the date of the proposed transaction (in each case, calculated
on a pro forma basis for such transaction and/or any Advance) is greater than
the greater of (x) 17.5% of Available Credit and (y) $80,000,000 at such time,
clause (c) shall not apply and (d) for transactions which are consummated in
reliance on the Restricted Conditions in an amount in excess of $50,000,000
only, Parent Borrower shall have delivered a customary Officer’s Certificate to
Agent certifying as to compliance with the requirements of clauses (a) through
(c) (if applicable).

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payments” has the meaning specified in Section 7.2.

“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person other than an Unrestricted Subsidiary of such Person. Unless the
context otherwise requires, the term “Restricted Subsidiary” shall mean a
Restricted Subsidiary of Parent Borrower. Each Credit Party shall constitute a
Restricted Subsidiary.

“Retired Capital Stock” has the meaning specified in Section 7.2(b)(ii)(A).

 

70



--------------------------------------------------------------------------------

“Retiree Welfare Plan” means, at any time, a welfare plan (within the meaning of
Section 3(1) of ERISA) that provides for continuing coverage or benefits for any
participant or any beneficiary of a participant after such participant’s
termination of employment, other than continuation coverage provided pursuant to
Section 4980B of the IRC or other similar state law and at the sole expense of
the participant or the beneficiary of the participant.

“Revaluation Date” means (a) with respect to any Loan made to a Canadian
Borrower, each of the following: (i) each date of an Advance to a Canadian
Borrower and (ii) each date of a continuation of a Loan made to a Canadian
Borrower and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit for or on behalf of a Canadian
Borrower or for or on behalf of a U.S. Borrower if such Letter of Credit is
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof and
(iii) the latest to occur of (1) each date of any payment by any L/C Issuer
under any Letter of Credit denominated in Canadian Dollars. or an Alternative
Currency, (2) each date of reimbursement payment made by a Borrower to any L/C
Issuer under any Letter of Credit denominated in Canadian Dollars or an
Alternative Currency, or (3) payment over to any L/C Issuer under any Letter of
Credit denominated in Canadian Dollars or an Alternative Currency by a Lender of
its Pro Rata Share of a participation interest or a Revolving Loan advanced as
reimbursement.

“Revolving Credit Advance” has the meaning specified in Section 2.1(a)(i).

“Revolving Loan” means, at any time, the sum of (a) the aggregate amount of
Revolving Credit Advances outstanding to Borrowers plus (b) the aggregate Letter
of Credit Obligations incurred on behalf of Borrowers. Unless the context
otherwise requires, references to the outstanding principal balance of the
Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.

“Revolving Note” and “Revolving Notes” have the meaning specified in
Section 2.1(a)(ii).

“Rolling Stock” means all Railcars, Chassis, trucks, trailers, tractors,
wherever located, except for automobiles used by the Credit Parties’ employees.

“Rolling Stock Collateral” means all Rolling Stock constituting Collateral that
is included in the U.S. Borrowing Base.

“S&P” means Standard & Poor’s Ratings Group or any successor to the rating
agency business thereof.

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by Parent Borrower or a Restricted Subsidiary whereby
Parent Borrower or such Restricted Subsidiary transfers such property to a
Person and Parent Borrower or such Restricted Subsidiary leases it from such
Person, other than leases between any of Parent Borrower and a Restricted
Subsidiary or between Restricted Subsidiaries.

 

71



--------------------------------------------------------------------------------

“Schedules” means the Schedules prepared by Borrowers and attached to this
Agreement.

“SDN List” has the meaning specified in Section 4.23.

“SEC” means the United States Securities and Exchange Commission.

“Secured Hedge Agreement” means any Swap Contract by and between any Credit
Party and any Hedge Bank.

“Secured Hedging Obligations” means the obligations of any Credit Party arising
under any Secured Hedge Agreement.

“Secured Indebtedness” means any Consolidated Total Indebtedness secured by a
Lien.

“Secured Parties” means, collectively, with respect to the Obligations, Agent,
Co-Collateral Agents, the Lenders, the L/C Issuers, the Swing Line Lender, any
Lender or Agent (or any Affiliate of a Lender or Agent) that is a party to the
Bank Product Documents and any Lender, Agent or any Hedge Bank that is a party
to a Secured Hedge Agreement.

“Securitization Assets” means any of the following assets (or interests therein)
from time to time originated, acquired or otherwise owned by a Subsidiary that
is not a Credit Party or in which a Subsidiary that is not a Credit Party has
any rights or interests, in each case, without regard to where such assets or
interests are located: (1) accounts receivable (including any bills of
exchange), (2) royalty and other similar payments made related to the use of
trade names and other intellectual property, business support, training and
other services, (3) revenues related to distribution and merchandising of the
products of such Subsidiary, (4) intellectual property rights relating to the
generation of any of the foregoing types of assets, (5) parcels of or interests
in real property, together with all easements, hereditaments and appurtenances
thereto, all improvements and appurtenant fixtures and equipment, incidental to
the ownership, lease or operation thereof and (6) any other assets and property
to the extent customarily included in securitization transactions of the
relevant type in the applicable jurisdictions (as determined by Parent Borrower
in good faith).

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interests issued or sold in
connection with, and all other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by a Subsidiary that is not a Credit Party pursuant to which
a Subsidiary that is not a Credit Party may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary; and (b) any other Person (in the case of a
transfer by a Securitization Subsidiary), or may grant a security interest in,
any Securitization Assets (whether now existing or arising in the future) of
such Subsidiary, and any assets related thereto including, without limitation,
all collateral securing such Securitization Assets, all contracts and all
guarantees or other obligations in respect of such Securitization Assets,
proceeds of such Securitization Assets and other assets which are

 

72



--------------------------------------------------------------------------------

customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets and any Hedging Obligations entered into by any
such Subsidiary in connection with such Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a Securitization
Asset or portion thereof becoming subject to any asserted defense, dispute,
off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the seller.

“Securitization Subsidiary” means a Wholly Owned Restricted Subsidiary (or
another Person formed for the purposes of engaging in Qualified Securitization
Financing with a Subsidiary that is not a Credit Party in which a Subsidiary
that is not a Credit Party makes an Investment and to which a Subsidiary that is
not a Credit Party transfers Securitization Assets and related assets) which
engages in no activities other than in connection with the financing of
Securitization Assets of one or more Subsidiaries that are not Credit Parties,
all proceeds thereof and all rights (contractual or other), collateral and other
assets relating thereto, and any business or activities incidental or related to
such business, and which is designated by the Board of Directors of Parent
Borrower (as provided below) as a Securitization Subsidiary and:

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by Parent Borrower or any other Restricted
Subsidiary (excluding guarantees of obligations (other than the principal of and
interest on, Indebtedness) pursuant to Standard Securitization Undertakings),
(ii) is recourse to or obligates Parent Borrower or any other Restricted
Subsidiary in any way other than pursuant to Standard Securitization
Undertakings, or (iii) subjects any property or asset of Parent Borrower or any
other Restricted Subsidiary, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings;

(b) with which neither Parent Borrower nor any Restricted Subsidiary has any
material contract, agreement, arrangement or understanding other than on terms
which Parent Borrower reasonably believes to be no less favorable to Parent
Borrower or such Restricted Subsidiary than those that might be obtained at the
time from Persons that are not Affiliates of Parent Borrower (other than
pursuant to Standard Securitization Undertakings); and

(c) to which neither Parent Borrower nor any Restricted Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results (other than pursuant
to Standard Securitization Undertakings).

Any such designation by the Board of Directors of Parent Borrower shall be
evidenced to Agent by filing with Agent a certified copy of the resolution of
the Board of Directors of Parent Borrower giving effect to such designation and
an Officer’s Certificate certifying that such

 

73



--------------------------------------------------------------------------------

designation complied with the foregoing conditions. In no event shall a Credit
Party be designated as a Securitization Subsidiary.

“Senior Representative” means, with respect to any Indebtedness, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Settlement Date” has the meaning specified in Section 10.8(a)(ii).

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” within the meaning of Rule 1-02 under Regulation S-X
promulgated by the SEC (or any successor provisions).

“Similar Business” has the meaning specified in Section 7.6.

“Singapore Dollars” means the lawful currency of Singapore.

“Solvent” means, with respect to any Person organized under the laws of the
United States or any state thereof, on a particular date, that on such date
(a) the fair value of the assets of such Person, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of such Person; (b) the present fair saleable value of the property of such
Person will be greater than the amount that will be required to pay the probable
liability of such Person on its debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) such Person will be able to pay its debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) such Person will not have
unreasonably small capital with which to conduct the businesses in which it is
engaged as such businesses are conducted on such date and are proposed to be
conducted after such date.

“SPC” has the meaning specified in Section 11.1(g).

“Specified Entity” means an entity (i) treated as a partnership or disregarded
entity for U.S. Federal income tax purposes and (ii) the equity interests of
which are not treated as held, directly or indirectly, by a CFC for purposes of
section 956 of the IRC.

“Specified Equity Contribution” has the meaning specified in Section 9.4.

“Spot Rate” means, on any day, the rate quoted or published by Agent (or a
designated Affiliate of Agent) at which Canadian Dollars or any Alternative
Currency may be exchanged into Dollars. The applicable L/C Issuer may use such
Spot Rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in an Alternative Currency.

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by a
Subsidiary that is not a Credit Party which Parent Borrower has determined in
good faith to be customary in a Securitization

 

74



--------------------------------------------------------------------------------

Financing including, without limitation, those relating to the servicing of the
assets of a Securitization Subsidiary, it being understood that any
Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

“Stated Termination Date” means October 30, 2020.

“Stockholder” means, with respect to any Person, each holder of Capital Stock of
such Person.

“Subordinated Indebtedness” means (a) with respect to any Borrower, any
Indebtedness of such Borrower which is by its terms subordinated in right of
payment to the Loans on which it is obligated, and (b) with respect to any
Credit Party, any Indebtedness of such Credit Party which is by its terms
subordinated in right of payment to its guarantee of Indebtedness under this
Agreement.

“Subsidiary” means, with respect to any Person, (1) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
and (2) any partnership, joint venture or limited liability company of which
(x) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise, and (y) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity. Unless the context otherwise
requires, the term “Subsidiary” shall mean a Subsidiary of Parent Borrower.

“Subsidiary Guarantors” means each Subsidiary of Parent Borrower other than
Excluded Subsidiaries. As of the Restatement Date, the Subsidiary Guarantors are
listed on Schedule (A-1).

“Supermajority Lenders” means Lenders having (a) 66.67% or more of the
Commitments of all Lenders, or (b) if the Commitments have been terminated,
66.67% or more of the aggregate outstanding amount of the Revolving Credit
Advances.

“Surface Transportation Board” means the Surface Transportation Board, an agency
of the Federal Government of the United States, and any successor agency
thereof.

“Swap Contract” means (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, cross-currency hedges,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that

 

75



--------------------------------------------------------------------------------

no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Borrowers or any of their respective Subsidiaries shall be a
“Swap Agreement” and (b) any agreement with respect to any transactions
(together with any related confirmations) which are subject to the terms and
conditions of, or are governed by, any master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other similar master agreement.

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1(a)(47) of the Commodity Exchange Act.

“Swing Line Advance” has the meaning specified in Section 2.1(b)(i).

“Swing Line Availability” has the meaning specified in Section 2.1(b)(i).

“Swing Line Commitment” means, as to Swing Line Lender, the commitment of Swing
Line Lender to make Swing Line Advances as set forth on Annex C, which
commitment constitutes a subfacility of the Commitment of Swing Line Lender. The
aggregate Swing Line Commitment on the Restatement Date is fifty million Dollars
($50,000,000), which commitment constitutes a subfacility of the aggregate
Commitments.

“Swing Line Lender” means MSSF.

“Swing Line Loan” means, as the context may require, at any time, the aggregate
amount of Swing Line Advances outstanding to any Borrower or to all Borrowers.

“Swing Line Note” and “Swing Line Notes” have the meanings specified in
Section 2.1(b)(ii).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

“Tax Compliance Certificate” has the meaning specified in Section 2.13(d).

“Tax Distributions” means any distributions described in Section 7.2(b)(xi).

“Tax Group” has the meaning specified in Section 7.2.

“Tax Structure” has the meaning specified in Section 12.8.

“Taxes” means present and future taxes (including, but not limited to, income,
corporate, capital, excise, property, ad valorem, sales, use, payroll, value
added and franchise taxes, deductions, withholdings and custom duties), charges,
fees, imposts, levies, deductions or

 

76



--------------------------------------------------------------------------------

withholdings (including backup withholding) and all liabilities (including
interest, additions to tax and penalties) with respect thereto, imposed by any
Governmental Authority.

“Term Administrative Agent” means MSSF, in its capacity as administrative agent
and collateral agent under the Term Credit Agreement.

“Term Collateral Account” has the meaning specified in Annex A.

“Term Credit Agreement” means the Senior Secured Term Loan Credit Agreement,
dated as of October 30, 2015, by and among Parent Borrower, certain subsidiaries
of Parent Borrower, MSSF, as administrative agent and collateral agent, and the
other parties thereto, including all exhibits, annexes and schedules thereto, as
such agreement may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

“Term Priority Collateral” has the meaning specified in the ABL Intercreditor
Agreement.

“Termination Date” means the date on which (a) the Loans have been repaid in
full in cash, (b) all other Obligations under this Agreement and the other Loan
Documents have been completely discharged or paid (other than contingent
indemnification obligations for which no claim has been asserted, Bank Product
Obligations and Secured Hedging Obligations), (c) all Letter of Credit
Obligations have been cash collateralized, canceled or backed by standby letters
of credit in accordance with Section 2.2, and (d) none of Borrowers shall have
any further right to borrow any monies under this Agreement.

“Termination Value” means, on any date in respect of any Swap Contract, or other
swap or hedging agreement or obligation, after taking into account the effect of
any legally enforceable netting agreement relating to such Swap Contract, other
swap or hedging agreement, (a) if such Swap Contract or other swap or hedging
agreement has been terminated as of such date, an amount equal to the
termination value determined in accordance with such Swap Contract, or other
swap or hedging agreement, and (b) if such Swap Contract or other swap or
hedging agreement has not been terminated as of such date, an amount equal to
the mark-to-market value for such Swap Contract or other swap or hedging
agreement.

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan) that is
covered by Title IV of ERISA or Section 412 of the IRC, and that any Credit
Party or ERISA Affiliate maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.

“Trademarks” has the meaning to it in the U.S. Security Agreement.

“Transactions” means (a) the consummation of the Con-way Acquisition and
transactions contemplated thereby and in connection therewith, (b) the
execution, delivery and performance of this Agreement, the Term Credit
Agreement, the Bridge Credit Agreement and any documentation relating to
Indebtedness incurred in lieu thereof or to refinance the foregoing, and the
incurrence of Indebtedness thereunder and Liens in connection therewith,
(c) Parent

 

77



--------------------------------------------------------------------------------

Borrower’s or any of its Subsidiaries’ incurrence, replacement, redemption,
repayment, defeasance, discharge or refinancing of indebtedness or liens in
connection with the Con-way Acquisition, including the assumption of the Con-way
Existing Indebtedness and other existing Indebtedness of Con-way and its
Subsidiaries, (d) the entry by Parent Borrower into this Agreement and the
borrowing of loans hereunder in connection with the Con-way Acquisition and
(e) the payment of fees and expenses in connection the foregoing.

“UIIA” means that Uniform Intermodal Interchange and Facilities Access
Agreement, effective as of April 20, 2009, administered by The Intermodal
Association of North America, together with each addendum thereto executed by
Pacer Stacktrain, Inc. or Union Pacific Railroad Company and each Motor Carrier
(as defined in the UIIA) party thereto, each in the form delivered to Agent
prior to April 1, 2014, pursuant to which Pacer Stacktrain, Inc. or Union
Pacific Railroad Company and each Motor Carrier have agreed additional terms and
conditions applicable to the interchange of Chassis to such Motor Carrier by
Pacer Stacktrain, Inc. or Union Pacific Railroad Company.

“Unfinanced Capital Expenditures” means for any period, Capital Expenditures of
Parent Borrower and its Restricted Subsidiaries made in cash during such period,
except to the extent financed with the proceeds of Capitalized Lease Obligations
or other Indebtedness (other than Loans incurred hereunder), common Capital
Stock or Qualified Capital Stock, casualty proceeds, condemnation proceeds or
other proceeds that would not be included in EBITDA, less cash received from the
sale of any fixed assets of Parent Borrower and its Restricted Subsidiaries
(including, without limitation, assets of the type that may constitute Equipment
hereunder) during such period; provided that the aggregate amount of Unfinanced
Capital Expenditures during such period may not be less than zero.

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan, allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means:

(1) any Subsidiary of Parent Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of Parent
Borrower in the manner provided below; and

(2) any Subsidiary of an Unrestricted Subsidiary.

Parent Borrower may designate any Subsidiary of Parent Borrower (including any
newly acquired or newly formed Subsidiary of Parent Borrower) to be an
Unrestricted Subsidiary unless at the time of such designation such Subsidiary
or any of its Subsidiaries owns any Equity

 

78



--------------------------------------------------------------------------------

Interests or Indebtedness of, or owns or holds any Lien on any property of,
Parent Borrower or any other Restricted Subsidiary that is not a Subsidiary of
the Subsidiary to be so designated, in each case at the time of such
designation; provided, however, that the Subsidiary to be so designated and its
Subsidiaries do not at the time of designation have and do not thereafter Incur
any Indebtedness pursuant to which the lender has recourse to any of the assets
of Parent Borrower or any of the Restricted Subsidiaries unless otherwise
permitted under Section 7.2; provided, further, however, that either:

(a) the Subsidiary to be so designated has total consolidated assets of $1,000
or less; or

(b) if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under Section 7.2.

Parent Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided, however, that immediately after giving effect to such
designation, Borrowers are in Pro Forma Compliance with the Restricted
Conditions.

Any such designation by Parent Borrower shall be evidenced to Agent by promptly
filing with Agent a copy of the resolution of the Board of Directors of Parent
Borrower or any committee thereof giving effect to such designation and an
Officer’s Certificate certifying that such designation complied with the
foregoing provisions. In no event may Parent Borrower be an Unrestricted
Subsidiary. Notwithstanding anything to the contrary herein, on the Restatement
Date, XPO Escrow Sub, LLC shall be automatically deemed an Unrestricted
Subsidiary.

As of the Restatement Date, each entity listed on Schedule 6.13 is an
Unrestricted Subsidiary.

“U.S. ABL Priority Collateral” means all U.S. Collateral that is ABL Priority
Collateral.

“U.S. Availability” means, as of any date of determination, the amount (if any)
by which (a) U.S. Available Credit, exceeds (b) the sum of (i) Revolver Credit
Advances plus (ii) Letter of Credit Obligations (other than Letter of Credit
Obligations cash collateralized in accordance with the terms of the Loan
Documents) plus (iii) Swing Line Loans.

“U.S. Available Credit” means, as of any date of determination, the lesser of
(a) the Commitment and (b) the U.S. Borrowing Base as most recently reported by
the Credit Parties on or prior to such date of determination.

“U.S. Borrower” and “U.S. Borrowers” have the meanings specified in the preamble
to this Agreement.

“U.S. Borrowing Base” means, as of any date of determination, from time to time,
as to the U.S. Credit Parties, an amount equal to the sum at such time of:

(a) the product of (i) 85% multiplied by (ii) the U.S. Credit Parties’ Eligible
Accounts; plus

 

79



--------------------------------------------------------------------------------

(b) the lesser of:

(i) the product of (A) 65% multiplied by (B) the cost of the U.S. Credit
Parties’ Eligible Equipment (but net of delivery charges, sales tax and other
costs incidental to the purchase thereof); and

(ii) the product of (A) 85% multiplied by (B) the cost of the U.S. Credit
Parties’ Eligible Equipment (but net of delivery charges, sales tax and other
costs incidental to the purchase thereof) multiplied by the Net Orderly
Liquidation Value percentage identified in the most recent Equipment appraisal
obtained by Agent, at such time; plus

(c) [Reserved];

(d) the lesser of

(i) 80% of the net book value of aggregate Eligible Rolling Stock; and

(ii) the product of (A) 65% multiplied by (B) the Net Orderly Liquidation Value
of the U.S. Credit Parties’ Eligible Rolling Stock; minus

(e) the Dilution Reserve, the Rent Reserve, the Canadian Priority Payables
Reserve, the Existing Notes Reserve and such other Reserves established by
Co-Collateral Agents in their Permitted Discretion in conformity with
Section 2.18;

provided that U.S. Borrowing Base shall not include clauses (b) or (d) (for
assets other than Railcars, tractors and trailers) above until such time as each
Co-Collateral Agent consents, after the Restatement Date, to include such assets
in the calculation of the U.S. Borrowing Base (it being agreed that the U.S.
Borrowing Base shall include Railcars, tractors and trailers constituting
Eligible Rolling Stock at any time after the Restatement Date (provided that the
conditions contained in the following proviso with respect thereto are
satisfied); provided further that (x) a maximum of 20% of the U.S. Borrowing
Base shall be attributable to the U.S. Credit Parties’ Eligible Equipment and
the U.S. Credit Parties’ Eligible Rolling Stock in the aggregate, (y) except
with respect to Rolling Stock of Con-way Subsidiaries included in clause
(d) above within one year of the Restatement Date, Agent and Co-Collateral
Agents shall have completed all required or necessary field examinations and
appraisals with respect to the asset classes included in clauses (b) and
(d) above and (z) prior to the inclusion of assets described in (b) and
(d) above in the Borrowing Base, Borrowers shall have delivered a Borrowing Base
Certificate that includes Borrowing Base calculations with respect to the assets
classes included in clauses (b) and (d) above.

The U.S. Borrowing Base shall at any time be determined by reference to the most
recent Borrowing Base Certificate delivered to Co-Collateral Agents pursuant to
Section 5.2. Notwithstanding anything to the contrary contained herein,
determinations as to Reserves, adjustments and similar matters related to the
U.S. Borrowing Base shall be made by Co-Collateral Agents in their Permitted
Discretion in accordance with Section 2.18.

 

80



--------------------------------------------------------------------------------

“U.S. Collateral” means the Collateral owned by (or, in the event such
Collateral has been foreclosed upon, immediately prior to such foreclosure that
was owned by) a U.S. Credit Party.

“U.S. Credit Party” means each U.S. Borrower and each U.S. Guarantor.

“U.S. Guarantor” means each Guarantor that is a Domestic Subsidiary.

“U.S. Guaranty” means the guarantee of the Obligations of each Credit Party
hereunder by the U.S. Credit Parties in Article 13 hereunder or in a
supplemental guarantee in accordance with Section 6.12 of this Agreement.

“U.S. Loans” means, at any time, the sum of (a) the aggregate amount of
Revolving Credit Advances and Swing Line Loans outstanding to the U.S. Borrowers
plus (b) the aggregate Dollar Equivalent of the U.S. Borrowers’ Letter of Credit
Obligations. Unless the context otherwise requires, references to the
outstanding principal balance of the U.S. Loans shall include the aggregate
Dollar Equivalent of the outstanding balance of the U.S. Borrowers’ Letter of
Credit Obligations.

“U.S. Overadvance” means, as of any date of determination, the sum of (i) Loans
then outstanding less (ii) the Available Credit.

“U.S. Security Agreement” means that certain Second Amended and Restated
Security Agreement, dated as of the Restatement Date, made by the Credit Parties
party thereto in favor of Agent, on behalf of Agent, Co-Collateral Agents and
Lenders, as amended, restated, supplemented or otherwise modified from time to
time.

“U.S. Term Priority Collateral” means all U.S. Collateral that is Term Priority
Collateral.

“Value” means, with respect to Eligible Rolling Stock, net book value as
reported by Borrowers to Co-Collateral Agents in accordance with GAAP; provided
that for purposes of the calculation of the U.S. Borrowing Base, the Value of
the Eligible Rolling Stock shall not include (a) the portion of the value
Eligible Rolling Stock equal to the profit earned by any Affiliate of Parent
Borrower on the sale thereof to any Borrower or (b) write-ups or write-downs in
value with respect to currency exchange rates.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Capital Stock or Preferred Stock, as the case may be, at any date,
the quotient obtained by dividing (1) the sum of the products of the number of
years from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Capital Stock or Preferred Stock multiplied by the
amount of such payment, by (2) the sum of all such payments.

“Wholly Owned Restricted Subsidiary” means any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

 

81



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares required pursuant to applicable law)
shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person.

“Withholding Agent” means any Credit Party and Agent.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

“WRA” means the Winding-Up and Restructuring Act (Canada).

“XPO Canada” has the meaning specified in the preamble to this Agreement.

“XPO Intermodal” means XPO Intermodal, Inc. (f/k/a Pacer International, Inc.), a
Tennessee corporation.

1.2 Rules of Construction. All other undefined terms contained in any of the
Loan Documents shall, unless the context indicates otherwise, have the meanings
provided for by the Code to the extent the same are used or defined therein; in
the event that any term is defined differently in different Articles or
Divisions of the Code, the definition in Article or Division 9 shall control.
Unless otherwise specified, references in this Agreement or any of the
Appendices to a Section, subsection or clause refer to such Section, subsection
or clause as contained in this Agreement. The words “herein”, “hereof” and
“hereunder”, and other words of similar import refer to this Agreement as a
whole, including all Annexes, Exhibits and Schedules, as the same may from time
to time be amended, restated, modified or supplemented, and not to any
particular section, subsection or clause contained in this Agreement or any such
Annex, Exhibit or Schedule.

1.3 Interpretive Matters. Wherever from the context it appears appropriate, each
term stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and neuter genders. The words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; the word “or” is not exclusive; references to Persons include their
respective successors and assigns (to the extent and only to the extent
permitted by the Loan Documents) or, in the case of governmental Persons,
Persons succeeding to the relevant functions of such Persons; and all references
to agreements and instruments, statutes and related regulations shall include
any amendments of the same and any successor statutes and regulations. Whenever
any provision in any Loan Document refers to the knowledge (or an analogous
phrase) of any Credit Party, such words are intended to signify that such Credit
Party has actual knowledge or awareness of a particular fact or circumstance or
that such Credit Party, if it had exercised reasonable diligence, would have
known or been aware of such fact or circumstance. In addition, for purposes
hereof, (a) an accounting term not otherwise defined has the meaning assigned to
it in accordance with GAAP; (b) unsecured Indebtedness shall not be deemed to be
subordinate or junior to secured Indebtedness merely by virtue of its nature as

 

82



--------------------------------------------------------------------------------

unsecured Indebtedness; (c) the principal amount of any non-interest bearing or
other discount security at any date shall be the principal amount thereof that
would be shown on a balance sheet of a Person dated such date prepared in
accordance with GAAP; (d) the principal amount of any Preferred Stock shall be
(i) the maximum liquidation value of such Preferred Stock or (ii) the maximum
mandatory redemption or mandatory repurchase price with respect to such
Preferred Stock, whichever is greater; and (e) unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP; provided,
that, if Borrower Representative notifies Agent that Borrower Representative
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Restatement Date in GAAP or in the application
thereof on the operation of such provision (or if Agent notifies Borrower
Representative that the Requisite Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

1.4 [Reserved]Additional Alternative Currencies.

(a) Parent Borrower may from time to time request that Letters of Credit be
issued in a currency other than Dollars or those specifically listed in the
definition of “Alternative Currency” for the account of a U.S. Borrower;
provided that such requested currency is a lawful currency that is freely
transferable and readily convertible into Dollars in the London interbank
market. Such request shall be subject to the approval of Agent and the
applicable L/C Issuer(s).

(b) Any such request shall be made to Agent not later than 11:00 a.m. (New York,
New York time), ten Business Days prior to the date of the desired issuance of a
Letter of Credit in such other currency (or such other time or date as may be
agreed by Agent and the applicable L/C Issuer, in its or their sole discretion).
In the case of any such request, Agent shall also promptly notify the applicable
L/C Issuer thereof. The applicable L/C Issuer shall notify Agent, not later than
11:00 a.m. (New York, New York time), five Business Days after receipt of such
request whether it consents, in its sole discretion, to the issuance of Letters
of Credit in such requested currency.

(c) Any failure by an L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such L/C Issuer to issue a Letters of Credit in such requested currency. If
Agent and the applicable L/C Issuer consent to the issuance of Letters of Credit
in such requested currency, Agent shall so notify Parent Borrower and such
currency shall thereupon be deemed for all purposes herein to be an Alternative
Currency hereunder. If Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.4, Agent shall promptly so notify
Parent Borrower.

 

83



--------------------------------------------------------------------------------

(d) As of the Amendment No. 2 Effective Date, each L/C Issuer has agreed to
issue Letters of Credit in the currencies specified on Exhibit B to Amendment
No. 2.

1.5 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of LIBOR Period) or
performance shall extend to the immediately succeeding Business Day.

1.6 Quebec Matters. For purposes of any assets, liabilities or entities located
in the Province of Quebec and for all other purposes pursuant to which the
interpretation or construction of this Agreement or any other Loan Document may
be subject to the laws of the Province of Quebec or a court or tribunal
exercising jurisdiction in the Province of Quebec, (a) “personal property” shall
include “movable property”; (b) “real property” or “real estate” shall include
“immovable property”; (c) “tangible property” shall include “corporeal
property”; (d) “intangible property” shall include “incorporeal property”;
(e) “security interest”, “mortgage” and “lien” shall include a “hypothec”,
“right of retention”, “prior claim” and a resolutory clause; (f) all references
to filing, perfection, priority, remedies, registering or recording under the
Code or a PPSA shall include publication under the Civil Code of Quebec; (g) all
references to “perfection” of or “perfected” liens or security interest shall
include a reference to an “opposable” or “set up” hypothec, lien or security
interest as against third parties; (h) any “right of offset”, “right of setoff”
or similar expression shall include a “right of compensation”; (i) “goods” shall
include “corporeal movable property” other than chattel paper, documents of
title, instruments, money and securities; (j) an “agent” shall include a
“mandatary”; (k) “construction liens” shall include “legal hypothecs”;
(l) “joint and several” shall include “solidary”; (m) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”;
(n) “beneficial ownership” shall include “ownership on behalf of another as
mandatary”; (o) “easement” shall include “servitude”; (p) “priority” shall
include “prior claim”; (q) “survey” shall include “certificate of location and
plan”; (r) “state” shall include “province”; (s) “fee simple title” shall
include “absolute ownership”; (t) “accounts” shall include “claims”. The parties
hereto confirm that it is their wish that this Agreement and any other document
executed in connection with the transactions contemplated herein be drawn up in
the English language only and that all other documents contemplated thereunder
or relating thereto, including notices, may also be drawn up in the English
language only. Les parties aux présentes confirment que c’est leur volonté que
cette convention et les autres documents de crédit soient rédigés en langue
anglaise seulement et que tous les documents, y compris tous avis, envisagés par
cette convention et les autres documents peuvent être rédigés en langue anglaise
seulement.

1.7 Borrowers. Notwithstanding anything herein or in any Loan Document to the
contrary, including any generic use of the term “Borrowers” as being liable for
any payment or obligation, in no event shall any Canadian Borrower or Canadian
Guarantor be liable for any Obligation of a U.S. Borrower or U.S. Guarantor.

1.8 Quebec Security. For greater certainty, and without limiting the powers of
Agent, each of the Secured Parties hereby irrevocably appoints Agent as
hypothecary representative of the Secured Parties as contemplated under Article
2692 of the Civil Code of

 

84



--------------------------------------------------------------------------------

Quebec in order to hold hypothecs and security granted by any Credit Party on
property pursuant to the laws of the Province of Quebec and to exercise such
powers and duties which are conferred upon the Secured Parties thereunder. The
execution by Agent as hypothecary representative prior to the Credit Agreement
of any deeds of hypothec or other security documents is hereby ratified and
confirmed. The appointment of Agent as hypothecary representative shall be
deemed to have been ratified and confirmed by each Person accepting an
assignment of, a participation in or an arrangement in respect of, all or any
portion of any Secured Parties’ rights and obligations under the Credit
Agreement by the execution of an assignment, including an Assignment Agreement
or a joinder or other agreement pursuant to which it becomes such assignee or
participant, and by each successor Agent by the execution of an Assignment
Agreement or other agreement, or by the compliance with other formalities, as
the case may be, pursuant to which it becomes a successor Agent under the Credit
Agreement.

1.9 Permitted Liens. Any references in this Agreement or any other Loan Document
to “Permitted Liens” is not intended to subordinate or postpone, and shall not
be interpreted as subordination or postponing, or as any agreement to
subordinate or postpone, any Lien created by any of the Loan Documents to any
Permitted Lien.

1.10 Interest Act (Canada). For the purposes of the Interest Act (Canada) and
disclosure thereunder, whenever any interest or any fee to be paid hereunder or
in connection herewith by a Canadian Borrower is to be calculated on the basis
of a 360-day or 365-day year, the yearly rate of interest to which the rate used
in such calculation is equivalent is the rate so used multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by 360 or 365, as applicable. The rates of interest under this Agreement
are nominal rates, and not effective rates or yields. The principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement.

1.11 Criminal Code (Canada). If any provision of this Agreement would oblige a
Canadian Borrower to make any payment of interest or other amount payable to any
Secured Party in an amount or calculated at a rate which would be prohibited by
law or would result in a receipt by that Secured Party of “interest” at a
“criminal rate” (as such terms are construed under the Criminal Code (Canada)),
then, notwithstanding such provision, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by applicable law or
so result in a receipt by that Secured Party of “interest” at a “criminal rate”,
such adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows:

(a) first, by reducing the amount or rate of interest; and

(b) thereafter, by reducing any fees, commissions, costs, expenses, premiums and
other amounts required to be paid which would constitute interest for purposes
of section 347 of the Criminal Code (Canada).

1.12 Anti-Money Laundering (Canada). The Canadian Borrowers acknowledge that,
pursuant to the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and other applicable anti-money laundering, anti-terrorist financing,
government sanction and

 

85



--------------------------------------------------------------------------------

“know your client” laws, whether within Canada or elsewhere (collectively,
including any guidelines or orders thereunder, “AML Legislation”), the Canadian
Lenders and Agent may be required to obtain, verify and record information
regarding the Canadian Borrowers, their directors, authorized signing officers,
direct or indirect shareholders or other Persons in control of the Canadian
Borrowers, and the transactions contemplated hereby. Canadian Borrowers shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Canadian Lender or Agent,
or any prospective assign or participant of a Canadian Lender or Agent, in order
to comply with any applicable AML Legislation, whether now or hereafter in
existence. Notwithstanding the foregoing and except as may otherwise be agreed
in writing, each of the Canadian Lenders agrees that Agent has no obligation to
ascertain the identity of any Canadian Borrower or any authorized signatories of
any Canadian Borrower on behalf of any Canadian Lender, or to confirm the
completeness or accuracy of any information it obtains from a Canadian Borrower
or any such authorized signatory in doing so.

2. AMOUNT AND TERMS OF CREDIT

2.1 Credit Facilities.

(a) Revolving Credit Facility.

(i) Subject to the terms and conditions hereof, each Lender severally agrees to
make available to Borrowers from time to time until the Commitment Termination
Date its Pro Rata Share of advances (each, a “Revolving Credit Advance”). The
Pro Rata Share of any Lender of (A) the Aggregate Revolving Credit Exposure
shall not at any time exceed its separate Commitment at such time and (B) the
Canadian Loans shall not at any time exceed its separate Canadian Commitment at
such time. The obligations of each Lender hereunder shall be several and not
joint. Until the Commitment Termination Date, Borrowers may borrow, repay and
reborrow under this Section 2.1(a); provided, that (x) the Aggregate Revolving
Credit Exposure at any time shall not exceed Availability at such time, (y) the
amount of U.S. Loans at any time shall not exceed the U.S. Availability at such
time and (z) the Canadian Loans at any time shall not exceed the Canadian
Availability at such time. Each Revolving Credit Advance shall be made on notice
by Borrower Representative to one of the representatives of Agent identified in
Schedule 2.1 at the address specified therein. Any such notice must be given no
later than (1) 12 noon (New York, New York time) on the date of the proposed
Revolving Credit Advance, in the case of a Base Rate Loan, or (2) 12 noon (New
York, New York time) on the date which is three (3) Business Days’ prior to the
proposed Revolving Credit Advance, in the case of a LIBOR Loan. Each such notice
(a “Notice of Revolving Credit Advance”) may be given verbally by telephone but
must be immediately confirmed in writing (by fax, electronic mail or overnight
courier) substantially in the form of Exhibit 2.1(a)(i), and shall include the
information required in such Exhibit. If any Borrower desires to have the
Revolving Credit Advances bear interest by reference to a LIBOR Rate, with
respect to LIBOR Loans denominated in Dollars, and BA Rate, with respect to
LIBOR Loans denominated in Canadian Dollars, Borrower Representative must comply
with Section 2.5(e). All Revolving Credit Advances (x) made to a U.S. Borrower
shall be denominated in Dollars and (y) made to a Canadian Borrower shall be
denominated in Dollars or Canadian Dollars but shall be deemed to

 

86



--------------------------------------------------------------------------------

have been made (in the case of Canadian Dollar Revolving Credit Advances) in the
Dollar Equivalent of such Revolving Credit Advance.

(ii) Except as provided in Section 2.10, if requested by Lenders, (x) the U.S.
Borrowers, jointly and severally, shall execute and deliver to each Lender a
note to evidence the Commitment of that Lender and (y) the Canadian Borrowers,
jointly and severally, shall execute and deliver to each Lender a note to
evidence the Pro Rata Share of the Canadian Commitment of that Lender. Each note
shall be in the principal amount of the Commitment (or the Canadian Commitment)
of the applicable Lender, and substantially in the form of Exhibit 2.1(a)(ii)
(each a “Revolving Note” and, collectively, the “Revolving Notes”). Each
Revolving Note (or, if a Revolving Note is not requested, this Agreement) shall
represent the joint and several obligation of the appropriate Borrowers to pay
the amount of the applicable Lender’s Pro Rata Share of the aggregate unpaid
principal amount of all Revolving Loans to such Borrower together with interest
thereon as prescribed in Section 2.5. The entire unpaid balance of the aggregate
Loan and all other non-contingent Obligations shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date (and the Commitment, for purposes of this Agreement, shall thereafter be
zero).

(b) Swing Line Facility.

(i) Agent shall notify Swing Line Lender upon Agent’s receipt of any Notice of
Revolving Credit Advance from a U.S. Borrower which requests Base Rate Loans.
Subject to the terms and conditions hereof, Swing Line Lender may, in its
discretion, make available from time to time until the Commitment Termination
Date advances to a U.S. Borrower (each, a “Swing Line Advance”) in accordance
with any such notice. The provisions of this Section 2.1(b) shall not relieve
Lenders of their obligations to make Revolving Credit Advances under
Section 2.1(a); provided, that if Swing Line Lender makes a Swing Line Advance
pursuant to any such notice, such Swing Line Advance shall be in lieu of any
Revolving Credit Advance that otherwise may be made by Lenders pursuant to such
notice. The aggregate amount of Swing Line Advances outstanding shall not exceed
at any time the lesser of (A) the Swing Line Commitment and (B) U.S. Available
Credit, in each case, less the outstanding balance of the U.S. Revolving Loans
at such time (“Swing Line Availability”). Only the U.S. Borrowers may receive a
Swing Line Advance. Until the Commitment Termination Date, the U.S. Borrowers
may from time to time borrow, repay and reborrow under this Section 2.1(b). Each
Swing Line Advance shall be made pursuant to a Notice of Revolving Credit
Advance delivered to Agent by Borrower Representative in accordance with
Section 2.1(a)(i). Any such notice must be given no later than 2:00 p.m. (New
York time) on the Business Day of the proposed Swing Line Advance. Unless Swing
Line Lender has received at least one Business Day’s prior written notice from
Requisite Lenders instructing it not to make any Swing Line Advance, Swing Line
Lender shall, notwithstanding the failure of any condition precedent set forth
in Section 3.2, be entitled to fund any requested Swing Line Advance, and to
have each Lender make Revolving Credit Advances in accordance with
Section 2.1(b)(iii) or purchase participating interests in accordance with
Section 2.1(b)(iv). Notwithstanding any other provision of this Agreement or the
other Loan Documents, the Swing Line Loan shall

 

87



--------------------------------------------------------------------------------

constitute a Base Rate Loan and shall be denominated in Dollars. The U.S.
Borrowers shall repay the Swing Line Loan upon written demand therefor by Agent.

(ii) Upon request by Swing Line Lender, the U.S. Borrowers shall execute and
deliver to Swing Line Lender a promissory note to evidence the Swing Line
Commitment. Such note shall be in the principal amount of the Swing Line
Commitment of Swing Line Lender and substantially in the form of Exhibit
2.1(b)(ii) (each a “Swing Line Note” and, collectively, the “Swing Line Notes”).
Each Swing Line Note (or, if Swing Line Notes are not requested, this Agreement)
shall represent the obligation of each U.S. Borrower to pay the amount of the
aggregate unpaid principal amount of all Swing Line Advances made to such
Borrower together with interest thereon as prescribed in Section 2.5. The entire
unpaid balance of the Swing Line Loan and all other non-contingent Obligations
shall be immediately due and payable in full in immediately available funds on
the Commitment Termination Date, if not sooner paid in full.

(iii) The Swing Line Lender, at any time, and from time to time in its sole and
absolute discretion, but not less frequently than weekly, shall on behalf of the
U.S. Borrowers (and each U.S. Borrower hereby irrevocably authorizes the Swing
Line Lender to so act on its behalf) request each Lender (including the Swing
Line Lender) to make a Revolving Credit Advance for the account of the U.S.
Borrowers (which shall be a Base Rate Loan) in an amount equal to that Lender’s
Pro Rata Share of the principal amount of the U.S. Borrowers’ Swing Line Loan
(the “Refunded Swing Line Loan”) outstanding on the date such notice is given.
If any Lender is a Non-Funding Lender, and the conditions precedent set forth in
Section 3.2 are satisfied at such time, that Non-Funding Lender’s reimbursement
obligations with respect to the Swing Line Loans shall be reallocated to and
assumed by the other Lenders in accordance with their Pro Rata Share of the
Revolving Loans (calculated as if the Non-Funding Lender’s Pro Rata Share was
reduced to zero and each other Lender’s Pro Rata Share had been increased
proportionately); provided that no Lender shall be reallocated any such
reimbursement obligations to the extent such reallocation shall cause its Pro
Rata Share of the Aggregate Revolving Credit Exposure to exceed its Commitment.
If any Lender is a Non-Funding Lender, upon receipt of the demand described
above, each Lender that is not a Non-Funding Lender will be obligated to pay to
Agent for the account of the Swing Line Lender its Pro Rata Share of the
outstanding Swing Line Loans (increased as described above); provided that no
Lender shall be required to fund any amount to the extent such funding shall
cause its Pro Rata Share of the Aggregate Revolving Credit Exposure to exceed
its Commitment. Unless any of the events described in Sections 9.1(j) or (k) has
occurred (in which event the procedures of Section 2.1(b)(iv) shall apply), and
regardless of whether the conditions precedent set forth in this Agreement to
the making of a Revolving Credit Advance are then satisfied, each Lender shall
disburse directly to Agent, its Pro Rata Share of a Revolving Credit Advance on
behalf of the Swing Line Lender prior to 3:00 p.m. (New York time) in
immediately available funds on the Business Day next succeeding the date that
notice is given. The proceeds of those Revolving Credit Advances shall be
immediately paid to the Swing Line Lender and applied to repay the Refunded
Swing Line Loan of the U.S. Borrowers.

(iv) If, prior to refunding a Swing Line Loan with a Revolving Credit Advance
pursuant to Section 2.1(b)(iii), one of the events described in Sections 9.1(j)
or 9.1(k)

 

88



--------------------------------------------------------------------------------

has occurred, then, subject to the provisions of Section 2.1(b)(v) below, each
Lender shall, on the date such Revolving Credit Advance was to have been made,
purchase, or be deemed to have purchased, from the Swing Line Lender an
undivided participation interest in the Swing Line Loan in an amount equal to
its Pro Rata Share of such Swing Line Loan. Upon request, each Lender shall
promptly transfer to the Swing Line Lender, in immediately available funds, the
amount of its participation interest.

(v) Each Lender’s obligation to make Revolving Credit Advances in accordance
with Section 2.1(b)(iii) and to purchase participation interests in accordance
with Section 2.1(b)(iv) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against Swing Line
Lender, any U.S. Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of any Default or Event of Default; (C) any inability
of any Borrower to satisfy the conditions precedent to borrowing set forth in
this Agreement at any time; or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If any Lender does
not make available to Agent or Swing Line Lender, as applicable, the amount
required pursuant to Sections 2.1(b)(iii) or 2.1(b)(iv), as the case may be,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender, together with interest thereon for each day from the date of non-payment
until such amount is paid in full at the Federal Funds Rate for the first two
Business Days and at the Base Rate thereafter.

(c) Reliance on Notices; Appointment of Borrower Representative. Agent shall be
entitled to rely upon, and shall be fully protected in relying upon, any Notice
of Revolving Credit Advance, Notice of Conversion/Continuation, or similar
notice reasonably believed by Agent to be genuine. Agent may assume that each
Person executing and delivering any notice in accordance herewith was duly
authorized, unless the responsible individual acting thereon for Agent has
actual knowledge to the contrary. Each Borrower hereby designates Parent
Borrower or any of its authorized representatives as its representative and
agent on its behalf for the purposes of issuing Notices of Revolving Credit
Advances and Notices of Conversion/Continuation, giving instructions with
respect to the disbursement of the proceeds of the Loans, selecting interest
rate options, requesting Letters of Credit, giving and receiving all other
notices and consents hereunder or under any of the other Loan Documents, and
taking all other actions (including in respect of providing notices in respect
of compliance with covenants) on behalf of any Borrower or Borrowers under the
Loan Documents. Borrower Representative hereby accepts such appointment. Agent
and each Lender may regard any notice or other communication pursuant to any
Loan Document from Borrower Representative as a notice or communication from all
U.S. Borrowers or Canadian Borrowers, as the case may be, and may give any
notice or communication required or permitted to be given to any Borrower or
Borrowers hereunder to Borrower Representative on behalf of such Borrower or
Borrowers. Each Borrower agrees that each notice, election, representation and
warranty, covenant, agreement, and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower, and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

 

89



--------------------------------------------------------------------------------

2.2 Letters of Credit.

(a) Issuance. Subject to the terms and conditions of this Agreement, Lenders
agree to incur, from time to time prior to the Commitment Termination Date, upon
the request of Borrower Representative on behalf of the U.S. Borrowers or the
Canadian Borrowers, as the case may be, and for such Borrowers’ account (or, in
the case of a U.S. Borrower, for the account of any of such U.S. Borrower’s
Restricted Subsidiaries designated thereby, provided that such U.S. Borrower
shall be liable hereunder for all Letter of Credit Obligations incurred by its
Restricted Subsidiaries), Letter of Credit Obligations with respect to Letters
of Credit to be issued by an L/C Issuer for such Borrowers’ account (or, in the
case of a U.S. Borrower, for the account of any of such U.S. Borrower’s
Restricted Subsidiaries, provided that such U.S. Borrower shall be liable
hereunder for all Letter of Credit Obligations incurred by its Restricted
Subsidiaries). For the avoidance of doubt, no Letter of Credit shall be issued
for the account of any Unrestricted Subsidiary. Each Lender shall, subject to
the terms and conditions hereinafter set forth, purchase (or be deemed to have
purchased) risk participations in all such Letters of Credit as more fully
described in Section 2.2(b)(ii). The Parent Borrower shall be a co-obligor on
any Letter of Credit issued on account of any U.S. Borrower. The aggregate
amount of all such Letter of Credit Obligations shall, subject to
Section 2.3(b)(ii) and Section 2.3(b)(iii), as applicable, not at any time
exceed the Dollar Equivalent of $350,000,000 (the “L/C Sublimit”). No such
Letter of Credit shall have an expiry date that is more than one year following
the date of issuance thereof, but may contain provisions for automatic renewal
thereof for periods not in excess of one (1) year, unless otherwise reasonably
determined by Agent and the applicable L/C Issuer, in their respective sole
discretion, and no Lender shall be under any obligation to incur Letter of
Credit Obligations in respect of, or purchase risk participations in, any Letter
of Credit having an expiry date that is later than the fifth (5th) Business Day
prior to the Stated Termination Date; provided, further that a Letter of Credit
may, upon the request of the applicable Borrower, be issued or renewed for a
period beyond the date that is five (5) Business Days prior to the maturity date
thereof if such Letter of Credit becomes subject to cash collateralization on
such fifth (5th) Business Day prior to the Stated Termination Date (at 103% of
the face value of such Letter of Credit) or other arrangements, in each case
reasonably satisfactory to Agent and the applicable L/C Issuer, have been
provided, and the applicable L/C Issuer has released the Lenders in writing from
their participation obligations with respect to such Letter of Credit on the
Stated Termination Date. Notwithstanding anything to the contrary contained
herein, any L/C Issuer may only issue Letters of Credit to the extent permitted
by applicable law. If (i) any Lender is a Non-Funding Lender or Agent determines
that any of the Lenders is an Impacted Lender, and (ii) the reallocation of that
Non-Funding Lender’s or Impacted Lender’s Letter of Credit Obligations to the
other Lenders would reasonably be expected to cause the Letter of Credit
Obligations and Loans of any Lender to exceed its Commitment (an “Affected L/C
Issuer”), taking into account the amount of outstanding Aggregate Revolving
Credit Exposure, then no Affected L/C Issuer shall be obligated to issue or
renew any Letters of Credit unless the Non-Funding or Impacted Lender has been
replaced, the Letter of Credit Obligations have been cash collateralized to the
extent of any shortfall in Commitments, or the Commitment of the other Lenders
has been increased in accordance with Section 12.2(c) by an amount sufficient to
satisfy Agent that all additional Letter of Credit Obligations will be covered
by all

 

90



--------------------------------------------------------------------------------

Lenders who are not Non-Funding Lenders or Impacted Lenders. Notwithstanding
anything to the contrary contained herein, no L/C Issuer shall be obligated to
issue or renew any Letter of Credit if, after giving effect to the issuance or
renewal thereof, the aggregate amount of all Letter of Credit Obligations in
respect of Letters of Credit issued by such L/C Issuer would exceed the Dollar
Equivalent of such L/C Issuer’s L/C Issuer Fronting Sublimit Amount. Each Letter
of Credit will be denominated in Dollars or, Canadian Dollars, or (in the case
of a Letter of Credit requested for the account of a U.S. Borrower or any of its
Restricted Subsidiaries) any Alternative Currency, as specified by the Borrower
Representative.

(b) Advances Automatic; Participations.

(i) If no Lender is a Non-Funding Lender, in the event that any L/C Issuer shall
make any payment on or pursuant to any Letter of Credit Obligation, such payment
shall then be deemed automatically to constitute a Revolving Credit AdvanceLoan
under Section 2.1(a) regardless of whether a Default or Event of Default has
occurred and is continuing, and notwithstanding any Borrowers’ failure to
satisfy the conditions precedent set forth in Section 3.2, and, if no Lender is
a Non-Funding Lender (or if the only Non-Funding Lender is the L/C Issuer that
issued such Letter of Credit), each Lender shall be obligated to pay its Pro
Rata Share of the Dollar Equivalent thereof in accordance with this Agreement.
If any Lender is a Non-Funding Lender, in the event that any L/C Issuer shall
make any payment on or pursuant to any Letter of Credit Obligation and the
conditions precedent set forth in Section 3.2 are satisfied at such time, such
payment shall then be deemed automatically to constitute a Revolving Loan and
that Non-Funding Lender’s Letter of Credit Obligations shall be reallocated to
and assumed by the other Lenders pro rata in accordance with their Pro Rata
Share of the Dollar Equivalent of the Revolving Loan (calculated as if the
Non-Funding Lender’s Pro Rata Share was reduced to zero and each other Lender’s
Pro Rata Share had been increased proportionately); provided that no Lender
shall be reallocated any Letter of Credit Obligations to the extent such
reallocation shall cause its Pro Rata Share of the Dollar Equivalent of the
Aggregate Revolving Credit Exposure to exceed its Commitment. If any Lender is a
Non-Funding Lender, each Lender that is not a Non-Funding Lender shall pay to
Agent for the account of such L/C Issuer its Pro Rata Share (increased as
described above) of the Dollar Equivalent of the Letter of Credit Obligations
that from time to time remain outstanding; provided that no Lender shall be
required to fund any amount to the extent such funding shall cause its Pro Rata
Share of the Aggregate Revolving Credit Exposure to exceed its Commitment. The
failure of any Lender to make available to Agent for the applicable L/C Issuer’s
account its Pro Rata Share of the Dollar Equivalent of any such Revolving Credit
AdvanceLoan or payment by Agent to the applicable L/C Issuer shall not relieve
any other Lender of its obligation hereunder to make available to Agent its Pro
Rata Share thereof.

(ii) If it shall be illegal or unlawful for Borrowers to incur Revolving Credit
AdvancesLoans as contemplated by Section 2.2(b)(i) above, or if it shall be
illegal or unlawful for any Lender to be deemed to have assumed a ratable share
of the reimbursement obligations owed to any L/C Issuer, then (A) immediately
and without further action whatsoever, each Lender shall be deemed to have
irrevocably and unconditionally purchased from such L/C Issuer an undivided
interest and participation equal to such Lender’s Pro Rata Share (based on its
Commitment) of the Dollar Equivalent of the Letter of Credit Obligations in
respect of all Letters

 

91



--------------------------------------------------------------------------------

of Credit then outstanding, and (B) thereafter, immediately upon issuance of any
Letter of Credit, each Lender shall be deemed to have irrevocably and
unconditionally purchased from such L/C Issuer an undivided interest and
participation in such Lender’s Pro Rata Share (based on its Commitment) of the
Dollar Equivalent of the Letter of Credit Obligations with respect to such
Letter of Credit on the date of such issuance. Each Lender shall fund its
participation in all payments or disbursements made under the Letters of Credit
in the same manner as provided in this Agreement with respect to Revolving
Credit Advances.Loans, it being understood that each Lender’s obligation to fund
its participation in all payments or disbursements made under Letters of Credit
denominated in an Alternative Currency shall be funded in Dollars as provided in
Section 2.2(b)(i) above.

(iii) In determining whether to pay under any Letter of Credit, no L/C Issuer
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an L/C Issuer under or in connection with any Letter of Credit
issued by it shall not create for such L/C Issuer any resulting liability to
Borrowers, any other Credit Party, any Lender or any other Person unless such
action is taken or omitted to be taken with gross negligence, or willful
misconduct on the part of such L/C Issuer (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

(c) Cash Collateral.

(i) If Borrowers are required to provide cash collateral for any Letter of
Credit Obligations pursuant to this Agreement prior to the Stated Termination
Date, Parent Borrower will pay to Agent for the ratable benefit of itself, the
L/C Issuers and applicable Lenders cash or Cash Equivalents (“Cash Collateral”)
in an amount in Dollars equal to 103% of the maximum amount then available to be
drawn under each applicable Letter of Credit outstanding in the applicable
currency of the Letter of Credit. Such funds or Cash Equivalents shall be held
by Agent in a cash collateral account (the “Cash Collateral Account”) maintained
at a bank or financial institution acceptable to Agent, and Agent shall use its
commercially reasonable efforts to make such Cash Collateral Account an interest
bearing account. The Cash Collateral Account shall be in the name of Parent
Borrower and shall be pledged to, and subject to the control of, Agent, for the
benefit of Agent, Co-Collateral Agents, applicable Lenders and applicable L/C
Issuers, in a manner satisfactory to Agent. Parent Borrower hereby pledges and
grants to Agent, on behalf of itself and Lenders, a security interest in all
such funds and Cash Equivalents held in the Cash Collateral Account from time to
time and all proceeds thereof, as security for the payment of all amounts due in
respect of the Letter of Credit Obligations and other Obligations, whether or
not then due. This Agreement shall constitute a security agreement under
applicable law.

(ii) If any Letter of Credit Obligations, whether or not then due and payable,
shall for any reason be outstanding on the Commitment Termination Date, Credit
Parties shall either (A) provide Cash Collateral therefor in the manner
described above, or (B) cause all such Letters of Credit to be canceled and
returned, or (C) deliver a stand-by letter (or letters) of credit in guaranty of
such Letter of Credit Obligations, which stand-by letter (or

 

92



--------------------------------------------------------------------------------

letters) of credit shall be of like tenor and duration and currency (plus thirty
(30) additional days) as, and in an amount equal to 103% of, the aggregate
maximum amount then available to be drawn under, the Letters of Credit to which
such outstanding Letter of Credit Obligations relate, and in any case shall be
issued by a banking institution, and shall be subject to such terms and
conditions, as are reasonably satisfactory to Agent and the applicable L/C
Issuer in its reasonable sole discretion.

(iii) From time to time after funds are deposited in the Cash Collateral Account
by Parent Borrower, whether before or after the Commitment Termination Date,
Agent may apply such funds or Cash Equivalents then held in the Cash Collateral
Account to the payment of any amounts, and in such order as Agent may elect, as
shall be or shall become due and payable by any Borrowers to Agent, L/C Issuers
and Lenders with respect to such Letter of Credit Obligations, and, upon the
satisfaction in full of all Letter of Credit Obligations, and after the
Commitment Termination Date, to any other Obligations of any Borrower then due
and payable.

(iv) No Borrower nor any Person claiming on behalf of or through any Borrower
shall have any right to withdraw any of the funds or Cash Equivalents held in
the Cash Collateral Account, except that upon the termination of all Letter of
Credit Obligations and the payment of all amounts payable by Credit Parties to
Agent, L/C Issuers and Lenders in respect thereof, any funds remaining in the
Cash Collateral Account shall be applied to other Obligations then due and owing
and upon payment in full of such Obligations, any remaining amount shall be paid
to Parent Borrower or as otherwise required by law. Interest, if any, earned on
deposits in the Cash Collateral Account shall be held as additional collateral.

(d) Fees and Expenses. Borrowers agree to pay to Agent for the benefit of
applicable Lenders and L/C Issuers, as compensation to such Lenders and L/C
Issuers for Letter of Credit Obligations incurred hereunder, (i) all reasonable
documented out-of-pocket costs and expenses incurred by Agent, any L/C Issuer or
any Lender on account of such Letter of Credit Obligations, and (ii) to each
applicable Lender, for each Fiscal Quarter during which any Letter of Credit
Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”) in an
amount equal to LIBOR Margin then in effect multiplied by the Dollar Equivalent
of the aggregate face amount of each outstanding Letter of Credit, calculated on
the basis of a 360-day year and for the actual number of days such Letter of
Credit Obligations was outstanding during such Fiscal Quarter. Such Letter of
Credit Fee shall be paid to Agent for the benefit of the Lenders in arrears, on
the last Business Day of each Fiscal Quarter and on the Commitment Termination
Date. In addition, Borrowers shall pay in Dollars to each L/C Issuer, (i) for
each Fiscal Quarter during which any Letter of Credit shall remain outstanding,
a fee in an amount equal to 0.125% multiplied by the Dollar Equivalent of the
aggregate face amount of each such outstanding Letter of Credit issued by such
L/C Issuer, calculated on the basis of a 360-day year and for the actual number
of days such Letter of Credit was outstanding during such Fiscal Quarter, and
(ii) on demand, such reasonable fees, reasonable documented out-of-pocket
charges and expenses of each L/C Issuer in respect of the issuance, negotiation,
acceptance, amendment, transfer and payment of any Letter of Credit issued by
such L/C Issuer or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued; provided, that any
such fees, charges or expenses

 

93



--------------------------------------------------------------------------------

payable in respect of Letters of Credit denominated in an Alternative Currency
may be paid in the applicable Alternative Currency if the Parent Borrower and
the applicable L/C Issuer so agree (in each case, in its respective sole
discretion). The Obligations of the Canadian Borrowers hereunder are subject to
the provisions of Section 13.9.

(e) Request for Incurrence of Letter of Credit Obligations. Borrower
Representative shall give Agent and the applicable L/C Issuer at least five
(5) Business Days’ prior written notice requesting the incurrence of any Letter
of Credit Obligation and identifying whether such Letter of Credit is to be
issued on behalf of the U.S. Borrowers (or for the account of any Restricted
Subsidiary of any U.S. Borrower) or the Canadian Borrowers. Each such request
for a Letter of Credit, and any Letter of Credit issued pursuant thereto, shall
be on the applicable L/C Issuer’s standard form documents. Notwithstanding
anything contained herein to the contrary, Letter of Credit applications by
Borrower Representative and approvals by Agent and the applicable L/C Issuer may
be made and transmitted pursuant to communication methods mutually agreed upon
and established by and among Borrower Representative, Agent and the applicable
L/C Issuer.

(f) Obligation Absolute. The joint and several obligations of Borrowers to
reimburse Agent, L/C Issuers and Lenders for payments made with respect to any
Letter of Credit Obligation shall be absolute, unconditional and irrevocable,
without necessity of presentment, demand, protest, or other formalities, and the
obligations of each Lender to make payments to Agent and L/C Issuers with
respect to Letters of Credit shall be unconditional and irrevocable. Such
obligations of Borrowers and Lenders shall be paid strictly in accordance with
the terms hereof under all circumstances including the following:

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement or the other Loan Documents or any other agreement;

(ii) the existence of any claim, setoff, defense, or other right that any
Borrower or any of their respective Affiliates or any Lender may at any time
have against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), Agent, any
Lender, any L/C Issuer or any other Person, whether in connection with this
Agreement, the Letter of Credit, the transactions contemplated herein or therein
or any unrelated transaction (including any underlying transaction between any
Borrower or any of their respective Affiliates and the beneficiary for which the
Letter of Credit was procured);

(iii) any draft, demand, certificate, or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid, or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) payment by Agent (except as otherwise expressly provided in
Section 2.2(g)(ii)(C) below) or the applicable L/C Issuer under any Letter of
Credit against presentation of a demand, draft, or certificate or other document
that does not comply with the terms of such Letter of Credit;

 

94



--------------------------------------------------------------------------------

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to Borrowers or any Restricted Subsidiary or
in the relevant currency markets generally;

(vi) (v) any other circumstance or event whatsoever, that is similar to any of
the foregoing; or

(vii) (vi) the fact that a Default or an Event of Default has occurred and is
continuing;

provided that, the Canadian Borrowers shall be liable only for Letter of Credit
Obligations under Letters of Credit (x) for which a Canadian Borrower is the
co-applicant of such Letter of Credit, (y) that are issued for the account of
such the Canadian Borrower or any of its Subsidiaries or (z) issued on account
of the Canadian Commitment (“Canadian Letters of Credit”).

Neither Agent, the Lenders nor the L/C Issuers, nor any of their Related Person,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable L/C
Issuer; provided that the foregoing shall not be construed to excuse any L/C
Issuer from liability to Borrowers to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by Borrowers to the extent permitted by
applicable law) suffered by Borrowers that are caused by such L/C Issuer’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct, or breach of its obligations hereunder, on the part of any L/C
Issuer (as finally determined by a court of competent jurisdiction), such L/C
Issuer shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable L/C Issuer may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g) Indemnification; Nature of Lenders’ Duties.

(i) In addition to amounts payable as elsewhere provided in this Agreement, the
U.S. Borrowers or the Canadian Borrowers, as the case may be, jointly and
severally, hereby agree to pay and to protect, indemnify, and save harmless
Agent, each Co-Collateral Agent, each L/C Issuer and each Lender from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges, and expenses (including reasonable

 

95



--------------------------------------------------------------------------------

documented attorneys’ fees of one counsel in each relevant jurisdiction) that
Agent, any Collateral Agent, any L/C Issuer or any Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit (or, the case of the Canadian Borrowers, Canadian Letters of
Credit), or (B) the failure of Agent, any Co-Collateral Agent, any L/C Issuer or
any Lender seeking indemnification or of any L/C Issuer to honor a demand for
payment under any Letter of Credit (or, the case of the Canadian Borrowers,
Canadian Letters of Credit) as a result of any act or omission, whether rightful
or wrongful, of any present or future de jure or de facto government or
Governmental Authority, in each case other than to the extent such failure is a
result of the gross negligence, bad faith, or willful misconduct of Agent, such
Co-Collateral Agent, such L/C Issuer or such Lender (as finally determined by a
court of competent jurisdiction). The Obligations of the Canadian Borrowers
hereunder are subject to the provisions of Section 13.9.

(ii) As between Agent, any L/C Issuer and any Lender and Borrowers, Borrowers
assume all risks of the acts and omissions of, or misuse of, any Letter of
Credit by beneficiaries, of any Letter of Credit. In furtherance and not in
limitation of the foregoing, to the fullest extent permitted by law, neither
Agent nor any L/C Issuer or Lender shall be responsible for: (A) the form,
validity, sufficiency, accuracy, genuineness, or legal effect of any document
issued by any party in connection with the application for and issuance of any
Letter of Credit, even if it should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent, or forged; (B) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, that may prove to be invalid or
ineffective for any reason; (C) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to demand payment under
such Letter of Credit; provided, that in the case of clauses (A), (B), or (C) of
this Section 2.2(g)(ii), in the case of any payment by any L/C Issuer under any
Letter of Credit, such L/C Issuer shall be liable to the extent such payment was
made solely as a result of its gross negligence, bad faith, or willful
misconduct (as finally determined by a court of competent jurisdiction) in
determining that the demand for payment under such Letter of Credit complies on
its face with any applicable requirements for a demand for payment under such
Letter of Credit; (D) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex, or otherwise,
whether or not they may be in cipher; (E) errors in interpretation of technical
terms; (F) any loss or delay in the transmission or otherwise of any document
required in order to make a payment under any Letter of Credit or of the
proceeds thereof; (G) the credit of the proceeds of any drawing under any Letter
of Credit; and (H) any consequences arising from causes beyond the control of
Agent, any LC Issuer or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of Agent’s, any L/C Issuer’s or any Lender’s rights
or powers hereunder or under this Agreement.

(iii) In the event of any conflict between the terms of this Agreement and the
terms of any letter of credit application, reimbursement agreement, or similar
document, instrument or agreement between or among Borrowers and any L/C Issuer,
the terms of this Agreement shall control.

(h) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following

 

96



--------------------------------------------------------------------------------

dates: (i) (A) on or prior to any issuance of any Letter of Credit by such L/C
Issuer, (B) immediately after any drawing under any such Letter of Credit or
(C) immediately after payment (or failure to pay when due) by Borrowers of any
related Letter of Credit Obligation, notice thereof, which shall contain a
reasonably detailed description of such issuance, drawing or payment, and Agent
shall provide copies of such notices to each Lender reasonably promptly after
receipt thereof; (ii) upon the request of Agent (or any Lender through Agent),
copies of any Letter of Credit issued by such L/C Issuer and any related Letter
of Credit reimbursement agreement and such other documents and information as
may be reasonably requested by Agent; and (iii) on the first Business Day of
each calendar month, a schedule of the Letters of Credit issued by such L/C
Issuer, in form and substance reasonably satisfactory to Agent, setting forth
the Letter of Credit Obligations for such Letters of Credit outstanding on the
last Business Day of the previous calendar month.

(i) Replacement of L/C Issuer. Any L/C Issuer may be replaced with another
Lender (or an Affiliate of a Lender) at any time by written agreement among
Borrower Representative, Agent, the Requisite Lenders, and the successor L/C
Issuer. Agent shall notify the Lenders of any such replacement of such L/C
Issuer. At the time any such replacement shall become effective, Borrowers shall
pay all unpaid fees accrued for the account of the replaced L/C Issuer. From and
after the effective date of any such replacement, (i) the successor L/C Issuer
shall have all the rights and obligations of the applicable L/C Issuer under
this Agreement with respect to Letters of Credit to be issued thereafter, and
(ii) references herein to the term “L/C Issuer” shall be deemed to refer to such
successor or to any previous L/C Issuer, or to such successor L/C Issuer and all
previous L/C Issuers, as the context shall require. After the replacement of an
L/C Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of an L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement but shall not be required to issue additional Letters of Credit.

(j) Existing Letters of Credit. On the Restatement Date, each letter of credit
listed on Schedule 2.2, to the extent outstanding, shall be automatically and
without further action by the parties thereto (and without payment of any fees
otherwise due upon the issuance of a Letter of Credit) deemed converted into
Letters of Credit issued pursuant to this Section 2.2 and subject to the
provisions hereof.

2.3 Prepayments.

(a) Voluntary Prepayments; Reductions in Commitments. Borrowers may prepay the
Loans at any time and from time to time without prior notice, and Borrowers may
at any time on at least three (3) Business Days’ prior written notice by
Borrower Representative to Agent permanently reduce or terminate the Commitment
(or the Canadian Commitment); provided that (i) any such prepayments or
reductions (not providing for the repayment of the Revolving Loans in full)
shall be in a minimum principal amount of $1,000,000 or C$1,000,000, as
applicable, or a whole multiple thereof, (ii) the Commitment shall not be
reduced to an amount that is less than the amount of the Aggregate Revolving
Credit Exposure then outstanding unless such Commitment reduction is accompanied
by a prepayment of Loans (and, to the extent necessary, the cash
collateralization of Letters of Credit outstanding)

 

97



--------------------------------------------------------------------------------

necessary to ensure that the Aggregate Revolving Credit Exposure does not exceed
the Commitment (as so reduced), (iii) the Canadian Commitment shall not be
reduced to an amount that is less than the amount of Canadian Loans then
outstanding unless such Canadian Commitment reduction is accompanied by a
prepayment of Canadian Loans (and, to the extent necessary, the cash
collateralization of Letter of Credit Obligations with respect to Canadian
Letters of Credit) necessary to ensure that the Canadian Loans do not exceed the
Canadian Commitment (as so reduced), and (iv) after giving effect to such
reductions, Borrowers shall comply with Section 2.3(b)(i). In addition, if
Borrowers terminate the Commitment, all Loans and other Obligations shall be
immediately due and payable in full and all Letter of Credit Obligations shall
be cash collateralized or otherwise satisfied in accordance with Section 2.2
hereto upon the effectiveness of such termination. Any voluntary prepayments
applied to a particular Loan shall be applied ratably to the portion thereof
held by each Lender as determined by its Pro Rata Share. Any voluntary
prepayment and any reduction or termination of the Commitment must be
accompanied by the payment of any LIBOR funding breakage costs in accordance
with Section 2.11(b). Upon any such reduction or termination of the Commitment,
each Borrower’s right to request Revolving Credit Advances, or request that
Letter of Credit Obligations be incurred on its behalf or request Swing Line
Advances, shall simultaneously be permanently reduced or terminated, as the case
may be. Each notice of partial prepayment shall designate the Loans or other
Obligations to which such prepayment is to be applied, and any notice delivered
pursuant to this Section 2.3(a) may be conditioned on the occurrence of one or
more events described in the applicable notice.

(b) Mandatory Prepayments.

(i) If at any time the outstanding amount of the Aggregate Revolving Credit
Exposure exceeds the Available Credit, subject to Section 13.9, Borrowers shall
immediately repay the aggregate outstanding Loans to the extent required to
eliminate such excess. If any such excess remains after repayment in full of the
aggregate outstanding Revolving Credit Advances, subject to Section 13.9,
Borrowers shall provide cash collateral for the Letter of Credit Obligations in
the manner set forth in Section 2.2 to the extent required to eliminate such
excess.

(ii) If at any time the outstanding amount of the U.S. Loans exceed the U.S.
Available Credit, U.S. Borrowers shall immediately repay the aggregate
outstanding Revolving Credit Advances and Swing Line Loans made to the U.S.
Borrowers to the extent required to eliminate such excess. If any such excess
remains after repayment in full of the aggregate outstanding Revolving Credit
Advances and Swing Line Loans made to the U.S. Borrowers, U.S. Borrowers shall
provide cash collateral for the Letter of Credit Obligations in the manner set
forth in Section 2.2 to the extent required to eliminate such excess.

(iii) If any time the outstanding amount of the Canadian Loans exceed the
Canadian Available Credit, Borrowers shall immediately repay the aggregate
outstanding Revolving Credit Advances made to the Canadian Borrowers to the
extent required to eliminate such excess. If any such excess remains after
repayment in full of the aggregate outstanding Revolving Credit Advances made to
the Canadian Borrowers, Borrower shall provide cash

 

98



--------------------------------------------------------------------------------

collateral for the Canadian Borrowers’ Letter of Credit Obligations in the
manner set forth in Section 2.2 to the extent required to eliminate such excess.

(iv) Upon the occurrence, and during the continuance of a Cash Dominion Period
and on each Business Day (or on such other dates and with such frequency as
Agent and the related Relationship Bank may agree in the related deposit account
control agreement between them) during the continuation of a Cash Dominion
Period all amounts on deposit in any Blocked Account shall be delivered to Agent
to prepay the Loans and to cash collateralize all Letters of Credit in an amount
equal to all such amounts on deposit.

(c) Application of Certain Mandatory Prepayments. Any prepayments made by any
Borrower pursuant to Section 2.3(b) above shall be applied as follows: first, to
reasonable fees and reimbursable expenses of Agent and Co-Collateral Agents then
due and payable pursuant to any of the Loan Documents; second, to prepayment of
the Swing Line Advances until paid in full; third, to prepayment of the
Revolving Credit Advances until paid in full; fourth, if any Event of Default
has occurred and is continuing, at Agent’s election, to cash collateralize
outstanding Letter of Credit Obligations pursuant to Section 2.2(c); and fifth,
if no Event of Default has occurred and is continuing, as Borrower
Representative may direct. The Commitment and the Swing Line Commitment shall
not be permanently reduced by the amount of all prepayments made by Borrowers to
the extent applied pursuant to clauses second or third above. The application of
any such prepayment to the Revolving Credit Advances shall be made, first, to
Base Rate Loans and, second, to LIBOR Loans. Each prepayment of Loans under
Section 2.3(b)(iv) when an Event of Default has occurred and is continuing shall
be accompanied by accrued and unpaid interest to the date of such prepayment on
the amount prepaid.

(d) No Implied Consent. Nothing in this Section 2.3 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.

(e) L/C Reimbursement. If any L/C Issuer shall make any payments made in respect
of a Letter of Credit, Borrowers shall reimburse such payments by paying to
Agent an amount equal to such payment not later than 2:00 p.m., New York City
time, on the date that such payment is made, if Parent Borrower shall have
received notice of such payment prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by Parent Borrower prior to such
time on such date, then not later than 2:00 p.m., New York City time, on the
Business Day immediately following the day that Parent Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt.
If Parent Borrower fails to make such payment when due, Agent shall notify each
Lender of the applicable payment, the payment then due from Borrowers in respect
thereof and such Lender’s Pro Rata Share thereof. Promptly following receipt of
such notice, each Lender shall pay to Agent its Pro Rata Share of the payment
then due from Borrowers, in the same manner as provided in Section 10.8 with
respect to Loans made by such Lender (and Section 10.8 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and Agent shall promptly
pay to the applicable L/C Issuer the amounts so received by it from the Lenders.
Promptly following receipt by Agent of any payment from Borrowers pursuant to
this paragraph, Agent

 

99



--------------------------------------------------------------------------------

shall distribute such payment to the applicable L/C Issuer or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse the
applicable L/C Issuer, then to such Lenders and the applicable L/C Issuer as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse the applicable L/C Issuer for any payments made in
respect of a Letter of Credit shall not constitute a Loan and shall not relieve
Borrowers of their obligation to reimburse such payment.

2.4 Use of Proceeds. Borrowers shall utilize the proceeds of the Loans (a) to
provide working capital from time to time for Borrowers and their respective
Subsidiaries, and (b) for other general corporate purposes, including
investments and acquisitions not prohibited hereunder.

2.5 Interest; Applicable Margins.

(a) Borrowers shall pay interest to Agent, for the ratable benefit of Lenders,
in arrears on each applicable Interest Payment Date, at the following rates of
interest on the unpaid principal amount of each:

(i) Base Rate Loan made to Borrowers at the (x) Base Rate, with respect to Base
Rate Loans made in Dollars, plus the Base Rate Margin and (y) Canadian Base
Rate, with respect to Canadian Base Rate Loans made in Canadian Dollars, plus
the Base Rate Margin.

(ii) LIBOR Loans at the (x) LIBOR Rate, with respect to LIBOR Rate Loans
denominated in Dollars, plus the LIBOR Margin and (y) BA Rate, with respect to
BA Rate Loans denominated in Canadian Dollars, plus the LIBOR Margin.

(b) If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period), and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

(c) All computations of Fees are calculated on a per annum basis and interest
shall be made by Agent on the basis of a 360-day year, in each case for the
actual number of days occurring in the period for which such interest and Fees
are payable, except that with respect to Base Rate Loans and LIBOR Loans made at
the BA Rate based on the prime or base commercial lending rate the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The (a) Base Rate, with respect to Base
Rate Loans made in Dollars, and (b) Canadian Base Rate, with respect to Canadian
Base Rate Loans made in Canadian Dollars, is a floating rate determined for each
day. Each determination by Agent of an interest rate and Fees hereunder shall be
presumptive evidence of the correctness of such rates and Fees.

(d) All overdue amounts not paid when due hereunder shall bear interest in an
amount equal to two percentage points (2.00%) per annum above the rates of
interest or the rate of such Fees otherwise applicable hereunder unless Agent
and Requisite Lenders elect to

 

100



--------------------------------------------------------------------------------

impose a smaller increase (the “Default Rate”), accruing from the initial date
of such non-payment until such payment is made and shall be payable upon demand.

(e) Borrower Representative shall have the option to (i) request that any
Revolving Credit Advance be made as a LIBOR Loan or a Base Rate Loan,
(ii) convert at any time all or any part of outstanding Loans (other than the
Swing Line Loan) from Base Rate Loans to LIBOR Loans, (iii) convert any LIBOR
Loan to a Base Rate Loan and subject to payment of LIBOR breakage costs in
accordance with Section 2.11(b) if such conversion is made prior to the
expiration of the LIBOR Period applicable thereto, or (iv) continue all or any
portion of any Loan (other than the Swing Line Loan) as a LIBOR Loan upon the
expiration of the applicable LIBOR Period and the succeeding LIBOR Period of
that continued Loan shall commence on the first day after the last day of the
LIBOR Period of the Loan to be continued; provided, however, that no Revolving
Credit Advance shall be converted to, or continued at the end of the LIBOR
Period applicable thereto as a LIBOR Loan for a LIBOR Period of longer than one
(1) month if any Event of Default has occurred and is continuing. Any Loan or
group of Loans having the same proposed LIBOR Period to be made or continued as,
or converted into, a LIBOR Loan must be in a minimum amount (i) with respect to
LIBOR Loans made in Dollars, of $5,000,000 and integral multiples of $1,000,000
in excess of such amount and (ii) with respect to BA Rate Loans denominated in
Canadian Dollars, a minimum amount of C$5,000,000 and integral multiples of
C$1,000,000 in excess of such amount. Any such election must be made by 11:00
a.m. (New York time) on the third Business Day prior to (1) the date of any
proposed Advance which is to bear interest at the (x) LIBOR Rate, with respect
to LIBOR Loans denominated in Dollars and (y) BA Rate, with respect to LIBOR
Loans denominated in Canadian Dollars, (2) the end of each LIBOR Period with
respect to any LIBOR Loans to be continued as such, or (3) the date on which
Borrower Representative wishes to convert any Base Rate Loan to a LIBOR Loan for
a LIBOR Period designated by Borrower Representative in such election. If no
election is received with respect to a LIBOR Loan by 11:00 a.m. (New York time)
on the third Business Day prior to the end of the LIBOR Period with respect
thereto (or if an Event of Default has occurred and is continuing or if the
additional conditions precedent set forth in Section 3.2 shall not have been
satisfied), that LIBOR Loan shall be converted to a LIBOR Loan with a LIBOR
Period of one (1) month at the end of its LIBOR Period. Borrower Representative
must make such election by notice to Agent in writing, by fax or overnight
courier. In the case of any conversion or continuation, such election must be
made pursuant to a written notice (a “Notice of Conversion/Continuation”) in the
form of Exhibit 2.5(e).

(f) Anything herein to the contrary notwithstanding, the obligations of
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender (including, without limitation, Criminal Code
(Canada)) limiting the highest rate of interest which may be lawfully contracted
for, charged or received by such Lender, and in such event Borrowers shall pay
such Lender interest at the highest rate permitted by applicable law (the
“Maximum Lawful Rate”); provided, however, that if at any time thereafter the
rate of interest payable hereunder is less

 

101



--------------------------------------------------------------------------------

than the Maximum Lawful Rate, Borrowers shall continue to pay interest hereunder
at the Maximum Lawful Rate until such time as the total interest received by
Agent, on behalf of Lenders, is equal to the total interest that would have been
received had the interest rate payable hereunder been (but for the operation of
this paragraph) the interest rate payable since the Restatement Date as
otherwise provided in this Agreement. Thereafter, interest hereunder shall be
paid at the rate(s) of interest and in the manner provided in Sections 2.5(a)
through (e), unless and until the rate of interest again exceeds the Maximum
Lawful Rate, and at that time this paragraph shall again apply. In no event
shall the total interest received by any Lender pursuant to the terms hereof
exceed the amount that such Lender could lawfully have received had the interest
due hereunder been calculated for the full term hereof at the Maximum Lawful
Rate. If the Maximum Lawful Rate is calculated pursuant to this paragraph, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made. If,
notwithstanding the provisions of this Section 2.5(f), a court of competent
jurisdiction shall finally determine that a Lender has received interest
hereunder in excess of the Maximum Lawful Rate, Agent shall, to the extent
permitted by applicable law, promptly apply such excess in the order specified
in Section 2.9 and thereafter shall refund any excess to Borrowers or as a court
of competent jurisdiction may otherwise order.

2.6 Cash Management Systems. On or prior to the date set forth in Annex A,
Borrowers will establish and will maintain until the Termination Date, the cash
management systems described in Annex A (the “Cash Management Systems”).

2.7 Fees.

(a) Parent Borrower shall pay the Fees specified in the Fee Letter at the times
specified for payment therein.

(b) As additional compensation for the Lenders, Borrowers shall pay to Agent,
for the ratable benefit of such Lenders, in arrears, on the last Business Day of
each Fiscal Quarter, on the date of any permanent reduction of the Commitment in
accordance with Section 2.3(a) and on the Commitment Termination Date, a Fee for
Borrowers’ non-use of available funds in an amount equal to the Applicable
Commitment Fee Percentage per annum multiplied by the difference between (A) the
average for the period of the daily closing balances of the Commitment and
(B) the average for the period of the daily closing balances of the aggregate
Revolving Credit Advances and Letter of Credit Obligations allocable to the
Lenders outstanding during the period for which such Commitment Fee is due;
provided that the obligations of the Canadian Borrowers hereunder are subject to
the provisions of Section 13.9.

(c) Borrowers shall pay to Agent, for the ratable benefit of Lenders, the Letter
of Credit Fee as provided in Section 2.2.

 

102



--------------------------------------------------------------------------------

(d) Each Borrower shall pay to the applicable Lead Arranger, Bookrunner or
Lender any other fees that have been separately agreed to between such Borrower
and any applicable Lead Arranger, Bookrunner or Lender.

2.8 Receipt of Payments. Borrowers shall make each payment under this Agreement
not later than 3:00 p.m. (New York, New York time) on the day when due in
immediately available funds in Dollars to the Collection Account. For purposes
of computing interest and Fees and determining Availability as of any date, all
payments shall be deemed received on the Business Day on which immediately
available funds are received in the Collection Account prior to 3:00 p.m. (New
York time). Payments received after 3:00 p.m. (New York time) on any Business
Day, or on a day that is not a Business Day, shall be deemed to have been
received on the following Business Day. Unless stated otherwise, all
calculations, comparisons, measurements, or determinations under this Agreement
shall be made in Dollars. If Agent receives any payment from or on behalf of any
Credit Party in a currency other than Dollars (or, with respect to amounts
received in respect of Canadian Revolver Loans made in Canadian Dollars,
Canadian Dollars), Agent may convert the payment (including the monetary
proceeds of realization upon any Collateral and any funds then held in a cash
collateral account) into Dollars at the Dollar Equivalent thereof or at the
exchange rate that Agent would be prepared to sell Dollars against the currency
received on the Business Day immediately preceding the date of actual payment.
The Obligations shall be satisfied only to the extent of the amount actually
received by Agent upon such conversion. Agent shall distribute such payments to
Lender or other applicable Persons in like funds as received.

2.9 Application and Allocation of Payments.

(a) So long as no Event of Default has occurred and is continuing, (i) payments
of regularly scheduled payments then due shall be applied to those scheduled
payments, (ii) voluntary prepayments shall be applied in accordance with the
provisions of Section 2.3(a), and (iii) mandatory prepayments shall be applied
as set forth in Sections 2.3(c). All payments and prepayments applied to a
particular Loan shall be applied ratably to the portion thereof held by each
Lender as determined by its Pro Rata Share. As to all payments made when an
Event of Default has occurred and is continuing or following the Commitment
Termination Date, each Borrower hereby irrevocably waives the right to direct
the application of any and all payments received from or on behalf of such
Borrower. All voluntary prepayments shall be applied as directed by Borrower
Representative. In all circumstances after an Event of Default, subject to the
ABL Intercreditor Agreement, all payments and proceeds of Collateral shall be
applied to amounts then due and payable in the following order: (1) to Fees and
Agent’s and Co-Collateral Agents’ expenses reimbursable hereunder and to all
obligations owing to Agent, any Co-Collateral Agent, Swing Line Lender, any L/C
Issuer or any other Lender by any Non-Funding Lender under the Loan Documents;
(2) to interest on the Swing Line Loans; (3) to principal payments on the Swing
Line Loans; (4) to interest on the other Loans, ratably in proportion to the
interest accrued as to each Loan; (5) to principal payments on the other Loans
(or cash collateral with respect to the Letter of Credit Obligations), ratably
in proportion to the principal balance of each Loan and the Letter of Credit
Obligations; (6) to the payment of the Bank Products Obligations then due and
payable;

 

103



--------------------------------------------------------------------------------

and (7) to all other Obligations, including expenses of Lenders to the extent
reimbursable under Section 12.3.

(b) Agent is authorized to, and at its sole election may, upon prior notice to
Borrower Representative charge to the Revolving Loan balance on behalf of each
U.S. Borrower or Canadian Borrower, as the case may be, and cause to be paid all
Fees, expenses, costs (including, insurance premiums in accordance with
Section 6.4(a)) and interest and principal, other than principal of the
Revolving Loan, owing by such Borrowers under this Agreement or any of the other
Loan Documents, if and to the extent such Borrowers fail to pay promptly any
such amounts as and when due, even if the amount of such charges would exceed
Availability at such time or would cause the balance of the Revolving Loan and
the Swing Line Loan to exceed the Borrowing Base after giving effect to such
charges (provided, any such Overadvance shall be subject to the cure period with
respect to fees as set forth in Section 9.1(a)(ii)). At Agent’s option, and to
the extent permitted by law, any charges so made shall constitute part of the
Revolving Loan hereunder.

(c) This Section 2.9 is subject in its entirety to the provisions of
Section 13.9 hereof.

2.10 Loan Account and Accounting. Agent, as Borrowers’ agent, shall maintain a
loan account (the “Loan Account”) on its books and records: all Advances,
Letters of Credit, all payments made by Borrowers, and all other debits and
credits as provided in this Agreement with respect to the Loans or any other
Obligations. All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time. The
balances in the Loan Account, as recorded on Agent’s most recent printout or
other written statement, shall, absent manifest error, be presumptive evidence
of the amounts due and owing to Agent and Lenders by each appropriate Borrower;
provided that any failure to so record or any error in so recording shall not
limit or otherwise affect any Borrower’s duty to pay the Obligations owed by
such Borrower. Agent shall render to Borrower Representative a monthly
accounting of transactions with respect to the Loans setting forth the balance
of the Loan Account as to each Borrower for the immediately preceding month.
Unless Borrower Representative notifies Agent in writing of any objection to any
such accounting (specifically describing the basis for such objection), within
sixty (60) days after the date thereof, each and every such accounting shall be
deemed presumptive evidence of all matters reflected therein. Only those items
expressly objected to in such notice shall be deemed to be disputed by the
applicable Borrowers. Notwithstanding any provision herein contained to the
contrary, any Lender may elect (which election may be revoked) to dispense with
the issuance of Notes to that Lender and may rely on the Loan Account as
evidence of the amount of Obligations from time to time owing to it.

2.11 Indemnity.

(a) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Agent, Co-Collateral Agents, Lead Arrangers,
L/C Issuers, the Lenders, and their respective Affiliates, and each such
Person’s respective officers, directors, employees, attorneys, agents, advisors
and representatives (each, an “Indemnified

 

104



--------------------------------------------------------------------------------

Person”), from and against any and all suits, actions, proceedings, claims,
damages, actual losses, liabilities, and out-of-pocket expenses (including
reasonable attorneys’ fees and disbursements and other reasonable documented
out-of-pocket costs of investigation or defense, including those incurred upon
any appeal) that may be instituted or asserted against or incurred by any such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents and the
administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder (including the syndication of
the Commitments) and any actions or failures to act in connection therewith,
including any and all Environmental Liabilities and reasonable, out-of-pocket
legal costs and expenses arising out of or incurred in connection with disputes
between or among any parties to any of the Loan Documents (collectively,
“Indemnified Liabilities”); provided that no such Credit Party shall be liable
for any indemnification to an Indemnified Person to the extent that any such
suit, action, proceeding, claim, damage, actual loss, liability, or expense
results from that Indemnified Person’s (or such Indemnified Person’s Related
Persons) gross negligence, bad faith, willful misconduct or material breach of
any of its obligations under any Loan Document as determined by a court of
competent jurisdiction in a final and non-appealable judgment; provided,
further, that no Indemnified Person will be indemnified for any such cost,
expense or liability to the extent of any dispute solely among Indemnified
Persons (other than any claims against Agent or Co-Collateral Agents or Lead
Arrangers acting in its capacity as such) that does not involve actions or
omissions of any Credit Party or any of its Affiliates; provided, further, that
none of the Canadian Borrowers shall have any obligation to make any payment
with respect to any of the U.S. Borrowers’ Obligations under this Agreement or
any other Loan Document. In the absence of an actual or potential conflict of
interest, Borrowers and their Subsidiaries will not be responsible for the fees
and expenses of more than one legal counsel for all Indemnified Persons and
appropriate local legal counsel; provided that in the case of an actual conflict
of interest, or the written opinion of counsel that a potential conflict of
interest exists, Borrowers and their Subsidiaries shall be responsible for one
additional counsel in each applicable jurisdiction for the affected Indemnified
Parties, taken as a whole. To the extent permitted by applicable law, no party
hereto shall be responsible or liable to any other Person party to any Loan
Document, any successor, assignee, or third party beneficiary of such person or
any other person asserting claims derivatively through such Party, for indirect,
punitive, exemplary or consequential damages which may be alleged as a result of
credit having been extended, suspended, or terminated under any Loan Document or
as a result of any other transaction contemplated hereunder or thereunder;
provided that nothing hereunder in this sentence shall limit any Credit Party’s
indemnity and reimbursement obligations to the extent set forth herein. No
Indemnified Person referred to in this clause (a) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(b) To induce Lenders to provide the LIBOR Rate or the BA Rate, as applicable,
option on the terms provided herein, if (i) any LIBOR Loans are repaid in whole
or in part prior to the last day of any applicable LIBOR Period (whether that
repayment is made

 

105



--------------------------------------------------------------------------------

pursuant to any provision of this Agreement or any other Loan Document or occurs
as a result of acceleration, by operation of law or otherwise); (ii) any
Borrower shall default in payment when due of the principal amount of or
interest on any LIBOR Loan; (iii) any Borrower shall refuse to accept any
borrowing of, or shall request a termination of, any borrowing of, conversion
into or continuation of, LIBOR Loans after Borrower Representative has given
notice requesting the same in accordance herewith; (iv) any Borrower shall fail
to make any prepayment of a LIBOR Loan after Borrower Representative has given a
notice thereof in accordance herewith; or (v) an assignment of LIBOR Loans is
mandated pursuant to Sections 2.14(d) or 12.2(d), then Borrowers shall jointly
and severally indemnify and hold harmless each Lender from and against all
actual losses, costs and reasonable documented out-of-pocket expenses resulting
from or arising from any of the foregoing (provided, that the Canadian Borrowers
shall not be required to pay any such amounts with respect to LIBOR Loans of the
U.S. Borrowers). Such indemnification shall include any actual and documented
out-of-pocket loss or expense (other than loss of anticipated profits), if any,
arising from the reemployment of funds obtained by it or from fees payable to
terminate deposits from which such funds were obtained. For the purpose of
calculating amounts payable to a Lender under this Section 2.11(b), each Lender
shall be deemed to have actually funded its relevant LIBOR Loan through the
purchase of a deposit bearing interest at the (x) LIBOR Rate, with respect to
LIBOR Loans denominated in Dollars and (y) BA Rate, with respect to LIBOR Loans
denominated in Canadian Dollars, in an amount equal to the amount of that LIBOR
Loan and having a maturity comparable to the relevant LIBOR Period; provided
that each Lender may fund each of its LIBOR Loans in any manner it sees fit, and
the foregoing assumption shall be utilized only for the calculation of amounts
payable under this Section 2.11(b). This covenant shall survive the termination
of this Agreement and the payment of the Obligations and all other amounts
payable hereunder. As promptly as practicable under the circumstances, each
Lender shall provide Borrower Representative with its written and detailed
calculation of all amounts payable pursuant to this Section 2.11(b), and such
calculation shall be binding on the parties hereto absent manifest error, in
which case Borrower Representative shall object in writing within ten
(10) Business Days of receipt thereof, specifying the basis for such objection
in detail.

(c) This Section 2.11 is subject in its entirety to the provisions of
Section 13.9 hereof.

2.12 Access. Each Credit Party shall, during normal business hours, from time to
time upon reasonable notice as frequently as Agent reasonably determines to be
appropriate: (a) provide Agent, Co-Collateral Agents (coordinated through
Agent), Lenders (coordinated through Agent) and any of their representatives and
designees access to its properties, facilities, advisors, officers and
employees, (b) permit Agent, Co-Collateral Agents, Lenders and any of their
officers, employees and agents, to inspect, audit and make extracts from any
Credit Party’s books and records, and (c) permit Agent, Co-Collateral Agents,
Lenders and their representatives and other designees, to inspect, review,
evaluate and make test verifications and counts of the Accounts, Equipment and
other Collateral of any Credit Party; provided, that to the extent that no Event
of Default has occurred and is continuing, Borrowers shall only be responsible
for the costs of such activities as set forth in Section 5.2. Furthermore, so
long as any Event of Default

 

106



--------------------------------------------------------------------------------

has occurred and is continuing or at any time after all or any portion of the
Obligations have been declared due and payable pursuant to Section 9.2(b),
Borrowers shall provide reasonable assistance to Agent to obtain access, which
access shall be coordinated in scope and substance in consultation with
Borrowers, to their suppliers and customers.

2.13 Taxes.

(a) All payments by or on account of any obligation of any Credit Party
hereunder or under any other Loan Document shall be made, in accordance with
this Section 2.13, free and clear of and without withholding or deduction for
any Taxes, except as required by applicable law. If any Withholding Agent shall
be required by law to withhold or deduct any Taxes from or in respect of any sum
payable hereunder (including any payments made pursuant to this Section 2.13) or
under any other Loan Document, (i) if such Tax is an Indemnified Tax, the sum
payable by the applicable Credit Party shall be increased, without duplication,
as much as shall be necessary so that, after making all required withholdings
and deductions (including withholdings and deductions applicable to additional
sums payable under this Section 2.13), Agent, Co-Collateral Agents or Lenders,
as applicable, receive an amount equal to the sum they would have received had
no such withholdings and deductions been made, (ii) the relevant Withholding
Agent shall make such withholdings and deductions, and (iii) such Withholding
Agent shall pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law. Each Lender agrees that, as promptly as
reasonably practicable after it becomes aware of any circumstances referred to
above which would result in additional payments under this Section 2.13, it
shall notify Borrowers thereof.

(b) Without duplication of any obligation set forth in subsection (a), each
Credit Party shall timely pay any Other Taxes to the relevant Governmental
Authority (or, at the option of Agent, to Agent as reimbursement for Agent’s
payment thereof).

(c) Each Credit Party shall, without duplication of any obligation set forth in
subsection (a), jointly and severally indemnify and, within ten (10) days of
demand therefor, pay Agent, each Co-Collateral Agent and each Lender for the
full amount of Indemnified Taxes (including, any Indemnified Taxes imposed by
any jurisdiction on amounts payable under this Section 2.13) paid by (or on
behalf of) Agent, such Co-Collateral Agent or such Lender as a result of
payments made pursuant to this Agreement or any other Loan Document, as
appropriate, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally
asserted by the relevant Governmental Authority. A certificate as to the amount
of such Taxes and evidence of payment thereof submitted to the Credit Parties
shall be conclusive evidence, absent manifest error, of the amount due from the
Credit Parties to Agent, such Co-Collateral Agent or such Lenders. Upon actually
learning of the imposition of any such Taxes, Agent, such Co-Collateral Agent or
such Lender, as the case may be, shall act in good faith to notify Borrower
Representative of the imposition of such Taxes arising hereunder.

(d) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under this Agreement or any other Loan

 

107



--------------------------------------------------------------------------------

Documents shall deliver to Borrower Representative (with a copy to Agent), at
the time or times reasonably requested by Borrower Representative or Agent, such
properly completed and executed documentation reasonably requested by Borrower
Representative or Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. Without limiting the generality
of the foregoing, each Lender and the successors and assignees of such Lender,
that is a “United States person” within the meaning of section 7701(a)(30) of
the IRC shall deliver to Borrower Representative (with a copy to Agent) a
properly completed and executed IRS Form W-9 and such other documentation or
information prescribed by applicable law or reasonably requested by Agent or
Borrower Representative to (i) determine whether such Lender is subject to
backup withholding or information reporting requirements and (ii) for Borrowers
to comply with their obligations under FATCA. Each Lender, and the successors
and assignees of such Lender, that is not a “United States person” as defined in
section 7701(a)(30) of the IRC (“Foreign Lender”) to whom payments to be made
under this Agreement or under the Notes may be exempt from, or eligible for a
reduced rate of, United States withholding tax (as applicable) shall, at the
time or times prescribed by applicable law, provide to Borrower Representative
(with a copy to Agent) a properly completed and executed IRS Form W-8ECI, Form
W-8BEN, Form W-8BEN-E, Form W-8IMY or other applicable form, certificate
(including, but not limited to, certification, if applicable, that such Foreign
Lender is not a “bank,” a “10 percent shareholder,” or a “controlled foreign
corporation” for purposes of the portfolio interest exemption of section 881(c)
of the IRC (a “Tax Compliance Certificate”)) or document prescribed by the IRS
or the United States. Each Lender shall deliver to Borrowers and Agent (in such
number of copies as shall be requested by such Borrower or Agent) on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of a Borrower or Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Parent Borrower or Agent, as applicable, to
determine the withholding or deduction required to be made. Notwithstanding
anything to the contrary in this paragraph, the completion, execution, and
submission of such documentation (other than (A) IRS Form W-9, (B) applicable
IRS Form W-8, (C) a Tax Compliance Certificate, if applicable, and (D) any
information or documentation reasonably requested by Parent Borrower or Agent in
connection with FATCA (which, for this purpose shall include any amendments made
to FATCA after the date hereof)) shall not be required if in the Lender’s
reasonable judgment such completion, execution, or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Parent Borrower and Agent in writing of its
legal inability to do so.

(e) If Agent, any Co-Collateral Agent or any Lender, as applicable, determines,
in its sole discretion, exercised in good faith, that it has received a refund
of any Taxes as to which it has been indemnified by any Credit Party or with
respect to which any Credit Party has paid additional amounts pursuant to this
Section 2.13, it shall pay over such

 

108



--------------------------------------------------------------------------------

refund to such Credit Party (but only to the extent of indemnity payments made,
or additional amounts paid, by such Credit Party under this Section 2.13 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of Agent, such Co-Collateral Agent or Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund). Such Credit Party, upon the request of Agent, such
Co-Collateral Agent or Lender, shall repay to Agent, such Co-Collateral Agent or
Lender the amount paid over pursuant to this paragraph (e) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that Agent, such Co-Collateral Agent or Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (e), in no event will Agent, a Co-Collateral Agent or Lender
be required to pay any amount to a Credit Party pursuant to this paragraph
(e) the payment of which would place Agent, such Co-Collateral Agent or Lender
in a less favorable net after-Tax position than Agent, such Co-Collateral Agent
or Lender would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require Agent, any
Co-Collateral Agent or Lender to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to a Credit Party
or any other Person.

(f) Each Lender shall severally indemnify Agent and each Co-Collateral Agent,
within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that a Credit Party has not
already indemnified Agent or such Co-Collateral Agent for such Indemnified Taxes
and without limiting the obligation of any Credit Party to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.1(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by Agent or such Co-Collateral Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by Agent or such Co-Collateral Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Agent to the Lender from any other source
against any amount due to Agent under this paragraph (f).

(g) The provisions of this Section 2.13 shall survive the termination of this
Agreement and repayment of all Obligations. Each L/C Issuer shall be deemed to
be a Lender for purposes of this Section 2.13.

2.14 Capital Adequacy; Increased Costs; Illegality.

(a) If any Lender shall have determined that any law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, liquidity, reserve requirements or similar requirements or compliance
by any Lender with any request or directive regarding capital adequacy,
liquidity, reserve requirements or similar

 

109



--------------------------------------------------------------------------------

requirements (whether or not having the force of law), in each case, adopted
after the Restatement Date, from any central bank or other Governmental
Authority increases or would have the effect of increasing the amount of
capital, reserves or other funds required to be maintained by such Lender and
thereby reducing the rate of return on such Lender’s capital as a consequence of
its obligations hereunder, then the U.S. Borrowers or the Canadian Borrowers, as
the case may be, shall from time to time upon demand by such Lender (with a copy
of such demand to Agent) pay to Agent, for the account of such Lender,
additional amounts sufficient to compensate such Lender for such reduction. A
certificate as to the amount of that reduction and setting forth in reasonable
detail the basis of the computation thereof submitted by such Lender to Borrower
Representative and to Agent shall, absent manifest error, be final, conclusive
and binding for all purposes.

(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Restatement Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining, continuing, converting to
any LIBOR Loan, or there shall be a Tax (other than Indemnified Taxes or
Excluded Taxes) on any Recipient on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, or other
liabilities, or capital attributable thereto, then the U.S. Borrowers or the
Canadian Borrowers, as the case may be, shall from time to time, upon demand by
such Lender (with a copy of such demand to Agent), pay to Agent for the account
of such Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate setting forth in reasonable detail the amount of
such increased cost and the basis of the calculation thereof, submitted to
Borrower Representative and to Agent by such Lender, shall, absent manifest
error, be final, conclusive and binding for all purposes. Each Lender agrees
that, as promptly as practicable after it becomes aware of any circumstances
referred to above which would result in any such increased cost, the affected
Lender shall, to the extent not inconsistent with such Lender’s internal
policies of general application, use reasonable commercial efforts to minimize
costs and expenses incurred by it and payable to it by Borrowers pursuant to
this Section 2.14(b).

(c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, as
contemplated by this Agreement, then, unless that Lender is able to make or to
continue to fund or to maintain such LIBOR Loan at another branch or office of
that Lender without, in that Lender’s reasonable opinion, materially adversely
affecting it or its Loans or the income obtained therefrom, on notice thereof
and demand therefor by such Lender to Borrower Representative through Agent,
(i) the obligation of such Lender to agree to make or to make or to continue to
fund or maintain such LIBOR Loans, as the case may be, shall terminate and
(ii) each U.S. Borrower or Canadian Borrower, as the case may be, shall
forthwith prepay in full all outstanding LIBOR Loans owing by such Borrower to
such Lender, together with interest accrued thereon, unless such Lender may
maintain such

 

110



--------------------------------------------------------------------------------

LIBOR Loans through the end of such LIBOR Period under applicable law or unless
Borrower Representative on behalf of such Borrower, within five (5) Business
Days after the delivery of such notice and demand, converts all LIBOR Loans into
Base Rate Loans. Notwithstanding the foregoing, if Borrower provides Agent and
the Affected Lender notice that it seeks to replace such Affected Lender in
accordance with Section 2.14(d), Borrower’s obligation to prepay Loans pursuant
to this Section 2.14(c) shall be suspended; provided that if no Replacement
Lender is found within the time provided for in Section 2.14(d), Borrower shall
have five Business Days to prepay such Affected Lender’s LIBOR Loans. In the
event Borrower relies on this provision to suspend its obligation to prepay
LIBOR Loans, such LIBOR Loans shall be converted to Base Rate Loans at the end
of the applicable LIBOR Period.

(d) Within thirty (30) days after receipt by Borrower Representative of written
notice and demand from any Lender (an “Affected Lender”) for payment of
additional amounts or increased costs as provided in Sections 2.13(a), 2.14(a)
or 2.14(b), or notice and demand that Borrower prepay Loans pursuant to
Section 2.14(c), Borrower Representative may, at its option, notify Agent and
such Affected Lender of its intention to replace the Affected Lender. So long as
no Event of Default has occurred and is continuing, Borrower Representative,
with the consent of Agent, may obtain, at Borrowers’ expense, a replacement
Lender (“Replacement Lender”) for the Affected Lender, which Replacement Lender
must be reasonably satisfactory to Agent. If Borrowers obtain a Replacement
Lender within ninety (90) days following notice of their intention to do so, the
Affected Lender must sell and assign its Loans and Commitments to such
Replacement Lender for an amount equal to the principal balance of all Loans
held by the Affected Lender and all accrued interest and Fees with respect
thereto through the date of such sale and such assignment shall not require the
payment of an assignment fee to Agent; provided, that Borrowers shall have
reimbursed such Affected Lender for the additional amounts or increased costs
that it is entitled to receive under this Agreement through the date of such
sale and assignment. Notwithstanding the foregoing, Borrowers shall not have the
right to obtain a Replacement Lender if the Affected Lender rescinds its demand
for increased costs or additional amounts within 15 days following its receipt
of Borrowers’ notice of intention to replace such Affected Lender. Furthermore,
if Borrowers give a notice of intention to replace and do not so replace such
Affected Lender within ninety (90) days thereafter, Borrowers’ rights under this
Section 2.14(d) shall terminate with respect to such Affected Lender for such
request for additional amounts or increased costs and Borrowers shall promptly
pay all increased costs or additional amounts demanded by such Affected Lender
pursuant to Sections 2.13(a), 2.14(a) and 2.14(b). An exercise of Borrowers’
option under this Section 2.14(d) shall not suspend Borrowers’ obligation to pay
such increased costs or additional amounts demanded by such Affected Lender
pursuant to Sections 2.13(a), 2.14(a) and 2.14(b) until such Affected Lender is
replaced.

(e) It is understood and agreed that (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, guidelines or directives in connection
therewith (collectively, the “Dodd-Frank Act”) are deemed to have been adopted
and gone into effect after the date of this Agreement to the extent necessary to
provide Lenders with the benefit of this Section 2.14 with respect to any
“change in law or regulation” resulting from the

 

111



--------------------------------------------------------------------------------

Dodd-Frank Act and (y) all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, for
the purposes of this Agreement, be deemed to have been adopted and gone into
effect after the date of this Agreement to the extent necessary to provide
Lenders with the benefit of this Section 2.14 with respect to any “change in law
or regulation” resulting from Basel III.

(f) No Lender shall request compensation under Section 2.14(a) or (b) hereof
unless such Lender is generally requesting similar compensation from its
borrowers with similar provisions in their loan or credit documents. No Borrower
shall be required to compensate a Lender for any increased costs incurred or
reduced rate of return suffered more than six months prior to the date that the
Lender notifies Borrower Representative of the change in law giving rise to such
increased costs or reduced return and of such Lender’s intention to claim
compensation therefor; provided that to the extent the change is law is
retroactive to a date that is prior to the date such change in law is enacted,
such six months period shall commence on the date of enactment of such change in
law.

(g) Within thirty (30) days after receipt by Borrower Representative of written
notice and demand from any Affected Lender for payment of additional amounts or
increased costs as provided in Sections 2.13(a), 2.14(a) or 2.14(b), then such
Lender shall (at Borrower Representative’s request) use reasonable efforts to
designate a different lending office for funding or booking its Loans or to
assign its rights and obligations hereunder to another of its offices, branches,
or affiliates, if, in the good-faith judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to Sections
2.13(a), 2.13(b), 2.14(a), or 2.14(b), as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Borrowers shall pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

2.15 [reserved].

2.16 Incremental Revolving Loans; Extensions.

(a) Borrowers may on any date after the Restatement Date, by notice to Agent
(whereupon Agent shall promptly deliver a copy to each of the Lenders), increase
the Commitment hereunder with incremental revolving loan commitments (the
“Incremental Revolving Loans”) in an amount not to exceed $250,000,000 in the
aggregate (with minimum amounts of not less than $25,000,000 per increase);
provided that at the time of the effectiveness of any Incremental Revolving Loan
Amendment referred to below, (a) no Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to extensions of
credit to be made on such date, (b) each of the representations and warranties
made by any Credit Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except where such representations and warranties expressly relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (or, in

 

112



--------------------------------------------------------------------------------

all respects, if qualified by materiality) as of such earlier date) and
(c) Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of Borrower Representative. Incremental
Revolving Loans may be made by any existing Lender or by any other financial
institution or any fund that regularly invests in bank loans selected by
Borrower Representative (any such other financial institution or fund being
called an “Incremental Lender”); provided that (i) Agent, each L/C Issuer and
the Swing Line Lender shall have consented (such consent not to be unreasonably
withheld) to such Lender’s or Incremental Lender’s making such Incremental
Revolving Loans if such consent would be required under Section 11.1 for an
assignment of Loans to such Lender or Incremental Lender, and (ii) Borrowers
shall not be permitted to increase the Commitment pursuant to this Section more
than three (3) times during the term of this Agreement. No consent of the
Lenders shall be required (other than the Lenders providing such Incremental
Revolving Loans) to an Incremental Revolving Loan Amendment. Commitments in
respect of Incremental Revolving Loans shall be delivered to Borrower
Representative within 10 days of a Borrower’s request therefor, and shall be
effected pursuant to an amendment (an “Incremental Revolving Loan Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by
Borrowers, each Lender agreeing to provide such Incremental Revolving Loans, if
any, each Incremental Lender, if any, and Agent; provided, such documentation
shall only contain amendments to this Agreement and the other Loan Documents
that are necessary to implement the increase to the Commitment; provided,
further, the Incremental Revolving Loans shall not require any scheduled
amortization or mandatory commitment reduction prior to the Stated Termination
Date and the maturity date of all Incremental Revolving Loans shall be the
Commitment Termination Date. Any upfront fees paid to the Incremental Lenders
shall be determined, and agreed upon, between Borrowers and such Incremental
Lenders. Any Incremental Revolving Loans made hereunder shall be deemed “Loans”
hereunder and shall be subject to the same terms and conditions applicable to
the existing Loans. On the date of any borrowing of Incremental Revolving Loans,
Borrowers shall be deemed to have repaid and reborrowed all outstanding Loans as
of such date (with such reborrowing to consist of the types of Loans, with
related LIBOR Periods, if applicable, specified in a notice to Agent (which
notice must be received by Agent in accordance with the terms of this
Agreement)). The deemed payments made pursuant to the immediately preceding
sentence in respect of each LIBOR Loan shall be subject to indemnification by
Borrowers pursuant to the provisions of Section 2.14 if the deemed payment
occurs other than on the last day of the related LIBOR Periods.

(b) In connection with any Incremental Revolving Loans, Parent Borrower, Agent
and each applicable Incremental Lender and existing Lender making such
Incremental Revolving Loans shall deliver to Agent the Incremental Revolving
Loan Amendment and such other documentation as Agent shall reasonably specify to
evidence the Incremental Revolving Loans of each applicable Incremental Lender
and existing Lender making such Incremental Revolving Loans. Agent shall
promptly notify each Lender as to the effectiveness of each Incremental
Revolving Loan Amendment. Any Incremental Revolving Loan Amendment may, without
consent of any other Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of Agent

 

113



--------------------------------------------------------------------------------

and Parent Borrower, to effect the provisions of this Section 2.16. No existing
Lender shall be obligated to provide Commitments in respect of Incremental
Revolving Loans.

(c) Pursuant to one or more offers made from time to time by Borrowers to all
Lenders of the U.S. Loans and/or the Canadian Loans, as applicable, on a pro
rata basis (based on the aggregate outstanding Canadian Commitments or the
Commitments, as applicable) and on the same terms (“Pro Rata Extension Offers”),
Borrowers are hereby permitted to consummate transactions with individual
Lenders from time to time to extend the maturity date of such Lender’s
Commitments of U.S. Loans and/or the Canadian Loans. Any such extension (an
“Extension”) agreed to between Borrowers and any such Lender (an “Extending
Lender”) will be established under this Agreement (such extended Canadian
Commitments or the Commitments, as applicable, an “Extended Revolving
Commitment”). Each Pro Rata Extension Offer shall specify the date on which
Borrowers propose that the Extended Revolving Commitment shall be extended,
which shall be a date not earlier than ten Business Days after the date on which
notice is delivered to Agent (or such shorter period agreed to by Agent in its
reasonable discretion).

(d) The applicable Borrowers and each Extending Lender shall execute and deliver
to Agent such documentation as Agent shall reasonably specify to evidence the
Extended Revolving Commitments of such Extending Lender. Each such document
shall specify the terms of the applicable Extended Revolving Commitments;
provided, that (i) except as to interest rates, fees and final maturity (which
interest rates, fees and final maturity shall be determined by Borrowers and set
forth in the Pro Rata Extension Offer), any Extended Revolving Commitment shall
have the same terms as the existing U.S. Loans or the Canadian Loans, as
applicable, and (ii) any Extended Revolving Commitments may participate on a pro
rata basis or a less than pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory repayments or prepayments hereunder. Upon the
effectiveness of any such Extended Revolving Commitment, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Revolving Commitments evidenced thereby.
With respect to any Extended Revolving Commitments, and with the consent of the
Swing Line Lender and each L/C Issuer, participations in Swing Line Loans and
Letters of Credit shall be reallocated to lenders holding such Extended
Revolving Commitments upon effectiveness of such Extended Revolving Commitment.

(e) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Canadian Commitment or Commitment, as applicable, will be automatically
designated an Extended Revolving Commitment.

(f) All Extended Revolving Commitments and all obligations in respect thereof
shall be Obligations of the relevant Credit Parties under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other Obligations of the relevant Credit Parties under this Agreement
and the other Loan Documents and no L/C Issuer or Swing Line Lender shall be
obligated to provide Swing Line Loans or issue Letters of Credit under such
Extended Revolving Commitments unless it shall have consented thereto.

 

114



--------------------------------------------------------------------------------

2.17 Bank Products. Any Credit Party may request and any Lender or Agent may, in
its sole and absolute discretion, arrange for such Credit Party to obtain from
such Lender or any Affiliate of such Lender or Agent, as applicable, Bank
Products although no Credit Party is required to do so. The Credit Parties
acknowledge and agree that the obtaining of Bank Products from any Lender or
Agent or their respective Affiliates (a) is in the sole and absolute discretion
of such Lender or Agent or their respective Affiliates, and (b) is subject to
all rules and regulations of such Lender or Agent or their respective
Affiliates.

2.18 Reserves Generally. Notwithstanding anything contained in this Agreement to
the contrary, Co-Collateral Agents may establish or change Reserves, in the
exercise of their Permitted Discretion, but only upon not less than five
(5) Business Days’ notice to Borrower Representative (unless an Event of Default
exists in which case prior notice shall not be required prior to the
establishment or change in any Reserve). Co-Collateral Agents will be available
during such period to discuss any such proposed Reserve (or change thereto) with
Borrower Representative and, without limiting the right of Co-Collateral Agents
to establish or change such Reserves in Co-Collateral Agents’ Permitted
Discretion, Borrowers may take such action as it may elect so that the event,
condition or matter that gave rise to such Reserve no longer exists, in which
event Co-Collateral Agents shall reduce or remove such Reserve in a manner that
they determine appropriate in the exercise of their Permitted Discretion. The
amount of Reserves established by Co-Collateral Agents pursuant to the first
sentence of this Section 2.18 shall have a reasonable relationship as determined
by Co-Collateral Agents in their Permitted Discretion to the event, condition or
other matter that is the basis for the Reserves and shall relate to the Eligible
Accounts or Eligible Equipment or Eligible Rolling Stock (collectively, the
“Borrowing Base Collateral”).

 

3. CONDITIONS PRECEDENT

3.1 Conditions to Restatement Date and the Initial Loans. The Restatement Date
shall not occur, and no Lender shall be obligated to make any Loan and no Lender
or L/C Issuer shall be obligated to incur any Letter of Credit Obligations on
the Restatement Date until the following conditions have been satisfied or
provided for in a manner reasonably satisfactory to Agent, each Co-Collateral
Agent, each Lead Arranger and each Lender, or waived in writing by Agent,
Co-Collateral Agents, each Lead Arranger and each Lender:

(a) Credit Agreement; Loan Documents. The following documents shall have been
duly executed by each Borrower, each other Credit Party, Agent, Co-Collateral
Agents and the Lenders party thereto; and Agent shall have received such
documents, instruments and agreements, each in form and substance reasonably
satisfactory to Agent, each Lead Arranger and each Lender:

(i) Credit Agreement. Duly executed originals of this Agreement, dated the
Restatement Date, and all annexes, exhibits and schedules hereto.

 

115



--------------------------------------------------------------------------------

(ii) Revolving Notes and Swing Line Notes. If requested by any Lender, duly
executed originals of the Revolving Notes and Swing Line Notes for each
applicable Lender, dated the Restatement Date.

(iii) U.S. Security Agreement. Duly executed originals of the U.S. Security
Agreement, dated the Restatement Date, and all annexes, exhibits and schedules
thereto.

(iv) Canadian Security Agreement. Duly executed originals of the Canadian
Security Agreements, dated the Restatement Date.

(v) Intellectual Property Security Agreements. Duly executed originals of
Intellectual Property Security Agreements, dated the Restatement Date in form
and substance reasonably satisfactory to Agent (it being understood that the
forms attached to the U.S. Security Agreement are reasonably satisfactory to
Agent).

(vi) ABL Intercreditor Agreement. Duly executed originals of the ABL
Intercreditor Agreement, dated the Restatement Date.

(vii) Lien, Tax, and Judgment Searches. Agent shall have received the result of
recent lien, Tax and judgment searches in each of the jurisdictions reasonably
requested by it and such lien searches shall reveal no Liens on any of the
assets of the Credit Parties, other than Permitted Liens.

(viii) Repayment of the Existing Credit Agreement. All principal on Loans under
(and as defined in) the Existing Credit Agreement, and all accrued and unpaid
interest, fees and other amounts owing under the Existing Credit Agreement
(except to the extent Letters of Credit (as defined in the Existing Credit
Agreement) thereunder are converted to Letters of Credit hereunder in accordance
with Section 2.2(j)) shall have been repaid.

(ix) Filings, Registrations, and Recordings. Agent shall have received each
document (including, without limitation, any financing statement authorized for
filing under the Code or the PPSA, as applicable) reasonably requested by Agent
to be filed, registered or recorded in order to create in favor of Agent, for
the benefit of the Lenders and other Secured Parties, a (x) first priority
perfected Lien on the U.S. ABL Priority Collateral and the Canadian Collateral
(subject to Permitted Liens) and (y) a second priority perfected Lien on the
U.S. Term Priority Collateral (subject to Permitted Liens), in either case,
which can be perfected by the filing of such document and authorization for
filing, registering or recording each such document (including, without
limitation, any financing statement authorized for filing under the Code or the
PPSA, as applicable) and (y) Memorandum of Security Agreements dated the
Restatement Date shall have been delivered for recording with the Surface
Transportation Board.

(x) [reserved].

(xi) Borrowing Base Certificate. Agent shall have received duly executed
originals of a Borrowing Base Certificate for Borrowers, dated the Restatement
Date,

 

116



--------------------------------------------------------------------------------

reflecting information concerning calculation of the Borrowing Base as of the
last day of the most recent calendar month ended at least 20 days prior to the
Restatement Date.

(xii) Formation and Good Standing. For each Credit Party, such Person’s
(a) articles of incorporation or certificate of formation, as applicable, and
all amendments thereto, each certified as of the Restatement Date by such
Person’s corporate secretary or an assistant secretary, managing member, manager
or equivalent senior officer, as applicable, as being in full force and effect
without any further modification or amendment (b) for each Borrower only, a good
standing certificate (including verification of Tax status) or like certificate
in its jurisdiction of incorporation or formation, as applicable, and (c) for
each Credit Party other than a Borrower, a “bring down” certificate of good
standing or like certificate in its jurisdiction of incorporation or formation,
as applicable.

(xiii) Bylaws and Resolutions. For each Credit Party, (a) such Person’s bylaws,
operating agreement, limited liability company agreement or limited partnership
agreement, as applicable, together with all amendments thereto and
(b) resolutions of such Person’s members or board of directors, as the case may
be, and, to the extent required under applicable law, stockholders, approving
and authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and the transactions to be consummated in
connection therewith, each certified as of the Restatement Date by such Person’s
corporate secretary or an assistant secretary, managing member, manager or
equivalent senior officer, as applicable, as being in full force and effect
without any modification or amendment.

(xiv) Incumbency Certificates. For each Credit Party, signature and incumbency
certificates of the officers of each such Person executing any of the Loan
Documents, certified as of the Restatement Date by such Person’s corporate
secretary or an assistant secretary, managing member, manager or equivalent
senior officer, as applicable, as being true, accurate, correct and complete.

(xv) Opinions of Counsel. Duly executed originals of legal opinions of
(i) Wachtell, Lipton, Rosen & Katz, U.S. special counsel to the Credit Parties,
(ii) Gowling LaFleur Henderson LLP, Canadian special counsel to the Credit
Parties, (iii) Spencer Fane LLP, Missouri special counsel to the Credit Parties
and (iv) Louis E. Gittomer, U.S. special railroad counsel to the Credit Parties,
each in form and substance reasonably satisfactory to Agent and its counsel,
dated the Restatement Date.

(xvi) Officer’s Certificate. Agent shall have received duly executed originals
of a certificate of a Financial Officer of Borrower Representative, dated the
Restatement Date, stating that:

(A) the Con-way Merger has been consummated on the Restatement Date
substantially simultaneously with the closing of the Facility on the terms
described in the Con-way Acquisition Agreement, without giving effect to any
amendment, modification or waiver thereof by Parent Borrower or any consent
thereunder (including, for the avoidance of doubt, with respect to the
conditions to the Offer set forth in the Con-way Acquisition Agreement) by
Parent Borrower which is materially adverse to the Lenders or the Lead

 

117



--------------------------------------------------------------------------------

Arrangers without the prior written consent of each Lead Arranger who, together
with its affiliates, holds 20% or more of the Commitments under the Facility (it
being understood and agreed that any (a) decrease in the price paid per share in
connection with the Con-way Acquisition of (x) more than 10% or (y) less than
10% if such decrease is not allocated to reduce the aggregate amount of the
Facility, (b) increase in the price paid in connection with the Con-way
Acquisition that is not funded with the proceeds of a substantially concurrent
issuance of equity or (c) any waiver or modification of the Minimum Condition
(as defined in the Con-way Acquisition Agreement as in effect on September 9,
2015) shall, in each case, be deemed to be a modification that is materially
adverse to the Lenders);

(B) since December 31, 2014, no Material Adverse Effect shall have occurred and
be continuing; and

(C) the conditions set forth in clauses (a) and (b) of Section 3.2 are
satisfied.

(xvii) Solvency Certificate. Agent shall have received a duly completed solvency
certificate substantially in the form of Exhibit 3.1 hereto.

(xviii) Notice of Revolving Credit Advance. Duly executed originals of a Notice
of Revolving Credit Advance, dated the Restatement Date, with respect to the
initial Revolving Credit Advance(s), if any, to be requested by Borrower
Representative on the Restatement Date.

(xix) Financial Statements. Parent Borrower shall have caused Agent to have
received (and Agent hereby acknowledges receipt of, in the case of the 2012,
2013 and 2014 fiscal year financial statements described in clause (a) and, as
to the Fiscal Quarters ending on March 31, 2015 and June 30, 2015, clause (b))
(a) audited consolidated balance sheets and related consolidated statements of
income, stockholders’ equity and cash flows of Parent Borrower and Con-way for
the 2012, 2013 and 2014 fiscal years (or, if the Restatement Date occurs 90 days
or more after December 31, 2015, audited consolidated balance sheets and related
consolidated statements of income, stockholders’ equity and cash flows of Parent
Borrower and Con-way for the 2013, 2014 and 2015 fiscal years) and (b) unaudited
consolidated balance sheets and related consolidated statements of income,
stockholders’ equity and cash flows of Parent Borrower and Con-way for each
subsequent Fiscal Quarter (other than a quarter that is also a fiscal year-end)
ended at least 45 days before the Restatement Date.

(b) Repayment of Indebtedness and Release of Collateral. On the Restatement
Date, Agent shall have received satisfactory evidence that all existing
Indebtedness, other than Indebtedness permitted pursuant to Section 7.1, of or
related to Borrowers and their Subsidiaries shall have been repaid or cancelled
and all documentation representing such indebtedness shall have been terminated
and all guarantees, liens and security interests associated therewith have been
released, or that adequate measures shall have been taken to terminate such
documentation and release such guarantees, liens and security interests, except
as otherwise agreed by Agent.

 

118



--------------------------------------------------------------------------------

(c) Payment of Fees. Parent Borrower shall have paid (or caused to be paid) to
Agent, Co-Collateral Agents and Lead Arrangers and the Lenders all Fees required
to be paid on or before the Restatement Date in the respective amounts specified
in Section 2.7 (including, the Fees specified in the Fee Letter), and shall have
reimbursed Agent for all reasonable fees, costs and expenses, including due
diligence expenses, syndication expenses, the fees and expenses of the
appraisers and auditors performing collateral field examinations and appraisals,
travel expenses and reasonable fees, disbursements and other charges of counsel
presented at least three (3) Business Days prior to the Restatement Date.

(d) Material Adverse Effect. There shall not have been, since December 31, 2014,
a Material Adverse Effect.

(e) Patriot Act. Agent and the Lenders shall have received, at least three
business days prior to the Restatement Date, from the Credit Parties prior to
the Restatement Date all documentation and other information required by
Governmental Authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case to the
extent requested by Agent from Parent Borrower in writing at least 10 business
days prior to the Restatement Date.

(f) Perfection Certificate. Agent shall have received a completed perfection
certificate dated the Restatement Date and signed by a Responsible Officer of
each Credit Party, together with all attachments contemplated thereby.

(g) Phase 1 Field Audit and Appraisals; Minimum Availability. (a) Agent shall
have received a Phase 1 field audit and appraisals with respect to the assets of
Con-way and its subsidiaries to be included in the Borrowing Base as of the
Restatement Date, which Phase 1 field audit and appraisals shall be reasonably
satisfactory to Agent and Co-Collateral Agents and (b) after giving effect to
the Transactions and the Revolving Credit Advances and issuances of Letters of
Credit under this Agreement, the sum of Availability plus unrestricted cash and
Cash Equivalents (but excluding the proceeds of any Advance), in each case on
the Restatement Date, shall not be less than $250,000,000.

3.2 Further Conditions to Each Loan, Each Letter of Credit Obligation. No Lender
shall be obligated to fund any Advance (which conditions shall not apply to
conversions or continuations of Advances made pursuant to Section 2.5(e)) and no
Lender or L/C Issuer shall be obligated to incur any Letter of Credit
Obligation, if, as of the date thereof:

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (with
respect to any representation or warranty that is not otherwise qualified as to
materiality) as of such date, except to the extent that such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by this Agreement;

(b) any Default or Event of Default has occurred and is continuing; or

 

119



--------------------------------------------------------------------------------

(c) after giving effect to such Advance (or the incurrence of any Letter of
Credit Obligations), (i) the Aggregate Revolving Credit Exposure would exceed
the Available Credit, (ii) the Canadian Loans would exceed the Canadian
Available Credit or (iii) the U.S. Loans would exceed the U.S. Available Credit.

The request and acceptance by any Borrower of the proceeds of any Advance or the
incurrence of any Letter of Credit Obligations shall be deemed to constitute, as
of the date thereof, a representation and warranty by Borrowers that the
conditions in this Section 3.2 have been satisfied.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section 3.2, unless otherwise directed by the
Requisite Lenders, Agent may, but shall have no obligation to, continue to make
Loans and an L/C Issuer may, but shall have no obligation to, issue, amend,
renew or extend, or cause to be issued, amended, renewed or extended, any Letter
of Credit for the ratable account and risk of Lenders from time to time if Agent
believes that making such Loans or issuing, amending, renewing or extending, or
causing the issuance, amendment, renewal or extension of, any such Letter of
Credit is in the best interests of the Lenders.

 

4. REPRESENTATIONS AND WARRANTIES

To induce Lenders to make the Loans and Lenders and L/C Issuers to incur Letter
of Credit Obligations, the Credit Parties executing this Agreement make the
following representations and warranties to Agent, each L/C Issuer and each
Lender with respect to itself and its Restricted Subsidiaries, each and all of
which shall survive the execution and delivery of this Agreement.

4.1 Corporate Existence; Compliance with Law. Each Credit Party (a) is a
corporation, limited liability company, limited partnership or other entity duly
organized or incorporated, as applicable, validly existing and is in good
standing (to the extent such concept is applicable in the relevant jurisdiction)
under the laws of its respective jurisdiction of incorporation or organization;
(b) is duly qualified to conduct business and is in good standing (to the extent
such concept is applicable in the relevant jurisdiction) in each other
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect; (c) has the requisite power and authority, and the
legal right to own and operate in all material respects its properties, to lease
the property it operates under lease and to conduct its business in all material
respects as now, heretofore and proposed to be conducted and has the requisite
power and authority and the legal right to pledge, mortgage, hypothecate or
otherwise encumber all material Collateral; (d) has all material licenses,
permits, consents or approvals from or by, and has made all material filings
with, and has given all material notices to, all Governmental Authorities having
jurisdiction over such Credit Party, to the extent required for such ownership,
operation and conduct or other organizational documents; and (e) is in
compliance in material respects with all applicable provisions of law except
where the failure to be in compliance would not reasonably be expected to have a
Material Adverse Effect.

 

120



--------------------------------------------------------------------------------

4.2 Chief Executive Offices; Collateral Locations; FEIN. As of the Restatement
Date, each Credit Party’s name as it appears in official filings in its
jurisdiction of incorporation or organization, organizational identification
number, if any, issued by its jurisdiction of incorporation or organization and
the location of each Credit Party’s chief executive office, principal place of
business or registered office are set forth in Schedule 4.2, and except as set
forth on such schedule each Credit Party has only one jurisdiction of
incorporation or organization.

4.3 Corporate Power; Authorization; Enforceable Obligations; No Conflict. The
execution, delivery and performance by each Credit Party of the Loan Documents
to which it is a party: (a) are within such Person’s power; (b) have been duly
authorized by all necessary corporate, limited liability company or limited
partnership action; (c) do not contravene any provision of such Person’s
charter, bylaws or partnership or operating agreements or other organizational
documents, as applicable; (d) do not violate any material provision of any law
or regulation, or any material provision of any order or decree of any court or
Governmental Authority; (e) do not conflict with or result in the breach or
termination of, constitute a default

under or accelerate or permit the acceleration of any performance required by,
any material indenture, mortgage, deed of trust, lease, loan agreement or other
material instrument to which such Person is a party or by which such Person or
any of its property is bound; (f) do not result in the creation or imposition of
any Lien upon any of the property or assets of such Person other than (i) those
in favor of Agent, on behalf of itself and Lenders, pursuant to the Loan
Documents and (ii) the filings referred to in Section 4.21; and (g) do not
require the consent or approval of any Governmental Authority or any other
Person, other than those which will have been duly obtained, made or complied
with prior to the Restatement Date. Each of the Loan Documents have been duly
executed and delivered by each Credit Party that is a party thereto and, each
such Loan Document constitutes a legal, valid and binding obligation of such
Credit Party enforceable against it in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

4.4 Financial Statements. All Financial Statements concerning Parent Borrower
and its consolidated Subsidiaries that are referred to in clause (a) below have
been prepared in accordance with GAAP consistently applied throughout the
periods covered (except as disclosed therein and except, with respect to
unaudited Financial Statements, for the absence of footnotes and normal year-end
audit adjustments) and fairly present, in all material respects, the financial
position of the Persons covered thereby as at the dates thereof and the results
of their operations and cash flows for the periods then ended.

(a) Financial Statements. The audited consolidated balance sheet at December 31,
2014 and the related statement of income and cash flows of Parent Borrower and
its consolidated Subsidiaries certified by KPMG LLP for the Fiscal Year then
ended and audited consolidated balance sheet at December 31, 2012, December 31,
2013 and December 31 2014 have been delivered to Agent on or prior to the
Restatement Date.

 

121



--------------------------------------------------------------------------------

(b) [Reserved].

(c) [Reserved].

(d) Undisclosed Liabilities; Burdensome Restrictions. None of Borrowers or the
Restricted Subsidiaries has any material Guarantied Obligations, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are required by GAAP to be reflected
or reserved against on a balance sheet of Borrowers and the Restricted
Subsidiaries other than (i) as are reflected in the financial statements
described in clause (a) hereof (including the footnotes thereto) and (ii) as
otherwise permitted hereunder. No Credit Party is a party or is subject to any
contract, agreement or charter restriction that would reasonably be expected to
have a Material Adverse Effect.

4.5 Material Adverse Effect. Since December 31, 2014, no event has occurred,
that alone or together with other events, has had a Material Adverse Effect.

4.6 Ownership of Property; Liens. As of the Restatement Date, the Real Property
listed in Schedule 4.6 constitutes all of the real property owned, leased or
subleased by any Credit Party. Each Credit Party owns fee simple title to all of
its owned material Real Property and valid leasehold interests in all of its
leased material Real Property, subject in each case to Agent’s Liens and
Permitted Liens. Each Credit Party is the sole legal and beneficial owner of and
has good and marketable title (subject to Agent’s Liens and Permitted Liens) to
each component of the Collateral. Each Credit Party also has title to, or valid
leasehold interests in, all of its other personal property and assets, in each
case, material in the ordinary course of their respective businesses or where
failure to so own or possess would not reasonably be expected to have a Material
Adverse Effect. As of the Restatement Date, none of the Real Property and assets
of any Credit Party are subject to any Liens other than Permitted Liens.

4.7 Labor Matters. Except as set forth on Schedule 4.7 or as would not
reasonably be expected to result in a Material Adverse Effect, to the knowledge
of each Credit Party (a) no strikes or other labor disputes against any Credit
Party or any Restricted Subsidiary of any Credit Party are pending or, to the
knowledge of any Credit Party, threatened; (b) hours worked by and payment made
to employees of each Credit Party and each Restricted Subsidiary of any Credit
Party comply with the Fair Labor Standards Act and each other federal, state,
local or foreign law applicable to such matters; (c) all payments due from any
Credit Party or any Restricted Subsidiary of any Credit Party for employee
health and welfare insurance have been paid or accrued as a liability on the
books of such Credit Party or such Restricted Subsidiary; (d) there is no
organizing activity involving any Credit Party or any Restricted Subsidiary of
any Credit Party pending or threatened by any labor union or group of employees;
(e) there are no representation proceedings pending or, to the knowledge of any
Credit Party, threatened with the National Labor Relations Board or any other
applicable labor relations board, and no labor organization or group of
employees of any Credit Party or any Restricted Subsidiary of any Credit Party
has made a pending demand for recognition; and (f) there are no material
complaints or charges against any Credit Party or any Restricted Subsidiary of
any Credit Party pending or, to the knowledge of any Credit Party, threatened to
be filed with any Governmental

 

122



--------------------------------------------------------------------------------

Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment by any Credit
Party or any Restricted Subsidiary of any Credit Party of any individual.

4.8 Subsidiaries and Joint Ventures. As of the Restatement Date, (a) Schedule
4.8 sets forth the name and jurisdiction of incorporation of each direct
Subsidiary and Joint Venture of each Credit Party and, as to each such direct
Subsidiary and Joint Venture, the percentage of each class of Capital Stock
owned by any Credit Party and (b) there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of any Borrower or any of
their respective Subsidiaries.

4.9 Investment Company Act. No Credit Party is an “investment company” or a
company controlled by an “investment company,” as such terms are defined in the
Investment Company Act of 1940 as amended.

4.10 Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, Regulation U
(“Regulation U”) or Regulation X of the Federal Reserve Board.

4.11 Taxes/Other. Except as would not reasonably be expected to result in a
Material Adverse Effect: (i) all income and other Tax returns, reports, and
statements, including information returns, required by any Governmental
Authority to have been filed by any Credit Party or any Restricted Subsidiary
have been filed (after giving effect to any extensions) with the appropriate
Governmental Authority, and (ii) all Taxes have been paid on or prior to the due
date therefor, excluding Taxes or other amounts being contested in accordance
with Section 6.2(b).

4.12 ERISA.

(a) Borrowers have previously delivered or made available to Agent all Pension
Plans (including Title IV Plans and Multiemployer Plans) and all Retiree Welfare
Plans, as now in effect. Except with respect to Multiemployer Plans, and except
as would not reasonably be expected to have a Material Adverse Effect, each
Qualified Plan has either received a favorable determination letter from the IRS
or may rely on a favorable opinion letter issued by the IRS, and to the
knowledge of any Credit Party nothing has occurred that would be reasonably
expected to cause the loss of such qualification or tax-exempt status. Each
Pension Plan, to the knowledge of any Borrower, is in compliance in all respects
with the applicable provisions of ERISA, the IRC and its terms, including the
timely filing of all reports required under the IRC or ERISA except where the
failure to comply would not reasonably be expected to have a Material Adverse
Effect. Except as has not resulted, or would not reasonably be expected to
result, in an ERISA Lien (whether or not perfected), neither any Credit Party
nor ERISA Affiliate has failed to make any material contribution or pay any
material amount due as required by either Section 412 of the IRC or Section 302
of ERISA or the terms of any such Pension Plan. No “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the IRC, has occurred with
respect to any Pension Plan that would

 

123



--------------------------------------------------------------------------------

subject any Credit Party to a material tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the IRC.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) no Title IV Plan is or is reasonably expected to be in “at risk”
status (within the meaning of Section 430 of the IRC or Section 303 of ERISA);
(ii) no ERISA Event has occurred or to the knowledge of any Credit Party is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Credit Party, threatened material claims (other than claims for benefits in
the normal course), sanctions, actions or lawsuits, asserted or instituted
against any Plan or any Person as fiduciary or sponsor of any Plan; (iv) no
Credit Party or ERISA Affiliate has incurred or reasonably expects to incur any
liability as a result of a complete or partial withdrawal from a Multiemployer
Plan; and (v) within the last five years no Title IV Plan of any Credit Party or
ERISA Affiliate has been terminated, whether or not in a “standard termination”
as that term is used in Section 4041 of ERISA, nor has any Title IV Plan of any
Credit Party or any ERISA Affiliate (determined at any time within the last five
years) with Unfunded Pension Liabilities been transferred outside of the
“controlled group” (within the meaning of Section 4001(a)(14) of ERISA) of any
Credit Party or ERISA Affiliate (determined at such time).

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, each Foreign Pension Plan is in compliance with all requirements of law
applicable thereto and the respective requirements of the governing documents
for such plan. With respect to each Foreign Pension Plan, neither any Credit
Party nor any Subsidiaries or any of their respective directors, officers,
employees or agents has engaged in a transaction which would subject any Credit
Party or any Subsidiary, directly or indirectly, to a tax or civil penalty which
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. With respect to each Foreign Pension Plan, except as
would not reasonably be expected to result in a Material Adverse Effect,
reserves have been established in the financial statements furnished to Lenders
in respect of any unfunded liabilities in accordance with applicable law and
prudent business practice or, where required, in accordance with ordinary
accounting practices in the jurisdiction in which such Foreign Pension Plan is
maintained. The aggregate unfunded liabilities with respect to such Foreign
Pension Plans would not reasonably be expected to result individually or in the
aggregate in a Material Adverse Effect.

4.13 No Litigation. Except as set forth on Schedule 4.13, no action, claim,
lawsuit, demand, or proceeding is now pending or, to the knowledge of any Credit
Party, threatened in writing against any Credit Party or any Restricted
Subsidiary of any Credit Party, before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, “Litigation”), (a) on the
Restatement Date that challenges such Credit Party’s right or power to enter
into or perform any of its obligations under the Loan Documents to which it is a
party, or the validity or enforceability of any Loan Document or any action
taken thereunder, or (b) that would reasonably be expected to result in a
Material Adverse Effect. Except as set forth on Schedule 4.13, as of the
Restatement Date there is no Litigation pending or threatened in writing, that
would reasonably be expected to have a Material Adverse Effect.

 

124



--------------------------------------------------------------------------------

4.14 Brokers. Except as set forth on Schedule 4.14, no Credit Party or Affiliate
thereof has any obligation to any Person in respect of any finder’s or brokerage
fees in connection with the making of the Loans or the Transactions which will
be unpaid after the Closing Date.

4.15 Intellectual Property. As of the Restatement Date, each Credit Party owns
or has rights to use all Intellectual Property necessary to continue to conduct
its business as now conducted by it and material to such Credit Party’s
business, taken as a whole. Each issued or applied for Patent, registered or
applied for Trademark, and registered or applied for Copyright owned by any
Credit Party on the Restatement Date is listed, together with application or
registration numbers, as applicable, on Schedule 4.15. To each Borrowers’
knowledge, as of the Restatement Date, each Credit Party conducts its business
and affairs without infringement of any Intellectual Property of any other
Person that would reasonably be expected to result in a Material Adverse Effect.
Except as set forth in Schedule 4.15, on the Restatement Date no Credit Party is
aware of any material infringement claim by any other Person that is pending or
threatened in writing against any Credit Party with respect to any material
Intellectual Property owned by such Credit Party on the Restatement Date.

4.16 Full Disclosure. No information contained in this Agreement, any of the
other Loan Documents or Financial Statements or other written reports from time
to time prepared by any Credit Party (other than the projections referred to
below, forward-looking information and information of a general economic or
industry nature) and delivered hereunder or under any other Loan Document (in
each as modified or supplemented by other information so furnished and taken as
a whole) by or on behalf of any Credit Party to Agent or any Lender pursuant to
the terms of this Agreement contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not materially misleading in light of the circumstances under which
they were made (after giving effect to all supplements and updates thereto).

4.17 Environmental Matters.

(a) Except as set forth in Schedule 4.17 or would not reasonably be expected to
have a Material Adverse Effect, as of the Restatement Date: (i) the Real
Property of each Credit Party and each of their Restricted Subsidiaries is free
of contamination from any Hazardous Material; (ii) no Credit Party nor any
Restricted Subsidiary of any Credit Party has caused or knowingly allowed to
occur any Release of Hazardous Materials on, at, in, under, above, to, from or
about any of its Real Property; (iii) the Credit Parties and each of their
Restricted Subsidiaries are and, except for matters which have been fully
resolved, have, for the past three (3) years, been in compliance with all
Environmental Laws; (iv) the Credit Parties and each of their Restricted
Subsidiaries (A) have obtained, (B) possess as valid, uncontested and in good
standing, and (C) are in compliance with all Environmental Permits required by
Environmental Laws for the operation of their respective businesses as presently
conducted; (v) there is no Litigation by a Governmental Authority arising under
or related to any Environmental Laws, Environmental Permits or Hazardous
Material that seeks damages, penalties, fines, costs or expenses from, or that
alleges criminal misconduct by, any Credit Party or any Restricted Subsidiary of
any Credit Party; (vi) except for matters which have been fully resolved, no
written notice has been received by any Credit Party or any Restricted

 

125



--------------------------------------------------------------------------------

Subsidiary of any Credit Party identifying it as a “potentially responsible
party” or requesting information under CERCLA or analogous state statutes; and
(vii) the Credit Parties and each of their Restricted Subsidiaries have provided
to Agent copies of existing material environmental reports, reviews and audits
relating to actual or potential material Environmental Liabilities and relating
to any Credit Party or any Restricted Subsidiary of any Credit Party.

(b) Each Credit Party hereby acknowledges and agrees that none of Agent or any
of its respective officers, directors, employees, attorneys, agents and
representatives (i) is now, or has ever been, in control of any of the Real
Property or any Credit Party’s or any Restricted Subsidiary of any Credit
Party’s affairs, and (ii) has the capacity or the authority through the
provisions of the Loan Documents or otherwise to direct or influence any
(A) Credit Party’s or any Restricted Subsidiary of any Credit Party’s conduct
with respect to the ownership, operation or management of any of its Real
Property, (B) undertaking, work or task performed by any employee, agent or
contractor of any Credit Party or any Restricted Subsidiary of any Credit Party
or the manner in which such undertaking, work or task may be carried out or
performed, or (C) compliance of any Credit Party or any Restricted Subsidiary of
any Credit Party with Environmental Laws or Environmental Permits.

4.18 Insurance. Borrowers have previously delivered or made available to Agent
lists of all material insurance policies of any nature maintained, as of the
Restatement Date, for current occurrences by each Credit Party and each
Restricted Subsidiary.

4.19 Deposit and Disbursement Accounts. Schedule 4.19 lists all banks and other
financial institutions at which any Credit Party maintains deposit or other
accounts as of the Restatement Date, including any Disbursement Accounts, and
such Schedule correctly identifies the name of each depository, the name in
which the account is held, a description of the purpose of the account, and the
complete account number therefor.

4.20 No Default. No Default or Event of Default has occurred and is continuing.

4.21 Creation and Perfection (and Publication of Security Interests (and
Hypothecs). Once executed and delivered (and, in the case of the Province of
Quebec, registered), each of the U.S. Security Agreement and the Canadian
Security Agreement will create a valid and enforceable security interest in the
Collateral described therein, subject to any exceptions contained therein. In
the case of the portion of the pledged Collateral consisting of the certificated
securities represented by the certificates described in the U.S. Security
Agreement or the Canadian Security Agreement, as applicable, when stock
certificates representing such pledged Collateral are delivered to Agent (or to
the Con-way Bridge Administrative Agent, Term Administrative Agent, or another
agent pursuant to the terms of the ABL Intercreditor Agreement) and such stock
certificates are held in New York, and in the case of the other Collateral
described in the U.S. Security Agreement or the Canadian Security Agreement, as
applicable, when UCC or PPSA (or, in the case of the Province of Quebec, RPMRR
forms) financing statements in appropriate form are filed in the appropriate UCC
or PPSA or RPMRR filing offices in the relevant jurisdictions, the Liens created
under the U.S. Security Agreement or the Canadian Security Agreement, as
applicable, shall be perfected under the Code or the PPSA or the Civil Code of
Quebec, as applicable (to the extent a Lien on such Collateral can be

 

126



--------------------------------------------------------------------------------

perfected by such possession or filings), in respect of all right, title and
interest of the Credit Parties signatory to the U.S. Security Agreement or the
Canadian Security Agreement, as applicable, in such pledged Collateral and other
Collateral, as security for the Obligations.

4.22 Solvency. Immediately after giving effect to (a) the Loans and Letter of
Credit Obligations to be made or incurred on the Restatement Date, (b) the
disbursement of proceeds of such Loans pursuant to the instructions of Borrower
Representative, and (c) the payment and accrual of all transaction costs in
connection with the foregoing, Parent Borrower and its Subsidiaries, taken as a
whole on a consolidated basis, are Solvent.

4.23 Economic Sanctions and Anti-Money Laundering. Each Credit Party and each
Subsidiary of each Credit Party is in compliance in all material respects with
all United States economic sanctions, laws, executive orders, and implementing
regulations as promulgated by the United States Treasury Department’s Office of
Foreign Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it. No Credit Party and no Subsidiary of a Credit
Party (a) is a Person designated by the United States government on the list of
the Specially Designated Nationals and Blocked Persons (the “SDN List”) with
which a United

States Person cannot deal with or otherwise engage in business transactions,
(b) is a Person who is otherwise the target of United States economic sanctions
laws such that a United States Person cannot deal or otherwise engage in
business transactions with such Person or (c) is controlled by (including,
without limitation, by virtue of such Person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
Person on the SDN List or a foreign government that is the target of United
States economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under
United States law.

4.24 Economic Sanctions, FCPA, Patriot Act: Use of Proceeds. Each Credit Party,
and each of its Subsidiaries is in compliance with (a) the Trading with the
Enemy Act, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, (b) the USA
PATRIOT ACT (Title 111 of Pub. L. 107-56 (signed into law October 26, 2001)) (as
amended, the “Patriot Act”), and (c) other federal or state laws relating to
anti-money laundering rules and regulations. Borrowers shall use the proceeds of
the Loans only as provided in Section 2.4. No part of the proceeds of any Loan
or any Letter of Credit will be used directly or indirectly for any payments to
any government official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA. Borrowers will not, directly or, to the
knowledge of Borrowers, indirectly, use the proceeds of any Loan or Letter of
Credit to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the target of United States economic sanctions laws.

4.25 [Reserved].

 

127



--------------------------------------------------------------------------------

4.26 Status as Senior Debt. The Obligations in respect of the Loans are “senior
debt” or “designated senior debt” (or any comparable term) under, and as may be
defined in, any indenture or document governing any applicable Indebtedness that
is subordinated in right of payment to the Loans.

4.27 FCPA and Related. No Credit Party nor any of its Subsidiaries nor any
director, officer or, to the knowledge of such Credit Party, agent or employee
of such Credit Party or Subsidiary, is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
persons of the FCPA, including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization or approval of the payment of
any money, or other property, gift, promise to give or authorization of the
giving of anything of value, directly or indirectly, to any “foreign official”
(as such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office in contravention of the
FCPA. Each Credit Party, and its Subsidiaries have conducted their businesses in
compliance with, in all material respects, the FCPA and have established, and
maintains, and will continue to maintain, policies and procedures designed to
promote and achieve compliance with such laws and with the representation and
warranty contained herein. No Credit Party or any of its employees, officers,
directors, agents, independent contractors, consultants, joint venture partners
or representatives, in carrying out or representing its business anywhere in the
world, has violated the Corruption of Foreign Public Officials Act (Canada) (or
any successor statute thereto).

4.28 Borrowing Base Certificates. The information set forth in each Borrowing
Base Certificate is true and correct in all material respects.

4.29 Drivers.

(a) Neither Parent Borrower nor any of its Subsidiaries,

(i) is party to a Driver Contract under which Drivers would have claims with
priority over Agent, or

(ii) holds or is required to hold any portion of its Accounts collected from an
Account Debtor which Borrowers have reported as Eligible Accounts in respect of
a Driver’s services in trust for such Driver.

(b) No Driver, whether pursuant to any Driver Contract or otherwise, at any time
controls the method of collection of Parent Borrower’s and its Subsidiaries’
Accounts or restricts the use of the proceeds thereof after receipt by Parent
Borrower or any of its Subsidiaries.

(c) No Driver, whether pursuant to any Driver Contract or otherwise, at any time
has the right to seek payment from, or otherwise has recourse to, any Account
Debtor for

 

128



--------------------------------------------------------------------------------

Driver Payables by Parent or any of its Subsidiaries to such Driver with respect
to Accounts that constitute Eligible Accounts.

(d) All payments by Parent Borrower and its Subsidiaries in respect of payables
to Drivers, whether pursuant to any Driver Contract or otherwise, are made from
Parent Borrower’s and its Subsidiaries’ general funds in the normal course of
business.

 

5. FINANCIAL STATEMENTS AND INFORMATION

5.1 Financial Reports and Notices. Each Credit Party executing this Agreement
hereby agrees that from and after the Restatement Date and until the Termination
Date, it shall deliver to Agent or to Agent for distribution to Lenders, as
required, the following Financial Statements, notices, Business Plans and other
information at the times, to the Persons and in the manner set forth below:

(a) Monthly Financials. At such time in which Cash Dominion Period exists, to
Agent and Lenders, within thirty (30) days after the end of each Fiscal Month,
financial information regarding Parent Borrower and its consolidated Restricted
Subsidiaries, certified by a Financial Officer of Parent Borrower, consisting of
consolidated (i) unaudited balance sheets as of the close of such Fiscal Month
and the related statements of income for that portion of the Fiscal Year ending
as of the close of such Fiscal Month and (ii) unaudited statements of income for
such Fiscal Month, setting forth in comparative form the figures for the
corresponding period in the prior year. Such financial information shall be
accompanied by the certification of a Financial Officer of Parent Borrower that
such financial information and any other information presented is true, correct
and complete in all material respects and that no Default or Event of Default
has occurred and is continuing as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default.

(b) Quarterly Financials. To Agent, within forty-five (45) days after the end of
the first three Fiscal Quarters of each Fiscal Year, consolidated financial
information regarding Parent Borrower and its consolidated Restricted
Subsidiaries, certified by a Financial Officer of Parent Borrower, including
(i) unaudited balance sheets as of the close of such Fiscal Quarter and
(ii) unaudited statements of income and cash flows for such Fiscal Quarter, in
each case setting forth in comparative form the figures for the corresponding
period in the prior year and the related statements of income and cash flow for
that portion of the Fiscal Year ending as of the close of such Fiscal Quarter,
all prepared in accordance with GAAP (subject to absence of footnotes and normal
year-end adjustments). Such financial information shall be accompanied by (A) a
statement in reasonable detail (each, a “Compliance Certificate”) showing the
calculations used in determining compliance with the financial covenant set
forth in Section 7.10, if applicable, and (B) including the certification of a
Financial Officer of Parent Borrower (which certification may be included in the
applicable Compliance Certificate) that (i) such financial information fairly
presents, in all material respects in accordance with GAAP (except as approved
by accountants or officers, as the case may be, and disclosed in reasonable
detail therein, including the economic impact of such exception, and subject to
normal year-end adjustments and the absence of footnote disclosure),

 

129



--------------------------------------------------------------------------------

the financial position, results of operations and statements of cash flows of
Parent Borrower and its consolidated Restricted Subsidiaries, on a consolidated
basis, as at the end of such Fiscal Quarter and for that portion of the Fiscal
Year then ended, and (ii) that no Default or Event of Default has occurred and
is continuing as of such time or, if a Default or Event of Default has occurred
and is continuing, describing the nature thereof and all efforts undertaken to
cure such Default or Event of Default. In addition, Borrowers shall deliver to
Agent and Lenders, within forty-five (45) days after the end of each of the
first three Fiscal Quarters of each Fiscal Year, a management discussion and
analysis that includes a comparison of performance for that Fiscal Quarter to
the corresponding period in the prior year.

(c) Annual Audited Financials. To Agent, within ninety (90) days after the end
of each Fiscal Year, audited Financial Statements for Parent Borrower and its
consolidated Restricted Subsidiaries on a consolidated basis, consisting of
balance sheets and statements of income and retained earnings and cash flows,
setting forth in comparative form in each case the figures for the previous
Fiscal Year, which Financial Statements shall be prepared in accordance with
GAAP (except as approved by accountants or officers), as the case may be, and
disclosed in reasonable detail therein, including the economic impact of such
exception, and certified without qualification as to going-concern or
qualification arising out of the scope of the audit, by KPMG LLP, another
independent certified public accounting firm of national standing or a firm
otherwise reasonably acceptable to Agent. Such Financial Statements shall be
accompanied by (i) a Compliance Certificate showing the calculations used in
determining compliance with the financial covenant set forth in Section 7.12, if
applicable, and (ii) a certification of a Financing Officer of Borrower
Representative (which certification may be included in the applicable Compliance
Certificate) that no Default or Event of Default has occurred and is continuing
as of such time or, if a Default or Event of Default has occurred and is
continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default. In addition, Borrower shall deliver to Agent
and Lenders, together with such audited Financial Statements delivered pursuant
to this clause, a management discussion and analysis that includes a comparison
of performance for that Fiscal Year to the corresponding period in the prior
year.

(d) Simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (b) and (c) above, to the extent that the
Unrestricted Subsidiaries of the Parent Borrower, as of the last day of the
applicable fiscal period, taken in the aggregate, constituted a Significant
Subsidiary, the related consolidating financial statements reflecting
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements.

(e) Business Plan. To Agent, as soon as available, but not later than ninety
(90) days after the end of each Fiscal Year, an annual business plan for
Borrowers, on a consolidated basis, for the then current Fiscal Year, which
(i) includes a statement of all of the material assumptions on which such plan
is based, (ii) includes projected quarterly balance sheets, income statements
and statements of cash flows for the following year and (iii) integrates sales,
gross profits, operating expenses, operating profit, cash flow projections, all
prepared on the same basis and in similar detail as that on which operating
results are reported (in each case, representing management’s good faith
estimates of future financial performance

 

130



--------------------------------------------------------------------------------

based on historical performance), and including plans for personnel, Capital
Expenditures and facilities. The projections and pro forma financial information
contained in the materials referenced above will be based upon good faith
estimates and assumptions believed by management of Parent Borrower to be
reasonable at the time made, it being acknowledged and agreed by the Lenders
that (a) such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount, (b) the financial and business projections
furnished to Agent or the Lenders are subject to significant uncertainties and
contingencies, which may be beyond the control of Parent Borrower and its
Subsidiaries and (c) no assurances are given by any of Parent Borrower or its
Subsidiaries that the results forecasted in the projections will be realized.

(f) Information required to be delivered pursuant to this Section 5.1 may be
delivered by electronic communication pursuant to procedures approved hereunder.

(g) Default Notices. To Agent and Lenders, as soon as practicable, and in any
event within five (5) Business Days after a Financial Officer of any Borrower
has actual knowledge of the existence of any Default, or Event of Default,
telephonic or fax or electronic notice specifying the nature of such Default or
Event of Default, including the anticipated effect thereof, which notice, if
given telephonically, shall be promptly confirmed in writing on the next
Business Day.

(h) [reserved].

(i) Litigation. To Agent in writing, promptly upon learning thereof, notice of
any Litigation commenced or threatened in writing against any Credit Party that
(i) would reasonably be expected to result in damages in excess of $90,000,000
(net of insurance coverages for such damages), (ii) seeks injunctive relief
which, if granted, would reasonably be expected to have a Material Adverse
Effect or (iii) would otherwise reasonably be expected to have a Material
Adverse Effect.

(j) Insurance Notices. To Agent, disclosure of losses or casualties of Borrowing
Base Collateral with a value in excess of $25,000,000 covered by insurance.

(k) Other Documents. To Agent for distribution to Lenders, such other financial
and other information respecting any Credit Party’s or any Subsidiary of any
Credit Party’s business or financial condition as Agent shall from time to time
reasonably request.

(l) Lender Calls. Upon request of Agent (but no more frequently than annually),
at a time mutually agreed with Agent and Parent Borrower that is promptly after
the delivery of the information required pursuant to clause (c) above, unless
otherwise agreed by the Requisite Lenders, participate in a conference call for
Lenders to discuss the financial condition and results of operations of
Borrowers and their Subsidiaries for the most recently-ended Fiscal Year for
which financial statements have been delivered.

 

131



--------------------------------------------------------------------------------

(m) Environmental Matters. To Agent, notice of any matter under any
Environmental Law that has resulted or is reasonably expected to result in a
Material Adverse Effect, including arising out of or resulting from the
commencement of, or any material adverse development in, any litigation or
proceeding affecting any Credit Party or any Restricted Subsidiary and arising
under any Environmental Law.

(n) ERISA/Pension Matters. To Agent, notice of the occurrence of any ERISA Event
that has resulted or would reasonably be expected to result in a liability of
any Credit Party and the Restricted Subsidiaries in an aggregate amount
exceeding $90,000,000 and a statement of a Financial Officer of Borrower setting
forth details as to such ERISA Event and the action, if any, that Borrower
proposes to take with respect thereto and, upon Agent’s request, copies of each
Schedule SB (Actuarial Information) to the Annual Report (Form 5500 Series) with
respect to each Title IV Plan.

(o) Lease Default Notices. To Agent, within five (5) Business Days after receipt
thereof, copies of any and all default notices received under or with respect to
any leased location or warehouse where Eligible Equipment Collateral is located.

(p) Change of Name; etc. Parent Borrower agrees to notify Agent in writing,
promptly, but in any event within 15 Business Days (or such longer period as
Agent may agree in its discretion) after any change in (i) the legal name of any
Credit Party, (ii) the identity or type of organization or corporate structure
of such Credit Party, or (iii) the jurisdiction of organization of such Credit
Party.

5.2 Collateral Reporting. Each Credit Party executing this Agreement hereby
agrees that, from and after the Restatement Date and until the Termination Date,
it shall deliver (or cause to be delivered) to Agent, as required, the following
documents and reports (including Borrowing Base Certificates in the form of
Exhibit 5.2) at the times, to the Persons and in the manner set forth below:

(a) To Agent, and in any event no less frequently than on the twentieth day of
each Fiscal Month commencing with the first full Fiscal Month during the term of
this Agreement, each of the following reports, each of which shall be prepared
by the Credit Parties as of the last day of the immediately preceding month;
provided, however, that if a Cash Dominion Period has occurred and is continuing
(or if Parent Borrower elects, so long as the frequency of delivery is
maintained by Parent Borrower for the immediately following twenty (20) calendar
day period after the delivery of the first Borrowing Base Certificate so
delivered), then the following shall be delivered no less frequently than 12:00
p.m. (New York time) on the third Business Day of each week:

(i) a Borrowing Base Certificate accompanied by such supporting detail and
documentation as shall be reasonably requested by Agent, in its Permitted
Discretion; and

(ii) on the date of the delivery of monthly Borrowing Base Certificates only
(A) a monthly trial balance showing Accounts outstanding aged from due date as
follows:

 

132



--------------------------------------------------------------------------------

1 to 90 days, 91 to 120 days and 121 days or more, accompanied by such
supporting detail (including invoice date) and documentation as shall be
reasonably requested by Agent in its Permitted Discretion and (B) a monthly
trial balance showing Railcar Receivables generated for such month and (C) a
reconciliation of actual Railcar Receivables reported by AAR, or any successor
thereto, to Greenbrier Leasing Company LLC or to a U.S. Credit Party in the
latest “car-hire report” against the trial balance for such month that was
reported in compliance with clause (B) above;

(b) To Agent, on a monthly basis except to the extent that the Borrowing Base is
being delivered on a weekly basis, and in that instance reports in connection
with clause (a) above shall then be delivered on a weekly basis, together with
such supporting detail and documentation as shall be reasonably requested by
Agent in its Permitted Discretion each of which shall be prepared by Borrowers
as of the last day of the immediately preceding month (or such other time as may
be requested by Agent);

(c) To Agent, at the time of delivery of each of the Financial Statements
delivered pursuant to Section 5.1, an aging of accounts payable, accompanied by
such supporting detail and documentation as shall be reasonably requested by
Agent in its Permitted Discretion.

(d) To Agent, at the time of delivery of each of the quarterly or annual
Financial Statements delivered pursuant to Section 5.1, a list of any
application for the registration of any Patent, Trademark or Copyright filed by
any Credit Party with the United States Patent and Trademark Office, or United
States Copyright Office, respectively, or any successor office or agency in the
prior Fiscal Quarter;

(e) Parent Borrower shall pay (or cause to be paid) all reasonable fees incurred
by Agent and Co-Collateral Agents in connection with (i) one (1) appraisal of
Equipment and Rolling Stock (which, with respect to Railcars will be in the
nature of limited inspections consistent with past practices) that is part of
the Borrowing Base per calendar year and (ii) one (1) field examinations per
calendar year; provided, that at any time after the date on which Availability
has been less than the greater of 17.5% of the Available Credit and $80,000,000,
for five consecutive Business Days during such calendar year, one (1) additional
field exam and one (1) additional appraisal of Equipment and Rolling Stock that
is part of the Borrowing Base will be permitted in such calendar year (each at
the expense of Borrowers) and (ii) at any time during the continuation of an
Event of Default, field examinations and appraisals of Equipment and Rolling
Stock that is part of the Borrowing Base may be conducted (each at the expense
of Borrowers) as frequently as determined by Agent and Co-Collateral Agents in
their reasonable discretion; provided, further; that notwithstanding anything to
the contrary Agent and Co-Collateral Agents may conduct additional appraisals
and field examinations in the exercise of their Permitted Discretion at each of
their own cost and expense;

(f) [reserved]; and

 

133



--------------------------------------------------------------------------------

(g) Such other reports, statements and reconciliations (including
reconciliations of Accounts, Equipment and Rolling Stock from general ledger to
financial statements to Borrowing Base) with respect to the Borrowing Base,
Collateral or Obligations of any or all Credit Parties as Agent or any
Co-Collateral Agent shall from time to time reasonably request.

 

6. AFFIRMATIVE COVENANTS

Each Credit Party executing this Agreement agrees as to itself and its
Restricted Subsidiaries that from and after the Restatement Date and until the
Termination Date:

6.1 Maintenance of Existence and Conduct of Business. Except as otherwise
permitted under Section 7.8, each Credit Party shall, and shall cause each
Restricted Subsidiary to, do or cause to be done all things necessary to
(a) preserve and keep in full force and effect (i) its corporate existence
(except, as to Persons other than Credit Parties, where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect) and
(ii) its material rights and franchises; (b) continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder; and (c) at
all times maintain, preserve and protect all of its assets and properties used
or useful in the conduct of its business and keep the same in good repair,
working order and condition in all material respects (taking into consideration
ordinary wear and tear and except for casualties and condemnations) and from
time to time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices,
except, in each case, referred to in this Section 6.1(a)(ii), (b) and (c) where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

6.2 Payment of Charges and Taxes.

(a) Subject to Section 6.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all material Charges, Taxes and claims
payable by it, including: (i) material Charges and Taxes imposed upon it, its
income and profits, or any of its property (real, personal or mixed) and all
material Charges with respect to Tax, social security, employer contributions
and unemployment withholding with respect to its employees; (ii) lawful material
claims for labor, materials, supplies and services or otherwise; and (iii) all
material storage or rental charges payable to warehousemen or bailees at which
Eligible Equipment is located, in each case, before any thereof shall become
past due, in each case, where the non-payment of such Charge, Tax or claim could
give rise to a material Lien (other than Permitted Liens) or a Material Adverse
Effect.

(b) Each Credit Party may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, Taxes or claims described in Section 6.2(a)
and not pay or discharge such Charges, Taxes or claims while so contested;
provided, that (i) adequate reserves with respect to such contest are maintained
on the books of such Credit Party, in accordance with GAAP and (ii) the failure
to make such payment would not reasonably be expected to result in a Material
Adverse Effect.

 

134



--------------------------------------------------------------------------------

6.3 Books and Records. Each Credit Party shall keep adequate books and records
with respect to its business activities in which proper entries, reflecting all
material financial transactions, are made in accordance with GAAP and on a basis
consistent with the Financial Statements delivered pursuant to Section 4.4.

6.4 Insurance; Damage to or Destruction of Collateral.

(a) Borrowers will, and will cause each Restricted Subsidiary to, maintain, with
financially sound and reputable insurance companies insurance in such amounts
and against such risks, as are customarily maintained by similarly situated
companies engaged in the same or similar businesses operating in the same or
similar locations (after giving effect to any self-insurance reasonable and
customary for similarly situated companies). Borrowers will furnish to Agent,
upon written request, information in reasonable detail as to the insurance so
maintained. It is understood and agreed that Borrowers shall be deemed to be in
compliance with this Section 6.4(a) so long as Borrowers and their Restricted
Subsidiaries shall maintain all insurance in effect as of the date hereof.

(b) All insurance policies insuring the Collateral, or certificates (or
certified copies thereof) with respect to such insurance, (i) shall be endorsed
to Agent’s reasonable satisfaction for the benefit of Agent (including, without
limitation, by naming Agent as loss payee and/or additional insured) and
(ii) shall state that such insurance policies shall not be canceled without at
least thirty (30) days’ prior written notice thereof by the respective insurer
to Agent (or at least ten (10) days’ prior written notice in the case of
non-payment of premium); provided that Parent Borrower shall have 15 Business
Days following the Restatement Date (or such later date as may be agreed by
Agent in its Permitted Discretion) to comply with this Section 6.4(b) in respect
of insurance in effect as of the Restatement Date.

(c) If Borrowers or any Credit Party shall fail to maintain insurance in
accordance with this Section 6.4, Agent shall have the right, upon ten
(10) days’ prior notice to Borrowers (but shall be under no obligation), to
procure such insurance and Borrowers agree to reimburse Agent for all reasonable
costs and reasonable out-of-pocket expenses of procuring and maintaining such
insurance.

(d) Sections 6.4(b) and (c) shall only apply to insurance in respect of assets
included in the Collateral; provided, however, Sections 6.4(b) and (c) shall not
apply to credit insurance.

6.5 Compliance with Laws. Each Credit Party shall, and shall cause each
Restricted Subsidiary to, comply in all material respects with all applicable
provisions of law of any Governmental Authority, unless such failure of
compliance would not reasonably be expected to result in a Material Adverse
Effect or a material adverse effect on the specific property affected by such
non-compliance.

6.6 PATRIOT Act. No Credit Party or any Subsidiary thereof is in breach of or is
the subject of any action or investigation under the PATRIOT Act.

 

135



--------------------------------------------------------------------------------

6.7 Intellectual Property. Each Credit Party shall, and shall cause each
Restricted Subsidiary to, (a) conduct its business without knowingly infringing
any Intellectual Property of any other Person which infringement would
reasonably be expected to result in a Material Adverse Effect, and (b) comply in
all material respects with the obligations under its material Intellectual
Property licenses.

6.8 Environmental Matters. Except where the failure to do so would not result in
a Material Adverse Effect, each Credit Party shall, and shall cause the
Restricted Subsidiaries to:

(a) comply in all material respects with, and use commercially reasonable
efforts to ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and use commercially
reasonable efforts to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all Environmental Permits,
except in each case, where the failure to do so would not reasonably be expected
to have a Material Adverse Effect, and

(b) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
comply in all material respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws.

6.9 [Reserved].

6.10 Further Assurances.

(a) Each Credit Party executing this Agreement agrees that it shall and shall
cause each applicable Subsidiary to, at such Credit Party’s reasonable expense
and upon the reasonable request of Agent, duly execute and deliver, or cause to
be duly executed and delivered, to Agent such further instruments and take all
such further actions (including the authorization of filing and recording of
Code and PPSA financing statements, fixture filings, and other documents, in
each case to the extent reasonably requested by Agent), which may be required
under any applicable law, or which Agent may reasonably request, to effectuate
the transactions contemplated by the Loan Documents or to grant, preserve,
protect or perfect the Liens created by the Collateral Documents or the validity
or priority of any such Liens (subject to Permitted Liens), all at the
reasonable expense of the Credit Parties and to the extent required by the Loan
Documents. With respect to any Acquisition of assets, if any asset acquired
therein or thereby is requested to be included in the Borrowing Base, Agent and
Co-Collateral Agents shall have completed its review of such assets, including,
without limitation, field examinations, audits, appraisals and other due
diligence as Agent and Co-Collateral Agents shall in their Permitted Discretion
require; it being acknowledged and agreed that, (1) such additional assets, if
any, to be included in the Borrowing Base may be subject to Reserves with
respect thereto in the Co-Collateral Agents’ Permitted Discretion, and (2) prior
to the inclusion of any additional assets in the Borrowing Base, all actions
shall have been taken to ensure that Agent has a perfected and continuing
first-priority security interest in and Lien on such assets (subject to a
Permitted Lien which does not have priority over the Lien

 

136



--------------------------------------------------------------------------------

in favor of Agent (other than with respect to Equipment and Rolling Stock, Liens
in favor of any bailee, landlord, warehouseman, mechanic or other non-consensual
Lien arising by operation of law (provided that either (x) the holder of such
Permitted Lien has waived or subordinated such Permitted Lien to Agent’s
reasonable satisfaction pursuant to a landlord waiver, bailee letter or
comparable agreement or (y) a rent or other reserve has been established by the
Co-Collateral Agents in the exercise of their Permitted Discretion, which
reserve, with respect to landlord Liens shall not be in excess of three
(3) months’ rent (or for such longer time period that is determined by the
Co-Collateral Agents in their Permitted Discretion as reasonably necessary to
protect and/or realize upon the Collateral)).

(b) In the case of any Material Real Property, each applicable U.S. Credit Party
shall provide Agent with Mortgages with respect to such Material Real Property
within 90 days (or such longer period as may be reasonably required with
diligence and dispatch for the applicable Credit Party to secure compliance with
the provisions of subdivisions (ii), (iii) and/or (iv) below not to exceed an
additional 45 days in the aggregate, unless further extended by Agent as Agent
may agree in its sole discretion) of (x) the date hereof with respect to all
Material Real Property on Schedule 6.10(b) which lists completely and correctly
each Material Real Property owned by Borrower or Grantor on the date hereof, and
(y) the acquisition of Material Real Property which is acquired after the date
hereof, in each case together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that Agent may deem reasonably necessary or
desirable in order to create a valid and subsisting perfected Lien on the
property and/or rights described therein in favor of Agent for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to Agent;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
available in the applicable jurisdiction and in amount, reasonably acceptable to
Agent (not to exceed the value of the real properties covered thereby), issued,
coinsured and reinsured by title insurers reasonably acceptable to Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, subject only to Permitted Liens, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents) and such coinsurance and direct access reinsurance as Agent may
reasonably request and is available in the applicable jurisdiction; provided,
however, that zoning reports from a nationally recognized provider may be
substituted for any zoning endorsement;

(iii) (A) American Land Title Association/American Congress on Surveying and
Mapping form surveys for which all necessary fees have been paid, dated no more
than 90 days before the date of acquisition of the property by the applicable
Credit Party, certified to Agent and the issuer of the Mortgage Policies in a
manner reasonably satisfactory to Agent by a land surveyor duly registered and
licensed in the states in which the property described in such surveys is
located and reasonably acceptable to Agent, showing all buildings and other
improvements, any off-site improvements, the location of any easements, parking

 

137



--------------------------------------------------------------------------------

spaces, rights of way, building set-back lines and other dimensional regulations
and the absence of encroachments, either by such improvements or on to such
property, and other defects, other than encroachments and other defects
reasonably acceptable to Agent, or (B) existing surveys in lieu thereof so long
as each such survey is accompanied by an affidavit of no material change,
reasonably satisfactory to Agent and sufficient for the applicable title insurer
to eliminate all standard survey-related exceptions to the applicable Mortgage
Policy;

(iv) (A) evidence as to whether each Mortgaged Property is in an area designated
by the Federal Emergency Management Agency as having special flood hazard (a
“Flood Hazard Property”) pursuant to a standard “life-of-loan” flood hazard
determination form ordered and received by Agent (together with a notice about
special flood hazard area status and flood disaster assistance duly executed by
Parent Borrower and each Credit Party relating thereto), and (B) if such
Mortgaged Property is a Flood Hazard Property, a declaration page confirming
that flood insurance has been issued, or such other evidence of flood insurance
satisfactory to Agent, in each case sufficient to comply with the Flood
Insurance Laws;

(v) opinions of local counsel for the Credit Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to Agent; and

(vi) such other reasonably satisfactory evidence that all other actions that
Agent may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.

(c) Notwithstanding anything to the contrary contained herein, neither Parent
Borrower nor any Subsidiary of Parent Borrower shall be required to execute and
deliver any joinder agreement, Collateral Document or any other document or
grant a Lien in any Capital Stock or other property held by it if such action
(A) is restricted or prohibited by general statutory limitations, financial
assistance, corporate benefit, fraudulent preference, “thin capitalization”
rules or similar principles, (B) is not within the legal capacity of Parent
Borrower or such Subsidiary or would conflict with the fiduciary duties of its
directors or contravene any legal prohibition or result in personal or criminal
liability on the part of any officer, (C) for reasons of cost, legal limitations
or other matters is unreasonably burdensome in relation to the benefits to the
Lenders of Parent Borrower’s or such Subsidiary’s guaranty or security or (D) in
the case of Con-way or any Subsidiary of Con-way, if the Con-way Existing
Indebtedness is outstanding, would result in the breach of, or require the equal
and ratable securing of, such outstanding Con-way Existing Indebtedness or the
documents governing such Con-way Existing Indebtedness (as in effect on the
Restatement Date).

(d) In each jurisdiction in which there is a mortgage recording tax, intangible
tax or other tax, levy, charge or assessment imposed with respect to the
delivery or recordation of any Mortgage based upon the amount secured thereby,
each such Mortgage shall not secure the amount of Indebtedness under this
Agreement, but shall expressly state that the maximum amount secured thereby
shall be an amount equal to the fair market value of the respective Material
Real Property as determined hereunder.

 

138



--------------------------------------------------------------------------------

6.11 ERISA Matters. Each Credit Party executing this Agreement agrees that it
shall and shall cause each other Credit Party and each Restricted Subsidiary to
timely make all contributions, pay all amounts due, and otherwise perform such
actions necessary to prevent the imposition of any Liens under ERISA or
Section 412 of the IRC (each an “ERISA Lien”).

6.12 New Subsidiaries.

(a) Within thirty (30) Business Days of the formation of any Restricted
Subsidiary, acquisition of a Restricted Subsidiary or at any time a Subsidiary
becomes a Restricted Subsidiary, Borrowers shall notify Agent of such event and,
promptly thereafter (and in any event within 30 days or such longer period as
Agent may agree) (i) cause each such new Restricted Subsidiary that is not an
Excluded Subsidiary to deliver to Agent (A) a Joinder Agreement (which Joinder
Agreement will specify whether such new Credit Party will be a “Borrower”
hereunder) and (B) a supplemental Guaranty in the form attached hereto as
Exhibit 1.1(a), and to deliver to Agent such security documents related to
personalty, together with appropriate financing statements, reasonably requested
by Agent, all in form and substance reasonably satisfactory to Agent, (ii) with
respect to all new Restricted Subsidiaries that are directly owned in whole or
in part by a U.S. Credit Party or a Canadian Credit Party, cause such Credit
Party to provide to Agent a supplement to the U.S. Security Agreement or the
Canadian Security Agreement, as applicable, providing for the pledge of the
Capital Stock in such new Restricted Subsidiary owned by it (or, in the case of
a Foreign Subsidiary (other than a Foreign Subsidiary of a Credit Party
organized under the laws of Canada (or any province or territory thereof) that
is not a Specified Entity), sixty-five percent (65%) of the total combined
voting power of all classes of the voting Capital Stock of such Foreign
Subsidiary and one- hundred percent (100%) of the non-voting Capital Stock of
such Foreign Subsidiary, in each case to the extent that such Capital Stock does
not constitute Excluded Property or Excluded Principal Property), as shall be
requested by Agent together with appropriate certificates and powers or
financing statements under the Code or the PPSA, as applicable, or other
applicable personal property or moveable property registries or other documents
necessary to perfect such pledge, in form and substance reasonably satisfactory
to Agent, and (iii) provide or cause to be provided to Agent all other customary
and reasonable documentation requested thereby, including, to the extent
requested by Agent, one or more opinions of counsel reasonably satisfactory to
Agent, which in its opinion is appropriate and customary with respect to such
execution and delivery of the applicable documentation referred to above. Upon
execution and delivery of the Joinder Agreement by each such new Restricted
Subsidiary, such Restricted Subsidiary shall become a Credit Party hereunder
with the same force and effect as if originally named as a Credit Party herein.
The execution and delivery of the Joinder Agreement shall not require the
consent of any Credit Party or Lender hereunder. The rights and obligations of
each Credit Party hereunder shall remain in full force and effect
notwithstanding the addition of any Credit Party hereunder. For the avoidance of
doubt and notwithstanding anything herein or in any other Loan Document to the
contrary, no Excluded Subsidiary shall execute a Guaranty or any Collateral
Document in respect of, or otherwise guaranty or grant any Lien to secure, any
Obligation of a U.S. Borrower or other U.S. Credit Party or of any “United
States person” as defined in section 7701(a)(30) of the IRC.

 

139



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein, neither Borrower
nor any Subsidiary of any Borrower shall be required to execute and deliver any
joinder agreement, Guaranty, Collateral Document or any other document or grant
a Lien in any Capital Stock or other property held by it if such action (A) is
restricted or prohibited by general statutory limitations, financial assistance,
corporate benefit, fraudulent preference, “thin capitalization” rules or similar
principles, (B) is not within the legal capacity of Borrowers or such Subsidiary
or would conflict with the fiduciary duties of its directors or contravene any
legal prohibition or result in personal or criminal liability on the part of any
officer, (C) for reasons of cost, legal limitations or other matters is
unreasonably burdensome in relation to the benefits to the Lenders of such
Borrower’s or such Subsidiary’s guaranty or security as reasonably determined by
Parent Borrower and Agent or (D) is Excluded Property or Excluded Principal
Property or otherwise would not be required with respect to the Collateral owned
by a Credit Party pursuant to the terms of the Collateral Documents.

6.13 Designation of Subsidiaries. A Financial Officer of Borrower Representative
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary in
accordance with the definition of “Unrestricted Subsidiary”. With respect to the
assets of Unrestricted Subsidiaries and Restricted Subsidiaries that are Credit
Parties being included in the calculation of the Borrowing Base, (a) if a
Restricted Subsidiary is designated by Borrowers as an Unrestricted Subsidiary,
the assets of such Subsidiary shall immediately be excluded from the Borrowing
Base, and (b) if an Unrestricted Subsidiary is designated by Borrowers as a
Restricted Subsidiary after the Restatement Date, then the assets of such
Subsidiary shall not be included in the calculation of the Borrowing Base until
(i) Agent consents (such consent not to be unreasonably withheld) to such
inclusion (except

to the extent such Subsidiary’s assets were previously included in the Borrowing
Base) and (ii) Agent has received satisfactory appraisals and field exams with
respect to the assets of such Subsidiary, if applicable, as reasonably required
by Agent and (iii) the Credit Parties have complied with Section 6.12(a) with
respect to such Subsidiary. As of the Restatement Date, the Unrestricted
Subsidiaries of Borrowers are set forth on Schedule 6.13.

6.14 Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 6.14, in each case within the time limits specified
on such schedule, as such time limits may be extended from time to time by Agent
in its reasonable discretion.

6.15 Use of Proceeds. All proceeds of the Loans shall be used as provided in
Section 2.4.

6.16 Driver Payables. Pay before the same become delinquent all Driver Payables,
except to the extent that the non-payment thereof would not reasonably be
expected to give rise to a Lien in an aggregate amount in excess of $20,000,000
(it being understood that Agent may establish a Reserve for any such delinquent
Driver Payables which would result in a Lien in an aggregate amount in excess of
$10,000,000).

6.17 Rolling Stock.

 

140



--------------------------------------------------------------------------------

(a) Each U.S. Credit Party shall at all times maintain records with respect to
Rolling Stock Collateral reasonably satisfactory to Agent, keeping correct,
detailed and accurate records describing the Rolling Stock Collateral and such
U.S. Credit Party’s cost therefor. With respect to each Railcar, U.S. Credit
Parties shall maintain (i) the documents and other written information
originally furnished by the manufacturer and/or seller thereof, (ii) the
documents or other data maintained (or required to be maintained) pursuant to
the terms of the lease thereof and (iii) the documents or other data maintained
(or required to be maintained) pursuant to the terms of applicable laws.

(b) Prior to the date that any Rolling Stock Collateral is included in the U.S.
Borrowing Base, with respect to the Rolling Stock Collateral subject to
certificates of title, the U.S. Credit Parties shall have submitted applications
to the relevant state agencies for lien notations in Agent’s name with respect
to such certificates of title of such Rolling Stock Collateral and delivered,
promptly after its receipt of certificates of title noting Agent’s interest, all
such certificates of title to Agent, unless Agent consents that a third-party
administrator acceptable to Agent may retain such certificates of title after
having entered into a required custody agreement in favor of Agent; provided
that, in those states where submitting an application to have a Lien noted on a
certificate of title for any Rolling Stock Collateral is not sufficient to
perfect such Lien under the applicable state law, then in addition, Agent shall
have received evidence that Agent’s Lien with respect to such Rolling Stock
Collateral has been noted on the certificate of title, except as Agent may
otherwise agree.

(c) Unless and until Agent may direct otherwise, the following items of Rolling
Stock Collateral shall be located only at the Fort Worth, Texas, Jacksonville,
Florida and Dublin, Ohio offices of XPO Intermodal and its Subsidiaries or such
other location that is reasonably acceptable to Agent: (i) any manufacturers’
statements of origin or manufacturers’ certificates of origin and other
certificates, statements, bills of sale or other evidence of the transfer to or
ownership of any U.S. Credit Party of any of the Rolling Stock Collateral; and
(ii) any certificates of title at any time issued under the laws of any State or
other jurisdiction with respect to any of the Rolling Stock Collateral. In
addition, and not in limitation of the rights of Agent hereunder, promptly upon
Agent’s request, Agent may require delivery of the documents identified in the
prior sentence to it or to such third party as Agent may specify.

(d) Each U.S. Credit Party will keep the Rolling Stock Collateral of such Credit
Party only at the locations reasonably acceptable to Agent (except for, in each
case: (i) Rolling Stock out for repair; (ii) Rolling Stock in transit between
locations, (iii) Rolling Stock Collateral in “over the road use” or “over the
rail use” retained for the purpose of loading or unloading, fueling, driver
scheduling and compliance with hours of service, and other customary trucking or
rail use and (iv) Railcars placed in the Interchange System).

(e) The U.S. Credit Parties shall not allow the name of any Person (other than
the name “BRAN”) to be placed on any Railcar or Chassis as a designation that
might be interpreted as a claim of ownership without the consent of Agent, which
consent shall not be unreasonably withheld.

 

141



--------------------------------------------------------------------------------

(f) In the event a U.S. Credit Party acquires a Railcar from a seller other than
the relevant manufacturer thereof and other than from a lessor of such Railcar
under a sale-leaseback with such Credit Party upon the termination of the
related lease, deliver to Agent a physical inspection report of an independent
inspector, which report shall set forth, among other things, any material
unrepaired damage or maintenance deficiencies and the total number of hours and
miles with respect to such Railcar.

 

7. NEGATIVE COVENANTS

Each Credit Party executing this Agreement agrees as to itself and all of its
Restricted Subsidiaries that from and after the Restatement Date until the
Termination Date:

7.1 Indebtedness.

(a) Parent Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Capital Stock; and
(ii) Parent Borrower shall not permit any of the Restricted Subsidiaries (other
than any Credit Party) to issue any shares of Preferred Stock;

(b) The limitations set forth in Section 7.1(a) shall not apply to:

(i) the Incurrence by Parent Borrower or any Restricted Subsidiary of
Indebtedness pursuant to any Loan Document;

(ii) the Incurrence by Parent Borrower and the other Credit Parties of
Indebtedness under the Term Credit Agreement and the Con-way Bridge Facility
(including any guarantees of any of the foregoing) in an aggregate principal
amount of $2,045,000,000;

(iii) Indebtedness, Preferred Stock and Disqualified Capital Stock of Parent
Borrower, the Credit Parties and their Restricted Subsidiaries (including, for
the avoidance of doubt, Con-way and any Restricted Subsidiary which is a
Subsidiary thereof) existing on the Restatement Date (other than Indebtedness
described in clauses (i) and (ii) of this Section 7.1(b)) and, if such
Indebtedness is for borrowed money and is in excess of $20,000,000, listed on
Schedule 7.1 hereto;

(iv) Indebtedness (including Capitalized Lease Obligations) Incurred by Parent
Borrower or any Restricted Subsidiary, Disqualified Capital Stock issued by
Parent Borrower or any Restricted Subsidiary and Preferred Stock issued by any
Restricted Subsidiary to finance (whether prior to or within 270 days after) the
acquisition, lease, construction, repair, replacement or improvement of property
(real or personal) or equipment (whether through the direct purchase of assets
or the Capital Stock of any Person owning such assets) that, when aggregated
with the principal amount or liquidation preference of all other Indebtedness,
Disqualified Capital Stock or Preferred Stock then outstanding and Incurred
pursuant to this clause (iv), together with any Refinancing Indebtedness in
respect thereof Incurred pursuant to clause (xv) below, does not exceed at any
one time outstanding the greater of $570 million and

 

142



--------------------------------------------------------------------------------

50% of Consolidated EBITDA as of the date such Indebtedness is Incurred (plus,
in the case of any Refinancing Indebtedness, the Additional Refinancing Amount);

(v) Indebtedness Incurred by Parent Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit and
bank guarantees issued in the ordinary course of business, including without
limitation letters of credit in respect of workers’ compensation claims, health,
disability or other benefits to employees or former employees or their families
or property, casualty or liability insurance or self-insurance, and letters of
credit in connection with the maintenance of, or pursuant to the requirements
of, environmental law or permits or licenses from governmental authorities, or
other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation claims;

(vi) Indebtedness arising from agreements of Parent Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of acquisition or purchase
price or similar obligations (including earn-outs), in each case, Incurred or
assumed in connection with the Transactions, any Investments or any acquisition
or disposition of any business, assets or a Subsidiary not prohibited by this
Agreement, other than guarantees of Indebtedness Incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition;

(vii) Indebtedness of Parent Borrower to a Restricted Subsidiary, provided that
(except in respect of intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management, tax and accounting
operations of Parent Borrower and its Subsidiaries) any such Indebtedness owed
to a Restricted Subsidiary that is not a Credit Party is subordinated in right
of payment to the Obligations; provided, further, that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness (except any pledge of such
Indebtedness constituting a Permitted Lien but not the transfer thereof upon
foreclosure) shall be deemed, in each case, to be an Incurrence of such
Indebtedness not permitted by this clause (vii);

(viii) shares of Preferred Stock of a Restricted Subsidiary issued to Parent
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any
Restricted Subsidiary that holds such shares of Preferred Stock of another
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to Parent
Borrower or another Restricted Subsidiary) shall be deemed, in each case, to be
an issuance of shares of Preferred Stock not permitted by this clause (viii);

(ix) Indebtedness of a Restricted Subsidiary to Parent Borrower or another
Restricted Subsidiary; provided that if a Credit Party incurs such Indebtedness
to a Restricted Subsidiary that is not a Credit Party (except in respect of
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management, tax and accounting operations of Parent
Borrower and its Subsidiaries), such Indebtedness is subordinated in right of
payment to the Obligations; provided, further, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted

 

143



--------------------------------------------------------------------------------

Subsidiary holding such Indebtedness ceasing to be a Restricted Subsidiary or
any other subsequent transfer of any such Indebtedness (except to Parent
Borrower or another Restricted Subsidiary or any pledge of such Indebtedness
constituting a Permitted Lien but not the transfer thereof upon foreclosure)
shall be deemed, in each case, to be an Incurrence of such Indebtedness not
permitted by this clause (ix);

(x) Hedging Obligations that are not incurred for speculative purposes but
(A) for the purpose of fixing or hedging interest rate risk with respect to any
Indebtedness that is permitted by the terms of this Agreement to be outstanding;
(B) for the purpose of fixing or hedging currency exchange rate risk with
respect to any currency exchanges; or (C) for the purpose of fixing or hedging
commodity price risk with respect to any commodity purchases or sales and, in
each case, extensions or replacements thereof;

(xi) obligations (including reimbursement obligations with respect to letters of
credit, bank guarantees, warehouse receipts and similar instruments) in respect
of performance, bid, appeal and surety bonds, completion guarantees and similar
obligations provided by Parent Borrower or any Restricted Subsidiary in the
ordinary course of business or consistent with past practice or industry
practice;

(xii) Indebtedness or Disqualified Capital Stock of Parent Borrower or
Indebtedness, Disqualified Capital Stock or Preferred Stock of any Restricted
Subsidiary in an aggregate principal amount or liquidation preference, which
when aggregated with the principal amount and liquidation preference of all
other Indebtedness, Disqualified Capital Stock and Preferred Stock then
outstanding and Incurred pursuant to this clause (xii), together with any
Refinancing Indebtedness in respect thereof incurred pursuant to clause
(xv) below, does not exceed at any one time outstanding the greater of $100
million and 10% of Consolidated EBITDA as of the date such Indebtedness is
Incurred (plus, in the case of any Refinancing Indebtedness, the Additional
Refinancing Amount));

(xiii) [reserved];

(xiv) any guarantee by Parent Borrower or any Restricted Subsidiary of
Indebtedness or other obligations of Parent Borrower or any Restricted
Subsidiary so long as the Incurrence of such Indebtedness Incurred by Parent
Borrower or such Restricted Subsidiary is permitted under the terms of this
Agreement; provided that (A) if such Indebtedness is by its express terms
subordinated in right of payment to the Obligations by such Restricted
Subsidiary, as applicable, any such guarantee with respect to such Indebtedness
shall be subordinated in right of payment to the Obligations, substantially to
the same extent as such Indebtedness is subordinated to the Obligations, (B) if
such guarantee is of Indebtedness of Parent Borrower, such guarantee is Incurred
in accordance with, or not in contravention of, Section 6.12 solely to the
extent Section 6.12 is applicable and (C) the aggregate principal amount of
Indebtedness or other obligations of a Subsidiary that is not a Credit Party
guaranteed by a Credit Party in reliance on this clause (xiv) shall not exceed
(when combined with the aggregate principal amount of Indebtedness incurred by
Restricted Subsidiaries that are not Credit Parties in reliance

 

144



--------------------------------------------------------------------------------

on Section 7.1(b)(xvi)) the greater of (x) $270 million and (y) 30% of
Consolidated EBITDA as of the date of such Incurrence, at any time outstanding;

(xv) the Incurrence by Parent Borrower or any of the Restricted Subsidiaries of
Indebtedness or Disqualified Capital Stock, or by any Restricted Subsidiary of
Preferred Stock of a Restricted Subsidiary, that serves to refund, refinance or
defease any Indebtedness Incurred or Disqualified Capital Stock or Preferred
Stock issued as permitted under clauses (i), (ii), (iii), (iv), (xii), (xiii),
(xv), (xvi), (xx), (xxiv) and (xxviii) of this Section 7.1(b) up to the
outstanding principal amount (or, if applicable, the liquidation preference,
face amount, or the like) or, if greater, committed amount (only to the extent
the committed amount could have been Incurred on the date of initial Incurrence
and was deemed Incurred at such time for the purposes of this Section 7.1) of
such Indebtedness or Disqualified Capital Stock or Preferred Stock, in each case
at the time such Indebtedness was Incurred or Disqualified Capital Stock or
Preferred Stock was issued pursuant to clauses (i), (ii), (iii), (iv), (xii),
(xiii), (xv), (xvi), (xx), (xxiv) and (xxviii) of this Section 7.1(b), or any
Indebtedness, Disqualified Capital Stock or Preferred Stock Incurred to so
refund or refinance such Indebtedness, Disqualified Capital Stock or Preferred
Stock, plus any additional Indebtedness, Disqualified Capital Stock or Preferred
Stock Incurred to pay premiums (including tender premiums), accrued and unpaid
interest, expenses, defeasance costs and fees in connection therewith (subject
to the following proviso, “Refinancing Indebtedness”) prior to its respective
maturity; provided, however, that such Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the shorter of (x) the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Capital
Stock or Preferred Stock being refunded, refinanced or defeased and (y) the
Weighted Average Life to Maturity that would result if all payments of principal
on the Indebtedness, Disqualified Capital Stock and Preferred Stock being
refunded or refinanced that were due on or after the date that is one year
following the Latest Maturity Date were instead due on such date;

(B) to the extent such Refinancing Indebtedness refinances (a) Indebtedness
junior in right of payment to the Obligations, such Refinancing Indebtedness is
junior in right of payment to the Obligations, (b) Disqualified Capital Stock or
Preferred Stock, such Refinancing Indebtedness is Disqualified Capital Stock or
Preferred Stock, (c) Indebtedness secured by a Lien on the Collateral that is
pari passu or junior to the Lien on the Collateral securing the Obligations,
such Refinancing Indebtedness is secured by a Lien on the Collateral that is
pari passu with or junior to the Lien on the Collateral securing the Obligations
to the same extent as such Indebtedness, and a Senior Representative of such
Refinancing Indebtedness acting on behalf of the holders of such Indebtedness
shall have become party to or otherwise subject to the provisions of ABL
Intercreditor Agreement and (d) obligations under the Term Credit Agreement or
the Con-way Bridge Facility, the Lien on the Collateral securing such
Indebtedness shall have the priorities contemplated by the ABL Intercreditor
Agreement (or priorities junior thereto), and a Senior Representative of such
Refinancing Indebtedness acting on behalf of the holders of such Indebtedness
shall have become party to or otherwise subject to the provisions of the ABL
Intercreditor Agreement; and

 

145



--------------------------------------------------------------------------------

(C) shall not include (x) Indebtedness of a Restricted Subsidiary that is not a
Credit Party that refinances Indebtedness of Parent Borrower or a Credit Party,
or (y) Indebtedness of Parent Borrower or a Restricted Subsidiary that
refinances Indebtedness of an Unrestricted Subsidiary;

(xvi) Indebtedness, Disqualified Capital Stock or Preferred Stock of (A) Parent
Borrower or any Restricted Subsidiary incurred to finance an acquisition or
(B) Persons that are acquired by Parent Borrower or any Restricted Subsidiary or
are merged, consolidated or amalgamated with or into Parent Borrower or any
Restricted Subsidiary in accordance with the terms of this Agreement (so long as
such Indebtedness is not incurred in contemplation of such acquisition, merger,
consolidation or amalgamation); provided that (A) after giving effect to the
Incurrence of any such Indebtedness, Borrowers shall be in Pro Forma Compliance
with the Restricted Conditions and (B) the aggregate principal amount of
Indebtedness Incurred by Restricted Subsidiaries in reliance on this clause
(xvi) that are not Credit Parties shall not exceed (when combined with the
aggregate principal amount of Indebtedness or other obligations of Restricted
Subsidiaries that are not Credit Parties guaranteed by Credit Parties in
reliance on Section 7.1(b)(xiv)) the greater of (x) $270 million and (y) 30% of
Consolidated EBITDA as of the date of such Incurrence, at any time outstanding;

(xvii) Indebtedness Incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse to Parent Borrower or any
Restricted Subsidiary other than a Securitization Subsidiary (except for
Standard Securitization Undertakings);

(xviii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its Incurrence;

(xix) Indebtedness of Parent Borrower or any Restricted Subsidiary supported by
a Letter of Credit, in a principal amount not in excess of the stated amount of
such Letter of Credit;

(xx) [Reserved];

(xxi) Indebtedness of Parent Borrower or any Restricted Subsidiary consisting of
(A) the financing of insurance premiums or (B) take-or-pay obligations contained
in supply arrangements, in each case, in the ordinary course of business;

(xxii) Indebtedness consisting of Indebtedness of Parent Borrower or a
Restricted Subsidiary to current or former officers, directors and employees
thereof or any direct or indirect parent thereof, their respective estates,
spouses or former spouses, in each case to finance the purchase or redemption of
Equity Interests of Parent Borrower or any direct or indirect parent of Parent
Borrower to the extent described in Section 7.2(b)(iv);

(xxiii) Indebtedness in respect of Obligations of Parent Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress

 

146



--------------------------------------------------------------------------------

payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Hedging Obligations;

(xxiv) Indebtedness under asset-level financings, Capitalized Lease Obligations
and purchase money indebtedness incurred by (1) Norbert Dentressangle S.A. or
any of its Subsidiaries or (2) any Foreign Subsidiary of Parent Borrower, in
each case in the ordinary course of business consistent with past practice;
provided that the amount of Indebtedness outstanding under this
Section 7.1(b)(xxiv), together with any Refinancing Indebtedness in respect
thereof incurred pursuant to Section 7.1(b)(xv) shall not exceed, in the
aggregate, the greater of $675 million and 75% of Consolidated EBITDA (plus, in
the case of any Refinancing Indebtedness, the Additional Refinancing Amount);

(xxv) [Reserved];

(xxvi) [Reserved];

(xxvii) Capitalized Lease Obligations and purchase money Indebtedness; provided
that after giving effect to the incurrence of such Indebtedness in each case,
the Borrowers shall be in Pro Forma Compliance with the Restricted Conditions,
and Refinancing Indebtedness in respect in respect thereof; and

(xxviii) any Indebtedness of Parent Borrower or its Restricted Subsidiaries;
provided that after giving effect to the incurrence of such Indebtedness in each
case, Borrowers shall be in Pro Forma Compliance with the Restricted Conditions.

(c) For purposes of determining compliance with this Section 7.1 at the time of
incurrence, the Parent Borrower will be entitled to divide and classify an item
of Indebtedness in more than one of the categories of Indebtedness described
(i) through (xxviii) of Section 7.1(b) (or any portion thereof) without giving
pro forma effect to the Indebtedness Incurred pursuant to any other clause or
paragraph of Section 7.1(a) (or any portion thereof) when calculating the amount
of Indebtedness that may be Incurred pursuant to any such clause or paragraph
(or any portion thereof).

Accrual of interest, the accretion of accreted value, the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Capital Stock or
Preferred Stock, as applicable, amortization of original issue discount, the
accretion of liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies will not be deemed to be an Incurrence of Indebtedness, Disqualified
Capital Stock or Preferred Stock for purposes of this Section 7.1. In addition,
Guaranties of, or obligations in respect of letters of credit relating to,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included in the determination of such amount
of Indebtedness; provided that the Incurrence of the Indebtedness represented by
such guarantee or letter of credit, as the case may be, was in compliance with
this Section 7.1.

 

147



--------------------------------------------------------------------------------

For purposes of determining compliance with any Dollar-denominated restriction
on the Incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
Incurred, in the case of term debt, or first committed or first Incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit
debt. However, if the Indebtedness is Incurred to refinance other Indebtedness
denominated in a foreign currency, and the refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of the refinancing, the
Dollar-denominated restriction will be deemed not to have been exceeded so long
as the principal amount of the refinancing Indebtedness does not exceed the
principal amount of the Indebtedness being refinanced.

Notwithstanding any other provision of this Section 7.1, the maximum amount of
Indebtedness that Parent Borrower and the Restricted Subsidiaries may Incur
pursuant to this Section 7.1 shall not be deemed to be exceeded, with respect to
any outstanding Indebtedness, solely as a result of fluctuations in the exchange
rate of currencies. The principal amount of any Indebtedness Incurred to
refinance other Indebtedness, if Incurred in a different currency from the
Indebtedness being refinanced, will be calculated based on the currency exchange
rate applicable to the currencies in which the respective Indebtedness is
denominated that is in effect on the date of the refinancing.

7.2 Limitation on Restricted Payments.

(a) Parent Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly:

(i) declare or pay any dividend or make any distribution on account of any of
Parent Borrower’s or any of the Restricted Subsidiaries’ Equity Interests,
including any payment made in connection with any merger, amalgamation or
consolidation involving Parent Borrower (other than (A) dividends or
distributions payable solely in Equity Interests (other than Disqualified
Capital Stock) of Parent Borrower; or (B) dividends or distributions by a
Restricted Subsidiary so long as, in the case of any dividend or distribution
payable on or in respect of any class or series of securities issued by a
Restricted Subsidiary that is not a Wholly Owned Restricted Subsidiary, Parent
Borrower or a Restricted Subsidiary receives at least its pro rata share of such
dividend or distribution in accordance with its Equity Interests in such class
or series of securities);

(ii) purchase or otherwise acquire or retire for value any Equity Interests of
Parent Borrower or any direct or indirect parent of Parent Borrower;

(iii) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment or
scheduled maturity, any Subordinated Indebtedness of Parent Borrower, or any
Credit Party (other than the payment, redemption, repurchase, defeasance,
acquisition or retirement of (A) Subordinated Indebtedness in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such payment, redemption,
repurchase,

 

148



--------------------------------------------------------------------------------

defeasance, acquisition or retirement and (B) Indebtedness permitted under
clauses (vii) and (ix) of Section 7.1(b)); or

(iv) make any Restricted Investment

(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”).

(b) The provisions of Section 7.2(a) shall not prohibit:

(i) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof, if
at the date of declaration or the giving of notice of such irrevocable
redemption, as applicable, such payment would have complied with the provisions
of this Agreement; provided that if such dividend, distribution or redemption is
being made pursuant to Section 7.2(b)(xix), a Reserve shall be established by
Agent in an amount equal to the Restricted Payment so declared;

(ii) (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) or Subordinated Indebtedness of
Parent Borrower, any direct or indirect parent of Parent Borrower or any Credit
Party in exchange for, or out of the proceeds of, the substantially concurrent
sale of, Equity Interests of Parent Borrower or any direct or indirect parent of
Parent Borrower or contributions to the equity capital of Parent Borrower (other
than any Disqualified Capital Stock or any Equity Interests sold to a Subsidiary
of Parent Borrower) (collectively, including any such contributions, “Refunding
Capital Stock”);

(A) the declaration and payment of dividends on the Retired Capital Stock out of
the proceeds of the substantially concurrent sale (other than to a Subsidiary of
Parent Borrower) of Refunding Capital Stock; and

(B) if immediately prior to the retirement of Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under clause (vi) of
this Section 7.2(b) and not made pursuant to clause (ii)(B), the declaration and
payment of dividends on the Refunding Capital Stock (other than Refunding
Capital Stock the proceeds of which were used to redeem, repurchase, retire or
otherwise acquire any Equity Interests of any direct or indirect parent of
Parent Borrower) in an aggregate amount per year no greater than the aggregate
amount of dividends per annum that were declarable and payable on such Retired
Capital Stock immediately prior to such retirement;

(iii) the redemption, repurchase, defeasance, or other acquisition or retirement
of Subordinated Indebtedness of Parent Borrower or any Credit Party made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of Parent Borrower or a Credit Party, which is Incurred in
accordance with Section 7.1 so long as:

(A) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount (or accreted value, if
applicable),

 

149



--------------------------------------------------------------------------------

plus any accrued and unpaid interest, of the Subordinated Indebtedness being so
redeemed, repurchased, defeased, acquired or retired for value (plus the amount
of any premium required to be paid under the terms of the instrument governing
the Subordinated Indebtedness being so redeemed, repurchased, acquired or
retired, plus any tender premiums, plus any defeasance costs, fees and expenses
incurred in connection therewith);

(B) such Indebtedness is subordinated to the Loans or the related Guarantee of
such Credit Party, as the case may be, at least to the same extent as such
Subordinated Indebtedness so purchased, exchanged, redeemed, repurchased,
defeased, acquired or retired for value;

(C) such Indebtedness has a final scheduled maturity date equal to or later than
the earlier of (x) the final scheduled maturity date of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired and (y) 91 days
following the Latest Maturity Date; and

(D) such Indebtedness has a Weighted Average Life to Maturity at the time
Incurred which is not less than the shorter of (x) the remaining Weighted
Average Life to Maturity of the Subordinated Indebtedness being so redeemed,
repurchased, defeased, acquired or retired and (y) the Weighted Average Life to
Maturity that would result if all payments of principal on the Subordinated
Indebtedness being redeemed, repurchased, defeased, acquired or retired that
were due on or after the date that is one year following the Latest Maturity
Date;

(iv) so long as no Cash Dominion Period is continuing immediately before or
after the making of such Restricted Payment, a Restricted Payment to pay for the
repurchase, retirement or other acquisition for value of Equity Interests of
Parent Borrower or any direct or indirect parent of Parent Borrower held by any
future, present or former employee, director, officer or consultant of Parent
Borrower or any Subsidiary of Parent Borrower or any direct or indirect parent
of Parent Borrower pursuant to any management equity plan or stock option plan
or any other management or employee benefit plan or other agreement or
arrangement; provided, however, that the aggregate Restricted Payments made
under this clause (iv) do not exceed $40 million in any calendar year, with
unused amounts in any calendar year being permitted to be carried over to
succeeding calendar years up to a maximum of $60 million in any calendar year;
provided, further, however, that such amount in any calendar year may be
increased by an amount not to exceed:

(A) the cash proceeds received by Parent Borrower or any of the Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Capital
Stock) of Parent Borrower or any direct or indirect parent of Parent Borrower
(to the extent contributed to Parent Borrower) to employees, directors, officers
or consultants of Parent Borrower and the Restricted Subsidiaries or any direct
or indirect parent of Parent Borrower that occurs after the Restatement Date
(provided that the amount of such cash proceeds utilized for any such
repurchase, retirement, other acquisition or dividend will not increase the
amount available for Restricted Payments under Section 7.2(b)(viii)), plus

 

150



--------------------------------------------------------------------------------

(B) the cash proceeds of key man life insurance policies received by Parent
Borrower or any direct or indirect parent of Parent Borrower (to the extent
contributed to Parent Borrower) or the Restricted Subsidiaries after the
Restatement Date;

provided that Parent Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (A) and (B) above in any calendar
year; and provided, further, that cancellation of Indebtedness owing to Parent
Borrower or any Restricted Subsidiary from any present or former employees,
directors, officers or consultants of Parent Borrower, any Restricted Subsidiary
or the direct or indirect parents of Parent Borrower in connection with a
repurchase of Equity Interests of Parent Borrower or any of its direct or
indirect parents will not be deemed to constitute a Restricted Payment for
purposes of this Section 7.2 or any other provision of this Agreement;

(v) the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Capital Stock of Parent Borrower or any
Restricted Subsidiary issued or incurred in accordance with Section 7.1;

(vi) the declaration and payment of dividends or distributions to holders of any
class or series of Designated Preferred Stock (other than Disqualified Capital
Stock) issued after the Restatement Date;

(vii) [reserved];

(viii) so long as no Cash Dominion Period is continuing immediately before or
after the making of such Restricted Payment, Restricted Payments that are made
with (or in an aggregate amount that does not exceed the aggregate amount of)
Excluded Contributions;

(ix) other Restricted Payments in any calendar year not to exceed $90 million
(it being understood that amounts under this clause (ix) are counted as of the
date such Restricted Payment is made) in any calendar year so long as no Default
or Event of Default has occurred and is continuing or would result therefrom and
no Cash Dominion Period exists, in each case, after giving Pro Forma Effect to
such Restricted Payment;

(x) the distribution, as a dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to Parent Borrower or a Restricted Subsidiary by,
Unrestricted Subsidiaries;

(xi) with respect to any taxable period for which Parent Borrower and/or any of
its Subsidiaries are members of a consolidated, combined, affiliated, unitary or
similar income tax group for U.S. federal and/or applicable state or local
income tax purposes of which a direct or indirect parent of Parent Borrower is
the common parent (a “Tax Group”), distributions to any direct or indirect
parent of Parent Borrower to pay the portion of the taxes of such Tax Group
attributable to the income of Parent Borrower and/or its applicable Subsidiaries
in an amount not to exceed the amount of any U.S. federal, state and/or local
income taxes (as applicable) that Parent Borrower and/or its applicable
Subsidiaries would have paid for such

 

151



--------------------------------------------------------------------------------

taxable period had Parent Borrower and/or its applicable Subsidiaries been a
stand-alone corporate taxpayer or a stand-alone corporate group with respect to
such taxes; provided that distributions attributable to the income of any
Unrestricted Subsidiary shall be permitted only to the extent that such
Unrestricted Subsidiary made distributions to Parent Borrower or any Restricted
Subsidiary for such purpose;

(xii) any Restricted Payment, if applicable:

(A) in amounts required for any direct or indirect parent of Parent Borrower to
pay fees and expenses (including franchise or similar Taxes) required to
maintain its corporate existence, customary salary, bonus and other benefits
payable to, and indemnities provided on behalf of, officers and employees of any
direct or indirect parent of Parent Borrower and general corporate operating and
overhead expenses of any direct or indirect parent of Parent Borrower, in each
case, to the extent such fees and expenses are attributable to the ownership or
operation of Borrower, if applicable, and its Subsidiaries;

(B) [reserved]; and

(C) in amounts required for any direct or indirect parent of Parent Borrower to
pay fees and expenses related to any equity or debt offering of such parent
(whether or not successful);

(xiii) repurchases of Equity Interests that occur or are deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

(xiv) purchases of Securitization Assets pursuant to a Securitization Repurchase
Obligation in connection with a Qualified Securitization Financing and the
payment or distribution of Securitization Fees;

(xv) Restricted Payments by Parent Borrower or any Restricted Subsidiary to
allow the payment of cash in lieu of the issuance of fractional shares upon the
exercise of options or warrants or upon the conversion or exchange of Capital
Stock of any such Person;

(xvi) [reserved];

(xvii) payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, amalgamation,
merger or transfer of all or substantially all of the assets of Parent Borrower
and the Restricted Subsidiaries, taken as a whole, that complies with
Section 7.8; provided that if such consolidation, amalgamation, merger or
transfer of assets constitutes a Change of Control, all Obligations shall have
been repaid in full (or the Change of Control Event of Default shall have been
waived);

(xviii) [Reserved]; and

 

152



--------------------------------------------------------------------------------

(xix) any Credit Party or their Restricted Subsidiaries may make Restricted
Payments so long as Borrowers are in Pro Forma Compliance with the Restricted
Conditions;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (ix), and (x) of this Section 7.2(b),
no Default shall have occurred and be continuing or would occur as a consequence
thereof (provided, however, that Borrower may make regularly-scheduled dividend
payments on its existing Series A Preferred Stock in accordance with the terms
thereof pursuant to Section 7.2(b)(ix), regardless of whether any Default has
occurred or is continuing or would occur as a consequence thereof); provided,
further, that any Restricted Payments made with property other than cash shall
be calculated using the Fair Market Value (as determined in good faith by Parent
Borrower) of such property.

(c) As of the Restatement Date, all of the Subsidiaries of Parent Borrower other
than XPO Escrow Sub, LLC will be Restricted Subsidiaries. For purposes of
designating any Restricted Subsidiary as an Unrestricted Subsidiary, all
outstanding Investments by Parent Borrower and the Restricted Subsidiaries
(except to the extent repaid) in the Subsidiary so designated will be deemed to
be Restricted Payments in an amount determined as set forth in the last sentence
of the definition of “Investments.” Such designation will only be permitted if a
Restricted Payment or Permitted Investment in such amount would be permitted at
such time and if such Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary.

7.3 Limitation of Restrictions Affecting Subsidiaries. No Credit Party shall, or
shall permit any of its Restricted Subsidiaries to, directly, or indirectly,
create or otherwise cause or suffer to exist any consensual encumbrance or
consensual restriction which prohibits or limits the ability of any Credit Party
or Restricted Subsidiary to: (a) pay dividends or make any other distributions
to Parent Borrower or any Restricted Subsidiary (1) on its Capital Stock; or
(2) with respect to any other interest or participation in, or measured by, its
profits; or

(b) make loans or advances to Parent Borrower or any Restricted Subsidiary that
is a direct or indirect parent of such Restricted Subsidiary;

except in each case for such encumbrances or restrictions existing under or by
reason of:

(i) (1) contractual encumbrances or restrictions in effect on the Restatement
Date (including encumbrances or restrictions imposed on Con-way and any
Subsidiary thereof which is a Restricted Subsidiary) and (2) contractual
encumbrances or restrictions pursuant to this Agreement, the other Loan
Documents, the Term Credit Agreement (and all guarantee, security and other
documents relating thereto), the Con-way Bridge Credit Agreement and, in each
case, similar contractual encumbrances effected by any amendments,
modifications, restatements, renewals, supplements, refundings, replacements or
refinancings of such agreements or instruments;

 

153



--------------------------------------------------------------------------------

(ii) (x) the 2019 Notes Indenture, the 2019 Notes or the guarantees thereunder
and (y) the 2021/2022 Notes Indenture, the 2021 Notes, the 2022 Notes or the
guarantees thereunder;

(iii) applicable law or any applicable rule, regulation or order;

(iv) any agreement or other instrument of a Person acquired by Parent Borrower
or any Restricted Subsidiary which was in existence at the time of such
acquisition (but not created in contemplation thereof or to provide all or any
portion of the funds or credit support utilized to consummate such acquisition),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person and its Subsidiaries,
or the property or assets of the Person and its Subsidiaries, so acquired;

(v) contracts or agreements for the sale of assets, including any restriction
with respect to a Restricted Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Capital Stock or assets of such
Restricted Subsidiary;

(vi) Secured Indebtedness otherwise permitted to be Incurred pursuant to
Section 7.1 and Section 7.7 that limits the right of the debtor to dispose of
the assets securing such Indebtedness;

(vii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(viii) customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;

(ix) purchase money obligations for property acquired and Capitalized Lease
Obligations in the ordinary course of business;

(x) customary provisions contained in leases, licenses and other similar
agreements entered into in the ordinary course of business;

(xi) any encumbrance or restriction that restricts in a customary manner the
subletting, assignment or transfer of any property or asset that is subject to a
lease, license or similar contract, or the assignment or transfer of any such
lease, license (including without limitations, licenses of intellectual
property) or other contracts;

(xii) any encumbrance or restriction of a Securitization Subsidiary effected in
connection with a Qualified Securitization Financing; provided, however, that
such restrictions apply only to such Securitization Subsidiary;

(xiii) other Indebtedness, Disqualified Capital Stock or Preferred Stock (a) of
Parent Borrower or any Restricted Subsidiary that is a Credit Party or a Foreign
Subsidiary or (b) of any Restricted Subsidiary that is not a Credit Party or a
Foreign Subsidiary so long as such encumbrances and restrictions contained in
any agreement or instrument will not materially affect Parent Borrower’s or any
Credit Party’s ability to make anticipated principal or interest

 

154



--------------------------------------------------------------------------------

payments on the Loans (as determined in good faith by Parent Borrower), provided
that in the case of each of clauses (a) and (b), such Indebtedness, Disqualified
Capital Stock or Preferred Stock is permitted to be Incurred subsequent to the
Restatement Date pursuant to Section 7.1;

(xiv) any Restricted Investment not prohibited by Section 7.2 and any Permitted
Investment; or

(xv) any encumbrances or restrictions of the type referred to in Section 7.3(a)
or (b) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (i) through
(xiv) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of Parent Borrower, no more restrictive with respect
to such dividend and other payment restrictions than those contained in the
dividend or other payment restrictions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

For purposes of determining compliance with this Section 7.3, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Capital Stock
and (ii) the subordination of loans or advances made to Parent Borrower or a
Restricted Subsidiary to other Indebtedness Incurred by Parent Borrower or any
such Restricted Subsidiary shall not be deemed a restriction on the ability to
make loans or advances.

7.4 Sale of Capital Stock and Assets. Except as set forth herein, no Credit
Party shall, or shall permit any of its Restricted Subsidiaries to, sell,
transfer, convey, assign or otherwise Dispose of any of its properties or other
assets, including the Capital Stock of any of its Subsidiaries (whether in a
public or a private offering or otherwise), other than:

(a) the Disposition (including the abandonment of any Copyright, Patent,
Trademark or other intellectual property or surrender or transfer for no
consideration) of obsolete, no longer used or useful, surplus, uneconomic,
negligible or worn out property in the ordinary course of business or otherwise
as may be required pursuant to the terms of any lease, sublease, license or
sublicense;

(b) the sale of inventory or other assets in the ordinary course of business;

(c) Dispositions permitted by Section 7.2, 7.7 and 7.8;

(d) (i) the sale or issuance of any Subsidiary’s Capital Stock to Parent
Borrower or any Restricted Subsidiary and (ii) the sale or issuance of Capital
Stock of Parent Borrower to any employee (and, where required by law, to any
officer or director) under any employment or compensation plans or to qualify
such officers and directors;

 

155



--------------------------------------------------------------------------------

(e) the sale of assets that do not constitute Borrowing Base assets subsequent
to the Restatement Date, so long as (i) no Default or Event of Default then
exists or would result therefrom, (ii) each such sale or other disposition is in
an arm’s-length transaction and the respective Borrower or Subsidiary receives
at least fair market value, and (iii) the consideration received by such
Borrower or such Subsidiary consists of at least 75% cash and is paid at the
time of the closing of such sale; provided, however, that the following shall be
deemed to be cash in respect of assets that are not ABL Priority Collateral:
(A) the assumption by the transferee of Indebtedness or other liabilities
contingent or otherwise of Parent Borrower or any of its Restricted Subsidiaries
(other than Subordinated Indebtedness) and the valid release of Parent Borrower
or such Restricted Subsidiary, by all applicable creditors in writing, from all
liability on such Indebtedness or other liability in connection with such
Disposition, (B) Indebtedness (other than Subordinated Indebtedness) of any
Restricted Subsidiary that is no longer a Restricted Subsidiary as a result of
such Disposition, to the extent that Parent Borrower and each other Restricted
Subsidiary are released from any guarantee of payment of such Indebtedness in
connection with such Disposition and (C) any Designated Non-cash Consideration
received by Parent Borrower or any Restricted Subsidiary in such asset sale
having an aggregate Fair Market Value (as determined in good faith by Parent
Borrower), taken together with all other Designated Non-cash Consideration
received pursuant to this Section 7.4(e) that is at that time outstanding, not
to exceed the greater of $225 million and 25% of Consolidated EBITDA at the time
of the receipt of such Designated Non-cash Consideration (with the Fair Market
Value of each item of Designated Non-cash Consideration being measured at the
time received and without giving effect to subsequent changes in value);

(f) subject to compliance with Applicable Conditions, the sale of assets that
constitute Borrowing Base assets subsequent to the Restatement Date, so long as
(i) no Default or Event of Default then exists or would result therefrom,
(ii) each such sale or other disposition is in an arm’s-length transaction and
the respective Borrower or Subsidiary receives at least fair market value and
(iii) the consideration received by such Borrower or such Subsidiary consists of
at least 75% cash and is paid at the time of the closing of such sale;

(g) Dispositions of cash and Cash Equivalents;

(h) Dispositions of Accounts in connection with compromise, write down or
collection thereof in the ordinary course of business and consistent with past
practice;

(i) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
Borrowers and their Restricted Subsidiaries;

(j) Dispositions of Capital Stock to directors where required by applicable law
or to satisfy other requirements of applicable law with respect to the ownership
of Capital Stock of Foreign Subsidiaries;

 

156



--------------------------------------------------------------------------------

(k) Dispositions of the Capital Stock of any Joint Venture to the extent
required by the terms of customary buy/sell type arrangements entered into in
connection with the formation of such Joint Venture;

(l) transfer or disposition of property subject to or as a result of a casualty
or condemnation (or agreement in lieu of condemnation) (i) upon receipt of net
cash proceeds of such casualty or (ii) to a Governmental Authority as a result
of condemnation (or agreement in lieu of condemnation);

(m) Dispositions of property in connection with (i) Sale/Leaseback Transactions
for fair value (as determined at the time of the consummation thereof in good
faith by the applicable Credit Party or Restricted Subsidiary) so long as
(x) 75% of the consideration received by such Credit Party or Restricted
Subsidiary from such Sale/Leaseback Transaction is in the form of cash and
(y) if such Sale/Leaseback Transaction involves Borrowing Base Collateral with a
Fair Market Value in excess of $20,000,000, Parent Borrower shall have delivered
to Agent on updated Borrowing Base Certificate giving pro forma effect to such
Disposition, (ii) other Sale/Leaseback Transactions for fair value (as
determined at the time of the consummation thereof in good faith by the
applicable Credit Party or Restricted Subsidiary) consummated with respect to
Railcars that such Credit Party or Restricted Subsidiary acquires from the
original lessor thereof in connection with the termination of the related lease
and with the intent of refinancing such Railcars under a new Sale/Leaseback
Transactions and (A) such Sale/Leaseback Transactions is consummated within 60
days of acquisition of such Railcars, (B) the consideration received is not less
than the consideration paid for such Railcars and (C) the cash consideration
received for such Railcars is not less than the cash consideration actually paid
by any such Borrower or its Restricted Subsidiary and (iii) Sale/Leaseback
Transactions between Excluded Subsidiaries;

(n) (i) any Credit Party may Dispose of its property to another Credit Party,
(ii) any Restricted Subsidiary that is not a Credit Party may Dispose of its
property to another Restricted Subsidiary that is not a Credit Party and
(iii) asset Dispositions among Credit Parties and their Restricted Subsidiaries
in the ordinary course of business; provided that, in the case of clauses
(i) and (ii), no Credit Party that is a Non-Con-way Subsidiary may Dispose of
its property to a Con-way Subsidiary if such Disposition would cause Collateral
to be Excluded Property.

(o) Dispositions of any property to the extent that (i) (x) such Property is
exchanged for credit against the purchase price of similar replacement property
or (y) such Disposition represents an exchange of assets (including a
combination of Cash Equivalents and assets) for assets related to a Similar
Business of comparable or greater market value or usefulness to the business of
Parent Borrower and the Restricted Subsidiaries as a whole, as determined in
good faith by Parent Borrower or (z) such Disposition represents a swap of
assets or lease, assignment or sublease of any real of personal property in
exchange for services (including in connection with any outsourcing
arrangements) or comparable or greater value or usefulness to the business of
Parent Borrower and its Restricted Subsidiaries as a whole, as determined in
good faith by Parent Borrower, or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;
provided

 

157



--------------------------------------------------------------------------------

that, in the case of both clauses (i) and (ii), if such Disposition involves
Borrowing Base Collateral with a Fair Market Value in excess of $20,000,000,
Parent Borrower shall deliver to Agent an updated Borrowing Base Certificate
giving pro forma effect to such Disposition;

(p) Dispositions of assets which constitute Investments permitted under
Section 7.2;

(q) making Chassis, containers and Railcars available, on a non-exclusive basis,
to third parties in accordance with the UIIA and the Interchange System, as the
case may be, in the ordinary course of business consistent with past practices
and undertaken in good faith;

(r) Dispositions of assets by a Restricted Subsidiary that is not a Credit Party
of the type specified in the definition of “Securitization Financing” (or a
fractional undivided interest therein), including by a Securitization Subsidiary
in a Qualified Securitization Financing

(s) Dispositions of assets or issuances of Parent Borrower or any Restricted
Subsidiary or sale of Capital Stock of Parent Borrower or any Restricted
Subsidiary which assets or Capital Stock so Disposed or issued, in any single
transaction or related series of transactions, have a fair market value (as
determined in good faith by Parent Borrower) of less than $50 million; provided
that if such Disposition involves Borrowing Base Collateral with a Fair Market
Value in excess of $20,000,000, Parent Borrower shall deliver to Agent an
updated Borrowing Base Certificate giving pro form effect to such Disposition;

(t) foreclosure or any similar action with respect to any property or other
asset of Parent Borrower or any of its Subsidiaries;

(u) any Disposition of Capital Stock in, or Indebtedness or other securities of,
an Unrestricted Subsidiary;

(v) any Disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than Parent Borrower or
a Restricted Subsidiary) from whom such Restricted Subsidiary was acquired or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;

(w) Dispositions of receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;

(x) any surrender, expiration or waiver of contract rights or the settlement,
release, recovery on or surrender of contract, tort or other claims of any kind;

 

158



--------------------------------------------------------------------------------

(y) Dispositions of real property for the purpose of (x) resolving minor title
disputes or defects, including encroachments and lot line adjustments or, or
(y) granting easements, rights of way or access and egress agreements, or (z) to
any Governmental Authority in consideration of the grant, issuance, consent or
approval of or to any development agreement, change of zoning or zoning
variance, permit or authorization in connection with the conduct of any Credit
Party’s business, in each case which does not materially interfere with the
business conducted on such real property; and

(z) Dispositions of assets that do not constitute Borrowing Base Collateral with
an individual value of less than $55,000,000.

Notwithstanding the foregoing, if and for so long as the Capital Stock of
Con-way constitutes “margin stock” within the meaning of Regulation U, this
Section 7.4 shall not apply to and shall not restrict Parent Borrower or any of
its Subsidiaries’ ability to dispose of such Capital Stock to the extent that
the value of such Capital Stock, together with the value of all other margin
stock held by Parent Borrower and its Subsidiaries, exceeds 25% of the total
value of their assets subject to this Section 7.4.

7.5 Affiliate Transactions.

(a) Parent Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of Parent Borrower (each of
the foregoing, an “Affiliate Transaction”) involving aggregate consideration in
excess of $45 million, unless:

(i) such Affiliate Transaction is on terms that are not materially less
favorable to Parent Borrower or the relevant Restricted Subsidiary than those
that could have been obtained in a comparable transaction by Parent Borrower or
such Restricted Subsidiary with an unrelated Person; and

(ii) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $112.5 million,
Parent Borrower delivers to Agent a resolution adopted in good faith by the
majority of the Board of Directors of Parent Borrower, approving such Affiliate
Transaction and set forth in an Officer’s Certificate certifying that such
Affiliate Transaction complies with clause (i) above.

(b) The provisions of Section 7.5(a) shall not apply to the following:

(i) transactions between or among Parent Borrower and/or any of the Restricted
Subsidiaries (or an entity that becomes a Restricted Subsidiary as a result of
such transaction) and any merger, consolidation or amalgamation of Parent
Borrower and any direct parent of Parent Borrower; provided that such parent
shall have no material liabilities and no material assets other than cash, Cash
Equivalents and the Capital Stock of Parent Borrower and

 

159



--------------------------------------------------------------------------------

such merger, consolidation or amalgamation is otherwise in compliance with the
terms of this Agreement and effected for a bona fide business purpose;

(ii) Restricted Payments permitted by Section 7.2 and Permitted Investments;

(iii) the payment of reasonable and customary fees and reimbursement of expenses
paid to, and indemnity provided on behalf of, officers, directors, employees or
consultants of Parent Borrower, any Restricted Subsidiary, or any direct or
indirect parent of Parent Borrower;

(iv) transactions in which Parent Borrower or any Restricted Subsidiary, as the
case may be, delivers to Agent a letter from an Independent Financial Advisor
stating that such transaction is fair to Parent Borrower or such Restricted
Subsidiary from a financial point of view or meets the requirements of clause
(i) of Section 7.5(a);

(v) payments or loans (or cancellation of loans) to officers, directors,
employees or consultants which are approved by a majority of the Board of
Directors of Parent Borrower in good faith;

(vi) any agreement as in effect as of the Restatement Date or any amendment
thereto (so long as any such agreement together with all amendments thereto,
taken as a whole, is not more disadvantageous to the Lenders in any material
respect than the original agreement as in effect on the Restatement Date) or any
transaction contemplated thereby as determined in good faith by Parent Borrower;

(vii) the existence of, or the performance by Parent Borrower or any Restricted
Subsidiary of its obligations under the terms of any stockholders or limited
liability Parent Borrower agreement (including any registration rights agreement
or purchase agreement related thereto) to which it is a party as of the
Restatement Date, any transaction, agreement or arrangement described in the
2021/2022 Notes Offering Memorandum and, in each case, any amendment thereto or
similar transactions, agreements or arrangements which it may enter into
thereafter; provided, however, that the existence of, or the performance by
Parent Borrower or any Restricted Subsidiary of its obligations under, any
future amendment to any such existing transaction, agreement or arrangement or
under any similar transaction, agreement or arrangement entered into after the
Restatement Date shall only be permitted by this clause (vii) to the extent that
the terms of any such existing transaction, agreement or arrangement together
with all amendments thereto, taken as a whole, or new transaction, agreement or
arrangement are not otherwise more disadvantageous to the Lenders in any
material respect than the original transaction, agreement or arrangement as in
effect on the Restatement Date;

(viii) (A) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, or transactions otherwise relating to the purchase
or sale of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
Parent Borrower and the Restricted Subsidiaries in the reasonable determination
of the Board of Directors or the senior management of Parent

 

160



--------------------------------------------------------------------------------

Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party or (B) transactions with joint
ventures or Unrestricted Subsidiaries entered into in the ordinary course of
business and consistent with past practice or industry norm;

(ix) any transaction effected as part of a Qualified Securitization Financing;

(x) the issuance of Equity Interests (other than Disqualified Capital Stock) of
Parent Borrower to any Person;

(xi) the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
management equity plans, stock option and stock ownership plans or similar
employee benefit plans approved by the Board of Directors of Parent Borrower or
the Board of Directors of any direct or indirect parent of Parent Borrower, or
the Board of Directors of a Restricted Subsidiary, as applicable, in good faith;

(xii) the entering into of any tax sharing agreement or arrangement that
complies with Sections 7.2(b)(x) and 7.2(b)(xi) and the performance under any
such agreement or arrangement;

(xiii) any contribution to the capital of Parent Borrower;

(xiv) transactions permitted by, and complying with, Section 7.8;

(xv) transactions between Parent Borrower or any Restricted Subsidiary and any
Person, a director of which is also a director of Parent Borrower or any direct
or indirect parent of Parent Borrower; provided, however, that such director
abstains from voting as a director of Parent Borrower or such direct or indirect
parent of Parent Borrower, as the case may be, on any matter involving such
other Person;

(xvi) pledges of Equity Interests of Unrestricted Subsidiaries;

(xvii) the formation and maintenance of any consolidated group or subgroup for
tax, accounting or cash pooling or management purposes in the ordinary course of
business;

(xviii) any employment agreements entered into by Parent Borrower or any
Restricted Subsidiary and their respective officers and employees in the
ordinary course of business;

(xix) transactions undertaken in good faith (as certified by a responsible
financial or accounting officer of Parent Borrower in an Officer’s Certificate)
for the purpose of improving the consolidated tax efficiency of Parent Borrower
and its Subsidiaries and not for the purpose of circumventing any covenant set
forth in this Agreement; and

 

161



--------------------------------------------------------------------------------

(xx) non-exclusive Licenses of Intellectual Property to or among Borrowers,
their respective Restricted Subsidiaries and their Affiliates.

7.6 Amendment of Certain Documents; Line of Business. No Credit Party shall
amend its charter, bylaws or other organizational documents in any manner
materially adverse to the interest of the Lenders or such Credit Party’s duty or
ability to repay the Obligations. No Credit Party shall engage in any business
other than the businesses currently engaged in by it on the Restatement Date or
businesses that are similar, reasonably related, incidental or ancillary thereto
or is a reasonable extension, development or expansion thereof (a “Similar
Business”).

7.7 Liens. Parent Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, Incur or suffer to exist any
Lien securing Indebtedness of the Parent Borrower or any Restricted Subsidiary,
other than Permitted Liens, on any asset or property of Borrower or such
Restricted Subsidiary.

(a) Notwithstanding anything herein to the contrary, Borrower shall not, and
shall not permit any of the Restricted Subsidiaries to, directly or indirectly,
create, Incur or suffer to exist any Lien securing Indebtedness for borrowed
money in excess of $100,000,000 on any Excluded Principal Property owned by any
Credit Party without effectively providing that the Obligations (together with,
if Borrower shall so determine, any other Indebtedness for borrowed money of
Borrower or such Restricted Subsidiary existing at such time or thereafter
created that is not subordinate to the Loans) shall be secured by Liens on such
Excluded Principal Property (as and to the extent such assets would otherwise
constitute Collateral were they not an Excluded Principal Property) (i) to the
extent such Excluded Principal Property is Term Priority Collateral, on a pari
passu basis with, or on a senior or junior basis to, such secured Indebtedness
for borrowed money and (ii) to the extent such Excluded Principal Property is
ABL Priority Collateral, on a senior basis to, such secured Indebtedness for
borrowed money, in each case so long as such secured Indebtedness for borrowed
money shall be so secured (and, for the avoidance of doubt, the Loans shall no
longer be required to be secured by Liens on any such Excluded Principal
Property at any time that such Excluded Principal Property ceases to be subject
to Liens securing Indebtedness for borrowed money in excess of $100,000,000).

(b) [reserved].

(c) With respect to any Lien securing Indebtedness that was permitted to secure
such Indebtedness at the time of the Incurrence of such Indebtedness, such Lien
shall also be permitted to secure any Increased Amount of such Indebtedness. The
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms or in the
form of common stock of Parent Borrower, the payment of dividends on Preferred
Stock in the form of additional shares of Preferred Stock of the same class,
accretion of original issue discount or liquidation preference and increases in
the amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies or increases in

 

162



--------------------------------------------------------------------------------

the value of property securing Indebtedness described in clause (3) of the
definition of “Indebtedness.”

7.8 Mergers, Fundamental Changes, Etc.. No Credit Party shall, or shall permit
any of its Restricted Subsidiaries to, directly or indirectly, by operation of
law or otherwise, enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) Any Borrower may be merged, amalgamated or consolidated with or into another
Borrower; provided that in all mergers, amalgamations or consolidations
involving Parent Borrower, Parent Borrower shall be the continuing or surviving
entity;

(b) any Restricted Subsidiary of a Borrower may be merged, amalgamated or
consolidated with or into a Borrower (provided that such Borrower shall be the
continuing or surviving entity) or with or into any Subsidiary Guarantor
(provided that such Subsidiary Guarantor shall be the continuing or surviving
entity);

(c) any Subsidiary of a Borrower that is not a Subsidiary Guarantor may be
merged, amalgamated or consolidated with or into any other Subsidiary of a
Borrower that is not a Subsidiary Guarantor; provided that if one Subsidiary to
such merger, amalgamation or consolidation is a Wholly Owned Subsidiary, the
Wholly Owned Subsidiary shall be the continuing or surviving entity;

(d) any U.S. Borrower may Dispose of any or all of its assets to another U.S.
Borrower, any Canadian Borrower may Dispose of any or all of its assets to
another Borrower and any Subsidiary of a Borrower may Dispose of any or all of
its assets to, or enter into any merger, amalgamation or consolidation with,
(i) a Borrower or any Subsidiary Guarantor (upon voluntary liquidation or
otherwise), (ii) a Subsidiary that is not a Subsidiary Guarantor if the
Subsidiary making the Disposition is not a Subsidiary Guarantor; provided that
any such Disposition by a Wholly Owned Subsidiary must be to a Wholly Owned
Subsidiary, or (iii) pursuant to a Disposition otherwise permitted by
Section 7.4;

(e) any Investment expressly permitted by Section 7.2 may be structured as a
merger, consolidation or amalgamation;

(f) any Subsidiary may be dissolved or liquidated so long as any Dispositions of
assets of such Person in connection with such liquidation or dissolution would
be to Persons entitled to receive such assets;

(g) any Subsidiary may enter into any merger, amalgamation or consolidation in
connection with a Disposition otherwise permitted by Section 7.4.

Notwithstanding the foregoing, in no event shall any Credit Party that is a
Non-Con-way Subsidiary be merged, amalgamated or consolidated with or into, or
transfer all or substantially all of its property or business to, a Con-way
Subsidiary if such transaction would cause Equity Interests or any Principal
Property owned by a Non-Con-way Subsidiary to become Excluded

 

163



--------------------------------------------------------------------------------

Principal Property, unless Parent Borrower agrees that such property will not
constitute Excluded Property.

7.9 OFAC and Patriot Act Use of Proceeds. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to fail to, comply in all material
respects with the laws, regulations and executive orders referred to in
Section 4.23 and Section 4.24.

7.10 Change of Jurisdiction of Incorporation; Change of Fiscal Year. No Credit
Party shall change its jurisdiction of incorporation or organization to a
jurisdiction outside of the country in which it is currently incorporated or
organized. Parent Borrower shall not change its Fiscal Year.

7.11 ERISA, Etc.. No Credit Party shall, or shall cause or permit any ERISA
Affiliate to, cause or permit to occur (i) an event that could result in the
imposition of an ERISA Lien or (ii) an ERISA Event, to the extent such ERISA
Lien or ERISA Event either alone or together with all such other ERISA Events
would reasonably be expected to have a Material Adverse Effect.

7.12 Financial Covenants. If a Covenant Trigger Period exists, the Credit
Parties and their Restricted Subsidiaries, on a consolidated basis, shall not
permit the Fixed Charge Coverage Ratio, determined as of the last day of the
most recent Fiscal Quarter immediately preceding the commencement of a Covenant
Trigger Period and as of the last day of each Fiscal Quarter ending prior to the
expiration of such Covenant Trigger Period and, in each case, calculated for the
12 month period then ended (taken as a single accounting period) to be less than
1.00 to 1.00.

7.13 Hazardous Materials. No Credit Party shall, or shall authorize any of the
Restricted Subsidiaries to, cause or permit a Release of any Hazardous Material
on, at, in, under, above, to, from or about any of the real estate where such
Release would violate in any respect, or form the basis for any Environmental
Liabilities under, any Environmental Laws or Environmental Permits other than
such Releases, violations or Environmental Liabilities that could not reasonably
be expected to have a Material Adverse Effect.

8. TERM

8.1 Termination. The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.

8.2 Survival of Obligations Upon Termination of Financing Arrangements. Except
as otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Agent, Co-Collateral
Agents, L/C Issuers and Lenders relating to any unpaid portion of the Loans or
any other Obligations, due or not due, liquidated, contingent or unliquidated,
or any transaction or event occurring prior to such termination, or any
transaction or event, the

 

164



--------------------------------------------------------------------------------

performance of which is required after the Commitment Termination Date. Except
as otherwise expressly provided herein or in any other Loan Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon the Credit Parties, and all rights of Agent, each Co-Collateral
Agent, L/C Issuers and each Lender, all as contained in the Loan Documents,
shall not terminate or expire, but rather shall survive any such termination or
cancellation and shall continue in full force and effect until the Termination
Date; provided, that the payment obligations under Sections 2.13 and 2.14, and
the indemnities contained in the Loan Documents shall survive the Termination
Date.

9. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

9.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” hereunder:

(a) Any Borrower (i) fails to make any payment of principal of the Loans when
due and payable hereunder, (ii) fails to pay any interest or Fees owing in
respect of the Loans within three (3) Business Days after the same becomes due
and payable, or (iii) fails to pay or reimburse Agent, Co-Collateral Agents or
Lenders for any other Obligations hereunder or under any other Loan Document
within ten (10) days after the same becomes due and payable.

(b) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 2.4, 2.6, 6.1 (with respect to Borrowers’ existence),
6.14 or 7, or any of the provisions set forth in Annex A, respectively.

(c) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Section 5.1 or Section 5.2, respectively, and the same shall
remain unremedied for five (5) Business Days or more.

(d) Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 9.1)
and the same shall remain unremedied for thirty (30) days or more after written
notice to Borrower Representative from Agent or any Lender to Borrower
Representative.

(e) a default or breach occurs under any other agreement, document or instrument
to which any Credit Party or any Restricted Subsidiary is a party that is not
cured within any applicable grace period therefor, and such default or breach
(i) involves the failure to make any payment when due in respect of any
Indebtedness (other than the Obligations) of any Credit Party or any Restricted
Subsidiary in an aggregate amount of not less than $50,000,000, or (ii) causes
or permits any holder of such Indebtedness or a trustee, with the giving of
notice, if required, to cause Indebtedness or a portion thereof in excess of
$50,000,000 in the aggregate outstanding principal amount to become due prior to
its stated maturity or prior to its regularly scheduled dates of payment, or
cash collateral in respect thereof (in excess of $50,000,000) is demanded as a
result of any such breach or default, in each case, regardless of whether such
right is exercised, by such holder or trustee; provided

 

165



--------------------------------------------------------------------------------

that this clause (e)(ii) shall not apply to (1) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness or (2) Con-way
Existing Indebtedness that becomes due as a result of the consummation of the
Con-way Offer or the Con-way Merger.

(f) Any information contained in any Borrowing Base Certificate is untrue or
incorrect in any material respect or any representation or warranty herein or in
any Loan Document or in any written statement, report, financial statement or
certificate (other than a Borrowing Base Certificate) made or delivered to Agent
or any Lender by any Credit Party is untrue or incorrect in any material respect
as of the date when made or deemed made; provided, that, if any inadvertent
errors with respect to the Borrowing Base Certificate shall have been made by
Borrowers, such inadvertent errors shall not constitute an Event of Default
hereunder so long as (i) Borrowers provide a corrected Borrowing Base
Certificate to Agent promptly upon Borrowers’ obtaining knowledge of the errors
therein, and in any event no later than two (2) days after first knowledge
thereof, and (ii) as a result of the error, no Overadvance shall have occurred.
In the event an Overadvance shall have occurred as a result of the error,
Borrowers shall repay all advanced amounts within one (1) Business Day from the
date of notice from Agent of such Overadvance.

(g) A final judgment or judgments for the payment of money in excess of
$50,000,000 in the aggregate at any time are outstanding against one or more of
the Credit Parties or Restricted Subsidiaries (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment and does not deny coverage or third party indemnity), and the same
are not, within sixty (60) days after the entry thereof, discharged or execution
thereof stayed or bonded pending appeal, or such judgments are not discharged
prior to the expiration of any such stay.

(h) Any material provision of any Loan Document for any reason (other than due
to (i) Agent’s failure to take or refrain from taking any action under its sole
control or (ii) Agent’s loss of possessory Collateral that was in their
possession) ceases to be in full force and effect (or any Credit Party shall
challenge the enforceability of any Loan Document or shall assert in writing
that any provision of any of the Loan Documents has ceased to be or otherwise is
not valid, binding and enforceable in accordance with its terms), or any Loan
Document ceases to create a valid and perfected security interest in any
material portion of the Collateral purported to be covered thereby (subject to
Permitted Liens and qualifications with respect to perfection set forth in this
Agreement), except to the extent that any such loss of perfection or priority
results from the failure of Agent to maintain possession of certificates
actually delivered to them representing securities pledged under the Collateral
Documents or to file Code or PPSA financing statements or continuation
statements or other equivalent filings.

(i) Any Change of Control occurs.

(j) An involuntary case or application or proceeding is commenced against any
Credit Party or any Restricted Subsidiary (other than an Immaterial Subsidiary)
seeking a decree or order in respect of such Credit Party or such Restricted
Subsidiary (other than an

 

166



--------------------------------------------------------------------------------

Immaterial Subsidiary) (i) under any Insolvency Law or any other applicable
federal, state or foreign bankruptcy or other similar law or any incorporation
law, (ii) appointing a custodian, receiver, interim receiver, receiver and
manager, custodian, liquidator, assignee, trustee or sequestrator (or similar
official) for such Credit Party or such Restricted Subsidiary (other than an
Immaterial Subsidiary) or for any substantial part of any such Credit Party’s or
such Restricted Subsidiary’s (other than an Immaterial Subsidiary) assets, or
(iii) ordering the winding up, dissolution, insolvency suspension of general
operations or liquidation of the affairs of such Credit Party or such Restricted
Subsidiary (other than an Immaterial Subsidiary) or seeking liquidation,
dissolution, winding-up, reorganization, compromise, arrangement, adjustment,
protection, moratorium, relief, stay of proceedings of creditors generally (or
any class of creditors), or composition of it or its debts or any other relief
under any federal, provincial or foreign law now or hereafter in effect relating
to bankruptcy, winding-up, insolvency, reorganization, receivership, plans of
arrangement or relief or protection of debtors of any Canadian Credit Party
(other than an Immaterial Subsidiary), and such case or proceeding shall remain
undismissed or unstayed for sixty (60) days or more or a decree or order
granting the relief sought in such case or proceeding shall be entered by a
court of competent jurisdiction.

(k) Any Credit Party or any Restricted Subsidiary (other than an Immaterial
Subsidiary) (i) files a petition seeking relief under any Insolvency Law, or any
other applicable federal, state or foreign bankruptcy or other similar law,
(ii) consents to the institution of proceedings referred to in Section 9.1(j)
thereunder or the filing of any such petition or the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Credit Party or such Restricted
Subsidiary (other than an Immaterial Subsidiary) or for any substantial part of
any such Credit Party’s or such Restricted Subsidiary’s (other than an
Immaterial Subsidiary) assets, (iii) makes an assignment for the benefit of
creditors, or (iv) institutes any proceeding seeking to adjudicate it an
insolvent, or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any class of creditors), or composition
of it or its debts or any other relief, under any federal, provincial or foreign
law now or hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors.

(l) (i) an ERISA Event shall have occurred that, when taken either alone or
together with all other such ERISA Events then outstanding, would reasonably be
expected to have a Material Adverse Effect.

9.2 Remedies.

(a) To the extent permitted under Section 2.5(d), the rate of interest
applicable to the Loans and the Letter of Credit Fees shall increase to the
Default Rate. In addition, with the consent of Requisite Lenders, Agent may, or
at the request of the Requisite Lenders, Agent shall, suspend the Commitments
with respect to additional Advances and/or the incurrence of additional Letter
of Credit Obligations, whereupon any additional Advances

 

167



--------------------------------------------------------------------------------

and additional Letter of Credit Obligations shall be made or incurred in the
sole discretion of the Requisite Lenders so long as such Event of Default is
continuing.

(b) If any Event of Default has occurred and is continuing, Agent may, and at
the written request of the Requisite Lenders shall, take any or all of the
following actions: (i) terminate the obligations of the Secured Parties under
this Agreement with respect to further Advances or the incurrence of further
Letter of Credit Obligations; (ii) reduce the Commitments from time to time;
(iii) declare all or any portion of the Obligations (other than Bank Products
Obligations and Secured Hedging Obligations), including all or any portion of
any Loan to be forthwith due and payable, and require that the Letter of Credit
Obligations be cash collateralized in the manner set forth in Section 2.2, all
without presentment, demand, protest or further notice of any kind, all of which
are expressly waived by Borrowers and each other Credit Party; or (iv) exercise
any rights and remedies provided to Agent under the Loan Documents or at law or
equity, including all remedies provided under the Code or the PPSA, as
applicable, and any other applicable law of any jurisdiction; provided, that
upon the occurrence of an Event of Default specified in Section 9.1(j) or
Section 9.1(k), all Commitments shall be terminated and all of the Obligations
(other than Bank Products Obligations and Secured Hedging Obligations) shall
become immediately due and payable without declaration, notice or demand by any
Person. Agent shall, as soon as reasonably practicable, provide to Borrower
Representative notice of any action taken pursuant to this Section 9.2(b) (but
failure to provide such notice shall not impair the rights of Agent,
Co-Collateral Agents or the Lenders hereunder and shall not impose any liability
upon Agent or the Lenders for not providing such notice).

9.3 Waivers by Credit Parties. Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives, to the fullest extent
permitted by law (including for purposes of Article 13): (a) presentment, demand
and protest and notice of presentment, dishonor, notice of intent to accelerate,
notice of acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by Agent as Collateral on which any Credit Party may in any way
be liable, and hereby ratifies and confirms whatever Agent may do in this
regard, (b) all rights to notice and a hearing prior to Agent’s taking
possession or control of, or to Agent’s replevy, attachment or levy upon, the
Collateral or any bond or security that might be required by any court prior to
allowing Agent to exercise any of its remedies, and (c) the benefit of all
valuation, appraisal, marshaling and exemption laws. Each Credit Party
acknowledges that in the event such Credit Party fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement or any
other Loan Document, any remedy of law may prove to be inadequate relief to
Agent, Co-Collateral Agents and the Lenders; therefore, such Credit Party
agrees, except as otherwise provided in this Agreement or by applicable law,
that Agent, Co-Collateral Agents and the Lenders shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.

9.4 Cure Right. (a) Notwithstanding anything to the contrary contained in
Section 9.1, in the event that the Credit Parties fail to comply with the
covenant contained in Section 7.12 (the “Financial Performance Covenant”) with
respect to any Fiscal Quarter, after the end of such Fiscal Quarter until the
expiration of the 10th day subsequent to the date on which financial

 

168



--------------------------------------------------------------------------------

statements with respect to the Fiscal Quarter for which Financial Performance
Covenant is being measured are required to be delivered pursuant to
Section 5.1(b) or (c), one or more investors shall have the right to make a
Specified Equity Contribution to Parent Borrower (collectively, the “Cure
Right”), and upon the receipt by Parent Borrower of cash (the “Cure Amount”)
pursuant to the exercise by one or more investors of such Cure Right (and so
long as such Cure Amount is actually received by Parent Borrower no later than
10 days after the date on which financial statements with respect to the Fiscal
Quarter for which the Financial Performance Covenant is being measured are
required to be delivered pursuant to Section 5.1(b), and (c) upon notice from
Parent Borrower to Agent as to the Fiscal Quarter with respect to which such
Cure Amount is made), then the Financial Performance Covenant shall be
recalculated giving effect to the following pro forma adjustments (but without
regard to any reduction in Indebtedness made with all or any portion of such
Cure Amount or any portion of the Cure Amount on the balance sheet of Parent
Borrower and its Restricted Subsidiaries):

(i) EBITDA shall be increased, solely for the purpose of measuring the Financial
Performance Covenant and determining the existence of an Event of Default set
forth in Section 9.1 resulting from a breach of the Financial Performance
Covenant and not for any other purpose under this Agreement, by an amount equal
to the Cure Amount for such Fiscal Quarter and any four Fiscal Quarter period
that contains such Fiscal Quarter; and

(ii) if, after giving effect to the foregoing recalculations, the Credit Parties
shall then be in compliance with the requirements of the Financial Performance
Covenant, the Credit Parties shall be deemed to have satisfied the requirements
of the Financial Performance Covenant as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and no breach or default of the Financial Performance Covenant shall
have been deemed to have occurred for purposes of this Agreement.

Notwithstanding anything herein to the contrary, (i) in each four consecutive
Fiscal Quarter period there shall be at least two Fiscal Quarters in which the
Cure Right is not exercised, (ii) the Cure Amount shall be no greater than 100%
of the amount required for purposes of complying with the Financial Performance
Covenant, (iii) the Cure Right shall not be exercised more than four times
during the term of this Agreement and (iv) no Specified Equity Contribution nor
the proceeds thereof may be relied on for purposes of calculating any financial
ratios (other than as applicable to the Financial Performance Covenant for
purposes of increasing EBITDA as provided in clause (a) of this Section 9.4) or
any available basket or thresholds under this Agreement and shall not result in
any adjustment to any amounts or calculations other than the amount of the
EBITDA to the extent provided in clause (a) of this Section 9.4. During the
period, Borrowers elect to exercise the Cure right, Lender shall be under no
obligation to make any Loans or advances hereunder.

As used herein, “Specified Equity Contribution” means any cash contribution to
the common Capital Stock or preferred equity that is Qualified Capital Stock of
Parent Borrower.

10. APPOINTMENT OF AGENT

 

169



--------------------------------------------------------------------------------

10.1 Appointment of Agents. MSSF, as Agent, is hereby appointed to act on behalf
of all Lenders with respect to the administration of the Loans and the
Commitments made to Borrowers and to act as agent on behalf of all Lenders with
respect to Collateral of the Credit Parties under this Agreement and the other
Loan Documents. The provisions of this Section 10.1 are solely for the benefit
of Agent, Co-Collateral Agents and Lenders and no Credit Party nor any other
Person shall have any rights as a third party beneficiary of any of the
provisions hereof (other than Sections 10.6 and 10.11). In performing its
functions and duties under this Agreement and the other Loan Documents, Agent
shall act solely as an agent of Lenders and does not assume or shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any Credit Party or any other Person. Agent shall not have any
duties or responsibilities except for those expressly set forth in this
Agreement and the other Loan Documents. The duties of Agent shall be mechanical
and administrative in nature and no Agent shall have, or be deemed to have, by
reason of this Agreement, any other Loan Document or otherwise a fiduciary
relationship in respect of any Lender. Except as expressly set forth in this
Agreement and the other Loan Documents, Agent and Co-Collateral Agents shall not
have any duty to disclose, nor shall they be liable for failure to disclose, any
information relating to any Credit Party or any of their respective Subsidiaries
or any Account Debtor that is communicated to or obtained by Agent or any of its
Affiliates in any capacity. Neither Agent or any Co-Collateral Agent nor any of
their respective Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Lender for any
action taken or omitted to be taken by it hereunder or under any other Loan
Document, or in connection herewith or therewith, except for damages caused by
its or their own gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final and non-appealable judgment.

If Agent shall request instructions from Requisite Lenders, Supermajority
Lenders or all affected Lenders with respect to any act or action (including
failure to act) in connection with this Agreement or any other Loan Document,
then Agent shall be entitled to refrain from such act or taking such action
unless and until Agent shall have received instructions from Requisite Lenders,
Supermajority Lenders or all affected Lenders, as the case may be, and Agent
shall not incur liability to any Person by reason of so refraining. Agent shall
be fully justified in failing or refusing to take any action hereunder or under
any other Loan Document (a) if such action would, in the opinion of Agent be
contrary to law or the terms of this Agreement or any other Loan Document,
(b) if such action would, in the reasonable opinion of Agent expose Agent to
Environmental Liabilities, or (c) if Agent shall not first be indemnified to its
satisfaction against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. Without limiting
the foregoing, no Lender shall have any right of action whatsoever against Agent
as a result of Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of Requisite Lenders,
Supermajority Lenders or all affected Lenders, as applicable.

10.2 Agents’ Reliance, Etc.. Neither any of Agent or any Co-Collateral Agent nor
any of its Affiliates nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or not taken by it or them under
or in connection with this Agreement or the other Loan Documents, except for
damages caused by its or their own gross negligence or willful

 

170



--------------------------------------------------------------------------------

misconduct or that of its Affiliates or their respective directors, officers,
agents or employees as determined by a court of competent jurisdiction in a
final and non-appealable judgment. Without limiting the generality of the
foregoing, each of Agent and each Co-Collateral Agent: (a) may treat the payee
of any Note as the holder thereof until Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form reasonably
satisfactory to Agent; (b) may consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations made in or in connection with this
Agreement or the other Loan Documents; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or the other Loan Documents on the part of any
Credit Party or to inspect the Collateral (including the books and records) of
any Credit Party; (e) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (f) shall incur no liability
under or in respect of this Agreement or the other Loan Documents by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
fax, telegram, cable or telex) believed by it to be genuine and signed or sent
by the proper party or parties; and (g) shall be entitled to delegate any of its
duties hereunder to one or more sub-agents.

Except for action requiring the approval of Requisite Lenders, Supermajority
Lenders or all Lenders, as the case may be, Agent shall be entitled to use its
discretion with respect to exercising or refraining from exercising any rights
which may be vested in it by, and with respect to taking or refraining from
taking any action or actions which it may be able to take under or in respect
of, this Agreement, unless Agent shall have been instructed by Requisite
Lenders, Supermajority Lenders or all Lenders, as the case may be, to exercise
or refrain from exercising such rights or to take or refrain from taking such
action. No Agent shall incur any liability to the Lenders under or in respect of
this Agreement with respect to anything which it may do or refrain from doing in
the reasonable exercise of its judgment or which may seem to it to be necessary
or desirable in the circumstances, except for its own gross negligence, bad
faith, material breach or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable judgment. No Agent shall be
liable to any Lender in acting or refraining from acting under this Agreement in
accordance with the instructions of Requisite Lenders, Supermajority Lenders or
all Lenders, as the case may be, and any action taken or failure to act pursuant
to such instructions shall be binding on all Lenders.

10.3 MSSF, JPMorgan Chase and Affiliates. With respect to its Commitments
hereunder, each of MSSF and JPMorgan Chase shall have the same rights and powers
under this Agreement and the other Loan Documents as any other Lender and may
exercise the same as though it were not and Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include MSSF in its
individual capacity. Each of MSSF and JPMorgan Chase and each of their
Affiliates may lend money to, invest in, and generally engage in any kind of
business with, any Credit Party, any of their Affiliates and any Person who may
do

 

171



--------------------------------------------------------------------------------

business with or own securities of any Credit Party or any such Affiliate, all
as if MSSF and/or JPMorgan Chase, as applicable, were not Agent and without any
duty to account therefor to Lenders. Each of MSSF and JPMorgan Chase and each of
their Affiliates may accept fees and other consideration from any Credit Party
for services in connection with this Agreement or otherwise without having to
account for the same to Lenders.

10.4 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the Financial
Statements referred to in Section 4.4(a) and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest. Each
Lender acknowledges the potential conflict of interest between MSSF, as a
Lender, holding disproportionate interests in the Loans, and MSSF, as an Agent.

10.5 Indemnification. Each Lender severally agrees to indemnify Agent, each
Co-Collateral Agent and each L/C Issuer (to the extent not reimbursed by Credit
Parties and without limiting the obligations of Credit Parties hereunder), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against
Agent, any Co-Collateral Agent or any L/C Issuer in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by Agent, any Co-Collateral Agent or any L/C Issuer in
connection therewith in accordance with its Pro Rata Share; provided, that no
Lender shall be liable to Agent, any Co-Collateral Agent or any L/C Issuer for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from gross
negligence or willful misconduct of Agent or such Co-Collateral Agent or L/C
Issuer, as applicable, as determined by a court of competent jurisdiction in a
final and non-appealable judgment. Without limiting the foregoing, each Lender
severally agrees to reimburse Agent, each Co-Collateral Agent and each L/C
Issuer promptly upon demand for its Pro-Rata Share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by Agent, any Co-Collateral Agent
or any L/C Issuer in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and each other Loan Document,
to the extent that Agent or such Co-Collateral Agent or L/C Issuer is not
reimbursed for such expenses by Credit Parties.

10.6 Successor Agent and Successor Co-Collaterals.

(a) Agent may resign at any time by giving not less than thirty (30) days’ prior
written notice thereof to Lenders and Borrower Representative. Upon any such
resignation, the Requisite Lenders (in consultation with Borrower
Representative) shall have

 

172



--------------------------------------------------------------------------------

the right to appoint a successor Agent. If no successor Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days after the resigning Agent’s giving notice of
resignation, then the resigning Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a Lender, if a Lender is willing to accept such
appointment, or otherwise shall be a commercial bank, financial institution or
trust company. If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of Agent hereunder, in
each case, until such time, if any, as the Requisite Lenders appoint a successor
Agent as provided above. Any successor Agent appointed by Requisite Lenders
hereunder shall be subject to the approval of Borrower Representative, such
approval not to be unreasonably withheld or delayed; provided that such approval
shall not be required if an Event of Default has occurred and is continuing.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the resigning Agent. Upon the earlier of the
acceptance of any appointment as Agent hereunder by a successor Agent or the
effective date of the resigning Agent’s resignation, the resigning Agent shall
be discharged from its duties and obligations under this Agreement and the other
Loan Documents, except that any indemnity rights or other rights in favor of
such resigning Agent shall continue. After any resigning Agent’s resignation
hereunder, the provisions of this Section 10 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was acting as Agent
under this Agreement and the other Loan Documents.

(b) Any Co-Collateral Agent may resign at any time by giving not less than
thirty (30) days’ prior written notice thereof to Agent, Lenders and Borrower
Representative. Upon any such resignation, the Requisite Lenders (in
consultation with Borrower Representative) shall have the right to appoint a
successor Co-Collateral Agent. If no successor Co-Collateral Agent has been
appointed pursuant to the foregoing, within thirty (30) days after the date such
notice of resignation was given by the resigning Co-Collateral Agent, such
resignation shall become effective and, if both Co-Collateral Agents have
resigned without being replaced, the Requisite Lenders shall thereafter perform
all the duties of Co-Collateral Agent hereunder, in each case, until such time,
if any, as the Requisite Lenders appoint a successor Co-Collateral Agent as
provided above. Any successor Co-Collateral Agent appointed by Requisite Lenders
hereunder shall be subject to the approval of Borrower Representative, such
approval not to be unreasonably withheld or delayed; provided that such approval
shall not be required if an Event of Default has occurred and is continuing.
Upon the acceptance of any appointment as Co-Collateral Agent hereunder by a
successor Co-Collateral Agent, such successor Co-Collateral Agent shall succeed
to and become vested with all the rights, powers, privileges and duties of the
resigning Co-Collateral Agent. Upon the earlier of the acceptance of any
appointment as Co-Collateral Agent hereunder by a successor Co-Collateral Agent
or the effective date of the resigning Co-Collateral Agent’s resignation, the
resigning Co-Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents, except that any
indemnity rights or other rights in favor of such resigning Co-Collateral Agent
shall continue. After any resigning Co-Collateral Agent’s resignation hereunder,
the provisions of this Section 10 shall inure to its benefit as to

 

173



--------------------------------------------------------------------------------

any actions taken or omitted to be taken by it while it was acting as
Co-Collateral Agent under this Agreement and the other Loan Documents.

10.7 Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default, each
Lender and L/C Issuer is hereby authorized at any time or from time to time,
without prior notice to any Credit Party or to any Person other than Agent, any
such notice being hereby expressly waived, to offset and to appropriate and to
apply any and all balances held by it at any of its offices for the account
(other than Excluded Accounts (as defined in the U.S. Security Agreement)) of a
Credit Party (regardless of whether such balances are then due to such Credit
Party) and any other Indebtedness at any time held or owing by that Lender or
that holder to or for the credit or for the account of a Credit Party against
and on account of any of the Obligations that are not paid when due; provided
that the Lender exercising such offset rights shall give notice thereof to the
affected Credit Party promptly after exercising such rights and provided,
further that the Lender may not offset or appropriate and apply any balances
held by it for the account of any Canadian Borrower or any Canadian Guarantor or
any other Indebtedness held or owing by that Lender to or for the credit or for
the account of any Canadian Borrower or any Canadian Guarantor against or on
account of any Obligations of a U.S. Borrower or U.S. Guarantor. Any Lender
exercising a right of setoff or otherwise receiving any payment on account of
the Obligations in excess of its Pro Rata Share thereof shall purchase for cash
(and the other Lenders or holders shall sell) such participations in each such
other Lender’s or holder’s Pro Rata Share of the Obligations as would be
necessary to cause such Lender to share the amount so offset or otherwise
received with each other Lender or holder in accordance with their respective
Pro Rata Shares (other than offset rights exercised by any Lender with respect
to Sections 2.11, 2.13 or 2.14). Each Lender’s obligation under this
Section 10.7 shall be in addition to and not in limitation of its obligations to
purchase a participation in an amount equal to its Pro Rata Share of the Swing
Line Loans under Section 2.1 and Letter of Credit Obligations under Section 2.2.
Each Credit Party agrees, to the fullest extent permitted by law and subject to
the limitations set forth herein, that any Lender may exercise its right to
offset with respect to amounts in excess of its Pro Rata Share of the
Obligations owed to it and may sell participations in such amounts so offset to
other Lenders and holders. Notwithstanding the foregoing, if all or any portion
of the offset amount or payment otherwise received is thereafter recovered from
the Lender that has exercised the right of offset, the purchase of
participations by that Lender shall be rescinded and the purchase price restored
without interest. If a Non-Funding Lender or Impacted Lender receives any such
payment as described in this Section 10.7, such Lender shall turn over such
payments to Agent in an amount that would satisfy the cash collateral
requirements set forth in Section 10.8(a). Notwithstanding anything in this
Section 10.7, amounts in accounts of the Canadian Borrowers shall not be used to
set off the Obligations of the U.S. Borrowers.

10.8 Advances; Payments; Availability of Lender’s Pro Rata Share; Return of
Payments; Non-Funding Lenders; Dissemination of Information; Actions in Concert.

(a) Advances; Payments.

 

174



--------------------------------------------------------------------------------

(i) Lenders shall refund or participate in the Swing Line Loan in accordance
with clause (iii) of Section 2.1(b). If Swing Line Lender declines to make a
Swing Line Loan or if Swing Line Availability is zero, Agent shall notify
Lenders, promptly after receipt of a Notice of Revolving Credit Advance and in
any event prior to 1:00 p.m. (New York time) on the date such Notice of
Revolving Credit Advance is received, by fax, telephone or other similar form of
transmission. Each Lender shall make the amount of such Lender’s Pro Rata Share
of such Revolving Credit Advance available to Agent in same day funds by wire
transfer to Agent’s account as set forth in Annex B not later than 3:00 p.m.
(New York time) on the requested funding date, in the case of a Base Rate Loan,
and not later than 11:00 a.m. (New York time) on the requested funding date, in
the case of a LIBOR Loan. After receipt of such wire transfers (or, in Agent’s
sole discretion, before receipt of such wire transfers), subject to the terms
hereof, Agent shall make the requested Revolving Credit Advance to the
applicable Borrower designated by Borrower Representative in the Notice of
Revolving Credit Advance. All payments by each Lender shall be made without
setoff, counterclaim or deduction of any kind.

(ii) Not less than once during each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone (confirmed promptly thereafter in writing), fax, or similar form of
transmission, of the amount of such Lender’s Pro Rata Share of principal,
interest and Fees paid for the benefit of Lenders with respect to each
applicable Loan. Provided that each Lender has funded all payments or Advances
required to be made by it and has purchased all participations required to be
purchased by it under this Agreement and the other Loan Documents as of such
Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata Share of
principal, interest and Fees paid by Borrowers since the previous Settlement
Date for the benefit of such Lender on the Loans held by it. Agent shall be
entitled to set off the funding short-fall against any Non-Funding Lender’s Pro
Rata Share of all payments received from Borrowers and hold, in a non-interest
bearing account, all payments received by Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement as cash collateral for any
unfunded reimbursement obligations of such Non-Funding Lender until the
Obligations are paid in full in cash, all Letter of Credit Obligations have been
discharged or cash collateralized and all Commitments have been terminated, and
upon such unfunded obligations owing by a Non-Funding Lender becoming due and
payable, Agent shall be authorized to use such cash collateral to make such
payment on behalf of such Non-Funding Lender. Any amounts owing by a Non-Funding
Lender to Agent which are not paid when due shall accrue interest at the
interest rate applicable during such period to Revolving Loans that are Base
Rate Loans. Such payments shall be made by wire transfer to such Lender’s
account (as specified in writing by such Lender to Agent) not later than 2:00
p.m. (New York time) on the next Business Day following each Settlement Date.

(b) Availability of Lender’s Pro Rata Share. Agent may assume that each Lender
will make its Pro Rata Share of each Revolving Credit Advance available to Agent
on each funding date unless Agent has received prior written notice from such
Lender that it does not intend to make its Pro Rata Share of a Loan because all
or any of the conditions set forth in Section 3.2 have not been satisfied. If
such Pro Rata Share is not, in fact, paid to Agent by such Lender when due,
Agent will be entitled to recover such amount on demand from such

 

175



--------------------------------------------------------------------------------

Lender without setoff, counterclaim or deduction of any kind. If any Lender
fails to pay the amount of its Pro Rata Share forthwith upon Agent’s demand,
Agent shall promptly notify Borrower Representative and Borrowers shall repay
such amount to Agent within three (3) Business Days of such demand. Nothing in
this Section 10.8(b) or elsewhere in this Agreement or the other Loan Documents
shall be deemed to require Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that Borrowers may have against any Lender as a result
of any default by such Lender hereunder. Unless Agent has received prior written
notice from a Lender that it does not intend to make its Pro Rata Share of each
Loan available to Agent because all or any of the conditions set forth in
Section 3.2 have not been satisfied to the extent that Agent advances funds to
any Borrower on behalf of any Lender and is not reimbursed therefor on the same
Business Day as such Advance is made, Agent shall be entitled to retain for its
account all interest accrued on such Advance until reimbursed by such Lender.

(c) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any Insolvency Law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

(d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Advance, reimbursement of any Letter of Credit Obligation or any payment
required by it hereunder or to purchase any participation in any Swing Line Loan
to be made or purchased by it on the date specified therefor shall not relieve
any other Lender (each such other Lender, an “Other Lender”) of its obligations
to make such Advance or purchase such participation on such date, but neither
any Other Lender nor Agent shall be responsible for the failure of any
Non-Funding Lender to make an Advance, purchase a participation or make any
other payment required hereunder subject to the reallocation provisions in
Sections 2.2(b)(i) and 2.1(b)(iii). Notwithstanding anything set forth herein to
the contrary, a Non-Funding Lender shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a “Lender” (or be, or
have its Loans and Commitments, included in the determination of “Requisite
Lenders”, “Supermajority Lenders” or “Lenders directly affected” hereunder) for
any voting or consent rights under or with respect to any Loan Document except
with respect to any amendment, modification or consent described in
Section 12.2(c)(i)-(iv) that directly affects such Non-Funding Lender. Moreover,
for the purposes of determining Requisite

 

176



--------------------------------------------------------------------------------

Lenders and Supermajority Lenders, the Loans and Commitments held by any
Non-Funding Lender shall be excluded from the total Loans and Commitments
outstanding. At Borrower Representative’s request, Agent or a Person reasonably
acceptable to Agent shall have the right with Agent’s reasonable consent and in
Agent’s sole discretion (but shall have no obligation) to purchase from any
Non-Funding Lender, and each Non-Funding Lender agrees that it shall, at Agent’s
request, sell and assign to Agent or such Person, all of the Commitments of that
Non-Funding Lender for an amount equal to the principal balance of all Loans
held by such Non-Funding Lender and all accrued interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment Agreement. In the event that a Non-Funding
Lender does not execute an Assignment Agreement pursuant to Section 11.1 within
five (5) Business Days after receipt by such Non-Funding Lender of notice of
replacement pursuant to this Section 10.8(d) and presentation to such
Non-Funding Lender of an Assignment Agreement evidencing an assignment pursuant
to this Section 10.8(d), Agent shall be entitled (but not obligated) to execute
such an Assignment Agreement on behalf of such Non-Funding Lender, and any such
Assignment Agreement so executed by the replacement Lender and Agent, shall be
effective for purposes of this Section 10.8(d) and Section 11.1.

(e) Dissemination of Information. Agent shall not be required to deliver to any
Lender originals or copies of any documents, instruments, notices,
communications or other information received by Agent from any Credit Party, any
Subsidiary, any Lender or any other Person under or in connection with this
Agreement or any other Loan Document except (i) as specifically provided for in
this Agreement or any other Loan Document, and (ii) as specifically requested
from time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of Agent at the time of receipt of such request and then only in
accordance with such specific request.

10.9 Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (other than exercising any rights of setoff) without
first obtaining the prior written consent of Agent and Requisite Lenders, it
being the intent of Lenders that any such action to protect or enforce rights
under this Agreement and the Notes shall be taken in concert and at the
direction or with the consent of Agent or Requisite Lenders; provided, however,
that (i) each Lender shall be entitled to file a proof of claim in any
proceeding under any Insolvency Law to the extent that such Lender disagrees
with Agent’s composite proof of claim filed on behalf of all Lenders, (ii) each
Lender shall be entitled to vote its claim with respect to any plan of
reorganization in any proceeding under any Insolvency Law and, (iii) each Lender
shall be entitled to pursue its deficiency claim after liquidation of all or
substantially all of the Collateral and application of the proceeds therefrom.

10.10 Procedures. Agent is hereby authorized by each Credit Party and each other
Person to whom any Obligations are owed to establish procedures (and to amend
such procedures from time to time) to facilitate administration and servicing of
the Loans and other matters incidental thereto. Without limiting the generality
of the foregoing, Agent is hereby authorized to establish procedures to make
available or deliver, or to accept, notices, documents

 

177



--------------------------------------------------------------------------------

and similar items on, by posting to or submitting and/or completion on,
E-Systems. The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete in all material respects except as expressly noted in such
communication or otherwise on such E-System.

10.11 Collateral Matters.

(a) Lenders hereby irrevocably authorize and direct Agent to release any Liens
upon any Collateral (and any such Liens shall be automatically released, without
any action by Agent or any other Person), (i) upon the Termination Date; (ii) in
respect of property of any Subsidiary being sold or disposed of or transferred
(including property owned by any Subsidiary being sold or disposed of or
transferred) if the sale or Disposition or transfer is made in compliance with
this Agreement and the Loan Documents (or otherwise is not prohibited) (and
Agent may, in its discretion, request, and rely conclusively without further
inquiry on a certificate from the Borrower certifying as such prior to Agent
taking any action to evidence such release) or such sale or Disposition is
approved by the Requisite Lenders (or such greater number of Lenders as may be
required under Section 12.2); (iii) to the extent the applicable Collateral is
or becomes Excluded Property and/or Excluded Principal Property; (iv) to the
extent the applicable Collateral constitutes property leased to Credit Parties
under a lease which has expired or been terminated in a transaction permitted
under this Agreement; (v) to the extent the Credit Party owning such Collateral
is released from its Obligations hereunder (pursuant to Section 13.11 or
otherwise); or (vi) as required by the terms of the ABL Intercreditor Agreement.
Upon request by Agent or Parent Borrower at any time, Lenders will confirm in
writing Agent’s authority to release any Lien upon particular types or items of
Collateral pursuant to this Section 10.11. In addition, the Lenders hereby
authorize Agent, to subordinate any Lien granted to or held by Agent upon any
Collateral to any Lien on such asset permitted pursuant to paragraph (6)(C) of
the definition of Permitted Lien. In addition, the Guaranty of the Obligations
by, and the liens on the assets of, any Restricted Subsidiary which is
designated as an Unrestricted Subsidiary will automatically be terminated and
released at the time of such designation.

(b) Promptly, and in any event not later than five (5) Business Days’ following
written request by Parent Borrower, Agent shall (and is hereby irrevocably
authorized and directed by Lenders to) execute such documents as may be
necessary to evidence the release (or subordination) of its Liens upon such
Collateral as contemplated by Section 10.11(a); provided, however, that
(i) Agent shall not be required to execute any such document on terms which, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of Credit Parties in respect of) all interests retained by
Credit Parties, including the proceeds of any sale, all of which shall continue
to constitute part of the Collateral to the extent contemplated by the
Collateral Documents. Co-Collateral Agent shall act in concert with

 

178



--------------------------------------------------------------------------------

Agent in matters delegated to the both of them under this Agreement; however, in
the event of any disagreement or dispute between Agent and Co-Collateral Agent
in any such matter, the determination or decision of Agent shall, in all cases,
control.

10.12 Additional Agents. None of the Lenders or other entities identified on the
facing page of this Agreement as a “syndication agent”, “documentation agent”,
“arranger” or “bookrunner” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document other
than those applicable to all Lenders as such. No Agent, Lender, “syndication
agent”, “documentation agent”, “arranger” or “bookrunner” has any fiduciary
relationship with or duty to any Credit Party arising out of or in connection
with this Agreement or any of the other Loan Documents, and the relationship
between Agent and Lenders, on one hand, and the Credit Parties, on the other
hand, in connection herewith or with such other Loan Documents is solely that of
debtor and creditor. Without limiting the foregoing, none of the Lenders so
identified shall have or be deemed to have any fiduciary relationship with any
other Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other entities so identified in deciding to enter
into this Agreement or any other Loan Document or in taking or not taking action
hereunder or thereunder. If necessary or appropriate Agent may appoint a Person
to serve as separate collateral agent under any Loan Document. Each right and
remedy intended to be available to Agent under the Loan Document shall also be
vested in Agent. Secured Parties shall execute and deliver any instrument or
agreement that Agent may request to effect such appointment. If such Person
appointed by Agent shall die, dissolve, become incapable of acting, resign or be
removed, then all the rights and remedies of Agent, to the extent permitted by
applicable law, shall vest in and be exercised by Agent until appointment of a
new agent.

10.13 Distribution of Materials to Lenders and L/C Issuers.

(a) Borrowers acknowledge and agree that the Loan Documents and all reports,
notices, communications and other information or materials provided or delivered
by, or on behalf of, Borrowers hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available
to, the Lenders and L/C Issuers by posting such Borrower Materials on an
E-System (the “Borrower Workspace”). Borrowers authorize Agent to download
copies of its logos from its website and post copies thereof on the Borrower
Workspace. Borrowers hereby acknowledge that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive MNPI) (each, a
“Public Lender”). Borrowers hereby agree that they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (i) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” Borrowers shall be deemed to have
authorized Agent and the Lenders to treat such Borrower Materials as either
publicly available information or not material information (although it may be
sensitive, confidential and proprietary) with respect to Borrowers, their
Subsidiaries or their securities for purposes of United States federal and state
securities laws, (iii) all the Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Borrower Workspace designated
“Public Investor”, and (iv) Agent shall be entitled to treat any Borrower
Materials

 

179



--------------------------------------------------------------------------------

that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Borrower Workspace not designated “Public Investor.”

(b) Each Lender and L/C Issuer represents, warrants, acknowledges and agrees
that (i) the Borrower Materials may contain MNPI concerning Borrowers, their
Affiliates or their securities, (ii) it has developed compliance policies and
procedures regarding the handling and use of MNPI, and (iii) it shall use all
such Borrower Materials in accordance with Section 12.8 and any applicable laws
and regulations, including federal and state securities laws and regulations.

(c) If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning Borrowers, their Affiliates or their securities, such Lender or L/C
Issuer acknowledges that, notwithstanding such election, Agent and/or Borrowers
will, from time to time, make available syndicate-information (which may contain
MNPI) as required by the terms of, or in the course of administering the credit
facilities, including this Agreement and the other Loan Documents, to the credit
contact(s) identified for receipt of such information on the Lender’s or L/C
Issuer’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s or L/C Issuer’s compliance policies and Contractual Obligations and
applicable law, including federal and state securities laws; provided that if
such contact is not so identified in such questionnaire, the relevant Lender or
L/C Issuer hereby agrees to promptly (and in any event within one (1) Business
Day) provide such a contact to Agent and Borrower Representative upon oral or
written request therefor by Agent or Borrower Representative. Notwithstanding
such Lender’s or L/C Issuer’s election to abstain from receiving MNPI, such
Lender or L/C Issuer acknowledges that if such Lender or L/C Issuer chooses to
communicate with Agent, it assumes the risk of receiving MNPI concerning
Borrowers, their Affiliates or their securities.

10.14 Agent. Notwithstanding anything to the contrary set forth in this
Agreement, all determinations of Agent under the Loan Documents shall be made by
Agent.

10.15 Intercreditor Agreement. The Lenders and the other Secured Parties hereby
irrevocably authorize and instruct Agent to, without any further consent of any
Lender or any other Secured Party, amend, extend, supplement, restate, replace,
waive or otherwise modify the ABL Intercreditor Agreement, provided that (i) the
consent of the Co-Collateral Agents shall be required in connection with any
amendment, extension, supplement, restatement, replacement, waiver or
modification, other than any amendment, extension, supplement, restatement,
replacement, waiver or modification of the type described in clause (i) or
(ii) of Section 12.2 (g) and (ii) no such amendment, extension, supplement,
restatement, replacement, waiver or modification (other than any such amendment,
extension, supplement, restatement, replacement, waiver or modification of the
type described in clause (i) or (ii) of Section 12.2(g)) shall modify the terms
of the ABL Intercreditor Agreement in any manner that is adverse to the Secured
Parties in any material respect. The Lenders and the other Secured Parties
irrevocably agree that (x) Agent may rely exclusively on a certificate of an
Officer of Parent Borrower as to whether the Liens governed by the ABL
Intercreditor Agreement and the priority of such Liens as contemplated thereby
are not prohibited and (y) the ABL Intercreditor Agreement entered into by Agent
shall be binding on the Secured Parties, and each Lender and the other Secured
Parties

 

180



--------------------------------------------------------------------------------

hereby agrees that it will take no actions contrary to the provisions of, if
entered into and if applicable, the ABL Intercreditor Agreement. The foregoing
provisions are intended as an inducement to any provider of any Indebtedness not
prohibited by Section 7.1 hereof to extend credit to the Credit Parties and such
persons are intended third-party beneficiaries of such provisions.

11. ASSIGNMENT AND PARTICIPATIONS; SUCCESSORS AND ASSIGNS

11.1 Assignment and Participations.

(a) Subject to the terms of this Section 11.1, any Lender may make an
assignment, or sell participations in, at any time or times, the Loan Documents,
Loans, Letter of Credit Obligations and any Commitment or any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder, to an Eligible Assignee. Any assignment by a Lender
shall be subject to the following conditions:

(i) Assignment Agreement. Any assignment by a Lender shall require (A) the
execution of an assignment agreement (the “Assignment Agreement”) substantially
in the form attached hereto as Exhibit 11.1(a) or otherwise in form and
substance reasonably satisfactory to and acknowledged by Agent and (B) the
payment of a processing and recordation fee of $3,500 by the assignor or
assignee to Agent (unless such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund). Agent, acting as Borrowers’ agent, shall maintain
at one of its offices listed in Section 12.10 (as may be updated from time to
time pursuant to Section 12.10), a copy of each Assignment Agreement delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of each Lender pursuant to the terms hereof from
time to time (the “Register”). Agent shall accept and record into the Register
each Assignment Agreement that it receives which is executed and delivered in
accordance with the terms of this Agreement. The entries in the Register shall
be conclusive, absent manifest error, and Borrowers, Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by
Borrowers and the Lenders, at any reasonable time and from time to time upon
reasonable prior notice.

(ii) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in Section 11.1(a)(ii)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment Agreement with respect to
such assignment is delivered to Agent or, if

 

181



--------------------------------------------------------------------------------

“Effective Date” is specified in the Assignment Agreement, as of the Effective
Date) shall not be less than $5,000,000, and in increments of $1,000,000, unless
each of (1) Agent and (2) so long as no Event of Default under Sections 9.1 (a),
(j) or (k) has occurred and is continuing, Borrowers, otherwise consent (each
such consent not to be unreasonably withheld or delayed, and Borrowers shall be
deemed to have consented to such assignment unless Borrower Representative shall
have objected thereto by written notice to Agent within ten (10) Business Days
after having received such Assignment Agreement).

(iii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this Section 11.1(a)(iii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
tranches on a non-pro rata basis (if any).

(iv) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 11.1(a)(ii)(B) and, in addition:

(A) the consent of Borrowers for any assignment (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required unless (x) an
Event of Default has occurred and is continuing at the time of such assignment
or (y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund or (z) such assignment is to or by MSSF in connection with the initial
syndication of the Loans and Commitments; provided that Borrowers shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Agent within ten (10) Business Days after having received
written notice thereof;

(B) the consent of Agent (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required for assignments in respect of any
Revolving Loan or Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund;

(C) the consent of each L/C Issuer (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for any assignment in
respect of the Swing Line Loans.

(b) In the case of an assignment by a Lender under this Section 11.1, the
assignee shall have, to the extent of such assignment, the same rights, benefits
and obligations as all other Lenders hereunder. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitments or
assigned portion thereof from and after the date of such assignment. Each
Borrower hereby acknowledges and agrees that any assignment shall give rise to a
direct obligation of Borrowers to the assignee and that the assignee shall be

 

182



--------------------------------------------------------------------------------

considered to be a “Lender”. In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment. In the event Agent or any
Lender assigns or otherwise transfers all or any part of the Obligations, Agent
or any such Lender shall so notify Borrowers and Borrowers shall, upon the
request of Agent or such Lender, execute new Notes in exchange for the Notes, if
any, being assigned. Notwithstanding the foregoing provisions of this
Section 11.1, (i) any Lender may at any time pledge the Obligations held by it
and such Lender’s rights under this Agreement and the other Loan Documents to a
Federal Reserve Bank, and any Lender that is an investment fund may assign the
Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to another investment fund managed by the same investment
advisor; provided, that no such pledge to a Federal Reserve Bank shall release
such Lender from such Lender’s obligations hereunder or under any other Loan
Document and (ii) no assignment shall be made to any Credit Party, any
Subsidiary of a Credit Party or any Affiliate of a Credit Party.

(c) A Lender may at any time, without consent of or notice to any Borrower or
Agent, sell participations to any Person (other than a natural person or Parent
Borrower, any Subsidiary or any Affiliate thereof, or any Disqualified
Institution (to the extent that the list of Disqualified Institutions have been
made available to all Lenders) in all or a portion of such Lender’s rights
and/or obligations under this Agreement; provided that any participation by a
Lender of all or any part of its Commitments shall be made with the
understanding that all amounts payable by Borrowers hereunder shall be
determined as if that Lender had not sold such participation, and that the
holder of any such participation shall not be entitled to require such Lender to
take or omit to take any action hereunder except actions directly affecting
(i) any reduction in the principal amount of, or interest rate or Fees payable
with respect to, the Loans participated; (ii) any extension of the final
maturity date thereof; and (iii) any release of all or substantially all of the
Collateral or the value of the Guarantees (other than in accordance with the
terms of this Agreement, the Collateral Documents or the other Loan Documents).
Solely for purposes of Sections 2.11, 2.13 and 2.14 each Borrower acknowledges
and agrees that a participation shall give rise to an obligation of Borrowers to
the participant and the participant shall be considered to be a “Lender”;
provided, that, such participant (A) shall not be entitled to receive any
greater payment under Sections 2.13 and 2.14 than the applicable Lender from
whom it received its participation would have been entitled to receive with
respect to the participation sold to such participant and (B) complies with the
provisions of Sections 2.13(d), 2.14(d) and 2.14(g) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrowers, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive

 

183



--------------------------------------------------------------------------------

absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register. Except as set forth in
this paragraph, no Borrower or Credit Party shall have any obligation or duty to
any participant and shall continue to deal solely and directly with the Lender
selling the participation. Neither Agent nor any Lender (other than the Lender
selling a participation) shall have any duty to any participant and may continue
to deal solely with the Lender selling a participation as if no such sale had
occurred. Notwithstanding anything to the contrary contained in the Loan
Documents, no Lender may assign or sell a participation to any Person that is
not an Eligible Assignee and participations shall not require Borrowers’ or
Agent’s prior written consent.

(d) Except as expressly provided in this Section 11.1, no Lender shall, as
between Borrowers and that Lender, or Agent and that Lender, be relieved of any
of its obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations owed to such Lender.

(e) Any Lender may furnish information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 12.8.

(f) No Lender shall assign or sell participations in any portion of its Loans or
Commitments to a potential Lender or participant, if, as of the date of the
proposed assignment or sale, the assignee Lender or participant would be subject
to capital adequacy or similar requirements under Section 2.14(a), increased
costs under Section 2.14(b), an inability to fund LIBOR Loans under
Section 2.14(c), or withholding taxes in accordance with Section 2.13(a).

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”), may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing by the Granting Lender to Agent and Borrowers, the
option to provide to Borrowers all or any part of any Loans that such Granting
Lender would otherwise be obligated to make to Borrowers pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan; and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if such Loan were made by such Granting Lender. No
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). Any
SPC may (i) with notice to, but without the prior written consent of, Borrowers
and Agent assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by Borrowers and Agent)

 

184



--------------------------------------------------------------------------------

providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guaranty or credit or
liquidity enhancement to such SPC. This Section 11.1(g) may not be amended
without the prior written consent of each Granting Lender, all or any of whose
Loans are being funded by an SPC at the time of such amendment. For the
avoidance of doubt, the Granting Lender shall for all purposes, including,
without limitation, the approval of any amendment or waiver of any provision of
any Loan Document or the obligation to pay any amount otherwise payable by the
Granting Lender under the Loan Documents, continue to be the Lender of record
hereunder.

11.2 Successors and Assigns. This Agreement and the other Loan Documents is
binding on and inures to the benefit of each Credit Party, Agent, Co-Collateral
Agent, Lender and their respective successors and assigns (including, in the
case of any Credit Party, a debtor-in-possession on behalf of such Credit
Party), except as otherwise provided herein or therein. No Credit Party may
assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder or under any of the other Loan Documents without
the prior express written consent of Agent and all of the Lenders; provided that
Agent and the Lenders shall be deemed to have consented to any assignment,
transfer, hypothecation or conveyance of rights, benefits, obligations or duties
to any successor of a Credit Party as a result of the consummation of a merger,
consolidation, amalgamation or other fundamental change or transaction permitted
under Section 7. Any such purported assignment, transfer, hypothecation or other
conveyance by any Credit Party without the prior express written consent of
Agent and all of the Lenders shall be void. The terms and provisions of this
Agreement are for the purpose of defining the relative rights and obligations of
each Credit Party, Agent, Co-Collateral Agent and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents (other than the Indemnified Persons).

11.3 Certain Prohibitions. No assignment or participation may be made to any
Borrower, any Affiliate of any Borrower, Non-Funding Lender or a natural person.

12. MISCELLANEOUS

12.1 Complete Agreement; Modification of Agreement. This Agreement shall become
effective when it shall have been executed by Borrowers, the other Credit
Parties signatory hereto, the Lenders, the L/C Issuers, Agent and Co-Collateral
Agent. Thereafter, it shall be binding upon and inure to the benefit of, but
only to the benefit of, Borrowers, the other Credit Parties party hereto, Agent,
Co-Collateral Agents, the Swing Line Lender, each L/C Issuer and each Lender,
their respective successors and permitted assigns. Except as expressly provided
in any Loan Document, none of any Borrower, any other Credit Party, any Lender,
any L/C Issuer or Agent shall have the right to assign any rights or obligations
hereunder or any interest herein. The Loan Documents constitute the complete
agreement between the parties with respect to the subject matter thereof and may
not be modified, altered or amended except as set forth in Section 12.2. Any
letter of interest, commitment letter, fee letter or confidentiality agreement,
if any, between any Credit Party and any Agent or any Lender or any of their
respective Affiliates,

 

185



--------------------------------------------------------------------------------

predating this Agreement and relating to a financing of substantially similar
form, purpose or effect shall be superseded by this Agreement.

12.2 Amendments and Waivers.

(a) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Borrowers and by Requisite Lenders, Supermajority Lenders or all
directly and adversely affected Lenders as provided in Section 12.2(c). Except
as set forth in clauses (b) and (c) below, all such amendments, modifications,
terminations or waivers requiring the consent of any Lenders shall require the
written consent of Requisite Lenders.

(b) No amendment, modification, termination or waiver of or consent with respect
to any provision of this Agreement that waives compliance with the conditions
precedent set forth in Section 3.1 or Section 3.2 to the making of any Loan or
the incurrence of any Letter of Credit Obligations shall be effective unless the
same shall be in writing and signed by Requisite Lenders and Borrowers.
Notwithstanding the immediately preceding sentence, no amendment or modification
with respect to any provision of this Agreement that either (i) increases the
advance rates with respect to the Borrowing Base above those in existence on the
Restatement Date or (ii) amends or modifies the definition of Borrowing Base or
any defined term used therein (to the extent such amendment or modification
would have the effect of making more credit available) shall be effective unless
the same shall be in writing and signed by Agent, Supermajority Lenders and
Borrowers. Notwithstanding anything contained in this Agreement to the contrary,
no waiver or consent with respect to any Default or any Event of Default shall
be effective for purposes of the conditions precedent to the making of Loans or
the incurrence of Letter of Credit Obligations set forth in Section 3.2 unless
the same shall be in writing and signed by Agent and Requisite Lenders.

(c) No amendment, modification, termination or waiver shall, unless in writing
and signed by Agent and each Lender and L/C Issuer directly affected thereby:
(i) increase the principal amount of any Lender’s Commitment (which action shall
be deemed only to affect those Lenders whose Commitments are increased);
(ii) reduce the principal of, rate of interest on, composition of interest on
(i.e., cash pay or payment-in-kind) or Fees payable with respect to any Loan or
Letter of Credit Obligations of any affected Lender (provided, however, in each
case, the waiver of any Default or Event of Default or the implementation or
revocation of Default Rate interest shall not constitute a reduction in the rate
of interest or any Fee); (iii) extend the final maturity date of the principal
amount of any Loan of any Lender; (iv) waive, forgive, defer, extend or postpone
any payment of interest or Fees or other Obligations as to any affected Lender
(provided, however, in each case, the waiver of any Default or Event of Default
or the implementation or revocation of Default Rate interest shall not
constitute a reduction in the rate of interest or any Fee); (v) release all or
substantially all of the Guaranties or, except as otherwise permitted herein or
in the other Loan Documents, release (or, except as contemplated by the ABL
Intercreditor Agreement, subordinate the Lien of Agent in), or permit any Credit
Party to sell or otherwise dispose of all

 

186



--------------------------------------------------------------------------------

or substantially all of the Collateral (which action shall be deemed to directly
affect all Lenders and all L/C Issuers); (vi) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans that shall
be required for Lenders or any of them to take any action hereunder; (vii) amend
or waive this Section 12.2 or the definitions of the term “Requisite Lenders” or
“Supermajority Lenders”; (viii) amend the allocation and waterfalls in
Section 2.9 or (ix) amend the definition of Pro Rata Share or Section 10.7.
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of Agent or L/C Issuer, under this Agreement or any other Loan
Document, including any increase in the L/C Sublimit or any release any Guaranty
requiring a writing signed by all of the Lenders or release of any Collateral
requiring a writing signed by all Lenders, shall be effective unless in writing
and signed by Agent or L/C Issuer, as the case may be, in addition to Lenders
required hereinabove to take such action. Notwithstanding anything in this
Section 12.2 to the contrary, this Agreement and the other Loan Documents may be
amended by Agent, Co-Collateral Agents and each Credit Party party thereto in
accordance with Sections 2.16, to incorporate the terms of any Incremental
Revolving Loans or increased Commitments and the related Loans thereunder and to
provide for non-Pro Rata borrowings and payments of any amounts hereunder as
between the Loans and any Incremental Revolving Loans, or increased Commitments
in connection therewith, in each case with the consent of Agent but without the
consent of any Lender. Each amendment, modification, termination or waiver shall
be effective only in the specific instance and for the specific purpose for
which it was given. No amendment, modification, termination or waiver shall be
required for Agent to take additional Collateral pursuant to any Loan Document.
No amendment, modification, termination or waiver of any provision of any Note
shall be effective without the written concurrence of the holder of that Note.
No notice to or demand on any Credit Party in any case shall entitle such Credit
Party or any other Credit Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 12.2 shall be binding upon
each holder of the Obligations at the time outstanding and each future holder of
the Obligations. Any amendment, modification, waiver, consent, termination or
release of any Bank Product Documents or Secured Hedge Agreement may be effected
by the parties thereto without the consent of the Lenders.

(d) If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders or all directly and adversely
affected Lenders, the consent of Requisite Lenders is obtained, but the consent
of other Lenders whose consent is required is not obtained (any such Lender
whose consent is not obtained as described in this Section 12.2(d) being
referred to as a “Non-Consenting Lender”), then, with respect to this
Section 12.2(d), so long as Agent is not a Non-Consenting Lender, at Borrower
Representative’s request, Agent or a Person reasonably acceptable to Agent shall
have the right with Agent’s consent (but shall have no obligation) to purchase
from any such Non-Consenting Lenders, and any such Non-Consenting Lenders agree
that they shall, upon Agent’s request, sell and assign to Agent or such Person,
all of the Commitments of any such Non-Consenting Lenders for an amount equal to
the principal balance of all Loans held by such Non-Consenting Lenders and all
accrued interest and Fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment
Agreement. In the event that a Non-Consenting Lender does not execute an
Assignment

 

187



--------------------------------------------------------------------------------

Agreement pursuant to Section 11.1 within five (5) Business Days after receipt
by such Non-Consenting Lender of notice of replacement pursuant to this
Section 12.2(d) and presentation to such Non-Consenting Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 12.2(d), Borrower
Representative shall be entitled (but not obligated) to execute such Assignment
Agreement on behalf of any such Non-Consenting Lender, and any such Assignment
Agreement so executed by Borrower Representative, the replacement Lender and
Agent, shall be effective for purposes of this Section 12.2(d) and Section 11.1.

(e) Upon the Termination Date, Agent shall deliver to Borrowers termination
statements, security releases and other documents necessary or appropriate to
evidence the termination of the Liens securing payment of the Obligations.

(f) Notwithstanding anything to the contrary contained in this Section 12.2, in
the event that Borrowers request that this Agreement be modified or amended in a
manner that would require the unanimous consent of all of the Lenders and such
modification or amendment is agreed to by the Requisite Lenders, then with the
consent of Borrower Representative, Agent and the Requisite Lenders, Borrower
Representative, Agent and the Requisite Lenders shall be permitted to amend this
Agreement without the consent of the Non-Consenting Lenders to provide for
(i) the termination of the Commitment of each Non-Consenting Lender at the
election of Borrower Representative, Agent and the Requisite Lenders,
(ii) simultaneously with the Commitment termination provided for in the
foregoing clause (i), the addition to this Agreement of one or more other
financial institutions (each of which shall be acceptable to Agent), or an
increase in the Commitment of one or more of the Requisite Lenders (with the
written consent thereof), so that the total Commitment after giving effect to
such amendment shall be in the same amount as the total Commitment immediately
before giving effect to such amendment, so long as such new or increased
Commitments are on the same terms and provisions (including, without limitation,
economic terms with respect to interest rates, pricing, fees, maturity date,
etc.) as the Commitment terminated pursuant to the foregoing clause (i),
(iii) if any Loans are outstanding at the time of such amendment, the making of
such additional Loans by such new financial institutions or Requisite Lender(s),
as the case may be, as may be necessary to repay in full, at par, the
outstanding Loans of the Non-Consenting Lenders immediately before giving effect
to such amendment and (iv) such other modifications to this Agreement as may be
appropriate to effect the foregoing clauses (i)-(iii).

(g) Notwithstanding the foregoing, no Lender’s consent is required to enter into
any amendment, extension, supplement, restatement, replacement, waiver or other
modification to the ABL Intercreditor Agreement (i) that is for the purpose of
adding the holders of Indebtedness permitted hereunder (or a Senior
Representative with respect thereto) as parties thereto, as expressly
contemplated by the terms of the ABL Intercreditor Agreement (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor or subordination agreement as, in the good faith
determination of Agent, are required to effectuate the foregoing; provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders), (ii) that is expressly contemplated by the ABL Intercreditor
Agreement or (iii) that is otherwise permitted by

 

188



--------------------------------------------------------------------------------

Section 10.15 hereof; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of Agent hereunder or under any
other Loan Document without the prior written consent of Agent, as applicable.

(h) Further, notwithstanding anything to the contrary contained in this
Section 12.2, technical and conforming modifications to the Loan Documents may
be made with the consent of Parent Borrower and Agent (but without the consent
of any Lender) to the extent necessary to cure any ambiguity, omission, defect
or inconsistency; provided, that Agent shall notify the Lenders of any such
proposed modifications and no such modification shall become effective if the
Requisite Lenders have objected thereto within five (5) Business Days after the
delivery of such notice.

12.3 Fees and Expenses. Parent Borrower shall reimburse (or shall cause to be
reimbursed): (i) Agent, Co-Collateral Agents and Lead Arrangers for all
reasonable documented fees, reasonable documented out-of-pocket costs and
expenses (including the reasonable documented fees and reasonable documented
out-of-pocket expenses of one firm of counsel); and (ii) Agent, Co-Collateral
Agents and Lead Arrangers (and, with respect to clauses (b), (c) and (d) below,
all Lenders and all L/C Issuers for all reasonable documented out-of-pocket
fees, costs and expenses, including the reasonable documented fees, reasonable
documented out-of-pocket costs and expenses of one firm of counsel for Agent,
Co-Collateral Agents, Lead Arrangers, L/C Issuers and Lenders, taken as a whole,
and a single local counsel in each relevant jurisdiction and in the case of an
actual or potential conflict of interest where Agent, any Co-Collateral Agent,
any Lead Arranger, any L/C Issuer or any Lender affected by such conflict
informs Agent of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Person), incurred in connection with
the negotiation, preparation and filing and/or recordation of the Loan
Documents, and incurred in connection with:

(a) any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or advice in connection with the
syndication and administration of the Loans made pursuant hereto or its rights
hereunder or thereunder;

(b) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Co-Collateral Agent, any L/C Issuer, any Lender, any
Credit Party or any other Person and whether as a party, witness or otherwise)
in any way relating to the Collateral, any of the Loan Documents and the
transactions contemplated thereby or any other agreement to be executed or
delivered in connection herewith or therewith, including any litigation,
contest, dispute, suit, case, proceeding or action, and any appeal or review
thereof; in connection with a case commenced by or against any or all of the
Credit Parties or any other

Person that may be obligated to Agent by virtue of the Loan Documents; including
any such litigation, contest, dispute, suit, proceeding or action arising in
connection with any work-out or restructuring of the Loans during the pendency
of one or more Events of Default; provided, that no Person shall be entitled to
reimbursement under this clause (b) in respect of any litigation, contest,
dispute, suit, proceeding or action to the extent any of the foregoing results
from such Person’s (or such Person’s Related Person’s) gross negligence, bad
faith, material breach or willful misconduct (in each case as determined by a
court of competent jurisdiction in a final and non-appealable judgment);
provided, further, that no Indemnified Person will be

 

189



--------------------------------------------------------------------------------

indemnified for any such cost, expense or liability to the extent of any dispute
solely among Indemnified Persons other than claims against Agent, in such
capacity in connection with fulfilling any such roles;

(c) any attempt to enforce any remedies of Agent against any or all of the
Credit Parties or any other Person that may be obligated to Agent or any Lender
by virtue of any of the Loan Documents, including any such attempt to enforce
any such remedies in the course of any work-out or restructuring of the
Obligations during the pendency of one or more Events of Default;

(d) any workout or restructuring of the Obligations upon the occurrence and
during the continuance of one or more Events of Default; and

(e) efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) subject to the limitations contained herein verify, protect,
evaluate, assess, appraise, audit, collect, sell, liquidate or otherwise dispose
of any of the Collateral; including, as to each of clauses (a) through
(d) above, all reasonable and documented professionals fees, including, but not
limited to appraisers’, field examiners’ and attorneys’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all reasonable documented
out-of-pocket expenses, costs, charges and other fees incurred by such
professionals in connection with or relating to any of the events or actions
described in this Section 12.3. All amounts under this Section 12.3 shall be
payable no later than 20 days after written demand therefore (together with
reasonably detailed supporting documentation submitted to a Financial Officer of
Borrower Representative).

12.4 No Waiver. Agent’s, any L/C Issuer’s or any Lender’s failure, at any time
or times, to require strict performance by the Credit Parties of any provision
of this Agreement or any other Loan Document shall not waive, affect or diminish
any right of Agent, such L/C Issuer or such Lender thereafter to demand strict
compliance and performance herewith or therewith. Any suspension or waiver of an
Event of Default shall not suspend, waive or affect any other Event of Default
whether the same is prior or subsequent thereto and whether the same or of a
different type. Subject to the provisions of Section 12.2, none of the
undertakings, agreements,

warranties, covenants and representations of any Credit Party contained in this
Agreement or any of the other Loan Documents and no Default or Event of Default
by any Credit Party shall be deemed to have been suspended or waived by Agent or
any Lender, unless such waiver or suspension is by an instrument in writing
signed by an officer of or other authorized employee of Agent and the applicable
Requisite Lenders, and directed to Borrowers specifying such suspension or
waiver.

12.5 Remedies. Agent’s, Co-Collateral Agents’, L/C Issuers’ and Lenders’ rights
and remedies under this Agreement shall be cumulative and nonexclusive of any
other rights and remedies that Agent, any Co-Collateral Agent, any L/C Issuer or
any Lender may have under any other agreement, including the other Loan
Documents, by operation of law or otherwise. Recourse to the Collateral shall
not be required.

 

190



--------------------------------------------------------------------------------

12.6 Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement or such other Loan Document.

12.7 Conflict of Terms. Except as otherwise provided in this Agreement or any of
the other Loan Documents by specific reference to the applicable provisions of
this Agreement, if any provision contained in this Agreement conflicts with any
provision in any of the other Loan Documents, the provision contained in this
Agreement shall govern and control.

12.8 Confidentiality. Each Lender, each L/C Issuer Agent and each Co-Collateral
Agent agrees to maintain, the confidentiality of information obtained by it
pursuant to any Loan Document and designated in writing by any Credit Party as
confidential or disclosed under circumstances where it is reasonable to assume
that such information is confidential (the “Information”), except that such
Information may be disclosed by any Lender, any L/C Issuer, Agent (i) with
Borrower Representative’s consent, (ii) to Related Persons of such Lender, L/C
Issuer or Agent or any Co-Collateral Agent, as the case may be, that are advised
of the confidential nature of such Information and are instructed to keep such
Information confidential in accordance with the terms hereof, (iii) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this Section 12.8 or (B) available to such
Lender, L/C Issuer, Co-Collateral Agent or Agent or any of their Related
Persons, as the case may be, from a source (other than any Credit Party) not
known by them to be subject to disclosure restrictions, (iv) to the extent
disclosure is required by applicable law or other legal process or requested or
demanded by any Governmental Authority, including any governmental bank
regulatory authority (in which case Agent shall notify Borrower Representative,
to the extent not prohibited by law or legal process; provided that no notice
shall be required in the case of disclosure to bank regulatory authorities
having jurisdiction over Agent, any Co-Collateral Agent, any Lender or any L/C
Issuer), (v) to the extent necessary or customary for inclusion in league table
measurements, (vi) (A) to the National Association of Insurance Commissioners or
any similar organization, any examiner or any nationally recognized rating
agency or (B) otherwise to the extent consisting of general portfolio
information that does not identify Credit Parties, (vii) to current or
prospective assignees or participants, direct or contractual counterparties to
any Swap Contracts and to their respective Related Persons, in each case to the
extent such assignees, participants, counterparties or Related Persons agree to
be bound by provisions substantially similar to the provisions of this
Section 12.8 (and such Person

may disclose information to their respective Related Persons in accordance with
clause (ii) above), (viii) to any other party hereto, (ix) in connection with
the exercise or enforcement of any right or remedy under any Loan Document, in
connection with any litigation or other proceeding to which such Lender, L/C
Issuer, Co-Collateral Agent or Agent or any of their Related Persons is a party
or bound, or to the extent necessary to respond to public statements or
disclosures by Credit Parties or their Related Persons referring to a Lender,
L/C Issuer, Co-Collateral Agent or Agent or any of their Related Persons, (x) to
the National Association of Insurance Commissioners, CUSIP Service Bureau or any
similar organization,

 

191



--------------------------------------------------------------------------------

regulatory authority, examiner or nationally recognized ratings agency and
(xi) to any actual or prospective party (or its managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to Borrowers and their obligations, this
Agreement or payments hereunder, in each case to the extent such Persons agree
to be bound by provisions substantially similar to the provisions of this
Section 12.8. In the event of any conflict between the terms of this
Section 12.8 and those of any Loan Document, the terms of this Section 12.8
shall govern.

Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties acknowledge and agree that
(i) any obligations of confidentiality contained herein and therein do not apply
and have not applied to the federal tax treatment and federal tax structure of
the Loans (the “Tax Structure”) (and any related transactions or arrangements)
from the commencement of discussions between the parties, and (ii) each party
(and each of its employees, representatives or other agents) may disclose to any
and all persons, without limitation of any kind, the Tax Structure and all
materials of any kind (including opinions or other tax analyses) that are
provided to such party relating to the Tax Structure. The preceding sentence is
intended to cause the Tax Structure to be treated as not having been offered
under conditions of confidentiality for purposes of Section 1.6011-4(b)(3) (or
any successor provision) of the Treasury Regulations promulgated under
Section 6011 of the IRC, and shall be construed in a manner consistent with such
purpose. Each party hereto acknowledges that it has no proprietary or exclusive
rights to the Tax Structure.

12.9 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES. EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE
STATE OR FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK,
NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS RELATED TO THIS AGREEMENT OR TO ANY
MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS; PROVIDED, THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT
ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
NEW YORK COUNTY; PROVIDED, FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR

 

192



--------------------------------------------------------------------------------

OF AGENT. EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT
PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET
FORTH IN SECTION 12.10 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON
THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR FIVE (5) BUSINESS
DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL, PROPER POSTAGE PREPAID.

12.10 Notices.

(a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) the party to be notified and sent to the address or facsimile number
indicated in this Section 12.10 (or to such other address as may be hereafter
notified by the respective parties hereto), or (B) the party to be notified at
its address specified on the signature page of this Agreement or any applicable
Assignment Agreement, (ii) to the extent given by a Credit Party posted to any
E-System set up by or at the direction of Agent in an appropriate location or
(iii) addressed to such other address as shall be notified in writing (A) in the
case of Borrower Representative, Agent and Swing Line Lender, to the other
parties hereto and (B) in the case of all other parties, to Borrower
Representative and Agent. Transmission by electronic mail (including E-Fax, even
if transmitted to the fax numbers set forth in clause (i) above) shall not be
sufficient or effective to transmit any such notice under this clause (a) unless
such transmission is an available means to post to any E-System. Notice
addresses as of the Restatement Date shall be as set forth below:

 

  (i) If to Agent and MSSF as Co-Collateral Agent, at

Morgan Stanley Senior Funding, Inc.

1 New York Plaza, 41st Floor

New York, New York 10004

Telephone No.: (212) 507-6680

Email: msagency@morganstanley.com

with copies to:

Davis Polk & Wardwell LLP

 

193



--------------------------------------------------------------------------------

450 Lexington Avenue

New York, New York 10017

Attention: J.W. Perry

Fax No.: (212) 701-5949

Telephone No.: (212) 450-4949

 

  (ii) If to JPMorgan Chase Bank, N.A., as Co-Collateral Agent, at

JPMorgan Chase Bank, N.A.

277 Park Avenue, 22nd Floor

New York, NY 10172

Telephone No.: (212) 270-0324

Email: salvatore.p.demma@jpmorgan.com

with copies to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: J.W. Perry

Fax No.: (212) 701-5949

Telephone No.: (212) 450-4949

 

  (iii) If to any Borrower, to Borrower Representative, at

XPO Logistics, Inc.

Five Greenwich Office Park

Greenwich, Connecticut 06831

Attn: Gordon Devens

Fax: (203) 629-7073

Telephone No.: (203) 413-4003

Email: Gordon.devens@xpologistics.com

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Gregory E. Pessin

Fax: (212) 403-1359

Telephone No: (212) 403-2359

 

  (iv) If to any L/C Issuer: See Annex D

 

194



--------------------------------------------------------------------------------

(b) Effectiveness.

(i) All communications described in clause (a) above and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (i) if
delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service,
(iii) if delivered by mail, five (5) Business Days after deposit in the mail,
(iv) if delivered by facsimile or electronic mail (other than to post to an
E-System pursuant to clause (a) above) upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the date of such posting in an appropriate location and the date access
to such posting is given to the recipient thereof in accordance with the
standard procedures applicable to such E-System. Failure or delay in delivering
copies of any notice, demand, request, consent, approval, declaration or other
communication to any Person (other than Borrower Representative or Agent)
designated in Section 12.10 to receive copies shall in no way adversely affect
the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication. The giving of any notice required hereunder
may be waived in writing by the party entitled to receive such notice.

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete in all material respects (to the extent required under the
Loan Documents) except as expressly noted in such communication or E-System.

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its lending
office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

12.11 Section Titles. The Section titles and Table of Contents contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

12.12 Counterparts. This Agreement may be executed in any number of separate
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

12.13 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON

 

195



--------------------------------------------------------------------------------

AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
KNOWINGLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING
BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE,
AMONG AGENT, LENDERS, L/C ISSUERS AND ANY CREDIT PARTY ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.

12.14 Press Releases and Related Matters. Each Credit Party consents to the
publication by Agent or any Lender of customary advertising material relating to
the financing transactions contemplated by this Agreement using Borrower’s name,
product photographs, logo or trademark. Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

12.15 Reinstatement. This Agreement shall remain in full force and effect should
any petition be filed by or against Borrowers for liquidation or reorganization,
should Borrowers become insolvent or make an assignment for the benefit of any
creditor or creditors or should a receiver, interim receiver, receiver and
manager or trustee be appointed for all or any significant part of Borrowers’
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

12.16 Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 12.9 and 12.13, with its counsel.

12.17 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

12.18 Patriot Act Notice. Each Lender and Agent (for itself and not on behalf of
any Lender) hereby notifies the Credit Parties that pursuant to the requirements
of the Patriot Act, such Lender and Agent may be required to obtain, verify and
record information that identifies the Credit Parties, which information
includes the name and address of the Credit Parties and

 

196



--------------------------------------------------------------------------------

other information that will allow such Lender and Agent, as the case may be, to
identify the Credit Parties in accordance with the Patriot Act.

12.19 Currency Equivalency Generally; Change of Currency.

(a) For the purposes of making valuations or computations under this Agreement
(but not for purposes of the preparation of any financial statements delivered
pursuant hereto), and in particular, without limitation, for purposes of
valuations or computations under Sections 2.1, 2.2, 2.3, 4, 6, 7 and 9, unless
expressly provided otherwise, where a reference is made to a dollar amount the
amount is to be considered as the amount in Dollars and, therefore, each other
currency shall be converted into the Dollar Equivalent thereof.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as Agent may from time to time specify with Parent Borrower’s
consent to appropriately reflect a change in currency of any country and any
relevant market conventions or practices relating to such change in currency.

12.20 Judgment Currency.

(a) If, for the purpose of obtaining or enforcing judgment against any Credit
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this Section 12.20
referred to as the “Judgment Currency”) an amount due under any Loan Document in
Dollars (the “Obligation Currency”), the conversion shall be made at the rate of
exchange prevailing on the Business Day immediately preceding (i) the date of
actual payment of the amount due, in the case of any proceeding in the courts of
any jurisdiction that will give effect to such conversion being made on such
earlier date, or (ii) the date on which the judgment is given, in the case of
any proceeding in the courts of any other jurisdiction (the applicable date as
of which such conversion is made pursuant to this Section 12.20 being
hereinafter in this Section 12.20 referred to as the “Judgment Conversion
Date”).

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in Section 12.20(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Credit Party shall pay such additional amount (if
any, but in any event not a lesser amount) as may be necessary to ensure that
the amount actually received in the Judgment Currency, when converted at the
rate of exchange prevailing on the date of payment, will produce the amount of
the Obligation Currency which could have been purchased with the amount of the
Judgment Currency stipulated in the judgment or judicial order at the rate of
exchange prevailing on the Judgment Conversion Date. Any amount due from a
Credit Party under this Section 12.20(b) shall be due as a separate debt and
shall not be affected by judgment being obtained for any other amounts due under
or in respect of any of the Loan Documents.

 

197



--------------------------------------------------------------------------------

(c) The term “rate of exchange” in this Section 12.20 means the rate of exchange
at which Agent would, on the relevant date at or about 1:00 p.m. (New York
time), be prepared to sell the Obligation Currency against the Judgment
Currency.

12.21 Electronic Transmissions.

(a) Authorization. Subject to the provisions of Section 12.10(a), each of Agent,
Lenders, each Credit Party and each of their Related Persons, is authorized (but
not required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Loan Document and
the transactions contemplated therein. Each Borrower and each Lender party
hereto acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the use of Electronic Transmissions.

(b) Signatures. Subject to the provisions of Section 12.10(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C)(i) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any Code, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
applicable law governing such subject matter, (ii) each such posting that is not
readily capable of bearing either a signature or a reproduction of a signature
may be signed, and shall be deemed signed, by attaching to, or logically
associating with such posting, an E-Signature, upon which Agent, each
Co-Collateral Agent, each Lender and each Credit Party may rely and assume the
authenticity thereof, (iii) each such posting containing a signature, a
reproduction of a signature or an E-Signature shall, for all intents and
purposes, have the same effect and weight as a signed paper original and
(iv) each party hereto or beneficiary hereto agrees not to contest the validity
or enforceability of any posting on any E-System or E-Signature on any such
posting under the provisions of any applicable law requiring certain documents
to be in writing or signed; provided, however, that nothing herein shall limit
such party’s or beneficiary’s right to contest whether any posting to any
E-System or E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 12.10 and this Section 12.21, the separate
terms, conditions and privacy policy posted or referenced in such E-System (or
such terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY

 

198



--------------------------------------------------------------------------------

E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR
OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY
OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC
COMMUNICATION, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS. Each Borrower, each other Credit Party executing
this Agreement and each Lender agrees that Agent has no responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.

12.22 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

12.23 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Credit Parties, the Lenders, the
L/C Issuers, Agent, Co-Collateral Agents, Lead Arrangers, for the purposes of
Section 2.11, the Indemnified Persons and their permitted successors and
assigns, and no other Person shall be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents. Neither Agent nor any Lender nor
any Credit Party (except as otherwise specifically provided under the Loan
Documents) shall have any obligation to any Person not a party to this Agreement
or the other Loan Documents.

12.24 Relationships between Lenders and Credit Parties. Borrowers acknowledge
and agree that the Lenders are acting solely in the capacity of an arm’s length
contractual counterparty to Borrowers with respect to the Loans and other
financial accommodations contemplated hereby and not as a financial advisor or a
fiduciary to, or an agent of, Borrowers or any other Person. Additionally, no
Lender is advising Borrowers or any other Person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. Borrowers
shall consult with their own advisors concerning such matters and shall be
responsible for making their own independent investigation and appraisal of the
transactions contemplated hereby, and the Lenders shall have no responsibility
or liability to Borrowers with respect thereto. Any review by the Lenders of
Borrowers, the transactions contemplated hereby or other matters relating to
such transactions will be performed solely for the benefit of the Lenders and
shall not be on behalf of Borrowers.

12.25 ABL Intercreditor Agreement. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document: (a) the Liens granted to Agent for
the benefit of the Secured Parties pursuant to the Loan Documents and the
exercise of any right related to any U.S. Collateral shall be subject, in each
case, to the terms of the ABL Intercreditor Agreement, (b) in the event of any
conflict between the express terms and provisions of this Agreement or any other
Loan Document, on the one hand, and of the ABL Intercreditor Agreement, on the
other hand, the terms and provisions of the ABL Intercreditor Agreement shall
control, and (c) each

 

199



--------------------------------------------------------------------------------

Lender (and, by its acceptance of the benefits of any Collateral Document, each
other Secured Party) hereunder (i) acknowledges that it has received a copy of
the ABL Intercreditor Agreement, (b) agrees that it will be bound by and take no
actions contrary to the provisions of the ABL Intercreditor Agreement and
(c) authorizes and instructs Agent and, where applicable, each Co-Collateral
Agent, to execute the ABL Intercreditor Agreement on behalf of such Secured
Party and to enter into such amendments thereto as contemplated by
Section 12.2(g) hereof.

13. GUARANTY

13.1 Guaranty.

(a) Each U.S. Credit Party hereby agrees that such U.S. Credit Party is jointly
and severally liable for, and hereby absolutely and unconditionally guarantees
to Agent and Lenders and their respective successors and assigns, the full and
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Obligations owed or hereafter owing to Agent and Secured
Parties by each other Credit Party. Each Canadian Credit Party hereby agrees
that such Credit Party is jointly and severally liable for, and hereby
absolutely and unconditionally guarantees to Agent and Lenders and their
respective successors and assigns, the full and prompt payment (whether at
stated maturity, by acceleration or otherwise) and performance of, all
Obligations owed or hereafter owing to Agent and Secured Parties by each other
Canadian Credit Party. Each Credit Party agrees that its guaranty obligation
hereunder is a continuing guaranty of payment and performance and not of
collection, that its obligations under this Section 13 shall not be discharged
until the Termination Date, and that its obligations under this Section 13 shall
be absolute and unconditional, irrespective of, and unaffected by,

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Credit Party is or may become a
party;

(ii) the absence of any action to enforce this Agreement (including this
Section 13) or any other Loan Document or the waiver or consent by Agent and
Lenders with respect to any of the provisions thereof;

(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Agent and Lenders in respect thereof (including the release of any
such security);

(iv) the insolvency of any Credit Party;

(v) any amendment, alteration, novation or variation in any manner and to any
extent (and irrespective of the effect of the same on any Guarantor) of any of
the Obligations, any liabilities and obligations of any surety, and any security
of any one or more of the Secured Parties’ arrangements with the Credit Parties
or any other Person; or

 

200



--------------------------------------------------------------------------------

(vi) any other action or circumstances that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.

Each Credit Party shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations guarantied hereunder.

(b) Each Credit Party expressly represents and acknowledges that it is part of a
common enterprise with the other Credit Parties and that any financial
accommodations by Lenders, or any of them, to any other Credit Party hereunder
and under the other Loan Documents are and will be of direct and indirect
interest, benefit and advantage to all Credit Parties.

13.2 Waivers by Credit Parties. Each Credit Party expressly waives, to the
extent permitted by law, all rights it may have now or in the future under any
statute, or at common law, or at law or in equity, or otherwise, to compel Agent
or any other Secured Party to marshal assets or to proceed in respect of the
Obligations guarantied hereunder against any other Credit Party, any other party
or against any security for the payment and performance of the Obligations
before proceeding against, or as a condition to proceeding against, such Credit
Party. It is agreed among each Credit Party, Agent, Co-Collateral Agent, L/C
Issuers and Lenders that the foregoing waivers are of the essence of the
transaction contemplated by this Agreement and the other Loan Documents and
that, but for the provisions of this Section 13 and such waivers, Agent,
Co-Collateral Agent, L/C Issuers and Lenders would decline to enter into this
Agreement. Each Credit Party expressly waives diligence, presentment and demand
(whether for non-payment or protest or of acceptance, maturity, extension of
time, change in nature or form of the Obligations, acceptance of further
security, release of further security, composition or agreement arrived at as to
the amount of, or the terms of, the Obligations, notice of adverse change in any
Credit Party’s financial condition or any other fact which might increase the
risk to another Credit Party).

13.3 Benefit of Guaranty; Stay of Acceleration. Each Credit Party agrees that
the provisions of this Section 13 are for the benefit of the Secured Parties and
their respective successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any other Credit Party and Agent or
any other Secured Party, the obligations of such other Credit Party under the
Loan Documents.

13.4 Subordination of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, and except as set forth in
Section 13.7, each Credit Party hereby expressly and irrevocably subordinates to
payment of the Obligations any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution,

indemnification or set off and any and all defenses available to a surety,
guarantor or accommodation co-obligor until the Termination Date. Each Credit
Party acknowledges and agrees that this subordination is intended to benefit
Agent and the other Secured Parties and shall not limit or otherwise affect such
Credit Party’s liability hereunder or the enforceability of this Section 13, and
that Agent, the other Secured Parties and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 13.4.

 

201



--------------------------------------------------------------------------------

13.5 Election of Remedies. If Agent or any other Secured Party may, under
applicable law, proceed to realize its benefits under any of the Loan Documents
giving Agent or such other Secured Party a Lien upon any Collateral, whether
owned by any Credit Party or by any other Person, either by judicial foreclosure
or by non-judicial sale or enforcement, Agent or any other Secured Party may, at
its sole option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Section 13. If, in the
exercise of any of its rights and remedies, Agent or any other Secured Party
shall forfeit any of its rights or remedies, including its right to enter a
deficiency judgment against any Credit Party or any other Person, whether
because of any applicable laws pertaining to “election of remedies” or the like,
each Credit Party hereby consents to such action by Agent or such other Secured
Party and waives any claim based upon such action, even if such action by Agent
or such other Secured Party shall result in a full or partial loss of any rights
of subrogation that such Credit Party might otherwise have had but for such
action by Agent or such other Secured Party. Any election of remedies that
results in the denial or impairment of the right of Agent or any other Secured
Party to seek a deficiency judgment against any Credit Party shall not impair
any other Credit Party’s obligation to pay the full amount of the Obligations.
In the event Agent or any other Secured Party shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or the Loan Documents,
Agent or such other Secured Party may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Agent or such other
Secured Party but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Agent, other Secured Party or any other
party is the successful bidder, shall be conclusively deemed to be the fair
market value of the Collateral and the difference between such bid amount and
the remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Section 13, notwithstanding that
any present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which Agent or any Lender might
otherwise be entitled but for such bidding at any such sale.

13.6 Limitation. Notwithstanding any provision herein contained to the contrary,
each Credit Party’s liability under this Section 13 shall be limited to an
amount not to exceed as of any date of determination the greater of:

(a) the amount of all Loans advanced to (and Letter of Credit Obligations
incurred on behalf of) Borrowers and;

(b) the amount that could be claimed by Agent and the other Secured Parties from
such Credit Party under this Section 13 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar foreign or domestic statute or common law after taking into
account, among other things, such Credit Party’s right of contribution and
indemnification from each other Credit Party under Section 13.7.

13.7 Contribution with Respect to Guaranty Obligations.

 

202



--------------------------------------------------------------------------------

(a) To the extent that any Credit Party shall make a payment under this
Section 13 of all or any of the Obligations (other than Loans made to that
Borrower for which it is primarily liable) (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Credit Party, exceeds the amount that such Credit Party would
otherwise have paid if each Credit Party had paid the aggregate Obligations
satisfied by such Guarantor Payment in the same proportion that such Credit
Party’s “Allocable Amount” (as defined below) (as determined immediately prior
to such Guarantor Payment) bore to the aggregate Allocable Amounts of each
Credit Party as determined immediately prior to the making of such Guarantor
Payment, then, following the Termination Date, such Credit Party shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Credit Party for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Credit Party
shall be equal to the maximum amount of the claim that could then be recovered
from such Credit Party under this Section 13 without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.

(c) This Section 13.7 is intended only to define the relative rights of the
Credit Parties and nothing set forth in this Section 13.7 is intended to or
shall impair the obligations of the Credit Parties, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of, and subject to the limitations contained in, this Agreement,
including Section 13.1. Nothing contained in this Section 13.7 shall limit the
liability of any Borrower to pay the Loans made directly or indirectly to that
Borrower and accrued interest, Fees and expenses with respect thereto for which
such Borrower shall be primarily liable.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Credit Parties to which
such contribution and indemnification is owing.

(e) The rights of the indemnifying Credit Parties against other Credit Parties
under this Section 13.7 shall be exercisable upon the full and indefeasible
payment of the Obligations and the termination of the Commitments.

13.8 Liability Cumulative. The liability of each Credit Party under this
Section 13 is in addition to and shall be cumulative with all liabilities of
such Credit Party to Agent and Lenders under this Agreement and the other Loan
Documents to which such Credit Party is a party or in respect of any Obligations
or obligation of the other Credit Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

 

203



--------------------------------------------------------------------------------

13.9 Obligations of the Canadian Credit Parties. Notwithstanding anything in
this Agreement or any other Loan Document to the contrary, (i) no Canadian
Credit Party shall be liable or in any manner responsible for, or be deemed to
have guaranteed, directly or indirectly, whether as a primary obligor,
guarantor, indemnitor, or otherwise, and none of their assets shall secure,
directly or indirectly, any Obligations of any U.S. Borrower or U.S. Guarantor
(including, without limitation, principal, interest, fees, penalties, premiums,
expenses, charges, reimbursements, indemnities or any other Obligations) under
this Agreement or any other Loan Document, (ii) no Collateral or other assets of
any Canadian Credit Party nor any collections on or proceeds of, any such
Collateral or other assets shall be applied to the Obligations of any U.S.
Borrower or U.S. Guarantor under this Agreement or any other Loan Document and
(iii) no Canadian Credit Party shall be obligated to make any payment hereunder
or under any other Loan Document on behalf of, or with respect to, any
Obligation of any U.S. Borrower or U.S. Guarantor.

13.10 Name of Agreement. (a) Immediately and automatically upon the Restatement
Date, Parent Borrower hereby terminates all “Commitments” under (and as defined
in) the Existing Credit Agreement. The Lenders party hereto that are also party
to the Existing Credit Agreement (each, an “Existing Lender”), who collectively
constitute the “Requisite Lenders” under the Existing Credit Agreement, hereby
waive any requirement of prior notice for termination of all such “Commitments”.
Morgan Stanley Senior Funding Inc., as Agent under the Existing Credit
Agreement, agrees to enter into a customary payoff letter relating to the
Existing Credit Agreement acknowledging the payment in full of the obligations
under the Existing Credit Agreement and the related Loan Documents (other
thatthan “Bank Product Obligations” and “Secured Hedging Obligations”, each as
defined in the Existing Credit Agreement) and authorizing any necessary or
desirable filings or other actions to evidence the payment in full of such
obligations promptly following the Restatement Date.

(b) The parties hereto acknowledge and agree that this Agreement is referred to
as being an “amendment and restatement” of the Existing Credit Agreement as a
matter of convenience and that this Agreement shall for all purposes be treated
as a replacement and refinancing of the Existing Credit Agreement and the
“Obligations” thereunder.

13.11 Release of Borrowers and Guarantors. The Obligations of any Credit Party
(other than Parent Borrower) shall automatically terminate and be of no further
force or effect and such Credit Party shall be automatically released from all
obligations under this Agreement and all the Loan Documents upon:

(a) the sale, disposition, exchange or other transfer (including through merger,
consolidation amalgamation or otherwise) of the Capital Stock (including any
sale, disposition or other transfer following which the applicable Credit Party
is no longer a Restricted Subsidiary), of the applicable Credit Party if such
sale, disposition, exchange or other transfer is made in a manner not in
violation of this Agreement; or

(b) the designation of such Credit Party as an Unrestricted Subsidiary in
accordance with the provisions of the definition of “Unrestricted Subsidiary”;
or

 

204



--------------------------------------------------------------------------------

(c) such Subsidiary becomes an Excluded Subsidiary (as evidenced by a notice in
writing from an Officer of Parent Borrower); or

(d) repayment of all of the Loans and termination of all of the Commitments
hereunder.

(e) Additional Borrowers. Upon the request of Parent Borrower from time to time,
any direct or indirect Wholly Owned Subsidiary Restricted Subsidiary that is a
Domestic Subsidiary or organized under the laws of Canada (or any province or
territory thereof) (including any such Subsidiary that is already a Guarantor at
such time) may become a U.S. Borrower or a Canadian Borrower, respectively,
hereunder, effective upon the execution and delivery to Agent by such Wholly
Owned Restricted Subsidiary, of (i) an instrument of accession or joinder to
this Agreement, (ii) any other Collateral Documents and other documents that
such Domestic Subsidiary would be required to deliver pursuant to Section 6.12
if it were becoming a Guarantor (with such modifications thereto as are
reasonably necessary to accommodate such Subsidiary becoming a Borrower and not
a Guarantor) as may be reasonably requested by the Agent and (iii) all
documentation and other information required by Governmental Authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, in each case to the extent requested by Agent from
Parent Borrower.

[SIGNATURE PAGES FOLLOW]

 

205



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

BORROWERS:

  XPO LOGISTICS, INC.   By:  

 

    Name: John Hardig     Title: Chief Financial Officer   XPO LOGISTICS CANADA
INC.   By:  

 

    Name: John Hardig     Title: Chief Financial Officer

 



--------------------------------------------------------------------------------

  The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.   CREDIT PARTIES:   GREENWICH AQ CORP  
PACER TRANSPORT, INC.   By:  

 

    Name: John Hardig     Title: Chief Executive Officer  

3PD HOLDING, INC.

CTP LEASING, INC.

MANUFACTURERS

CONSOLIDATION SERVICE OF

CANADA, INC.

PACER SERVICES, INC.

XPO AQ, INC.

XPO COURIER, LLC

XPO DEDICATED, LLC

XPO GLOBAL FORWARDING

CANADA INC.

XPO SERVCO, LLC

  By:  

 

    Name: John Hardig     Title: Treasurer   S & H TRANSPORT, INC.   S & H
LEASING, INC.   By:  

 

    Name: Gordon Devens     Title: Vice President and               Assistant
Secretary

 



--------------------------------------------------------------------------------

[CON-WAY ENTITIES TO BE

            DETERMINED]

 



--------------------------------------------------------------------------------

AGENTS:

MORGAN STANLEY SENIOR FUNDING,

INC., as Agent and as Co-Collateral Agent

By:  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Co-Collateral Agent

By:  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

LENDERS:

MORGAN STANLEY BANK, N.A., as a Lender

and an L/C Issuer

By:  

 

Name:   Title:  

MORGAN STANLEY SENIOR FUNDING,

INC., as a Lender

By:  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK

BRANCH, as a Lender and an L/C Issuer

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

and an L/C Issuer

By:  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

 

Name:   Title:   [Other Lenders to be added]

 



--------------------------------------------------------------------------------

ANNEX A

TO

CREDIT AGREEMENT

CASH MANAGEMENT SYSTEM

Each Borrower shall, and shall cause each other Credit Party to, establish and
maintain the Cash Management Systems described below:

(a) From and after the Restatement Date and until the Termination Date,
Borrowers and the other Credit Parties shall (i) establish lock boxes (“Lock
Boxes”) or at Agent’s discretion, blocked accounts (“Blocked Accounts”) at one
or more of the banks set forth in Schedule 4.19, and shall request in writing
that all Account Debtors forward payment directly to such Lock Boxes, and
(ii) deposit and cause the other Credit Parties to deposit or cause to be
deposited promptly, in accordance with historical practices (but in any event no
later than the fifth (5th) Business Day after the date of receipt thereof), all
cash, checks, drafts or other similar items of payment relating to or
constituting payments made in respect of any and all Collateral other than Term
Priority Collateral (whether or not otherwise delivered to a Lock Box) into one
or more Blocked Accounts in such Credit Parties’ name and at (x) a bank
identified in Schedule (4.19) or (y) at other banks in accordance with (d) below
(each, a “Relationship Bank”); provided that the U.S. Borrowers may establish an
account for the purpose of receiving and holding solely the proceeds of Term
Priority Collateral (the “Term Collateral Account”), it being understood that
nothing herein shall require Borrowers to keep proceeds of Term Priority
Collateral segregated from proceeds of other Collateral. On or before the
Restatement Date, Borrowers and the other Credit Parties shall have established
one or more concentration accounts in such Credit Parties’ name (each a
“Concentration Account” and collectively, the “Concentration Accounts”) at
(x) the bank or banks that shall be designated as the Concentration Account bank
for each such Credit Party in Schedule 4.19 or (y) at other banks in accordance
with (d) below (each a “Concentration Account Bank” and collectively, the
“Concentration Account Banks”).

(b) Credit Parties may maintain, in their respective name, an account (each a
“Disbursement Account” and collectively, the “Disbursement Accounts”) at a bank
reasonably acceptable to Agent into which Agent shall, from time to time,
deposit proceeds of Revolving Credit Advances and Swing Line Advances made to
such Borrower pursuant to Section 2.1 for use by such Borrower solely in
accordance with the provisions of Section 2.4.

(c) On or before the sixtieth day (60th day) following the Restatement Date (as
may be extended by Agent in its reasonable discretion) or within forty-five
(45) days of opening of any new Concentration Account or Disbursement Account
(as may be extended by Agent in its reasonable discretion), as applicable, each
Concentration Account Bank, each bank where a Disbursement Account is maintained
and all other Relationship Banks, shall have entered into tri-party deposit
account control agreements (other than with respect to (i) any payroll,
withholding tax or other employee wage and benefit account so long as such
account is funded only to the extent of payroll, employee wages or benefits;
(ii) escrow, fiduciary or other trust accounts; (iii) tax accounts, including,
without limitation, sales tax accounts and escrow accounts; (iv) accounts which
are used solely to make disbursements, (v) any other

 



--------------------------------------------------------------------------------

accounts that do not have a daily balance in excess of $30,000,000 collectively
or in respect of which only proceeds of debt incurrences or other cash or assets
that are not proceeds of ABL Priority Collateral are deposited, (vi) accounts
subject to Liens permitted by clause (40) of the definition of “Permitted Liens”
and (viii) any Term Collateral Account ((i)-(vii), collectively, the “Excluded
Accounts”) with Agent, for the benefit of itself and Lenders, and the applicable
Credit Party with respect to such accounts of the Credit Parties, in form and
substance reasonably acceptable to Agent, which shall become operative on or
before the sixtieth (60th) day following the Restatement Date (as may be
extended by Agent in its reasonable discretion). With respect to any
Concentration Account or Disbursement Account, Agent shall only give a notice
(an “Activation Notice”) at such time in which a Cash Dominion Period exists (an
“Activation Event”). Upon the termination (or waiver) of any Cash Dominion
Period, Agent shall terminate such Activation Notice unless and until a
subsequent Activation Event shall occur.

(d) So long as no Event of Default has occurred and is continuing, Credit
Parties may add or replace a Relationship Bank, Lock Box or Blocked Account or
to replace any Concentration Account or any Disbursement Account. Credit Parties
shall close any of their accounts (and establish replacement accounts in
accordance with the foregoing sentence) promptly and in any event within sixty
(60) days (as may be extended by Agent in its discretion) following notice from
Agent that the creditworthiness (as determined by Agent in its Permitted
Discretion) of any bank holding an account is no longer acceptable in Agent’s
reasonable judgment, or as promptly as practicable and in any event within sixty
(60) days (as may be extended by Agent in its discretion) following notice from
Agent that the operating performance, funds transfer or availability procedures
or performance with respect to accounts or Lock Boxes of the bank holding such
accounts or Agent’s liability under any tri-party blocked account agreement with
such bank is no longer acceptable in Agent’s reasonable judgment; provided that
such bank shall have a period of thirty (30) days from the date of such notice
from Agent to the Credit Parties to remedy the creditworthiness issues, in the
Permitted Discretion of Agent, and if such issues are not resolved, in the
Permitted Discretion of Agent, then the Credit Parties shall have sixty
(60) days (as may be extended by Agent in its Permitted Discretion) following
the expiration of the thirty (30) days or determination by Agent that the
creditworthiness issues have not been resolved (whichever is shorter) to move
such accounts.

(e) The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Accounts shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations, and in which a Credit Party shall have granted
a Lien to Agent, on behalf of itself and the Secured Parties, pursuant to the
U.S. Security Agreement.

(f) All amounts deposited in the Collection Account during a Cash Dominion
Period shall be deemed received by Agent in accordance with Section 2.8 and
shall be applied (and allocated) by Agent in accordance with Section 2.9. In no
event shall any amount be so applied unless and until such amount shall have
been credited in immediately available funds to the Collection Account.

(g) Each Credit Party shall and shall cause its Affiliates, officers, employees,
agents, directors or other Persons acting for or in concert with such Credit
Party to

 



--------------------------------------------------------------------------------

(i) hold in trust for Agent, for the benefit of itself and Lenders, all checks,
cash and other items of payment received by such Credit Party or any such
Related Person representing proceeds of Accounts, and (ii) within five
(5) Business Days after receipt by such Credit Party or any such Related Person
of any checks, cash or other items of payment, deposit the same into a Blocked
Account of such Credit Party. Each Credit Party acknowledges and agrees that all
cash, checks or other items of payment constituting proceeds of ABL Priority
Collateral are part of the Accounts, and each such item constituting proceeds of
ABL Priority Collateral or Canadian Collateral are a part of the ABL Priority
Collateral or Canadian Collateral, respectively. Subject to the ABL
Intercreditor Agreement, all proceeds of the sale or other disposition of ABL
Priority Collateral shall be deposited directly into the applicable Blocked
Accounts unless transferred directly to Agent and applied toward repayment of
the Loans in accordance with this Agreement, it being understood that proceeds
of Term Priority Collateral may be deposited in the Term Collateral Account.

 



--------------------------------------------------------------------------------

ANNEX B

TO

CREDIT AGREEMENT

WIRE TRANSFER INFORMATION

Bank: Morgan Stanley Bank, N.A.

ABA#: 021-000-089

Account Number: 3044-0947

REF: XPO Logistics

Account Name: Morgan Stanley Bank, NA

Bank: Morgan Stanley Senior Funding, Inc.

ABA#: 021-000-089

Account Number: 406-99-776

REF: XPO Logistics

Account Name: Morgan Stanley Senior Funding, Inc.

 



--------------------------------------------------------------------------------

[COMMITMENT SCHEDULES TO BE POSTED SEPARATELY]



--------------------------------------------------------------------------------

SCHEDULE 2.1

TO

CREDIT AGREEMENT

AGENTS’ REPRESENTATIVES

Morgan Stanley Senior Funding, Inc.

1 New York Plaza, 41st Floor

New York, New York 10004

Telephone: 212-507-6680

Email: msagency@morganstanley.com



--------------------------------------------------------------------------------

EXHIBIT B

 

L/C Issuer    Alternative Currencies for Letters of Credit Morgan Stanley Bank,
N.A.    Euros, Pounds Sterling, Singapore Dollars JPMorgan Chase Bank, N.A.   
Euros, Pounds Sterling, Singapore Dollars Wells Fargo Bank, N.A.    Euros,
Pounds Sterling, Singapore Dollars Deutsche Bank AG New York Branch    Euros,
Pounds Sterling, Singapore Dollars Barclays Bank PLC    Euros, Pounds Sterling,
Singapore Dollars PNC Bank, N.A.    Euros, Pounds Sterling, Singapore Dollars
U.S. Bank National Association    Euros, Pounds Sterling, Singapore Dollars